Exhibit 10.125

 

Preferred Equity Investment Agreement

 

Among

 

MACK-CALI REALTY CORPORATION

 

MACK-CALI REALTY, L.P.

 

MACK-CALI PROPERTY TRUST

 

MACK-CALI TEXAS PROPERTY, L.P.

 

ROSELAND RESIDENTIAL TRUST

 

ROSELAND RESIDENTIAL HOLDING L.L.C.

 

ROSELAND RESIDENTIAL L.P.

 

RPIIA-RLA, L.L.C.

 

and

 

RPIIA-RLB, L.L.C.

 

dated as of

 

February 27, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

3

 

 

ARTICLE II PURCHASE AND SALE

13

 

 

Section 2.01

Commitment

13

Section 2.02

Deposit

13

Section 2.03

Purchase and Sale at the Closing

14

Section 2.04

Closing Deliverables

14

Section 2.05

Additional Commitment

15

Section 2.06

Investors’ Failure to Fund

17

Section 2.07

Use of Proceeds

17

Section 2.08

MCRC Parties’ Participation Right

18

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP PARTIES AND THE
MCRC PARTIES

19

 

 

Section 3.01

Organization and Authority of the Partnership Parties

19

Section 3.02

Capitalization

20

Section 3.03

Subsidiaries

21

Section 3.04

No Conflicts; Consents

22

Section 3.05

Financial Statements

22

Section 3.06

Undisclosed Liabilities

23

Section 3.07

Absence of Certain Changes, Events and Conditions

23

Section 3.08

Material Contracts

24

Section 3.09

Title to Assets

27

Section 3.10

Owned and Leased Real Property

27

Section 3.11

Legal Proceedings; Governmental Orders

29

Section 3.12

Compliance With Laws; Permits

29

Section 3.13

Environmental Matters

30

Section 3.14

Employee Benefit Matters

32

Section 3.15

Employment Matters

33

Section 3.16

Taxes

34

Section 3.17

Insurance

35

Section 3.18

Brokers

36

Section 3.19

REIT Requirements

36

Section 3.20

Private Placement

37

Section 3.21

Solvency

37

Section 3.22

Anti-Takeover Provision

37

Section 3.23

Foreign Corrupt Practices Act

37

Section 3.24

Money Laundering Laws

38

Section 3.25

Office of Foreign Assets Control

39

Section 3.26

Investment Company

41

 

i

--------------------------------------------------------------------------------


 

Section 3.27

Arm’s-Length Transaction

41

Section 3.28

Organization and Authority of the MCRC Parties

42

Section 3.29

No Conflicts; Consents

43

Section 3.30

Arm’s-Length Transaction

43

Section 3.31

Legal Proceedings; Governmental Orders

43

Section 3.32

Ownership of the Partnership Parties. Other than

44

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF INVESTORS

44

 

 

Section 4.01

Organization and Authority of the Investors

44

Section 4.02

No Conflicts; Consents

44

Section 4.03

Investment Purpose

45

Section 4.04

Brokers

45

Section 4.05

Legal Proceedings

45

Section 4.06

Independent Investigation

46

Section 4.07

No Public Market

47

 

 

 

ARTICLE V COVENANTS

47

 

 

Section 5.01

Conduct of Business Prior to the Closing

47

Section 5.02

Access to Information

47

Section 5.03

Director and Officer Indemnification and Insurance

48

Section 5.04

Governmental Approvals and Other Third-party Consents

48

Section 5.05

Closing Conditions

49

Section 5.06

Public Announcements

49

Section 5.07

Further Assurances

50

Section 5.08

Transfer Taxes

50

Section 5.10

Reservation of Securities

50

 

 

 

ARTICLE VI CONDITIONS TO CLOSINGS

51

 

 

Section 6.01

Conditions to Obligations of All Parties

51

Section 6.02

Conditions to Obligations of the Investors

51

Section 6.03

Conditions to Obligations of the MCRC Parties and the Partnership Parties

53

 

 

 

ARTICLE VII INDEMNIFICATION

54

 

 

Section 7.01

Survival

54

Section 7.02

Indemnification By the MCRC Parties

55

Section 7.03

Indemnification By the Partnership Parties

55

Section 7.04

Indemnification By the Investors

55

Section 7.05

Certain Limitations

56

Section 7.06

Indemnification Procedures

57

Section 7.07

Exclusive Remedies

59

Section 7.08

Tax Treatment of Indemnification Payments

59

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII TERMINATION

60

 

 

Section 8.01

Termination

60

Section 8.02

Effect of Termination

61

 

 

 

ARTICLE IX MISCELLANEOUS

61

 

 

Section 9.01

Expenses

61

Section 9.03

Notices

62

Section 9.04

Interpretation

64

Section 9.05

Headings

65

Section 9.06

Severability

65

Section 9.07

Entire Agreement

65

Section 9.08

Successors and Assigns

65

Section 9.09

No Third-party Beneficiaries

65

Section 9.10

Amendment and Modification; Waiver

65

Section 9.11

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

66

Section 9.12

Specific Performance

66

Section 9.13

Counterparts

66

 

 

 

EXHIBIT A

 

A-1

EXHIBIT B

 

B-1

EXHIBIT C

 

C-1

EXHIBIT D

 

D-1

EXHIBIT E

 

E-1

EXHIBIT F

 

F-1

EXHIBIT G

 

G-1

EXHIBIT H

 

H-1

EXHIBIT I

 

I-1

EXHIBIT J

 

J-1

EXHIBIT K

 

K-1

 

iii

--------------------------------------------------------------------------------


 

PREFERRED EQUITY INVESTMENT AGREEMENT

 

This Preferred Equity Investment Agreement (this “Agreement”), dated as of
February 27, 2017 (the “Execution Date”), is entered into by and among Roseland
Residential, L.P., a Delaware limited partnership (together with its permitted
successors, assigns and transferees, the “Partnership”), Mack-Cali Realty
Corporation, a Maryland corporation (together with its permitted successors,
assigns and transferees, “MCRC”), Mack-Cali Realty, L.P., a Delaware limited
partnership (together with its permitted successors, assigns and transferees,
“MCRLP”), Mack-Cali Property Trust, a Maryland real estate investment trust
(together with its permitted successors, assigns and transferees, “MCPT”),
Mack-Cali Texas Property, L.P., a Texas limited partnership (together with its
permitted successors, assigns and transferees, “MCTP” and together with MCRC,
MCRLP and MCPT, the “MCRC Parties”), Roseland Residential Trust, a Maryland real
estate investment trust (together with its permitted successors, assigns and
transferees, “RRT” or the “General Partner”), Roseland Residential Holding
L.L.C., a Delaware limited liability company (together with its permitted
successors, assigns and transferees, the “Limited Partner” and together with the
General Partner and the Partnership, the “Partnership Parties”) and RPIIA-RLA,
L.L.C., a Delaware limited liability company (together with its permitted
successors, assigns and transferees, “Rockpoint Class A Preferred Holder”), and
RPIIA-RLB, L.L.C., a Delaware limited liability company (together with its
permitted successors, assigns and transferees, “Rockpoint Class B Preferred
Holder” and, together with Rockpoint Class A Preferred Holder, the “Investors”).
The MCRC Parties, the Partnership Parties and the Investors shall be referred to
herein collectively as the “Parties”, and each, a “Party”.

 

RECITALS

 

WHEREAS, MCRC, an indirect beneficial owner of the Partnership, has elected to
be treated, has operated, and, in accordance with the covenants contained in the
Second Amended and Restated LP Agreement (as defined below), will continue to
operate as a real estate investment trust pursuant to Sections 856 through 860
of the Code (a “REIT”);

 

WHEREAS, MCRC is the sole general partner of MCRLP;

 

WHEREAS, RRT is the general partner of the Partnership and is owned by the
following Affiliates of MCRC in the percentages set forth opposite such
Affiliate’s name: (i) MCRLP: 89.16%; (ii) MCPT: 10.55%, which is in turn 100%
owned by MCRLP; and (iii) MCTP: 0.29%, which is in turn 99% owned by MCRLP and
1% owned by MCRC;

 

WHEREAS, the Partnership has authorized three (3) classes of membership
interests designated as “Common Units”, “Class A Preferred Partnership Units”
and “Class B Preferred Partnership Units” (the Class A Preferred Partnership
Units and Class B Preferred Partnership Units, collectively, the “Preferred
Units”), each with the rights, preferences, powers, restrictions and limitations
set forth in the Second Amended and Restated Limited and Restated Partnership
Agreement (as defined below);

 

WHEREAS, the General Partner currently owns 99.9% of the Common Units and the
Limited Partner currently owns 0.1% of the Common Units;

 

--------------------------------------------------------------------------------


 

WHEREAS, prior to the Closing (as defined below), the Partnership has not issued
any Preferred Units;

 

WHEREAS, the Investors desire to commit to invest up to an aggregate of
$300,000,000 (the “Total Commitment”) in the Partnership, based upon a net asset
value of the Partnership of $1,230,000,000 as of Closing, by acquiring Preferred
Units on the terms and conditions set forth herein;

 

WHEREAS, the Investors desire to invest an initial aggregate amount of
$150,000,000 in the Partnership and be admitted as partners in the Partnership
by collectively acquiring one hundred fifty thousand (150,000) Preferred Units
(the “Initial Purchased Units”) at the Closing on the terms and conditions set
forth herein;

 

WHEREAS, Rockpoint Class A Preferred Holder agrees and commits to subscribe for
additional Class A Preferred Partnership Units for an additional aggregate
investment of up to $150,000,000 pursuant to Drawdowns (as defined below), and
the Partnership agrees to issue to the Rockpoint Class A Preferred Holder
additional Class A Preferred Partnership Units in exchange therefor on such
Drawdown Dates (as defined below) on the terms and conditions set forth herein
(the “Additional Commitment”) and in the Second Amended and Restated LP
Agreement (as defined below);

 

WHEREAS, the MCRC Parties and/or their Affiliates have the right to acquire up
to $200,000,000 of Preferred Units following the expiration of the Commitment
Term (as defined below) on the terms and conditions set forth herein;

 

WHEREAS, the Partnership and certain of its Subsidiaries (as defined below),
directly or indirectly own or lease interests in various multifamily residential
and/or commercial properties and/or vacant land (collectively, the “Real
Properties”, and each individually, a “Real Property”);

 

WHEREAS, the terms and conditions by which the Partnership has been governed
prior to the Closing are set forth in that certain Amended and Restated
Agreement of Limited Partnership, dated as of December 22, 2015 (the “Original
LP Agreement”), by and among the General Partner and the Limited Partner;

 

WHEREAS, concurrently herewith, and as a condition of the willingness of the
Investors to consummate the transactions contemplated by this Agreement, the
Investors, the General Partner and the Limited Partner shall amend and restate
in its entirety the Original LP Agreement in the form attached hereto as
Exhibit A (the “Second Amended and Restated LP Agreement”);

 

WHEREAS, concurrently herewith, the Investors, the General Partner, MCRLP, MCPT
and MCTP shall enter into that certain Shareholders Agreement of the General
Partner (the “Shareholders Agreement”) and amend and restate the Bylaws of the
General Partner (the “Bylaws”);

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

The following terms have the meanings specified or referred to in this
Article I:

 

“2015 Balance Sheet” has the meaning set forth in Section 3.05.

 

“2016 Balance Sheet” has the meaning set forth in Section 3.05.

 

“2016 Balance Sheet Date” has the meaning set forth in Section 3.05.

 

“2016 Income Statement” has the meaning set forth in Section 3.05.

 

“Active Projects” has the meaning set forth in Section 3.08(a)(i).

 

“Additional Commitment” has the meaning set forth in the Recitals.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  For the avoidance of doubt, neither of the Investors nor
any of their Affiliates shall be considered an Affiliate of any MCRC Party or
Partnership Party for any purpose hereunder; provided, further that no portfolio
company of an Investor shall be deemed an Affiliate any Investor.

 

“Agreement” has the meaning set forth in the preamble.

 

“Ancillary Agreements” shall mean, collectively, the Registration Rights
Agreement, the Recourse Agreement, the Indemnification Agreement, the Shared
Services Agreement, the Shareholders’ Agreement, the Bylaws and the Credit
Enhancement Agreement.

 

“Benefit Plan” has the meaning set forth in Section 3.14(a).

 

“Board of Trustees” has the meaning set forth in Section 9.02.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.

 

“Bylaws” means the bylaws of the General Partner, as amended and in effect on or
immediately prior to the date hereof.

 

“Closing” has the meaning set forth in has the meaning set forth in
Section 2.03(b).

 

3

--------------------------------------------------------------------------------


 

“Closing Date” has the meaning set forth in Section 2.03(b).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment Term” means the period commencing on the Closing Date and ending on
the earlier to occur of (i) the date on which Investor’s Total Commitment has
been funded to the Partnership and (ii) any Commitment Termination Event.

 

“Commitment Termination Event” has the meaning set forth in Section 2.05(e).

 

“Common Units” has the meaning set forth in the Recitals.

 

“Company Leases” has the meaning set forth in Section 3.10(e).

 

“Competing Businesses” has the meaning set forth in Section 9.02.

 

“Controlled Subsidiary” or “Controlled Subsidiaries”, with respect to any
entity, any Subsidiary of such entity (other than as set forth in clause
(iii)(y) of the definition of such term), other than a Non-Controlled Subsidiary
or Limited Control Subsidiary of such entity.

 

“Controlled Subsidiary Balance Sheets” has the meaning set forth in
Section 3.05.

 

“Credit Enhancement Agreement” means that certain Discretionary Demand
Promissory Note between the Partnership, as borrower, and MCRLP, as lender,
dated as of the Closing Date.

 

“Deposit” has the meaning set forth in Section 2.02.

 

“Direct Claim” has the meaning set forth in Section 7.06(c).

 

“Disclosure Letter” means that certain Disclosure Letter to Preferred Equity
Investment Agreement executed by and between the Parties concurrently with the
execution and delivery of this Agreement.

 

“Dollars or $” means the lawful currency of the United States of America.

 

“Drawdown” has the meaning set forth in Section 2.05(b).

 

“Drawdown Amount” has the meaning set forth in Section 2.05(c)(i).

 

“Drawdown Date” has the meaning set forth in Section 2.05(b).

 

“Drawdown Notice” has the meaning set forth in Section 2.05(b).

 

“Employees” means those Persons employed by the Partnership Parties or their
respective Subsidiaries immediately prior to the Closing.

 

“Employment Agreements” has the meaning set forth in Section 3.15(b).

 

4

--------------------------------------------------------------------------------


 

“Encumbrance(s)” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment or other similar encumbrance.

 

“Environmental Claim” means any action, suit, claim, investigation or other
legal proceeding by any Person alleging liability of whatever kind or nature
(including liability or responsibility for the costs of enforcement proceedings,
investigations, cleanup, assessment, evaluation, monitoring or otherwise
delineating the presence or Release of any Hazardous Material,  prevention or
minimization of a Release or threatened release of Hazardous Materials,
governmental response, removal or remediation, corrective action, natural
resources damages, property damages, personal injuries, medical monitoring,
penalties, contribution, indemnification and injunctive relief) arising out of,
based on or resulting from: (a) the presence, Release of, or exposure to, any
Hazardous Materials in, on, under, to or emanating from any real property; or
(b) any actual or alleged non-compliance with any Environmental Law or term or
condition of any Environmental Permit with respect to any real property.

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata);
(b) Releases or threatened Releases of Hazardous Materials or materials
containing Hazardous Materials; or (c) concerning the presence of, exposure to,
or the management, manufacture, use, handling, containment, storage, recycling,
reclamation, reuse, treatment, generation, discharge, transportation,
processing, production, disposal or remediation of any Hazardous Materials. The
term “Environmental Law” includes, without limitation, the following (including
any amendments thereto, their implementing regulations and any state analogs):
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq. (“CERCLA”); the Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act of 1976, as amended by the Hazardous
and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water
Pollution Control Act of 1972, as amended by the Clean Water Act of 1977, 33
U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15
U.S.C. §§ 2601 et seq.; the Emergency Planning and Community Right-to-Know Act
of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by
the Clean Air Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. §§ 5101 et seq.; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; and the Occupational Safety and Health Act of 1970, as amended,
29 U.S.C. §§ 651 et seq.

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to the
presence, Release of, or exposure to, any Hazardous Materials in, on, under, to
or emanating from any real property or to actual or alleged non-compliance with
any Environmental Law or any term or condition of any Environmental Permit.

 

5

--------------------------------------------------------------------------------


 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, agreement, decision or other action required under or
issued, granted, given, authorized by or made pursuant to Environmental Law.

 

“Equity Grants” has the meaning set forth in Section 3.15(c).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Escrow Agent” has the meaning set forth in Section 2.02.

 

“Execution Date” has the meaning set forth in the Preamble.

 

“Expenses” has the meaning set forth in Section 9.01.

 

“Financial Statements” has the meaning set forth in Section 3.05.

 

“Fundamental Representations” has the meaning set forth in Section 7.01.

 

“General Partner” has the meaning set forth in the Recitals.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any arbitrator, court or tribunal of
competent jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination, award or consents entered by or with any
Governmental Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, pollutant, contaminant or words of similar import or
regulatory effect under Environmental Laws; and (b) any petroleum or
petroleum-derived products including crude oil and any fractions thereof,
natural gas, synthetic gas, and any mixtures thereof, mold, radon, radioactive
materials or wastes, asbestos in any form, lead or lead-containing materials,
urea formaldehyde foam insulation and polychlorinated biphenyls.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” means any of the following: (a) the principal of (1) any
indebtedness for borrowed money, including bank overdrafts, (2) any obligations
evidenced by bonds, debentures, notes or other similar instruments (including,
without limitation, any seller notes issued in connection with any acquisition),
and (3) any obligations, contingent or otherwise, under banker’s acceptance
credit or similar facilities, (b) any obligations to pay the deferred purchase
price of property or services, except trade accounts payable and other current
liabilities arising in the Ordinary Course of Business, (c) any obligations with
respect to hedging, swaps or similar arrangements, (d) any guaranty of any of
the foregoing, (e) obligations to pay rent or other

 

6

--------------------------------------------------------------------------------


 

payment amounts under leases that would be required to be classified as a
capital lease on a balance sheet prepared on a consistent basis or (f) accrued
interest or premium (if any) applicable to, and premiums, penalties or other
costs or expenses that would arise as a result of repayment of, any of the
foregoing.

 

“Indemnification Agreement” has the meaning set forth in Section 6.02(c)(vii).

 

“Indemnification Threshold” has the meaning set forth in Section 7.05(a).

 

“Indemnified Party” has the meaning set forth in Section 7.05.

 

“Indemnifying Party” has the meaning set forth in Section 7.05.

 

“Initial Purchased Units” has the meaning set forth in the Recitals.

 

“Investor” has the meaning set forth in the preamble.

 

“Investor Indemnified Party” has the meaning set forth in Section 7.02.

 

“Investor Parties” has the meaning set forth in Section 9.02.

 

“Key Executives” means, individually and collectively: (i) Michael J. DeMarco;
(ii) Marshall Tycher; (iii) Robert Andrew Marshall; (iv) Anthony Krug; (v) Gary
Wagner; (vi) Ivan Baron; (vii) Gabriel Shiff; (viii) Robert Cappy; and
(ix) Brenda Cioce.

 

“Knowledge of the Partnership Parties” or “the Partnership Parties’
Knowledge” or any other similar knowledge qualification, means the actual
knowledge of the Key Executives or their successors as persons with
substantially similar responsibilities toward the Partnership Parties after a
commercially reasonable inquiry of their subordinates.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, judgment, decree, other requirement or rule of law of any
Governmental Authority.

 

“Limited Control Subsidiary” or “Limited Control Subsidiaries”, means Harborside
Unit A Urban Renewal, L.L.C. and Epsteins C Lofts, L.L.C.

 

“Limited Controlled Subsidiary Balance Sheets” has the meaning set forth in
Section 3.05.

 

“Limited Partner” has the meaning set forth in the Recitals.

 

“Losses” means losses, damages, liabilities, penalties, actions, suits,
proceedings (including any investigations, arbitrations, litigation, regulatory
proceedings or inquiries), demands, claims, causes of action, Taxes, costs or
expenses, including all incidental, consequential, special and indirect damages
to the extent actually incurred and which were reasonably foreseeable, as well
as reasonable attorneys’ fees, defense costs, consultant fees and other
out-of-pocket expenses incurred in connection with investigating, enforcing or
defending any right to indemnification, provided, however, that in no event
shall Losses include punitive

 

7

--------------------------------------------------------------------------------


 

damages or damages based on any multiple of revenue or income unless, and only
the extent, actually awarded to a Governmental Authority or other third party.

 

“OFAC” has the meaning set forth in Section 3.25(a).

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that individually or in the aggregate, is (or would reasonably expected to be)
materially adverse to (a) the business, results of operations, financial
condition or assets of the Partnership Parties and their respective
Subsidiaries, taken as a whole, or (b) the ability of the MCRC Parties or the
Partnership Parties to consummate the transactions contemplated hereby or
perform their respective obligations hereunder; provided, however, that
“Material Adverse Effect” shall not include any event, occurrence, fact,
condition or change, directly or indirectly arising out of or attributable to:
(i) general economic or political conditions; (ii) conditions generally
affecting the industries in which the Partnership operates; (iii) any changes in
financial, banking or securities markets in general, including any disruption
thereof and any decline in the price of any security or any market index or any
change in prevailing interest rates; (iv) acts of war (whether or not declared),
armed hostilities or terrorism, or the escalation or worsening thereof; (v) any
action required or permitted by this Agreement or any action taken (or omitted
to be taken) with the written consent of or at the written request of the
Investors; (vi) any matter disclosed in the Disclosure Letter and schedules
thereto; (vii) any changes in applicable Laws or accounting rules; (viii) the
announcement, pendency or completion of the transactions contemplated by this
Agreement, or the identity of Investors, including losses or threatened losses
of employees, customers, suppliers, distributors or others having relationships
with the Partnership; (ix) any natural or man-made disaster or acts of God; or
(x) any failure by the Partnership to meet any internal or published
projections, forecasts or revenue or earnings predictions (provided that the
underlying causes of such failures (subject to the other provisions of this
definition) shall not be excluded).

 

“Material Contracts” has the meaning set forth in Section 3.08(a).

 

“Material Organizational Documents” means all certificates of incorporation,
by-laws, certificates of formation, operating agreements, limited partnership
agreements, limited liability company agreements, partnership agreements,
shareholders agreements, joint venture agreements, including all amendments
thereto, of the Partnership Parties and their respective Subsidiaries.

 

“MC Indemnified Party” has the meaning set forth in Section 7.04.

 

“MC Opportunity Group” has the meaning set forth in Section 9.02.

 

“MCPT” has the meaning set forth in the Recitals.

 

“MCRC” has the meaning set forth in the Recitals.

 

“MCRC Parties” has the meaning set forth in the Recitals.

 

“MCRC Parties Representations” has the meaning set forth in Section 7.01.

 

8

--------------------------------------------------------------------------------


 

“MCRLP” has the meaning set forth in the Recitals.

 

“MCTP” has the meaning set forth in the Recitals.

 

“Money Laundering Laws” has the meaning set forth in Section 3.24(a).

 

“Notice of Default” has the meaning set forth in Section 2.06.

 

“Non-Controlled Subsidiary” or “Non-Controlled Subsidiaries” means Riverpark at
Harrison I Urban Renewal, L.L.C., ELMAJO Urban Renewal Associates, LLC, Estuary
Urban Renewal Unit B, LLC, Millrose Developers, L.L.C., and Belle Associates,
L.L.C.

 

“Ordinary Course of Business” means the ordinary course of business of the
Partnership Parties, taken as a whole, or the Partnership, as applicable,
consistent with the past practices of the Partnership Parties or the
Partnership, as applicable, or the ordinary course of the normal, day-to-day
operations of the respective Subsidiaries of the Partnership Parties or the Real
Properties.

 

“Organizational Documents” means all certificates of incorporation, by-laws,
certificates of formation, operating agreements, limited partnership agreements,
limited liability company agreements, partnership agreements, shareholders
agreements, joint venture agreements, voting agreements, voting trusts, proxies
or other organizational documents, including all amendments thereto, of the
Partnership Parties, their respective Subsidiaries or any other entity in which
the Partnership Parties have a direct or indirect interest and which is in the
ownership chain with respect to any Real Property or operations of the
Partnership Parties or their respective Subsidiaries.

 

“Original LP Agreement” has the meaning set forth in the Recitals.

 

“Owned Real Property” has the meaning set forth in Section 3.10(a).

 

“Partnership” has the meaning set forth in the Preamble.

 

“Partnership Party” has the meaning set forth in the Preamble.

 

“Participation Right” has the meaning set forth in Section 2.08.

 

“Party” has the meaning set forth in the Preamble.

 

“Parties” has the meaning set forth in the Preamble.

 

“Partnership Parties” has the meaning set forth in the Recitals.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
and consents required to be obtained from Governmental Authorities.

 

“Permitted Encumbrances” means: (a) liens for Taxes that are not yet due and
payable; (b) rights of setoff or bankers’ liens upon or security interests in
deposits of cash in favor of

 

9

--------------------------------------------------------------------------------


 

banks or other depository institutions; (c) liens arising from precautionary UCC
financing statements regarding operating leases of personal property or fixtures
or consignments of personal property or fixtures; (d) liens on insurance
policies and the proceeds thereof securing the financing of the premiums with
respect thereto; (e) liens incurred in connection with the shipping of goods or
assets on the related goods or assets and proceeds thereof in favor of the
shipper of such goods or assets; (f) any interest or title of a licensor,
sublicensor, lessor or sublessor (as landlord or licensor only) under any
license or lease agreement to the extent limited to the item licensed or leased;
(g) other liens arising in the Ordinary Course of Business and not incurred in
connection with the borrowing of money or construction; (h) recorded easements,
covenants, conditions, restrictions, rights-of-way and similar encumbrances if
of record or reflected in the title policies, title commitments or reports or
surveys delivered or made available to or obtained by the Investors, in each
case before the date hereof, or if incurred after the date hereof to the extent
incurred in the Ordinary Course of Business and the same do not materially and
adversely impair the use or value of the assets subject thereto;
(i) restrictions contained in condominium declarations and related documents if
of record or reflected in the title policies, title reports or surveys delivered
or made available to or obtained by the Investors, in each case before the date
hereof, or if incurred after the date hereof to the extent incurred in the
Ordinary Course of Business and the same do not materially and adversely impair
the use or value of the assets subject thereto; (j) encumbrances or title
defects reflected in any of the title policies, title commitments or reports or
surveys which have been delivered or made available to or obtained by the
Investors prior to the date hereof; (k) restrictions, pledges or other
Encumbrances contained in the Organizational Documents delivered or made
available to the Investors; (l) rights of tenants, as tenants only, under all
leases for space at the Real Property reflected in Schedule 3.10(b) of the
Disclosure Letter and under any other leases for space at the Real Property
entered into in accordance with this Agreement (and any subordination and
recognition agreements with respect thereto); (m) UCC financing statements where
a tenant is “debtor” if the same do not materially and adversely impair the use
or value of any Real Property; (n) un-bonded mechanics’ liens less than
$2,000,000 in the aggregate filed against the Real Property, in each case that
do not impair the current use or occupancy of the Real Property subject thereto;
(o) mortgages, pledges, security interests or liens securing Indebtedness of the
Partnership or any Subsidiary if of record or reflected in the title policies,
title commitments or reports or surveys delivered or made available to or
obtained by the Investors, in each case before the date hereof, or if incurred
after the date hereof to the extent incurred in the Ordinary Course of Business
and the same do not materially and adversely impair the use or value of the
assets subject thereto; or (p) other non-monetary liens or imperfections on
property that do not materially adversely affect title to, materially detract
from the value of, or impair in any material respect the existing use of, the
Real Property affected by such lien or imperfection.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Preferred Units” has the meaning set forth in the Recitals.

 

“Preferred Unit Price” means the fixed purchase price of $1,000 for each
Preferred Unit issued to the Investors or MCRC, as applicable, pursuant to this
Agreement, which fixed purchase price shall also be applied to subsequent
Drawdowns.

 

10

--------------------------------------------------------------------------------


 

“Proceeding” has the meaning set forth in Section 3.11(a).

 

“Purchase Price” has the meaning set forth in Error! Reference source not
found..

 

“Qualified Benefit Plan” has the meaning set forth in Section 3.14(b).

 

“Real Property” and “Real Properties” have the meanings set forth in the
Recitals to this Agreement and includes all land, buildings, improvements and
fixtures now or subsequently erected thereon and all appurtenances related
thereto.

 

“Real Property Leases” has the meaning set forth in Section 3.10(a).

 

“Recourse Agreement” means that certain Recourse Agreement dated as of the date
hereof by and between MCRC, MCRLP, MCPT, RRT and the Investors.

 

“Registration Rights Agreement” means that certain registration rights agreement
dated as of the date hereof by and between the MCRC Parties, the Partnership
Parties and the Holders specified therein.

 

“REIT” has the meaning set forth in the Recitals.

 

“Related Parties” means, with respect to any Person (i) any Affiliate of such
specified Person; (ii) any subsidiary of such specified Person, (iii) any Person
that holds a Material Interest in such specified Person; (iv) each Person that
serves as an officer, director, partner, executor or trustee of such specified
Person (or in a similar capacity); and (v) any Person with respect to which such
specified Person serves as a general partner or a trustee (or in a similar
capacity), provided, that a Related Party shall not include any portfolio
company of any Person. For purposes of this definition, “Material Interest”
means direct or indirect beneficial ownership (as defined in Rule 13d-3 under
the Securities Exchange Act) of voting securities or other voting interests
representing at least ten percent (10%) of the outstanding voting power of a
Person or equity securities or other equity interests representing at least ten
percent (10%) of the outstanding equity securities or equity interests in a
Person.  Notwithstanding the foregoing or anything else in this Agreement to the
contrary, however, for the avoidance of doubt, neither of the Investors nor any
of their Related Parties shall be considered a Related Party of any MCRC Party
or any Partnership Party for any purpose hereunder, and, provided, further that
no portfolio company of an Investor shall be deemed a Related Party of any
Investor.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Reserved Units” has the meaning set forth in Section 3.02(a).

 

11

--------------------------------------------------------------------------------


 

“RRT” has the meaning set forth in the Recitals.

 

“SEC” has the meaning set forth in Section 3.15(b).

 

“Second Amended and Restated LP Agreement” has the meaning set forth in the
Recitals.

 

“Securities Act” has the meaning set forth in Section 4.03.

 

“Securities Exchange Act” means the U.S. Securities and Exchange Act of 1934, as
amended.

 

“Shared Services Agreement” means that certain Shared Services Agreement, dated
as of the Closing Date, between MCRLP and the Partnership.

 

“Shareholders Agreement” means that certain Shareholders Agreement dated as of
the Closing Date by and between the General Partner, each of the Investors and
each of the shareholders of the General Partner set forth on Schedule I thereto.

 

“Special Representations” has the meaning set forth in Section 7.01.

 

“Subsidiary” or “Subsidiaries” means, with respect to any entity, (i) any
corporation of which a majority of the securities entitled to vote generally in
the election of directors thereof, at the time as of which any determination is
being made, are owned by such first entity, either directly or indirectly,
(ii) any joint venture, general or limited partnership, limited liability
company or other legal entity of which such first entity is the record or
beneficial owner, directly or indirectly, a majority of the voting interests or
the general partner or managing member and (iii) with respect to the
Partnership, (x) each other Person (other than an individual) in which the
Partnership owns a direct or indirect interest, including (y) any Non-Controlled
Subsidiary and any Limited Control Subsidiary.

 

“Taxes” means (a) all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, (b) any interest, additions or penalties with respect thereto and
any interest in respect of such additions or penalties, and (c) any liability
for payment of amounts described in clause (a) or (b) whether as a result of
assumption, transferee liability, or otherwise through operation of Law, and
(d) any liability for the payment of amounts described in the foregoing clause
(a), (b) or (c) as a result of any tax sharing, tax indemnity or tax allocation
agreement or any other express or implied agreement to indemnify any other
Person or any other contract.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document filed or required to be filed
with respect to Taxes, including any schedule or attachment thereto, and
including any amendment thereof.

 

12

--------------------------------------------------------------------------------


 

“Tenant” means, each of the tenants leasing or occupying space in all or any
portion of any or all of the Real Properties pursuant to the Real Property
Leases.

 

“Termination Date” has the meaning set forth in Section 8.01(d)(iii).

 

“Third-Party Claim” has the meaning set forth in Section 7.06(a).

 

“Third Party Consents” shall mean all consents, approvals, authorizations and
all Persons that are required in connection with (i) the execution, delivery and
performance of, and the transactions contemplated by this Agreement, the Second
Amended and Restated LP Agreement and the Ancillary Agreements by the MCRC
Parties, the Partnership Parties or any of their respective Related Parties,
Subsidiaries or Affiliates (as applicable) or (ii) the issuance of Preferred
Units by the Partnership.

 

“Total Commitment” has the meaning set forth in the Recitals.

 

“U.S. GAAP” has the meaning set forth in Section 3.05.

 

“VDR” means that certain data room organized by the Partnership Parties and the
MCRC Parties in connection with the transaction contemplated hereby, housed by
www.rrdvenue.com.

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

 

ARTICLE II
PURCHASE AND SALE

 

Section 2.01                            Commitment. The Investors agree to
commit to invest up to an aggregate of $300,000,000 in the Partnership by
acquiring Preferred Units through the purchase of the Initial Purchased Units at
the Closing and through the purchase of additional Preferred Units pursuant to
subsequent Drawdowns as requested by the Partnership from time to time during
the Commitment Term, subject to the terms and conditions set forth herein. The
Parties acknowledge a net asset value of the Partnership of $1,230,000,000 prior
to Closing.

 

Section 2.02                            Deposit. The Investors shall deposit on
the date hereof the sum of $30,000,000.00 (the “Deposit”) in escrow in an
interest bearing account with Royal Abstract Company (in such capacity, “Escrow
Agent”).  In the event that: (i) all of the closing conditions set forth in
Sections 6.01 and 6.02 have been satisfied or waived (other than conditions
which, by their nature, are to be satisfied on the Closing Date); (ii) the MCRC
Parties and the General Partner have advised the Investors in writing of their
intention to consummate the Closing; and (iii) the Closing does not occur as a
result of a failure by the Investors to purchase the Initial Purchased Units as
then required in accordance with Section 2.03, the Deposit with any interest
accumulated thereon (the “Escrow Funds”) shall be disbursed to the Partnership
and the Partnership and the Investors shall immediately execute and deliver
joint written instructions to the Escrow Agent instructing the Escrow Agent to
disburse all of the Escrow Funds to the Partnership. The Deposit and the Escrow
Funds shall be governed exclusively by the terms of

 

13

--------------------------------------------------------------------------------


 

this Agreement and the terms of the Escrow Agreement, dated as of February 27,
2017, by and between the Escrow Agent, the Investors and the Partnership.

 

Section 2.03                            Purchase and Sale at the Closing.

 

(a)                                 Subject to the terms and conditions set
forth herein (including satisfaction or waiver of the terms and conditions set
forth in Article VI), at the Closing, the Partnership shall sell to the
Investors, and the Investors shall purchase from the Partnership, the Initial
Purchased Units for an amount in cash equal to $150,000,000 (the “Purchase
Price”). On the Closing Date, the Investors shall deliver the Purchase Price
(less the Escrow Funds) to the Partnership in accordance with the wire
instructions set forth on Exhibit B attached hereto, or as otherwise may be
specified by the Partnership in writing to the Investors prior to the Closing. 
The Initial Preferred Units shall be allocated between Class A Preferred
Partnership Units (which shall be purchased solely by the Rockpoint Class A
Preferred Holder) and Class B Preferred Partnership Units (which shall be
purchased solely by the Rockpoint Class B Preferred Holder) as set forth in
Schedule 1 to the Second Amended and Restated LP Agreement.

 

(b)                                 Subject to the terms and conditions of this
Agreement, the purchase and sale of the Initial Purchased Units contemplated
hereby shall take place at a closing (the “Closing”) to be held at 10 a.m., New
York City time, on a date that is the first Business Day after the satisfaction
or written waiver of the last of the conditions to Closing set forth in
Article VI (other than conditions which, by their nature, are to be satisfied on
the Closing Date), but in no event shall such Closing be less than eleven (11)
Business Days following execution and delivery of this Agreement, at the offices
of Seyfarth Shaw LLP, 620 Eighth Avenue, New York, NY 10018 or at such other
time or on such other date or at such other place as the Partnership and the
Investors may mutually agree in writing (the day on which the Closing takes
place being the “Closing Date”).

 

Section 2.04                            Closing Deliverables.

 

(a)                                 At the Closing, Investors shall deliver or
cause to be delivered to the Partnership:

 

(i)                                     the Purchase Price (less the Escrow
Funds) by wire transfer of immediately available funds to an account of the
Partnership in accordance with the wire instructions set forth on 0 attached
hereto.

 

(ii)                                  all other agreements, documents,
instruments or certificates required to be delivered by Investors at or prior to
the Closing pursuant to Section 6.03 of this Agreement.

 

(b)                                 At the Closing, the General Partner, on
behalf of the Partnership Parties and the MCRC Parties shall deliver or cause to
be delivered to Investors:

 

(i)                                     Schedule 1 attached to the Second
Amended and Restated LP Agreement, which shall reflect the Investors as the
holders of the Initial Purchased Units; and

 

(ii)                                  all other agreements, documents,
instruments or certificates required to be delivered by the Partnership at or
prior to the Closing pursuant to Section 6.02 of this Agreement.

 

14

--------------------------------------------------------------------------------


 

(c)                                  At the Closing, the Partnership and the
Investors shall execute and deliver joint written instructions to the Escrow
Agent instructing the Escrow Agent to disburse all of the Escrow Funds to the
Partnership.

 

Section 2.05                            Additional Commitment.

 

(a)                                 Except as provided by Section 2.05(e),
subject to the terms and conditions of this Agreement, the purchase and sale of
additional Class A Preferred Partnership Units pursuant to the Additional
Commitment shall be effected through one or more Drawdowns. The Rockpoint
Class A Preferred Holder shall, by executing and delivering a signature page to
this Agreement, commit to purchase during the Commitment Term up to an
additional number of Class A Preferred Partnership Units equal to the Total
Commitment less the Purchase Price; provided, that the Partnership draws down
the any remaining unfunded portion of the Additional Commitment prior to
March 1, 2019.

 

(b)                                 During the Commitment Term, the Rockpoint
Class A Preferred Holder shall fund its Additional Commitment to purchase
additional Class A Preferred Partnership Units in such amounts and at such times
as the Partnership shall request from time to time during the Commitment Term by
written notice given by the Partnership to the Rockpoint Class A Preferred
Holder in accordance with Section 9.02 (each, a “Drawdown Notice”). Each
drawdown by the Partnership pursuant to a Drawdown Notice is hereinafter
referred to as a “Drawdown”.  All Class A Preferred Partnership Units issued to
the Rockpoint Class A Preferred Holder in connection with a Drawdown shall be
sold to, and purchased by, the Rockpoint Class A Preferred Holder at a closing
at which the Rockpoint Class A Preferred Holder shall fund in immediately
available funds to an account of the Partnership in accordance with the wire
instructions set forth on Exhibit B attached hereto (or as otherwise specified
in the Drawdown Notice) no later than 11:00 a.m. (New York City time) on the
date specified in the applicable Drawdown Notice (the “Drawdown Date”).

 

(c)                                  Each Drawdown Notice shall provide:

 

(i)                                     the number of Class A Preferred
Partnership Units to be purchased by the Rockpoint Class A Preferred Holder on
the Drawdown Date and the aggregate purchase price therefor, which shall be
calculated as the number of Class A Preferred Partnership Units to be purchased
multiplied by the Preferred Unit Price (the “Drawdown Amount”); provided,
however, that the minimum Drawdown Amount which may be requested by the
Partnership in a Drawdown Notice shall be $10,000,000;

 

(ii)                                  the related Drawdown Date (which shall be
at least fifteen (15) Business Days from and including the date of delivery of
the Drawdown Notice, unless a shorter period is agreed to in writing by the
Partnership and the Rockpoint Class A Preferred Holder);

 

(iii)                               the account of the Partnership to which the
Drawdown Amount should be paid, and, if not specified, the funds shall be wired
to the Partnership pursuant to the instructions set forth on 0 attached hereto;
and

 

15

--------------------------------------------------------------------------------


 

(iv)                              a certificate executed by the Chief Financial
Officer of MCRC and by the General Partner, on behalf of the MCRC Parties and
the Partnership Parties, respectively, certifying that the conditions set forth
in Section 2.05(d) and applicable to them have been met.

 

(d)                                 The obligations of Rockpoint Class A
Preferred Holder to fund a Drawdown shall be subject to each of the following
conditions specified below:

 

(i)                                     The Fundamental Representations shall be
true and correct in all material respects (except for those Fundamental
Representations that are qualified by their terms by a reference to materiality,
which Fundamental Representations as so qualified shall be true and correct in
all respects) as if made on and as of the applicable Drawdown Date (except for
those Fundamental Representations that address matters only as of a specified
date, which shall be true and correct in all material respects as of that
specified date);

 

(ii)                                  The MCRC Representations shall be true and
correct in all material respects (except for those MCRC Representations that are
qualified by their terms by a reference to materiality, which MCRC
Representations as so qualified shall be true and correct in all respects) as if
made on and as of the applicable Drawdown Date (except for those MCRC
Representations that address matters only as of a specified date, which shall be
true and correct in all material respects as of that specified date);

 

(iii)                               The representations and warranties of the
Partnership Parties contained in Article III, except the Fundamental
Representations, are true and correct as if made on and as of the applicable
Drawdown Date except where the failure to be true and correct would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(e)                                  In the event that: (A) the Partnership does
not draw down the full Additional Commitment prior to March 1, 2019; or (B) any
of the conditions set forth in Section 2.05(d) are not met as of the applicable
Drawdown Date (the occurrence of any such event described (A) or (B), a
“Commitment Termination Event”), the Rockpoint Class A Preferred Holder’s
obligation to fund the remaining unfunded portion of the Additional Commitment
shall, at the election of the Rockpoint Class A Preferred Holder, terminate
effective as of such date, unless the Rockpoint Class A Preferred Holder is in
default in accordance with Section 2.06 of this Agreement at such date, in which
case such obligation shall be governed in accordance with such Section.  To the
extent the Rockpoint Class A Preferred Holder does not elect to terminate its
obligation to fund the remaining unfunded portion of the Additional Commitment,
it shall have the right, at its option, to fund any undrawn portion of the
Additional Commitment required to have been drawn by the Partnership prior to
March 1, 2019 within 30 days following the applicable required draw date;
provided, that if the Rockpoint Class A Preferred Holder elects to fund the
required undrawn portion of the Additional Commitment, the Partnership’s failure
to draw such amounts shall not be deemed a Commitment Termination Event and the
Rockpoint Class A Preferred Holder’s right to terminate any remaining unfunded
Additional Commitment as a result of such failure shall be waived.

 

(f)                                   In connection with any Drawdown, the
Rockpoint Class A Preferred Holder shall be required to purchase, subject to the
terms and conditions set forth herein, the number of Class A Preferred
Partnership Units equal to (x) the Drawdown Amount specified in the applicable

 

16

--------------------------------------------------------------------------------


 

Drawdown Notice, divided by (y) the Preferred Unit Price; provided that
Rockpoint Class A Preferred Holder shall not be required to purchase any Class A
Preferred Partnership Units in connection with a Drawdown to the extent that
such purchase, when aggregated with the Purchase Price and the amount of any
Additional Commitment funded by all Drawdowns effected prior thereto, would
cause the Investors to have funded an amount in excess of the Total Commitment.

 

Section 2.06                            Investors’ Failure to Fund. If the
Rockpoint Class A Preferred Holder fails to timely fund a required Drawdown on
or before the corresponding Drawdown Date, the General Partner on behalf of the
Partnership may elect, in its sole discretion, to declare the Rockpoint Class A
Preferred Holder in default of its obligation to fund the Additional Commitment
by delivering a notice of default to the Investors (a “Notice of Default”). In
the event that the Partnership delivers a Notice of Default pursuant to this
Section 2.06 or as otherwise permitted pursuant to the Second Amended and
Restated LP Agreement, one or more of the MCRC Parties or RRT may make a demand
loan to the Partnership in the amount of such related Drawdown Amount that has
not been timely funded by the Rockpoint Class A Preferred Holder, which demand
loan shall bear interest payable to the applicable MCRC Party at a rate of
eighteen percent (18%) per annum, compounded monthly, as provided in the Second
Amended and Restated LP Agreement. If the Rockpoint Class A Preferred Holder has
not funded the required Drawdawn within thirty (30) calendar days of such Notice
of Default, (x) the Partnership may thereafter pursue or exercise any and all
rights and remedies provided pursuant to this Agreement, the Second Amended and
Restated LP Agreement or afforded by law or equity and (y) MCRC or its
Affiliates shall thereafter be entitled to exercise its Participation Right.

 

Section 2.07                            Use of Proceeds. The proceeds from the
issuance of Class A Preferred Partnership Units at the Closing and pursuant to
any subsequent Drawdown shall be used by the Partnership and/or its Subsidiaries
for any valid business purpose as determined in good faith by the General
Partner and as so advised to the Investors, including, but not limited to
(1) facilitate the development, acquisition and/or repositioning of residential
real estate investment opportunities, as determined in good faith by the General
Partner and in accordance with the terms of the Second Amended and Restated LP
Agreement (including, without limitation, any consent rights of holders of
Preferred Units thereunder); (2) to pay distributions of the Base Return (as
defined in the Second Amended and Restated LP Agreement) to the Investors with
respect to the Class A Preferred Partnership Units; (3) in the case of proceeds
received at the Closing in connection with the acquisition of Monaco North and
Monaco South, which will be approximately $140,000,000 pursuant to that certain:
(i) Contribution and Exchange Agreement between Frank Guarini and Mack-Cali
Realty, L.P; (ii) Agreement Regarding Interests (FJG) dated January 18, 2017 by
and among MC Roseland Monaco, L.L.C. and FJG Monaco, L.L.C.; (iii) Agreement
Regarding Interests (PGM) dated January 12, 2017 by and among MC Roseland
Monaco, L.L.C. and PGM Monaco, L.L.C.; (iv) Agreement Regarding Interests
(Hartz) dated January 13, 2017 between MC Roseland Monaco, L.L.C. and 455-475
HMI Washington Blvd. LLC.; and (v) Agreement for Purchase and Sale of Membership
Interests in Prurose Monaco Holdings, L.L.C. between The Prudential Insurance
Company of America, Monaco Holdings, L.L.C., MC Roseland Monaco, L.L.C. and
Prurose Monaco Holdings, L.L.C.; or (4) to make payments under the Shared
Services Agreement or Credit Enhancement Agreement. In the event that the
Partnership has not drawn down the full Additional Commitment amount prior to
March

 

17

--------------------------------------------------------------------------------


 

1, 2019, proceeds from any issuance of Class A Partnership Units to the Class A
Rockpoint Holder on such dates to satisfy the obligations of the Partnership to
fulfill the Partnership’s Additional Commitment draw obligations prior to
March 1, 2019, as the case may be, may be temporarily held in cash or cash
equivalents pending use by the Partnership for any purpose permitted by clause
(1) or (2) of this Section 2.07.

 

Section 2.08                            MCRC Parties’ Participation Right. Prior
to March 1, 2022, following the earlier of (x) the date on which Investor’s
Total Commitment has been funded to the Partnership or (y) the expiration of any
30 calendar day period following any delivery of a Notice of Default by the
Partnership to the Investors pursuant to Section 2.06 if the default giving rise
to such Notice of Default has not been cured by the expiration of such period,
the MCRC Parties or their Affiliates will have the option to invest up to
$200,000,000 in the Partnership by acquiring Class A Preferred Partnership Units
with the attendant rights and obligations set forth in the Second Amended and
Restated LP Agreement (the “Participation Right”), so long as at the time of
such funding the General Partner determines in good faith and advises the
Investors that the proceeds from such issuance or issuances shall be used by the
Partnership for any valid business purpose, including, but not limited to
(1) facilitate the development, acquisition and/or repositioning of residential
real estate investment opportunities, as determined in good faith by the General
Partner and in accordance with the terms of the Second Amended and Restated LP
Agreement (including, without limitation, any consent rights of holders of
Preferred Units thereunder); (2) to pay distributions of the Base Return (as
defined in the Second Amended and Restated LP Agreement) to the Investors with
respect to the Class A Preferred Partnership Units; (3) in the case of proceeds
received in connection with the acquisition of Monaco North and Monaco South,
which will be approximately $140,000,000 pursuant to that certain:
(i) Contribution and Exchange Agreement between Frank Guarini and Mack-Cali
Realty, L.P; (ii) Agreement Regarding Interests (FJG) dated January 18, 2017 by
and among MC Roseland Monaco, L.L.C. and FJG Monaco, L.L.C.; (iii) Agreement
Regarding Interests (PGM) dated January 12, 2017 by and among MC Roseland
Monaco, L.L.C. and PGM Monaco, L.L.C.; (iv) Agreement Regarding Interests
(Hartz) dated January 13, 2017 between MC Roseland Monaco, L.L.C. and 455-475
HMI Washington Blvd. LLC.; and (v) Agreement for Purchase and Sale of Membership
Interests in Prurose Monaco Holdings, L.L.C. between The Prudential Insurance
Company of America, Monaco Holdings, L.L.C., MC Roseland Monaco, L.L.C. and
Prurose Monaco Holdings, L.L.C.; or (4) to make payments under the Shared
Services Agreement or Credit Enhancement Agreement; provided, however, that it
is understood and agreed that it is not a valid business purpose to (A) use such
proceeds for the primary purpose of replacing lower cost debt or equity of the
Partnership or its Subsidiaries, (B) not promptly deploy such proceeds for a
commercial purpose, other than retaining as cash on the Partnership’s balance
sheet, or (C) use such proceeds for the primary purpose of diluting the
Preferred Units held or beneficially owned by the Investors. The Participation
Right shall terminate and shall no longer be of any effect if any Commitment
Termination Event has occurred, unless the Rockpoint Class A Preferred Holder
elects to fund any required undrawn portion of the Additional Commitment as
provided in Section 2.05(e).

 

18

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP PARTIES AND THE MCRC PARTIES

 

Representations and Warranties of the Partnership Parties:

 

Except as set forth in the correspondingly numbered Schedule of the Disclosure
Letter (any item disclosed in any Schedule of the Disclosure Letter referenced
by a particular Section in this Agreement shall be deemed to have been disclosed
with respect to each other Schedule of the Disclosure Letter and Section in this
Agreement to the extent the relevance of such disclosure to such other Schedule
of the Disclosure Letter and Section in this Agreement is reasonably apparent
from the text of such disclosure), each of the Partnership Parties jointly and
severally represent and warrant to the Investors as follows:

 

Section 3.01                            Organization and Authority of the
Partnership Parties. The Partnership is a limited partnership duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
The General Partner is duly formed and validly existing and in good standing as
a real estate investment trust under the laws of the State of Maryland.  The
Limited Partner is a limited liability company validly existing and in good
standing under the Laws of the State of Delaware. Each Partnership Party has all
necessary limited partnership, trust, limited liability or other power and
authority to (a) enter into this Agreement, the Second Amended and Restated LP
Agreement and the Ancillary Agreements, to perform and carry out their
respective obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby, in each case as is applicable, and
(b) in the case of RRT and the Partnership, also to own, operate or lease their
respective properties and assets now owned, operated or leased by them, and to
carry on their respective businesses as they are currently conducted. Each of
RRT and the Partnership is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which the properties owned or leased by it
or the operation of its business as currently conducted makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not, individually or in the aggregate, have a Material
Adverse Effect. The execution and delivery by each of the Partnership Parties of
this Agreement and the Ancillary Agreements, the performance by the Partnership
Parties of their obligations hereunder and thereunder and the consummation by
the Partnership Parties of the transactions contemplated hereby and thereby have
been duly authorized by all requisite limited partnership, trust, limited
liability or other action on the part of each such Partnership Party. This
Agreement and the Ancillary Agreements have been duly executed and delivered by
each of the Partnership Parties, and (assuming due authorization, execution and
delivery by Investors and the MCRC Parties) this Agreement and the Ancillary
Agreements constitute legal, valid and binding obligations of each of the
Partnership Parties, enforceable against the Partnership Parties in accordance
with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).

 

19

--------------------------------------------------------------------------------


 

Section 3.02                            Capitalization.

 

(a)                                 Immediately prior to the Closing, the
authorized common equity interests in the Partnership are owned 99.9% by General
Partner and 0.1% by the Limited Partner.  In addition, immediately prior to the
Closing, the Partnership has not issued any Preferred Units.  Upon consummation
of the Closing, the authorized common equity of the Partnership will consist of
1,230,000 Common Units. In addition, upon consummation of the Closing, the
Partnership shall have 150,000 Preferred Units issued and outstanding.  All of
the Common Units outstanding as of the date of this Agreement have been, and all
of the Preferred Units and Common Units issued and outstanding as of the
Closing, and all of the Preferred Units and Common Units when issued and
outstanding following each Drawdown will be duly authorized, validly issued,
fully paid and non-assessable, and free and clear of all Encumbrances, other
than those Encumbrances set forth in Schedule 3.02(a) of the Disclosure Letter.
The Partnership will reserve all necessary Preferred Units and Common Units for
issuance and delivery upon consummation of this Agreement, including any and all
Drawdowns and any and all future conversions (the “Reserved Units”).

 

(b)                                 Immediately prior to and as of the Execution
Date, the authorized common equity of the General Partner will consist of
25,000,000 common shares of beneficial interest, par value $0.01 per share,
which 10,000 common shares will be issued and outstanding, and 5,000,000
preferred shares of beneficial interest, par value $0.01 per share, of which 125
are designated as 12.5% Series A Cumulative Non-Voting Preferred Shares (the
“Series A Preferred Shares”), of which no preferred shares will be issued and
outstanding.  All of the common shares and Series A Preferred Shares of the
General Partner outstanding as of the date of this Agreement have been duly
authorized, validly issued, fully paid and non-assessable. The General Partner
is owned by the following Affiliates of MCRC in the percentages set forth
opposite such Affiliate’s name: (i) MCRLP: 89.16%; (ii) MCPT: 10.55%; and MCTP:
0.29%.

 

(c)                                  At the Closing, the authorized common
equity of the General Partner will consist of 25,000,000 common shares of
beneficial interest, par value $0.01 per share, which 10,139 common shares will
be issued and outstanding, and 5,000,000 preferred shares of beneficial
interest, par value $0.01 per share, of which 125 are designated as Series A
Preferred Shares of which no preferred shares will be issued and outstanding.
All of the common shares and Series A Preferred Shares of the General Partner
outstanding as of the Closing Date will be duly authorized, validly issued,
fully paid and non-assessable. The General Partner is owned by the following
Affiliates of MCRC in the percentages set forth opposite such Affiliate’s name :
(i) MCRLP: 89.31%; (ii) MCPT: 10.41%; and MCTP: 0.28%.

 

(d)                                 Except as set forth in the Material
Organizational Documents or on Schedule 3.02(d) of the Disclosure Letter, there
are no outstanding or authorized equity interests or options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the equity interests of the Partnership or any of
its Controlled Subsidiaries or Limited Control Subsidiaries, or to the
Partnership Parties’ Knowledge, its Non-Controlled Subsidiaries, or obligating
the Partnership or any of its Controlled Subsidiaries or Limited Control
Subsidiaries, or to the Partnership’s Knowledge, its Non-Controlled
Subsidiaries, to issue or sell any equity interests of, or any other interest
in, the Partnership or any of its Subsidiaries. Except as set forth in the
Material Organizational Documents or on Schedule 3.02(d) of the Disclosure
Letter, neither the Partnership nor any of its

 

20

--------------------------------------------------------------------------------


 

Controlled Subsidiaries or Limited Control Subsidiaries, or to the Partnership
Parties’ Knowledge, its Non-Controlled Subsidiaries, has any outstanding or
authorized any equity appreciation, phantom equity, profit participation or
similar rights. There are no voting trusts, equityholder agreements, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of any of the Initial Purchased Units or any other equity securities of
the Partnership or any of its Controlled Subsidiaries or Limited Control
Subsidiaries or to the Partnership Parties’ Knowledge, its Non-Controlled
Subsidiaries.  Schedule 3.02(d) sets forth the preferred capital account and
debt balances as of December 31, 2016 of each Controlled Subsidiary, and to the
Knowledge of the Partnership Parties, each Non-Controlled Subsidiary and Limited
Control Subsidiary.

 

(e)                                  Upon consummation of the transactions
contemplated by this Agreement, the Investors will acquire full title to the
Initial Purchased Units, and all Preferred Units validly purchased by the
Investors pursuant to the terms and conditions of this Agreement free and clear
of all Encumbrances, other than those Encumbrances arising from acts of the
Investors.

 

Section 3.03                            Subsidiaries.

 

(a)                                 Schedule 3.03(a) of the Disclosure Letter
lists (i) each Controlled Subsidiary of the Partnership Parties, and (ii) its
jurisdiction of incorporation or formation (as applicable). Other than as set
forth in Schedule 3.03(a) of the Disclosure Letter, all of the equity interests
in such Controlled Subsidiaries have been duly authorized, are validly issued,
fully paid and non-assessable, and are owned of record and beneficially by the
Partnership Party or the applicable Controlled Subsidiary set forth in Schedule
3.03(a) of the Disclosure Letter. Each such Controlled Subsidiary is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which the Real Property is owned or leased by such Controlled
Subsidiary or the operation of such Controlled Subsidiary’s business as
currently conducted makes such licensing or qualification necessary, except
where the failure to be so licensed, qualified or in good standing would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(b)                                 Schedule 3.03(b) of the Disclosure Letter
lists (i) each Non-Controlled Subsidiary and Limited Control Subsidiary of the
Partnership Parties, and (ii) its jurisdiction of incorporation or formation (as
applicable). To the Knowledge of the Partnership Parties, other than as set
forth in Schedule 3.03(b) of the Disclosure Letter, all of the equity interests
in such Non-Controlled Subsidiaries and Limited Control Subsidiaries are owned
of record and beneficially by the Partnership Party or the applicable Subsidiary
set forth in Schedule 3.03(b) of the Disclosure Letter and, to the Knowledge of
the Partnership Parties, have been duly authorized, are validly issued, fully
paid and non-assessable. To the Knowledge of the Partnership Parties, each such
Non-Controlled Subsidiary and Limited Control Subsidiary is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the Real Property is owned or leased by such Non-Controlled Subsidiary or
Limited Control Subsidiary or the operation of such Non-Controlled Subsidiary’s
or Limited Control Subsidiary’s business as currently conducted makes such
licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not, individually or in the
aggregate, have a Material Adverse Effect. Other than as set forth in Schedules
3.03(a) and 3.03(b) of the Disclosure Letter, none of the Partnership Parties
own, or have any interest (beneficial or

 

21

--------------------------------------------------------------------------------


 

otherwise) in any ownership interests in any Person other than their Controlled
Subsidiaries, the Non-Controlled Subsidiaries and the Limited Control
Subsidiaries.

 

(c)                                  Schedule 3.03(c) of the Disclosure Letter
contains a true and correct organizational structure chart of the Partnership,
showing the Partnership’s direct and indirect ownership in its Subsidiaries,
including, for the avoidance of doubt, the direct and indirect ownership
percentages of the Partnership with respect thereto.

 

(d)                                 The Partnership Parties have provided or
made available to the Investors all Material Organizational Documents of the
Partnership Parties and their respective Subsidiaries.

 

Section 3.04                            No Conflicts; Consents. The execution,
delivery and performance by the Partnership Parties of this Agreement, and the
consummation of the transactions contemplated hereby, do not and will not:
(a) result in a violation or breach of any provision of the Organizational
Documents of any of the Partnership Parties or any of their respective
Subsidiaries; (b) result in a violation or breach in any material respect of any
provision of any Law or Governmental Order applicable to the Partnership
Parties, or any of their respective Subsidiaries; or (c) except as set forth in
Schedule 3.04 of the Disclosure Letter, require the consent, notice or other
action by any Person under, conflict with in any material respect, result in a
violation or breach of in any material respect, result in the creation or
imposition of any lien, charge or encumbrance pursuant to, constitute a material
default under or result in the acceleration of any Material Contract or any
other contract, agreement or instrument material to any of the Partnership
Parties. No consent, approval, Permit, Governmental Order, declaration or filing
with, or notice to, any Governmental Authority or third party is required by or
with respect to the Partnership Parties or any of their respective Subsidiaries,
in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, except for such filings as
are set forth in Schedule 3.04 of the Disclosure Letter, all of which have been
obtained prior to the date hereof and remain in full force and effect and such
consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, individually or in the aggregate, would not have a Material
Adverse Effect.

 

Section 3.05                            Financial Statements. Copies of the
Partnership’s unaudited financial statements, consisting of (i) the unaudited
balance sheet of the Partnership as of December 31, 2015 (the “2015 Balance
Sheet”), and (ii) the unaudited balance sheet of the Partnership as of
December 31, 2016 (the “2016 Balance Sheet”) and the unaudited statements of
income, and retained earnings and partners’ equity for the year ended
December 31, 2016 (the “2016 Income Statement” and, together with the 2015
Balance Sheet and the 2016 Balance Sheet, the “Financial Statements”) are
included in the Disclosure Letter.  The Financial Statements have been prepared
in accordance with U.S. Generally Accepted Accounting Principles (“U.S. GAAP”)
on a consistent basis throughout the period involved and certified by management
of the Partnership. The 2015 Balance Sheet and the 2016 Balance Sheet fairly
present in all material respects the financial condition of the Partnership as
of the respective dates they were prepared and the 2016 Income Statement fairly
presents in all material respects the results of the operations of the
Partnership for the periods indicated therein. The date of the 2016 Balance
Sheet is referred to herein as the “2016 Balance Sheet Date”.  Copies of the
unaudited balance sheets of certain of the Partnership’s Controlled Subsidiaries
(the “Controlled Subsidiary Balance Sheets”) and Limited Controlled Subsidiaries
(the “Limited Controlled Subsidiary

 

22

--------------------------------------------------------------------------------


 

Balance Sheets”) as of December 31, 2016 (which are not consolidated into the
2016 Balance Sheet) are included in the Disclosure Letter. The Controlled
Subsidiary Balance Sheets and, to the Knowledge of the Partnership Parties, the
Limited Controlled Subsidiary Balance Sheets, fairly present in all material
respects the financial condition of such Controlled Subsidiaries and Limited
Controlled Subsidiaries, as applicable, as of the respective dates they were
prepared, and have been prepared on a consistent basis throughout the period
involved. The Financial Statements, Controlled Subsidiary Balance Sheets and
Limited Controlled Subsidiary Balance Sheets are set forth in Schedule 3.05 of
the Disclosure Letter.

 

Section 3.06                            Undisclosed Liabilities. None of the
Partnership or the other Partnership Parties, their respective Controlled
Subsidiaries or Limited Control Subsidiaries, or to the Knowledge of the
Partnership Parties, their respective Non-Controlled Subsidiaries, have any
liabilities, obligations or commitments of a type required to be reflected on a
balance sheet prepared on a consistent basis, except (i) those which are
adequately reflected or reserved against in the Balance Sheet as of the 2016
Balance Sheet Date; (ii) those which have been incurred in the Ordinary Course
of Business since the 2016 Balance Sheet Date and which are not material in
amount; (iii) those in connection with that certain Construction Loan Agreement
dated February 3, 2017 between Epsteins C Lofts, L.L.C. and Provident Bank;
(iv) those in connection with that certain Multifamily Loan and Security
Agreement dated January 10, 2017 by and between Alterra I, L.L.C. and Alterra
II, L.L.C. and Capital One Multifamily Finance, LLC; and (v) those set forth on
Schedule 3.06 of the Disclosure Letter. There is no outstanding Indebtedness
pursuant to which the Partnership or of its Subsidiaries is a borrower, obligor,
debtor or other beneficiary, and either the General Partner or any MCRC Party or
any of their respective Subsidiaries (other than the Partnership or any of its
respective Subsidiaries) is a lender or obligee.

 

Section 3.07                            Absence of Certain Changes, Events and
Conditions. Except as set forth on Schedule 3.07 of the Disclosure Letter, from
the 2016 Balance Sheet Date until the date of this Agreement, each of the
Partnership Parties and their respective Controlled Subsidiaries and Limited
Control Subsidiaries, and to the Knowledge of the Partnership Parties, their
respective Non-Controlled Subsidiaries, have operated in the Ordinary Course of
Business in all material respects and there has not been, with respect to any of
the Partnership Parties or any of their respective Controlled Subsidiaries or
Limited Control Subsidiaries, or to the Knowledge of the Partnership Parties,
their respective Non-Controlled Subsidiaries, any:

 

(a)                                 event, occurrence or development that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect;

 

(b)                                 material amendment of any of the
Organizational Documents of the any of the Partnership Parties or any of their
respective Subsidiaries;

 

(c)                                  split, combination or reclassification of
any of their respective equity interests;

 

(d)                                 issuance, sale or other disposition of any
equity interests, or grant of any options, warrants or other rights to purchase
or obtain (including upon conversion, exchange or exercise) any equity
interests;

 

23

--------------------------------------------------------------------------------


 

(e)                                  declaration or payment of any distributions
on or in respect of any equity interests or redemption, purchase or acquisition
of equity interests to any Person other than to the Partnership, any Subsidiary
of the Partnership or any partner or member of a Subsidiary of the Partnership,
other than with respect to distributions to MCRLP in connection with that
certain Multifamily Loan and Security Agreement dated January 10, 2017 by and
between Alterra I, L.L.C. and Alterra II, L.L.C. and Capital One Multifamily
Finance, LLC.

 

(f)                                   incurrence, assumption or guarantee of any
Indebtedness, other than in the Ordinary Course of Business, in an aggregate
amount exceeding $1,000,000, all of which are as set forth in Schedule 3.07 of
the Disclosure Letter;

 

(g)                                  sale or other disposition of any of the
material assets shown or reflected on the 2016 Balance Sheet, including without
limitation any Real Property, except for any assets sold or otherwise disposed
of in the Ordinary Course of Business and having an aggregate value of less than
$1,000,000;

 

(h)                                 adoption, termination, amendment or material
modification of any Benefit Plan;

 

(i)                                     acquisition by merger or consolidation
with, or by purchase of a substantial portion of the assets or equity interests
of, or by any other manner, any business or any Person or any division thereof;

 

(j)                                    adoption of any plan of merger,
consolidation, reorganization, liquidation or dissolution or filing of a
petition in bankruptcy under any provisions of federal or state bankruptcy Law
or consent to the filing of any bankruptcy petition against it under any similar
Law;

 

(k)                                 settlement or compromise of any pending or
threatened Proceeding, in each case excess of $250,000 and not covered in full
by insurance;

 

(l)                                     imposition of any Encumbrance, covenant,
or other restriction on any asset tangible or intangible, except for Permitted
Encumbrances or as would not, individually or in the aggregate, have a Material
Adverse Effect;

 

(m)                             adoption or approval of any agreement that is or
is reasonably expected to be a Material Contract or amendment or modification to
the terms of, or renewal, waiver, or termination of, any Material Contract,
insofar as not permitted pursuant to the terms of the Original LP Agreement,
except as would not, individually or in the aggregate, have a Material Adverse
Effect; or

 

(n)                                 any agreement to do any of the foregoing, or
any action or omission that would result in any of the foregoing.

 

Section 3.08                            Material Contracts.

 

(a)                                 Schedule 3.08(a) of the Disclosure Letter
contains a true and complete list of each of the following contracts and
agreements (such contracts and agreements, as amended, restated,

 

24

--------------------------------------------------------------------------------


 

replaced, supplemented, or otherwise modified as of the date hereof, and the
Real Property Leases, collectively being “Material Contracts”):

 

(i)                                     all property management contracts,
facility management contracts, property development contracts and construction
management contracts of the Partnership Parties and their respective Controlled
Subsidiaries, and to the Knowledge of the Partnership Parties, their respective
Non-Controlled Subsidiaries and Limited Control Subsidiaries, other than as set
forth in the Material Organizational Documents, collectively listed on
Schedule 3.08(a)(i) of the Disclosure Letter that are presently in construction
where the expected aggregate acquisition and construction costs with respect to
such Real Property exceeds $10,000,000 (the “Active Projects”);

 

(ii)                                  each agreement that relates to the pending
sale of any Controlled Subsidiary of a Partnership Party or any of the assets of
any Partnership Party or any of their respective Controlled Subsidiaries, and,
to the Partnership Parties’ Knowledge, their respective Non-Controlled
Subsidiaries and Limited Control Subsidiaries, in each case where such
transactions have not closed or, in the event such transactions have closed,
where the Partnership Parties or any of their Subsidiaries continue to have
ongoing liabilities or guarantees in respect of such transaction in each case
for consideration in excess of $3,000,000;

 

(iii)                               each agreement that relates to the
acquisition of any business, a material amount of stock or assets of any other
Person or any real property (whether by merger, sale of stock, sale of assets or
otherwise), in each case involving amounts in excess of $2,000,000, and in each
case where such transactions have not closed or, in the event such transactions
have closed, where the Partnership Parties or any of their respective Controlled
Subsidiaries and, to the Partnership Parties’ Knowledge, their respective
Non-Controlled Subsidiaries and Limited Control Subsidiaries, continue to have
ongoing liabilities or guarantees in respect of such transaction;

 

(iv)                              all joint venture, partnership or other
contract (however named) involving a capital contribution or sharing of profits,
losses, costs or liabilities by any Partnership Parties or any of their
respective Controlled Subsidiaries, and, to the Partnership Parties’ Knowledge,
their respective Non-Controlled Subsidiaries and Limited Control Subsidiaries,
with any other Person, except as contained in the Material Organizational
Documents;

 

(v)                                 the contracts and agreements relating to
Indebtedness (including guarantees) of any Partnership Party or any of its
respective Controlled Subsidiaries, and, to the Partnership Parties’ Knowledge,
their respective Non-Controlled Subsidiaries and Limited Control Subsidiaries,
in each case having an outstanding principal amount in excess of $2,000,000,
except as contained in the Material Organizational Documents;

 

(vi)                              other than such employment contracts that are
terminable at the option of either party upon less than three (3) months prior
notice and that include compensation provisions for non-executive employees that
are standard within the industry in which the Partnership Parties operate, all
contracts for the employment for any period of time whatsoever, or in regard to
the employment, or restricting the employment, of any employee of the

 

25

--------------------------------------------------------------------------------


 

Partnership or any of its Controlled Subsidiaries, and, to the Partnership
Parties’ Knowledge, its Non-Controlled Subsidiaries and Limited Control
Subsidiaries;

 

(vii)                           all agreements for the payment of severance
benefits, retention bonuses or so-called “sale bonuses” to any Employees of the
Partnership Parties or their respective Controlled Subsidiaries, and, to the
Partnership Parties’ Knowledge, their respective Non-Controlled Subsidiaries and
Limited Control Subsidiaries;

 

(viii)                        all contracts between the Partnership Parties or
their respective Controlled Subsidiaries, or to the Partnership Parties’
Knowledge, their respective Non-Controlled Subsidiaries or Limited Control
Subsidiaries, and any Related Parties (other than the Partnership or any of its
Subsidiaries), involving a dollar amount over $1,000,000 or that is otherwise
material to any Partnership Party;

 

(ix)                              any contribution agreement or tax contribution
agreement, other than as set forth in the Material Organizational Documents and
which is in excess of $250,000 or $2,000,000 in the aggregate;

 

(x)                                 any hedging, futures, options or other
derivative contract to the extent any such arrangement is unrelated to a
property loan and such arrangement provides for or would otherwise require
future payments or disbursements, or would impose any liability on the
Partnership Parties;

 

(xi)                              any agreement relating to settlement of any
administrative or judicial proceedings within the past five (5) years or
otherwise currently still in effect, which if adversely determined, would result
in a Material Adverse Effect; and

 

(xii)                           any other agreement, contract, arrangement or
understanding of any Partnership Party or any of their respective Subsidiaries
that is otherwise material to the Partnership Parties and their respective
Subsidiaries taken as a whole and that was not otherwise included in the VDR or
otherwise recorded against the Real Properties.

 

(b)                                 Schedule 3.08(b) of the Disclosure Letter
identifies all guaranties made by a Partnership Party of Indebtedness that is
owed any Subsidiary of a Partnership Party which is in excess of $2,000,000
which are in effect as of the date hereof.

 

(c)                                  Except as set forth in the Material
Organization Documents, Schedule 3.08(c) of the Disclosure Letter identifies any
contract providing for indemnification to or from any person with respect to
liabilities in excess of $2,000,000 relating to any current or former business
of a Partnership Party, their respective Subsidiaries or any predecessor Person.

 

(d)                                 Each Material Contract (i) was entered into
in the Ordinary Course of Business and (ii) is valid and binding on the
Partnership Party or Controlled Subsidiary, or to the Knowledge of the
Partnership Parties, Non-Controlled Subsidiary or Limited Control Subsidiary
party thereto, as the case may be, and, to the Knowledge of the Partnership
Parties, the counterparties thereto, and is in full force and effect and
(iii) upon consummation of the transactions contemplated by this Agreement, each
Material Contract shall continue in full force and effect without penalty or
other adverse consequence.  Neither any Partnership Party nor any

 

26

--------------------------------------------------------------------------------


 

of its respective Controlled Subsidiaries, or to the Knowledge of the
Partnership Parties, its respective Non-Controlled Subsidiaries or Limited
Control Subsidiaries is in breach of, or default under, any Material Contract,
except in each case for such breaches or defaults that would not have a Material
Adverse Effect, individually or in the aggregate, and no party to any Material
Contract has provided or received notice of any intention to terminate, not
renew, or challenge the validity or enforceability of any Material Contract. No
event has occurred that, with notice or lapse of time, is or is reasonably
expected to constitute a material breach or default, or permit the termination,
modification, or acceleration under any Material Contract, except for such
terminations, modifications, or accelerations that would not, individually or in
the aggregate, have a Material Adverse Effect.  There are no negotiations
pending or in progress to revise any Material Contract in any material respect,
other than change orders, changes in scope, or other changes in the Ordinary
Course of Business with respect to construction agreements.

 

(e)                                  The Partnership Parties have provided or
made available to the Investors true, accurate and complete copies of all
Material Contracts (including the Real Property Leases).

 

(f)                                   Schedule 3.08(f) of the Disclosure Letter
identifies any contracts, arrangements, agreements or understandings (whether
oral or written) of any nature whatsoever between (i) the General Partner, on
the one hand, and the Partnership or any of its Subsidiaries, on the other, and
(ii) the Partnership or its Subsidiaries, on the one hand, and any MCRC Party or
any of its Subsidiaries (other than the Partnership or its Subsidiaries), on the
other, other than the Credit Enhancement Agreement and Shared Services
Agreement.

 

Section 3.09                            Title to Assets. The Partnership Parties
and their respective Controlled Subsidiaries, and to the Partnership Parties’
Knowledge, their respective Non-Controlled Subsidiaries and Limited Control
Subsidiaries, have good title to their respective assets free and clear of
Encumbrances other than Permitted Encumbrances.

 

Section 3.10                            Owned and Leased Real Property.

 

(a)                                 Schedule 3.10(a) of the Disclosure Letter
correctly identifies the owner and, when applicable, city and state of all Real
Property and interest in Real Property owned in fee by each Partnership Party or
any of their respective Subsidiaries (the “Owned Real Property”) and contains, a
true and complete list of each commercial lease of any portion of any Real
Property for which the annual base rent is in excess of $250,000 and the term is
in excess of five (5) years (as amended, restated, replaced, supplemented, or
otherwise modified to date, the “Real Property Leases”).  The Partnership
Parties have provided or made available to the Investors true, accurate and
complete copies of all currently effective owner’s title insurance policies and
surveys for each Owned Real Property in the possession of the Partnership.
Schedule 3.10(a) identifies Real Properties (i) that either the Partnership or
one of its Controlled Subsidiaries manages the day-to-day operations of,
(ii) that a Limited Control Subsidiary manages the day-to-day operations of, and
(iii) all other Real Property. With respect to each Owned Real Property:

 

(i)                                     the identified owner of each parcel of
Owned Real Property has fee simple title to such Owned Real Property, free and
clear of any Encumbrance, as set forth in the

 

27

--------------------------------------------------------------------------------


 

applicable currently effective owner’s title insurance policy delivered or made
available to the Investors in accordance with Section 3.10(a), except for
Permitted Encumbrances;

 

(ii)                                  any Encumbrance, covenant, or other
restriction recorded against such Owned Real Property does not and is not
reasonably expected to materially impair the ability to use or develop or
construct upon any such Owned Real Property in the operation of the business of
the owner thereof as presently conducted or development of or construction upon
such Owned Real Property as currently contemplated for the business intended to
be conducted thereon; and

 

(iii)                               there are no parties (other than the
Partnership Parties and the MCRC Parties) in possession of such Owned Real
Property, other than (1) tenants under any leases disclosed in Schedule
3.10(a) of the Disclosure Letter who are in possession of space to which they
are entitled, (2) tenants under leases for which the annual base rent is less
than $250,000 and (3) other Persons in possession of de minimis space.

 

(b)                                 Schedule 3.10(b) of the Disclosure Letter
contains a complete and accurate rent roll of each for the Real Properties in
which there are tenants as of December 31, 2016.

 

(c)                                  Except as contained in any of the
Organizational Documents of the Subsidiaries, there are no outstanding options,
rights of first offer or rights of first refusal to purchase or acquire any of
the Real Properties or any portion thereof or interest therein.

 

(d)                                 There are no pending or, to the Knowledge of
any Partnership Party, threatened condemnation proceedings with respect to all
or any portion of the Real Property.

 

(e)                                  Schedule 3.10(e) of the Disclosure Letter
sets forth a true, correct, and complete list of all leases, subleases,
licenses, or other occupancy agreements pursuant to which any Partnership Party
or any of their respective Controlled Subsidiaries, and to the Partnership
Parties’ Knowledge, their respective Non-Controlled Subsidiaries and Limited
Control Subsidiaries, leases, subleases, licenses, or otherwise occupies
(whether as tenant or subtenant) any real property, including all amendments,
restatements, replacements, supplements and other modifications thereto
(collectively, the “Company Leases”).  The Partnership Parties have delivered or
made available to the Investors true and complete copies of the Company Leases. 
Each Company Lease is a valid and binding obligation of the tenant, subtenant,
licensee, or occupant thereunder and, to the Knowledge of the Partnership
Parties, the landlord, sublandlord, licensor, or other non-occupant party
thereunder, and is in full force and effect; neither the Partnership Parties nor
any of their Controlled Subsidiaries, nor, to the Knowledge of the Partnership
Parties any of their respective Non-Controlled Subsidiaries or Limited Control
Subsidiaries, has received from the landlord, sublandlord, licensor, or other
non-occupant party any written notice of a material default by the tenant,
subtenant, licensee, or occupant under any Company Lease which remains uncured,
and no such party is in material default under any Company Lease, and all rent
thereunder has been paid current; neither any Partnership Party nor any of their
Controlled Subsidiaries, nor, to the Knowledge of the Partnership Parties any of
their respective Non-Controlled Subsidiaries or Limited Control Subsidiaries,
has given any written notice of a material default by the applicable landlord,
sublandlord, licensor, or other non-occupant party with respect to any Company
Lease which remains uncured.  None of the Partnership Parties or any of their
respective Controlled Subsidiaries, or, to the Partnership

 

28

--------------------------------------------------------------------------------


 

Parties’ Knowledge, their respective Non-Controlled Subsidiaries or Limited
Control Subsidiaries has assigned, transferred, mortgaged, deeded in trust, or
encumbered any interest in any Company Lease, except for any Permitted
Encumbrances or as set forth on Schedule 3.10(e) of the Disclosure Letter.

 

(f)                                   With regard to the Real Property Leases,
except as set forth in Schedule 3.10(f) of the Disclosure Letter:  (i) the Real
Property Leases are valid and binding obligations of the landlord thereunder
and, to the Knowledge of the Partnership Parties, the Tenants thereunder, and
are in full force and effect; (ii) neither the Partnership Party nor any of
their Controlled Subsidiaries, nor, to the Knowledge of the Partnership Parties
any of their respective Non-Controlled Subsidiaries or Limited Control
Subsidiaries, has received any written notice of a material default by the
applicable landlord under any Real Property Lease which remains uncured;
(iii) neither any Partnership Party nor any of their Controlled Subsidiaries,
nor, to the Knowledge of the Partnership Parties any of their respective
Non-Controlled Subsidiaries or Limited Control Subsidiaries, has given any
written notice of a material default by the applicable Tenant under any Real
Property Lease which remains uncured; and (iv) except as expressly set forth in
the Real Property Leases, no Tenant is entitled, now or in the future, to any
concession, rebate, offset, allowance or free rent for any period nor to the
Knowledge of the Partnership Parties has any such material claim been asserted
in writing by any Tenant.

 

Section 3.11                            Legal Proceedings; Governmental Orders.

 

(a)                                 Except as set forth in Schedule 3.11(a) of
the Disclosure Letter, there are no actions, suits, claims, inquiries,
investigations, audits or other legal proceedings (each, a “Proceeding”)
involving, pending or, to the Knowledge of any Partnership Party, threatened
against, or by a Partnership Party any of their respective Controlled
Subsidiaries, or to the Knowledge of the Partnership Parties, their respective
Non-Controlled Subsidiaries or Limited Control Subsidiaries, or affecting any of
their respective properties or assets (or by or against the Partnership Parties
or their respective Subsidiaries or Affiliates), which if determined adversely
to any Partnership Party or their respective Subsidiaries, either individually
or in the aggregate, would result in a Material Adverse Effect.

 

(b)                                 Except as set forth in Schedule 3.11(b) of
the Disclosure Letter, there are no outstanding Governmental Orders and no
unsatisfied judgments, penalties or awards against or affecting the Partnership
Parties their respective Controlled Subsidiaries, or to the Knowledge of the
Partnership Parties, their respective Non-Controlled Subsidiaries or Limited
Control Subsidiaries, or any of their respective properties or assets which
would, either individually or in the aggregate, result in a Material Adverse
Effect.

 

Section 3.12                            Compliance With Laws; Permits.

 

(a)                                 Except as set forth in Schedule 3.12(a) of
the Disclosure Letter, each of the Partnership Parties and their respective
Controlled Subsidiaries, and to the Knowledge of the Partnership Parties,
Non-Controlled Subsidiaries or Limited Control Subsidiaries, are and have in the
past been in compliance with all Laws applicable to it or their respective
business, properties or assets, except where the failure to be in compliance
would not have a Material Adverse Effect.

 

29

--------------------------------------------------------------------------------


 

(b)                                 All Permits required for the Partnership
Parties or their respective Controlled Subsidiaries, and to the Knowledge of the
Partnership Parties, Non-Controlled Subsidiaries or Limited Control
Subsidiaries, to conduct their respective businesses or, with respect to any
Active Project, to develop or construct upon the Real Property relating thereto
as currently contemplated for the business intended to be conducted thereon,
have been obtained by it and are valid and in full force and effect, except
where the failure to be in compliance would not have a Material Adverse Effect.

 

(c)                                  None of the representations and warranties
contained in Section 3.12 shall be deemed to relate to environmental matters
(which are governed by Section 3.13), employee benefits matters (which are
governed by Section 3.14), employment matters (which are governed by
Section 3.15) or tax matters (which are governed by Section 3.16).

 

Section 3.13                            Environmental Matters.

 

(a)                                 Except as set forth in Schedule 3.13(a) of
the Disclosure Letter, or as would not, individually or in the aggregate, have a
Material Adverse Effect:

 

(i)                                     the Partnership Parties and their
respective Controlled Subsidiaries, and to the Knowledge of the Partnership
Parties, their respective Non-Controlled Subsidiaries or Limited Control
Subsidiaries, are, and at all times during the past five (5) years have been, in
compliance with all Environmental Laws and have not received any written
Environmental Notice or any Environmental Claim that any of the Partnership
Parties or their respective Subsidiaries are not in compliance with applicable
Environmental Laws, which is unresolved;

 

(ii)                                  neither the Partnership Parties nor any of
their respective Controlled Subsidiaries, and to the Knowledge of the
Partnership Parties, their respective Non-Controlled Subsidiaries or Limited
Control Subsidiaries, has received any written Environmental Notices claiming
any Subsidiary or any Real Property is not in compliance with applicable
Environmental Laws, which is unresolved;

 

(iii)                               the Partnership Parties and their respective
Controlled Subsidiaries, and to the Knowledge of the Partnership Parties, their
respective Non-Controlled Subsidiaries or Limited Control Subsidiaries, have
obtained and are as of the date hereof, and at all times during the past five
(5) years have been, in compliance with all Environmental Permits required to
conduct the business of the Partnership Parties and their respective
Subsidiaries in the Ordinary Course of Business and such Environmental Permits
are valid and in full force and effect;

 

(iv)                              there are no Environmental Claims or
Proceedings pursuant to any Environmental Law pending against any of the
Partnership Parties or any of their respective Controlled Subsidiaries, and to
the Knowledge of the Partnership Parties, their respective Non-Controlled
Subsidiaries or Limited Control Subsidiaries, or, to the Knowledge of the
Partnership Parties, threatened, against any of the Partnership Parties or any
of their respective Subsidiaries; and

 

(v)                                 none of the Partnership Parties nor any of
their Controlled Subsidiaries, and to the Knowledge of the Partnership Parties,
their respective Non-Controlled Subsidiaries or Limited Control Subsidiaries,
has assumed or retained, by contract, any obligation of any third

 

30

--------------------------------------------------------------------------------


 

party under any Environmental Law or concerning any Hazardous Material that
would reasonably be expected to result in material liability or any other
material obligation to the Partnership Parties or any of their respective
Subsidiaries under any applicable Environmental Law.

 

(b)                                 Except as set forth in Schedule 3.13(b) of
the Disclosure Letter, or as would not, individually or in the aggregate, have a
Material Adverse Effect, and subject to the next sentence of this
Section 3.13(b), to the Knowledge of the Partnership Parties: no Hazardous
Materials are or have been present in contravention of Environmental Laws, and
there is and has been no Release of any Hazardous Materials nor any remediation
or corrective action of any kind relating thereto in, on, at, under, to or from
(i) the Real Properties in the past five (5) years or (ii) any properties
formerly owned, operated or leased by the Partnership Parties or their
respective Subsidiaries within the past five (5) years in connection with the
business of the Partnership Parties or any of their respective Subsidiaries.
Notwithstanding the preceding provisions of this Section 3.13(b), (i) certain of
the operating Real Properties as specifically identified on Schedule 3.10(a) of
the Disclosure Letter are known to be developed where Hazardous Materials may be
present; (ii) certain of the operating Real Properties as specifically
identified on Schedule 3.10(a) of the Disclosure Letter are known to be
developed on what is commonly referred to in the real estate development
industry as “historic fill”, which consists of unclassified materials that may,
in fact, contain substances that may exceed environmental contaminant levels as
defined by Environmental Laws; and (iii) the Real Properties that have not yet
been developed and fully investigated for the presence of Hazardous Materials
may contain Hazardous Materials that will require remediation under applicable
Laws, whether resulting from “historic fill”, a previous owner’s operations or
otherwise, and these Real Properties are specifically identified on Schedule
3.10(a) as properties subject to this disclosure. Except as set forth above and
in the accompanying Schedules, or as would not, individually or in the
aggregate, have a Material Adverse Effect, to the Knowledge of the Partnership
Parties there are no Hazardous Materials in, on, at, under, to or from the Real
Properties that require remediation pursuant to Environmental Law.

 

(c)                                  To the Knowledge of the Partnership
Parties, none of the Real Property nor any real property formerly owned,
operated or leased within the past five years by the Partnership Parties or any
of their respective Controlled Subsidiaries, and to the Knowledge of the
Partnership Parties, their respective Non-Controlled Subsidiaries or Limited
Control Subsidiaries, is listed on, or, to the Knowledge of the Partnership
Parties, has been proposed for listing on, the National Priorities List or the
Comprehensive Environmental Response Compensation and Liability Information
System under CERCLA, or any similar state list.

 

(d)                                 The Partnership Parties have previously made
available to the Investors any and all material Environmental Permits,
environmental reports, studies, audits, records, sampling data, site assessments
and other similar material documents with respect to the Real Properties or
pertaining to compliance with Environmental Law with respect to such Real
Property in the possession of the Partnership Parties or any of their respective
Controlled Subsidiaries.

 

(e)                                  Except as contained in Sections 3.04,
3.11(b), and 3.17 the representations and warranties set forth in this
Section 3.13 are the sole and exclusive representations and warranties of the
Partnership Parties regarding environmental matters.

 

31

--------------------------------------------------------------------------------


 

Section 3.14                            Employee Benefit Matters.

 

(a)                                 Schedule 3.14(a) of the Disclosure Letter
contains a list of each material “employee benefit plan” as defined by
Section 3(3) of ERISA, or any material benefit, retirement, employment,
consulting, compensation, incentive, bonus, option, restricted equity, equity
appreciation right, phantom equity, change in control, severance, welfare and
fringe-benefit agreement, or other material plan, policy and program, in effect
and covering one or more Employees, former employees of a Partnership Party or
its respective Controlled Subsidiaries, and to the Knowledge of the Partnership
Parties, its respective Non-Controlled Subsidiaries, or current or former
directors of the Partnership or its Controlled Subsidiaries, and to the
Knowledge of the Partnership Parties, its Non-Controlled Subsidiaries or Limited
Control Subsidiaries, and is maintained, sponsored, or contributed to by the
Partnership or its Subsidiaries, or under which the Partnership or its
Subsidiaries have any material liability for premiums or benefits (as listed on
Schedule 3.14(a) of the Disclosure Letter, each, a “Benefit Plan”).

 

(b)                                 Except as set forth in Schedule 3.14(b) of
the Disclosure Letter, or as would not have a Material Adverse Effect, to the
Knowledge of the Partnership Parties, each Benefit Plan and related trust
complies with all applicable Laws (including ERISA and the Code). Each Benefit
Plan that is intended to be qualified under Section 401(a) of the Code (a
“Qualified Benefit Plan”) has received a favorable determination letter from the
Internal Revenue Service, or with respect to a prototype plan, can rely on an
opinion letter from the Internal Revenue Service to the prototype plan sponsor,
to the effect that such Qualified Benefit Plan is so qualified and that the plan
and the trust related thereto are exempt from federal income Taxes under
Sections 401(a) and 501(a), respectively, of the Code, and, to the Knowledge of
the Partnership Parties, nothing has occurred that could reasonably be expected
to cause the revocation of such determination letter from the Internal Revenue
Service or the unavailability of reliance on such opinion letter from the
Internal Revenue Service. Except as set forth in Schedule 3.14(b) of the
Disclosure Letter, or as would not have a Material Adverse Effect, all benefits,
contributions and premiums required by and due under the terms of each Benefit
Plan or applicable Law have been timely paid in accordance with the terms of
such Benefit Plan and the terms of all applicable Laws.

 

(c)                                  Except as set forth in Schedule 3.14(c) of
the Disclosure Letter, no Benefit Plan: (i) is subject to the minimum funding
standards of Section 302 of ERISA or Section 412 of the Code; or (ii) is a
“multi-employer plan” (as defined in Section 3(37) of ERISA).

 

(d)                                 Except as set forth in Schedule 3.14(d) of
the Disclosure Letter and other than as required under Section 4980B of the Code
or other applicable Law, no Benefit Plan provides benefits or coverage in the
nature of health, life or disability insurance following retirement or other
termination of employment (other than death benefits when termination occurs
upon death).

 

(e)                                  Except as set forth in Schedule 3.14(e) of
the Disclosure Letter, or as would not have a Material Adverse Effect: there is
no pending or, to the Knowledge of the Partnership Parties, threatened action
relating to a Benefit Plan (other than routine claims for benefits).

 

32

--------------------------------------------------------------------------------


 

(f)                                   Except as set forth in Schedule 3.14(f) of
the Disclosure Letter, or as would not have a Material Adverse Effect, no
Benefit Plan exists that could: (i) result in the payment to any Employee,
director or consultant of any money or other property; or (ii) accelerate the
vesting of or provide any additional rights or benefits to any Employee,
director or consultant, in each case, as a result of the execution of this
Agreement. Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby will result in “excess parachute payments”
within the meaning of Section 280G(b) of the Code.

 

(g)                                  The representations and warranties set
forth in this Section 3.14 are the sole and exclusive representations and
warranties of the Partnership Parties regarding employee benefit matters.

 

Section 3.15                            Employment Matters.

 

(a)                                 Except as set forth in Schedule 3.15(a) of
the Disclosure Letter, none of the Partnership Parties nor any of their
Controlled Subsidiaries, and to the Partnership Parties’ Knowledge, their
Non-Controlled Subsidiaries or Limited Control Subsidiaries, are a party to, or
bound by, any collective bargaining or other agreement with a labor organization
representing any of its Employees. Except as set forth in Schedule 3.15(a) of
the Disclosure Letter, since January 1, 2014, there has not been, nor, to the
Knowledge of the Partnership Parties, has there been any threat of, any strike,
slowdown, work stoppage, lockout, concerted refusal to work overtime or other
similar labor activity or dispute affecting the Partnership or its Subsidiaries.

 

(b)                                 Except as set forth on Schedule 3.15(b) of
the Disclosure Letter, all Persons employed by the Partnership or its
Subsidiaries are employees at will and there are no contracts between the
Partnership or any of its Controlled Subsidiaries, and to the Partnership’s
Knowledge, any of its Non-Controlled Subsidiaries or Limited Control
Subsidiaries, and any Employee of the Partnership or its Subsidiaries, including
employment agreements, loans or promissory notes, change in control agreements,
stay agreements and separation pay agreements (“Employment Agreements”). 
Employment Agreements for Marshall Tycher and Robert Andrew Marshall are made
publicly available through MCRC’s filings with the Securities and Exchange
Commission (“SEC”). The Partnership (through the General Partner) is also a
party to the following Employment Agreements: (i) Executive Employment Agreement
for Ivan Baron, dated April 20, 2016; (ii) Executive Employment Agreement for
Gabriel Shiff, dated April 20, 2016; (iii) Executive Employment Agreement for
Robert Cappy, dated April 20, 2016; and (iv) Executive Employment Agreement for
Brenda Cioce, dated April 21, 2016.

 

(c)                                  Except as set forth on Schedule 3.15(c) of
the Disclosure Letter or as provided in this Section 3.15(c), there are no long
term incentive arrangements, stock options, bonus agreements or stock purchase
plans (“Equity Grants”) of any kind in favor of any Employees of the Partnership
or its Subsidiaries.  All future Equity Grants in the Partnership or its
Subsidiaries requires the approval of the Executive Compensation and Option
Committee of MCRC. Equity Grant agreements for Marshall Tycher and Robert Andrew
Marshall are made publicly available through MCRC’s filings with the SEC. The
Partnership (through the General Partner) is also a party to the following
Equity Grants: (i) Mack-Cali Realty Corporation 2016 Time-Based Long-Term
Incentive Plan Award Agreement for Ivan Baron, dated March 8, 2016;
(ii) Mack-Cali Realty Corporation 2016 Performance-Based Long-Term Incentive
Plan Award Agreement for

 

33

--------------------------------------------------------------------------------


 

Ivan Baron, dated March 8, 2016; (iii) Mack-Cali Realty Corporation 2016
Time-Based Long-Term Incentive Plan Award Agreement for Gabriel Shiff, dated
March 8, 2016; (iv) Mack-Cali Realty Corporation 2016 Performance-Based
Long-Term Incentive Plan Award Agreement for Gabriel Shiff, dated March 8, 2016;
(v) Mack-Cali Realty Corporation 2016 Time-Based Long-Term Incentive Plan Award
Agreement for Robert Cappy, dated March 8, 2016; (vi) Mack-Cali Realty
Corporation 2016 Performance-Based Long-Term Incentive Plan Award Agreement for
Robert Cappy, dated March 8, 2016; (vii) Mack-Cali Realty Corporation 2016
Time-Based Long-Term Incentive Plan Award Agreement for Brenda Cioce, dated
March 8, 2016; and (viii) Mack-Cali Realty Corporation 2016 Performance-Based
Long-Term Incentive Plan Award Agreement for Brenda Cioce, dated March 8, 2016.

 

(d)                                 Except as set forth in Schedule 3.15(d) of
the Disclosure Letter or as would not have a Material Adverse Effect: (i) the
Partnership is in compliance with all applicable Laws pertaining to employment
and employment practices (including the WARN Act) to the extent they relate to
Employees of the Partnership; and (ii) there are no actions, suits, claims,
investigations or other legal proceedings against the Partnership pending, or to
the Knowledge of the Partnership Parties, overtly threatened in writing to be
brought or filed, by or with any Governmental Authority or arbitrator in
connection with the employment of any current or former employee of the
Partnership, including, without limitation, any claim relating to unfair labor
practices, employment discrimination, harassment, retaliation, equal pay or any
other employment related matter arising under applicable Laws.

 

(e)                                  A true, complete and correct copy of the
form of non-competition, non-solicitation, confidentiality or similar agreement
currently in force with the current Employees of the Partnership and any
material variances therefrom has been made available to Investors.

 

(f)                                   The representations and warranties set
forth in this Section 3.15 are the Partnership Parties’ sole and exclusive
representations and warranties regarding employment matters.

 

Section 3.16                            Taxes.

 

(a)                                 Except as set forth in Schedule 3.16 of the
Disclosure Letter:

 

(i)                                     Each of the Partnership Parties and
their respective Controlled Subsidiaries, and to Partnership Parties’ Knowledge,
their respective Non-Controlled Subsidiaries and Limited Control Subsidiaries,
have filed (taking into account any valid extensions) all material Tax Returns
required to be filed. Such Tax Returns are true, complete and correct in all
material respects. No Partnership Party nor any of their respective Controlled
Subsidiaries, or to the Partnership Parties’ Knowledge, their respective
Non-Controlled Subsidiaries or Limited Control Subsidiaries, is currently the
beneficiary of any extension of time within which to file any material Tax
Return other than extensions of time to file Tax Returns obtained in the
Ordinary Course of Business. All material Taxes due and owing by the Partnership
Parties and their respective Subsidiaries (whether or not shown on a Tax Return)
have been paid or, to the extent not delinquent, are included in the liability
for current Taxes reflected on the 2016 Balance Sheet or have accrued since the
2016 Balance Sheet Date in the

 

34

--------------------------------------------------------------------------------


 

Ordinary Course of Business in amounts consistent with amounts paid an incurred
in the most recent comparable prior period.

 

(ii)                                  No extensions or waivers of statutes of
limitations have been given or requested with respect to any material Taxes of
any Partnership Party or their respective Controlled Subsidiaries, or to the
Partnership Parties’ Knowledge, their respective Non-Controlled Subsidiaries or
Limited Control Subsidiaries.

 

(iii)                               There are no material ongoing, pending or
threatened actions, suits, claims, investigations or other legal proceedings by
any taxing authority against a Partnership Party, their respective Controlled
Subsidiaries, or to the Partnership Parties’ Knowledge, their Non-Controlled
Subsidiaries or Limited Control Subsidiaries. No material deficiencies for any
Taxes have been proposed, asserted or assessed against a Partnership Party or
any of its Controlled Subsidiaries, or to the Partnership Parties’ Knowledge,
its Non-Controlled Subsidiaries or Limited Control Subsidiaries that have not
been fully paid. There are no Tax liens on any assets a Partnership Party, any
of its Controlled Subsidiaries, or to the Partnership Parties’ Knowledge, its
Non-Controlled Subsidiaries or Limited Control Subsidiaries, other than liens
for Taxes not yet due and payable.

 

(iv)                              No Partnership Party nor any of their
respective Controlled Subsidiaries, nor, to the Partnership Parties’ Knowledge,
their respective Non-Controlled Subsidiaries or Limited Control Subsidiaries is
a party to any Tax-sharing agreement.

 

(v)                                 All material Taxes which a Partnership Party
or any of its respective Controlled Subsidiaries, or to the Partnership Parties’
Knowledge, its respective Non-Controlled Subsidiaries or Limited Control
Subsidiaries is obligated to withhold from amounts owing to any employee,
creditor or third party have been paid or accrued.

 

(vi)                              No Partnership Party nor any Subsidiary has
engaged in a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(1) (or any analogous provision of state, foreign or local
Tax Law).

 

(b)                                 The Partnership Parties and each of the
Partnership Parties’ respective Controlled Subsidiaries, and to the Partnership
Parties’ Knowledge, respective Non-Controlled Subsidiaries or Limited Control
Subsidiaries has at all times during its existence been properly treated for
federal income tax purposes either as a partnership or as an entity disregarded
from its owner, and none of them is or has been either an association taxable as
a corporation or a “publicly traded partnership” within the meaning of
Section 7704(b) of the Code, except with respect to any of the Partnership
Parties’ Controlled Subsidiaries, or to the Partnership Parties’ Knowledge, its
Non-Controlled Subsidiaries or Limited Control Subsidiaries, that has had in
effect an election to be a “taxable REIT subsidiary” (as defined in
Section 856(l) of the Code) with respect to the Investors at all times from and
after the later of the Closing or the date the Partnership acquired a direct or
indirect interest in such Controlled Subsidiary, or to the Partnership Parties’
Knowledge, its Non-Controlled Subsidiaries or Limited Control Subsidiaries.

 

Section 3.17                            Insurance. The Partnership maintains or
causes its Controlled Subsidiaries to maintain and to the Knowledge of the
Partnership Parties, their respective Non-

 

35

--------------------------------------------------------------------------------


 

Controlled Subsidiaries and Limited Control Subsidiaries maintain, insurance
with reputable insurers, licensed to do business in the state in which their
respective Real Properties are located, in such amounts and with such coverages
as the Partnership has reasonably determined to be prudent in accordance with
industry standards.  The Partnership or its Affiliates have maintained insurance
on the Real Properties with reputable insurers, licensed to do business in the
state in which their respective Real Properties are located, for the shorter of
(i) the period in which the Partnership or its Affiliates have owned and
controlled such Real Properties or (ii) the past five (5) years), in such
amounts and with such coverages as the Partnership has or its Affiliates have
reasonably determined to be prudent in accordance with industry standards. 
Schedule 3.17 of the Disclosure Letter sets forth a list, as of the date hereof,
of all material insurance policies currently maintained by the Partnership and
each of its Controlled Subsidiaries, or with respect to which the Partnership or
any of its Controlled Subsidiaries is a named insured or otherwise the
beneficiary of coverage (collectively, the “Insurance Policies”). Such Insurance
Policies currently maintained are in full force and effect on the date of this
Agreement and all premiums due on all Insurance Policies have been paid. Except
as set forth on Schedule 3.17 of the Disclosure Letter, there are no material
outstanding unpaid claims under any such Insurance Policies, and neither the
Partnership nor any of its Controlled Subsidiaries or, to the Knowledge of the
Partnership Parties, its Non-Controlled Subsidiaries or Limited Control
Subsidiaries, has received any refusal of coverage under the Insurance Policies.
Neither the Partnership nor any of its Controlled Subsidiaries or, to the
Knowledge of the Partnership Parties, its Non-Controlled Subsidiaries or Limited
Control Subsidiaries, has received from any insurance company which issues
insurance on the Real Properties or any board of fire underwriters, any written
notice of any material defect or inadequacy in connection with the Real
Properties that has not been cured or will not be cured prior to the Closing
Date.

 

Section 3.18                            Brokers. Except for Wells Fargo
Securities, LLC (or its affiliate Eastdil Secured, LLC), no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of a Partnership Party.

 

Section 3.19                            REIT Requirements. At all times from and
after the Closing Date, the Partnership and its Subsidiaries shall be (and, in
the case of a Drawdown Date, have been) operated in a manner so that: (a) the
Partnership satisfies the gross income tests provided in Section 856(c)(2) and
(3) of the Code as if the Partnership were a REIT; (b) the Partnership satisfies
the tests provided in Section 856(c)(4) of the Code as if the Partnership were a
REIT; and (c) the Partnership does not incur liability for federal, state and
local income and excise Taxes, including Taxes under Sections 857(b), 860(c) or
4981 of the Code, as if the Partnership were a REIT.  Neither the Partnership,
nor its Subsidiaries, holds any asset the disposition of which would cause the
Partnership to pay Tax under the rules similar to Section 1374 of the Code under
Treasury Regulations Section 1.337(d)-7 or any similar or successor provision,
as if the Partnership were a REIT.   No Indebtedness of the Partnership or any
of its Subsidiaries is an “applicable high-yield discount obligation” (as such
term is defined in Section 163(i) of the Code and determined as if the obligor
under such Indebtedness were a corporation for federal income tax purposes).
Neither the Partnership nor any Subsidiary holds any asset the disposition of
which would be treated as a “prohibited transaction” within the meaning of
Section 857(b)(6) of the Code, as if the Partnership were a REIT.  No
Partnership Party nor any of their respective Subsidiaries has taken or is
currently planning to take any action that could result in a

 

36

--------------------------------------------------------------------------------


 

Partnership Party or any of their respective Subsidiaries being required to make
any payment under any tax protection agreement or similar agreement.  The
foregoing representations are made without regard to the possible application of
any “savings” or “cure” provisions of the Code (including Sections 856(c)(6),
856(c)(7) and 856(g)(5) of the Code).

 

Section 3.20                            Private Placement. Assuming the accuracy
of the representations and warranties of the Investors set forth in Article IV,
the offer, sale, and issuance of the Preferred Units as contemplated hereby will
be exempt from the registration requirements of the Securities Act the
registration or qualification requirements of any applicable state securities
Laws.  No Partnership Party or any of their respective Controlled Subsidiaries,
and to the Knowledge of the Partnership Parties, their respective Non-Controlled
Subsidiaries or Limited Control Subsidiaries, nor any Person acting on behalf of
any such entity will take any action that would cause the loss of any such
exemption.  To the extent they are legally capable and authorized to do so, the
Partnership Parties shall use commercially reasonable best efforts to ensure
that their respective Non-Controlled Subsidiaries and Limited Control
Subsidiaries, including any Person acting on their behalf, will prevent any such
action that would cause the loss of any such exemption.

 

Section 3.21                            Solvency.  The Partnership and its
Controlled Subsidiaries, and to the Knowledge of the Partnership Parties, its
Non-Controlled Subsidiaries and Limited Control Subsidiaries, are able to pay
their respective debts (including trade debts) as they mature.  The fair
saleable value of all the assets and properties (including goodwill minus
disposition costs) of the Partnership and its Subsidiaries, taken as a whole,
exceeds the fair value of their liabilities.

 

Section 3.22                            Anti-Takeover Provision.  By resolutions
adopted on December 24, 2015 by the Board of Trustees of RRT pursuant to
Section 3-603(c) of the Maryland General Corporation Law (the “MGCL”), any
Business Combination (as defined in Section 3-601(e) of the MGCL) between RRT
and any Interested Stockholder or any Affiliate of an Interested Stockholder (as
such terms are defined in Section 3-601 of the MGCL) is exempted from the
provisions of Section 3-602 of the MGCL; and Section 15 of Article II of the
Bylaws of RRT provides that Title 3, Subtitle 7 of the MGCL shall not apply to
any acquisition by any person of shares of beneficial interest of RRT.

 

Section 3.23                            Foreign Corrupt Practices Act.  Except
as would not, individually or in the aggregate, result in a Material Adverse
Effect, neither the Partnership Parties, their respective Subsidiaries nor, to
the Knowledge of any director, officer, agent, consultant, employee, Related
Party or other Person acting on behalf (or who has acted on behalf) of the
Partnership Parties or any their respective Subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a violation by
any of such Persons of the FCPA, as amended, or any similar anti-bribery or
anti-corruption law, including, without limitation, taking any act “corruptly”
(as the term is interpreted by the U.S. Department of Justice, the U.S.
Securities and Exchange Commission, or by court decisions) in furtherance of an
offer, payment, promise to pay or authorization of the payment of any money, or
other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA, and as interpreted by the U.S. Department of Justice, the U.S. Securities
and Exchange Commission, or by court decisions) or any foreign political party
or official thereof or any candidate for foreign political office, including,
without limitation, any improper

 

37

--------------------------------------------------------------------------------


 

contribution, gift, bribe, rebate, or kickback, and the Partnership Parties and
their respective Subsidiaries and, to the Knowledge of the Partnership Parties
and their Related Parties have conducted their businesses in compliance with the
FCPA and all similar anti-bribery or anti-corruption laws, and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.
“Foreign officials” include foreign governmental officials, foreign governmental
employees, and employees of business enterprises that are owned or controlled by
foreign governments.  Neither the Partnership Parties nor any of their
respective Subsidiaries is currently conducting an investigation into any
suspected or alleged violation of the FCPA of any similar anti-bribery or
anti-corruption law.  Neither the Partnership Parties nor any their respective
Subsidiaries nor any director, officer, agent, consultant, employee, Related
Party or other person acting on behalf of the Partnership Parties or any of
their respective Subsidiaries, is (or for the last five years has been) under
administrative, civil, or criminal investigation, indictment, information, or
audit by any party, in connection with alleged or possible violations of the
FCPA or any similar anti-bribery or anti-corruption law.  Nor to the Knowledge
of the Partnership Parties nor any of their respective Controlled Subsidiaries,
or to the Partnership Parties’ Knowledge, their respective Non-Controlled
Subsidiaries or Limited Control Subsidiaries is there any basis for any such
investigation, indictment, information, or audit.  Neither the Partnership
Parties nor their respective Subsidiaries, nor any director, officer, or, to the
Knowledge of the Partnership Parties, agent, consultant, employee, Related
Parties, or other person acting (or who have acted) on behalf of the Partnership
Parties or any of their respective Subsidiaries, has received notice from, or
made a voluntary disclosure to, the U.S. Department of Justice or the U.S.
Securities and Exchange Commission, or any other government entity regarding
alleged or possible violations of the FCPA or similar anti-bribery or
anti-corruption laws.  The books of account and other financial records of the
Partnership Parties and their respective Controlled Subsidiaries, or to the
Partnership Parties’ Knowledge, their respective Non-Controlled Subsidiaries and
Limited Control Subsidiaries (1) are materially accurate, complete, and correct;
(2) accurately and fairly reflect all transactions and dispositions of assets;
and (3) have been maintained in accordance with sound business practices,
including the maintenance of adequate internal accounting controls, which,
without limitation, are reasonably designed to detect and prevent violations of
anti-bribery and anti-corruption laws, provide reasonable assurance that
transactions are executed as documented in the books of account and other
financial records,  and that access to assets (including disposition of assets)
is permitted only in accordance with management’s general or specific
authorization. In addition, neither the Partnership Parties, nor their
respective Controlled Subsidiaries, and to the Partnership Parties’ Knowledge,
their Non-Controlled Subsidiaries or Limited Control Subsidiaries, have
established or maintained (or are establishing or maintaining) a secret or
unrecorded fund.

 

Section 3.24                            Money Laundering Laws.

 

(a)                                 Except as would not, individually or the
aggregate, result in a Material Adverse Effect, neither the Partnership Parties
nor any of their respective Controlled Subsidiaries, and to the Knowledge of the
Partnership Parties, Non-Controlled Subsidiaries or Limited Control
Subsidiaries, nor, to the Knowledge of the Partnership Parties or any of their
respective Subsidiaries, any director, officer, employee, or other Person acting
on behalf of the Partnership Parties or their respective Subsidiaries, has
engaged in, or is currently engaged in, a transaction, investment, undertaking,
or activity in violation of the criminal provisions against applicable

 

38

--------------------------------------------------------------------------------


 

money laundering under U.S. or applicable foreign law.  The Partnership Parties
and their respective Controlled Subsidiaries, and to the Knowledge of the
Partnership Parties, Non-Controlled Subsidiaries and Limited Control
Subsidiaries, and, to the Knowledge of the Partnership Parties or any of their
respective Subsidiaries, any director, officer, employee, or other Person acting
on behalf of the Partnership Parties or their Subsidiaries, are in compliance
with all applicable anti-money laundering requirements to prevent and detect
money laundering under U.S. or applicable foreign law, including, without
limitation, requirements to maintain compliance programs, maintain customer and
transaction records, conduct customer due diligence, and report suspicious, cash
or other transactions to government authorities (collectively, the “Money
Laundering Laws”).  In the United States, the criminal provisions against money
laundering are codified at 18 U.S.C. §§ 1956 and 1957, and the anti-money
laundering requirements, include, without limitation, the requirements of the
Bank Secrecy Act, as amended by the USA PATRIOT Act, 31 U.S.C. §§ 5311 et seq.,
and its implementing regulations, 31 C.F.R. Chapter X.

 

(b)                                 Except as would not, individually or the
aggregate, result in a Material Adverse Effect, neither the Partnership Parties
nor any of their respective Controlled Subsidiaries, and to the Knowledge of the
Partnership Parties, Non-Controlled Subsidiaries or Limited Control
Subsidiaries, nor, to the Knowledge of the Partnership Parties or any of their
respective Subsidiaries, any owner, director, officer, employee or other person
acting on behalf of the Partnership Parties or their respective Subsidiaries,
(i) is under investigation by any Governmental Entity for, or has been charged
with, or convicted of, money laundering or any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any of the
Money Laundering Laws; (ii) has been assessed civil or criminal penalties under
any of the Money Laundering Laws; or (iii) has had any of its funds seized or
forfeited in any action under any of the Money Laundering Laws.  Neither
Partnership Parties nor any of their respective Subsidiaries to the Knowledge of
the Partnership Parties has any investor whose investment in the Partnership
Parties or their respective Subsidiaries has been or will be derived from, or
related to, any illegal activities, including, without limitation, prohibited
money laundering activities.

 

Section 3.25                            Office of Foreign Assets Control.

 

Except as would not, individually or the aggregate, result in a Material Adverse
Effect,

 

(a)                                 the Partnership Parties, their respective
Controlled Subsidiaries, and to the Knowledge of the Partnership Parties, their
respective Non-Controlled Subsidiaries and Limited Control Subsidiaries, and, to
the Knowledge of the Partnership Parties and any of their respective
Subsidiaries, any director, officer, employee, agent, distributor, consultant,
Affiliate, or other Person acting on behalf of the Partnership Parties and their
respective Subsidiaries have at all times fully complied with, and are currently
in full compliance with, (i) all applicable U.S. and foreign government laws and
regulations concerning the exportation of any products, technology, technical
data or services, including those administered by, without limitation, the U.S.
Department of Commerce, the U.S. Department of State, and the U.S. Department of
the Treasury; (ii) U.S. and international economic and trade sanctions,
including, but not limited to, those administered by the Office of Foreign
Assets Control (“OFAC”) within the U.S.

 

39

--------------------------------------------------------------------------------


 

Department of the Treasury; and (iii) all laws and regulations administered by
the Bureau of Customs and Border Protection in the U.S. Department of Homeland
Security;

 

(b)                                 neither the Partnership Parties nor any of
their respective Subsidiaries, nor, to the Knowledge of the Partnership Parties
or any of their respective Subsidiaries, any director, officer, employee, agent,
distributor, consultant, Affiliate, or other Person acting on behalf of the
Partnership Parties or their respective Subsidiaries, has engaged in, or is
currently engaged in, any sales, exports, re-exports, imports, or other
activities in, relating to, or involving, directly or indirectly, countries
subject to U.S. economic sanctions, including Cuba, the Crimea Region of
Ukraine, Iran, Syria, and Sudan, or that otherwise would be prohibited if
performed by U.S. persons or entities;

 

(c)                                  neither the Partnership Parties nor any of
their respective Subsidiaries, nor, to the Knowledge of the Partnership Parties
or any of their respective Subsidiaries, any director, officer, employee, agent,
distributor, consultant, affiliate, other person acting on behalf of the
Partnership Parties or their respective Subsidiaries, is (1) listed on, or owned
or controlled by, fifty (50%) or more in the aggregate, directly or indirectly,
a person or persons listed on, (i) the List of Specially Designated Nationals
and Blocked Persons maintained by OFAC or any other list of known or suspected
terrorists, terrorist organizations, or other prohibited persons made publicly
available or provided to the Partnership Parties or any of their respective
Subsidiaries by any agency of the government of the United States or any
jurisdiction in which the Partnership Parties or any of their respective
Subsidiaries are doing business; (ii) the Bureau of Industry and Security of the
United States Department of Commerce “Denied Persons List,” “Entity List,” or
“Unverified List”; (iii) the Office of Defense Trade Controls of the United
States Department of State “List of Debarred Parties”; or (iv) any lists of
restricted persons or entities maintained by any other U.S. government
authority; or (2) or has engaged in business transactions or other dealings
with, or is currently engaged in business transactions or other dealings with,
an entity listed on, or owned or controlled by, fifty percent (50%) or more in
the aggregate, directly or indirectly, a person or persons listed on, (i) the
List of Specially Designated Nationals and Blocked Persons maintained by OFAC or
any other list of known or suspected terrorists, terrorist organizations, or
other prohibited persons made publicly available or provided to the Partnership
Parties or any of their respective Subsidiaries by any agency of the government
of the United States or any jurisdiction in which the Partnership Parties or any
of their respective Subsidiaries are doing business; (ii) the Bureau of Industry
and Security of the United States Department of Commerce “Denied Persons List,”
“Entity List,” or “Unverified List”; (iii) the Office of Defense Trade Controls
of the United States Department of State “List of Debarred Parties”; or (iv) any
lists of restricted persons or entities maintained by any other U.S. government
authority; or (3) operating, organized in, or resident in, or acting on behalf
of a Government of, or involved in business arrangements or other transactions
with, a countries subject to U.S. economic sanctions, including Cuba, the Crimea
Region of Ukraine, Iran, Syria, and Sudan, or any person owned or controlled,
fifty percent (50%) or more in the aggregate, directly or indirectly, by any
such person or persons, or (3) a person who has been determined by competent
authority to be subject to the prohibitions contained in Executive Order 13224,
66 Fed. Reg. 49,079 (Sept. 25, 2001) (Executive Order Blocking Property and
Prohibiting Transactions with Persons who Commit, Threaten to Commit, or Support
Terrorism), Executive Order 13382, 70 Fed. Reg. 38,567 (July. 1, 2005)
(Executive Order Blocking Property of Weapons of Mass Destruction Proliferators
and

 

40

--------------------------------------------------------------------------------


 

Their Supporters), or any other similar prohibitions contained in the laws
administered by, and regulations of, OFAC or in any enabling legislation or
other executive orders in respect thereof;

 

(d)                                 neither the Partnership Parties nor any of
their respective Controlled Subsidiaries, and to the Knowledge of the
Partnership Parties, Non-Controlled Subsidiaries or Limited Control
Subsidiaries, nor, to the Knowledge of the Partnership Parties or any of their
respective Subsidiaries, any director, officer, employee, agent, distributor,
consultant, affiliate, or other person acting on behalf of the Partnership
Parties or their respective Subsidiaries has made a voluntary disclosure to
governmental regulatory authorities reporting violations of laws or regulations
relating to the export or re-export of products, technology, software, services
or other information from the United States or any other jurisdiction;

 

(e)                                  neither the Partnership Parties nor any of
their respective Controlled Subsidiaries, and to the Knowledge of the
Partnership Parties, Non-Controlled Subsidiaries or Limited Control
Subsidiaries, nor, to the Knowledge of the Partnership Parties or any of their
respective Subsidiaries, any director, officer, employee, agent, distributor,
consultant, Affiliate, or other Person acting on behalf of the Partnership
Parties or their respective Subsidiaries, have participated or are currently
participating in, or have cooperated or are currently cooperating with, an
unsanctioned international boycott within the meaning of Section 999 of the
Internal Revenue Code of 1986, as amended; and

 

(f)                                   if, in the future, the Partnership Parties
or any of their respective Subsidiaries determines that any of the foregoing was
incorrect as of the date hereof or has ceased to be correct, the Partnership
Parties agree to promptly notify the Investors.  The Partnership Parties agree
and acknowledge that if at any time it is discovered that any of the foregoing
representations were incorrect as of the date hereof or have ceased to be
correct, or if otherwise required by the laws and regulations administered and
enforced by OFAC, the Investors may undertake appropriate action, including but
not limited to, segregation, blocking, freezing, or termination of the interests
of the Partnership Parties and their respective Subsidiaries. The Partnership
Parties further agree and acknowledge that neither the Partnership Parties nor
any of their respective Subsidiaries will have any claim against the Investors
for any form of damages as a result of any of the foregoing actions.

 

Section 3.26                            Investment Company.  None of the
Partnership Parties is, nor will be after giving effect to the issuance of the
Preferred Units and the application of the proceeds thereof, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
nor will any of the Partnership Parties be required to register as an
“investment company” under the Investment Company Act of 1940, as amended.

 

Section 3.27                            Arm’s-Length Transaction. The
Partnership Parties acknowledge and agree that the Investors are acting solely
in the capacity of arm’s-length purchasers with respect to this Agreement and
the transactions contemplated hereby.  The Partnership Parties further
acknowledge that the Investors are not acting as a financial advisor or
fiduciary (or in any similar capacity) of the Partnership Parties or any of
their respective Subsidiaries with respect to this Agreement, the Second Amended
and Restated LP Agreement, the Ancillary Agreements and any other related
documents to which the Investors are or will be a party and the transactions
contemplated hereby and thereby and any advice given by the Investors or any of
their

 

41

--------------------------------------------------------------------------------


 

Representatives or agents in connection with this Agreement, the Second Amended
and Restated LP Agreement, the Ancillary Agreements and the transactions
contemplated hereby and thereby is merely incidental to the Investors’ purchase
of the Preferred Units.  The Partnership Parties further represent to the
Investors that their decision to enter into this Agreement, the Second Amended
and Restated LP Agreement, the Ancillary Agreements and each of the other
related documents to which the Investor is a party has been based solely on the
independent evaluation of the Partnership Parties or their Representatives.  The
Partnership Parties further acknowledge that Investors have not made any
promises or commitments other than as set forth in this Agreement, the Second
Amended and Restated LP Agreement, the Ancillary Agreements or related
documents, including any promises or commitments for any additional investment
by the Investors in the Partnership, except to the extent that the Investors may
be party to, and as provided in, this Agreement, the Ancillary Agreements, any
related documents, or any other agreement executed and delivered in connection
therewith.

 

Representations and Warranties of the MCRC Parties:

 

Except as set forth in the correspondingly numbered Schedule of the Disclosure
Letter (any item disclosed in any Schedule of the Disclosure Letter referenced
by a particular Section in this Agreement shall be deemed to have been disclosed
with respect to each other Schedule of the Disclosure Letter and Section in this
Agreement to the extent the relevance of such disclosure to such other Schedule
of the Disclosure Letter and Section in this Agreement is reasonably apparent
from the text of such disclosure.), each of the MCRC Parties jointly and
severally represent and warrant to the Investors as follows:

 

Section 3.28                            Organization and Authority of the MCRC
Parties. MCRC is a corporation validly existing and in good standing under the
laws of the State of Maryland. MCPT is validly existing and in good standing as
a real estate investment trust under the laws of the State of Maryland.  MCRLP
is a limited partnership duly organized, validly existing and in good standing
under the Laws of the State of Delaware. MCTP is a limited partnership duly
organized and validly existing under the Laws of the State of Texas. Each MCRC
Party has all necessary limited partnership, corporate, trust, limited liability
or other power and authority to (a) enter into this Agreement, the Second
Amended and Restated LP Agreement and the Ancillary Agreements, to carry out
their respective obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby, in each case as is applicable. The
execution and delivery by each of the MCRC Parties of this Agreement, the Second
Amended and Restated LP Agreement and the Ancillary Agreements, the performance
by the MCRC Parties of their obligations hereunder and thereunder and the
consummation by the MCRC Parties of the transactions contemplated hereby and
thereby have been duly authorized by all requisite limited partnership, trust,
limited liability or other action on the part of each such MCRC Party. This
Agreement, the Second Amended and Restated LP Agreement and the Ancillary
Agreements have been duly executed and delivered by each of the MCRC Parties,
and (assuming due authorization, execution and delivery by Investors and the
Partnership Parties) this Agreement, the Second Amended and Restated LP
Agreement and the Ancillary Agreements constitute legal, valid and binding
obligations of each of the MCRC Parties, enforceable against the MCRC Parties in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting

 

42

--------------------------------------------------------------------------------


 

creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).

 

Section 3.29                            No Conflicts; Consents. The execution,
delivery and performance by the MCRC Parties of this Agreement, and the
consummation of the transactions contemplated hereby, do not and will not:
(a) result in a violation or breach of any provision of the Organizational
Documents of any of the MCRC Parties; (b) result in a violation or breach in any
material respect of any provision of any Law or Governmental Order applicable to
the MCRC Parties; or (c) require the consent, notice or other action by any
Person under, conflict with in any material respect, result in a violation or
breach of in any material respect, result in the creation or imposition of any
lien, charge or encumbrance pursuant to, constitute a material default under or
result in the acceleration of any material contract or any other contract,
agreement or instrument material to any of the MCRC Parties. No consent,
approval, Permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority or third party is required by or with respect to the
MCRC Parties, in connection with the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby, all of which have
been obtained prior to the date hereof and remain in full force and effect and
such consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, individually or in the aggregate, would not have a Material
Adverse Effect.

 

Section 3.30                            Arm’s-Length Transaction. The MCRC
Parties acknowledge and agree that the Investors are acting solely in the
capacity of arm’s-length purchasers with respect to this Agreement and the
transactions contemplated hereby.  The MCRC Parties further acknowledge that the
Investors are not acting as a financial advisor or fiduciary (or in any similar
capacity) of the MCRC Parties or any of their respective Subsidiaries with
respect to this Agreement, the Second Amended and Restated LP Agreement, the
Ancillary Agreements and any other related documents to which the Investors are
or will be a party and the transactions contemplated hereby and thereby and any
advice given by the Investors or any of their Representatives or agents in
connection with this Agreement, the Second Amended and Restated LP Agreement,
the Ancillary Agreements and the transactions contemplated hereby and thereby is
merely incidental to the Investors’ purchase of the Preferred Units.  The MCRC
Parties further represent to the Investors that their decision to enter into
this Agreement, the Second Amended and Restated LP Agreement, the Ancillary
Agreements and each of the other related documents to which the Investor is a
party has been based solely on the independent evaluation of the MCRC Parties or
their Representatives.  The MCRC Parties further acknowledge that Investors have
not made any promises or commitments other than as set forth in this Agreement,
the Second Amended and Restated LP Agreement, the Ancillary Agreements or
related documents, including any promises or commitments for any additional
investment by the Investors in the Partnership, except to the extent that the
Investors may be party to, and as provided in, this Agreement, the Second
Amended and Restated LP Agreement, the Ancillary Agreements, any related
documents, or any other agreement executed and delivered in connection
therewith.

 

Section 3.31                            Legal Proceedings; Governmental Orders.

 

(a)                                 Except as set forth in Schedule 3.31(a) of
the Disclosure Letter, there are no Proceedings involving, pending or, to the
knowledge of the MCRC Parties, threatened, against a MCRC Party or any of their
respective Subsidiaries or affecting any of their respective properties

 

43

--------------------------------------------------------------------------------


 

or assets (or by or against the MCRC Parties or their respective Subsidiaries or
Affiliates), which if determined adversely to any MCRC Party, their respective
Subsidiaries, either individually or in the aggregate, would result in a
Material Adverse Effect.

 

(b)                                 Except as set forth in Schedule 3.31(b) of
the Disclosure Letter, there are no outstanding Governmental Orders and no
unsatisfied judgments, penalties or awards against or affecting the MCRC Parties
their respective Subsidiaries (other than the Partnership Parties), or any of
their respective properties or assets which would, either individually or in the
aggregate, result in a Material Adverse Effect.

 

Section 3.32                            Ownership of the Partnership Parties. 
Other than as set forth on Schedule 3.32 of the Disclosure Letter, all of the
equity interests in each Partnership Party have been duly authorized, are
validly issued, fully paid and non-assessable, and are owned of record and
beneficially by the MCRC Party or applicable Subsidiary of a MCRC Party set
forth in Schedule 3.32 of the Disclosure Letter, and no Person owns, either
beneficially or otherwise any equity interest in any Partnership Party other
than as set forth on Schedule 3.32.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF INVESTORS

 

The Investors represent and warrant to each of the Partnership Parties that the
statements contained in this Article IV are true and correct.

 

Section 4.01                            Organization and Authority of the
Investors. Each of the Investors is a limited liability company duly organized,
validly existing and in good standing under the Laws of the state of Delaware.
The Investors each have all necessary limited liability company power and
authority to enter into this Agreement, to carry out their respective
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery by the Investors of this Agreement, the performance
by the Investors of their respective obligations hereunder and the consummation
by the Investors of the transactions contemplated hereby have been duly
authorized by all requisite limited liability company action on the part of each
of the Investors. This Agreement has been duly executed and delivered by each of
the Investors, and (assuming due authorization, execution and delivery by the
MCRC Parties and the Partnership Parties) this Agreement constitutes a legal,
valid and binding obligation of each of the Investors, enforceable against each
such Investor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

 

Section 4.02                            No Conflicts; Consents. The execution,
delivery and performance by each Investor of this Agreement, and the
consummation of the transactions contemplated hereby, do not and will not:
(a) result in a violation or breach of any provision of the operating agreement
of any Investor; (b) result in a violation or breach of any provision of any Law
or Governmental Order applicable to the Investors; or (c) require the consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default under or result in the acceleration of any
agreement to which any Investor is a party, except in the cases of clauses
(b) and (c), where the violation, breach, conflict, default, acceleration or
failure to give notice would

 

44

--------------------------------------------------------------------------------


 

not have a Material Adverse Effect on such Investor    ‘s ability to consummate
the transactions contemplated hereby. No consent, approval, Permit, Governmental
Order, declaration or filing with, or notice to, any Governmental Authority is
required by or with respect to any Investor in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, except for such filings as may be required under the HSR Act and such
consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which have already been obtained and would not have a Material Adverse
Effect on each Investor’s ability to consummate the transactions contemplated
hereby.

 

Section 4.03                            Investment Purpose. Except as otherwise
contemplated herein, the Investors are acquiring the Initial Purchased Units
solely for their own respective accounts for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act of 1933, as amended (the “Securities Act”) or
any state securities laws. Each Investor acknowledges that the Initial Purchased
Units are not registered under the Securities Act, or any state securities laws,
and that the Initial Purchased Units may not be transferred or sold except
pursuant to the registration provisions of the Securities Act or pursuant to an
applicable exemption therefrom and subject to state securities laws and
regulations, as applicable. Each Investor is able to bear the economic risk of
holding the Initial Purchased Units for an indefinite period (including total
loss of their respective investments).  Each Investor is an “accredited
investor” within the meaning of Regulation D, Rule 501(a), promulgated under the
Securities Act and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of its
investment.

 

Section 4.04                            Brokers.  Except for Wells Fargo
Securities, LLC (or its affiliate Eastdil Secured, LLC), no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Investors.

 

Section 4.05                            Legal Proceedings.

 

(a)                                 There are no actions, suits, claims,
investigations or other legal proceedings pending or, to such Investor’s
knowledge, overtly threatened in writing against or by any Investor or any
Affiliate of such Investor that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.

 

(b)                                 Neither of the Investors nor any of their
Affiliates nor any officer, director or key employee of any of the foregoing,
nor, to the knowledge of the Investors, the limited partners thereof (i) appears
on the Specially Designated Nationals and Blocked Persons List of OFAC or on any
other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation, (ii) has its principal place of business or the
majority of its business operations (measured by revenues) located in a country
in which transactions are prohibited by (A) United States Executive Order 13224,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism, (B) the United States Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, (C) the United States Trading with the Enemy Act of 1917,
as amended, (D) the United States International Emergency Economic Powers Act of
1977, as amended, or

 

45

--------------------------------------------------------------------------------


 

(E) OFAC regulations, (iii) has been convicted of or charged with a felony
relating to money laundering, or (iv) who is under investigation by any
Governmental Authority for money laundering.

 

(c)                                  To comply with applicable U.S. anti-money
laundering laws and regulations, all payments and contributions by each Investor
to the Partnership and all payments and distributions to such Investor from the
Partnership will only be made in such Investor’s name and to and from a bank
account of a bank based or incorporated in or formed under the laws of the
United States or a bank that is not a “foreign shell bank” within the meaning of
the U.S. Bank Secrecy Act (31 U.S.C. § 5311 et seq.), as amended, and the
regulations promulgated thereunder by the U.S. Department of the Treasury, as
such regulations may be amended from time to time. Neither of the Investors, nor
any of their respective Subsidiaries, nor, to the knowledge of the Investors,
any director, partner, officer, employee, or other Person acting on behalf of
the Investors or their respective Subsidiaries, has engaged in, or is currently
engaged in, a transaction, investment, undertaking, or activity in violation of
the criminal provisions against applicable money laundering under U.S. or
applicable foreign law.  The Investors and their respective Subsidiaries and, to
the knowledge of the Investors, any director, officer, employee, or other Person
acting on behalf of the Investors or their Subsidiaries, are in compliance with
all Money Laundering Laws.

 

(d)                                 Except as would not result in a material
adverse effect, neither of the Investors any of their respective Subsidiaries,
and to the knowledge of the Investors, any owner, partner, director, officer,
employee or other person acting on behalf of the Investors or their respective
Subsidiaries, (i) is under investigation by any Governmental Entity for, or has
been charged with, or convicted of, money laundering or any crimes which in the
United States would be predicate crimes to money laundering, or any violation of
any of the Money Laundering Laws; (ii) has been assessed civil or criminal
penalties under any of the Money Laundering Laws; or (iii) has had any of its
funds seized or forfeited in any action under any of the Money Laundering Laws. 
To the knowledge of the Investors, neither the Investors nor any of their
respective Subsidiaries has any investor whose indirect investment in the
Partnership has been or will be derived from, or related to, any illegal
activities, including, without limitation, prohibited money laundering
activities.

 

Section 4.06                            Independent Investigation. Each Investor
has conducted its own independent investigation, review and analysis of the
business, results of operations, prospects, condition (financial or otherwise)
or assets of the Partnership Parties and their respective Subsidiaries, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Partnership Parties and their respective Subsidiaries for such purpose. 
Each Investor acknowledges and agrees that to the maximum extent permitted by
law and as a material inducement to the Partnership’s execution and delivery of
this Agreement (a) in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, such Investor has relied solely
upon its own investigation and the express representations and warranties of the
Partnership Parties and of the MCRC Parties set forth in Article III of this
Agreement, and (b) none of the Partnership Parties or MCRC Parties have made any
representation as to the Partnership Parties, MCRC Parties or this Agreement,
except as expressly set forth in Article III of this Agreement.

 

46

--------------------------------------------------------------------------------


 

Section 4.07                            No Public Market.  Each Investor
acknowledges that no public market now exists for the Preferred Units or the
Common Units into which such Preferred Units may be converted, and that the
Partnership has made no assurances that a public market will ever exist for the
Preferred Units or the Common Units.

 

ARTICLE V
COVENANTS

 

Section 5.01                            Conduct of Business Prior to the
Closing. From the date hereof until the Closing Date, except as otherwise
provided in this Agreement or consented to in writing by the Investors (which
consent shall not be unreasonably withheld, conditioned or delayed), the
Partnership Parties shall: (a) conduct the business of the Partnership Parties
in the Ordinary Course of Business; and (b) use commercially reasonable efforts
to maintain and preserve intact the current organization, business and franchise
of the Partnership Parties and to preserve the rights, franchises, goodwill and
relationships of its Employees, customers, lenders, suppliers, regulators and
others having business relationships with such Partnership Parties,
respectively. From the date hereof until the Closing Date, except as consented
to in writing by Investors (which consent shall not be unreasonably withheld,
conditioned or delayed), no Partnership Party shall take any action that would
cause any of the changes, events or conditions described in Section 3.07 to
occur.

 

Section 5.02                            Access to Information.  From the date
hereof until the Closing, the Partnership Parties shall: (a) afford the
Investors and their Representatives reasonable access to and the right to
inspect all of the Real Properties, properties, assets, premises, books and
records, contracts, agreements and other documents and data related to the
Partnership Parties and their respective Subsidiaries and, to the extent within
the control of the Partnership Parties, the Non-Controlled Subsidiaries and
Limited Control Subsidiaries; (b) furnish the Investors and their
Representatives with such financial, operating and other data and information
related to the Partnership Parties and their respective Subsidiaries, and, to
the extent in control of the Partnership Parties, their Non-Controlled
Subsidiaries and Limited Control Subsidiaries, as the Investors or any of their
Representatives may reasonably request; and (c) cooperate with and instruct the
Representatives of the Partnership Parties and their respective Subsidiaries to
cooperate with the Investors in its investigation of the Partnership Parties and
their respective Subsidiaries; provided, however, that any such investigation
shall be conducted during normal business hours upon reasonable advance notice
to the Partnership Parties, under the supervision of the Partnership Parties’
personnel and in such a manner as not to interfere with the normal operations of
the Partnership Parties and their respective Subsidiaries. All requests by the
Investors for access pursuant to this Section 5.02 shall be submitted or
directed exclusively to Ivan Baron or such other individuals as the Partnership
Parties may designate in writing from time to time. Notwithstanding anything to
the contrary in this Agreement, the Partnership Parties shall not be required to
disclose any information to the Investors if such disclosure would, in the
reasonable discretion of the Partnership Parties based on the reasonable advice
of counsel: (x) cause significant harm to the Partnership or its business;
(y) jeopardize any attorney-client or other applicable legal privilege; or
(z) contravene any applicable Law, fiduciary duty or binding agreement entered
into prior to the date of this Agreement, provided that the Partnership Parties
shall use reasonable best efforts to mitigate any such impediments described in
this sentence. Subsequent to the date hereof and prior to the Closing, without
the written consent of the

 

47

--------------------------------------------------------------------------------


 

Partnership, which may be withheld for any reason, the Investors shall not
contact any lender, investor, joint venture partner, Tenant of or supplier to
the Partnership or any Subsidiary of the Partnership with respect to matters
related to the Partnership Parties; provided that, for the avoidance of doubt,
the Investors may continue to contact any lender, investor, joint venture
partner, Tenant of or supplier to the Partnership or any Subsidiary of the
Partnership with respect to matters unrelated to the Partnership Parties or in
the ordinary course of business of the Investors.

 

Section 5.03                            Director and Officer Indemnification and
Insurance.

 

(a)                                 Investors agree that all rights to
indemnification, advancement of expenses and exculpation by the Partnership
Parties now existing in favor of each Person who is now, or has been at any time
prior to the date hereof or who becomes prior to the Closing Date, a manager, an
officer or director of the Partnership, as provided in the certificate of
limited partnership or the Second Amended and Restated LP Agreement of the
Partnership, in each case as in effect on the date of this Agreement, or
pursuant to any other agreements in effect on the date hereof and disclosed in
Schedule 5.03(a) of the Disclosure Letter, shall survive the Closing Date and
shall continue in full force and effect in accordance with their respective
terms.

 

(b)                                 The obligations of the Partnership Parties
under this Section 5.03 shall not be terminated or modified in such a manner as
to adversely affect any manager, director or officer to whom this Section 5.03
applies without the consent of such affected manager, director or officer (it
being expressly agreed that the managers, directors and officers to whom this
Section 5.03 applies shall be third-party beneficiaries of this Section 5.03,
each of whom may enforce the provisions of this Section 5.03).

 

(c)                                  As long as the Investors have a designee on
the board of trustees of the General Partner, the General Partner shall maintain
directors’ and officers’ liability insurance providing coverage in such amounts
and on such terms as is customary for members of the board of directors of
MCRC.  Such insurance shall include coverage for all members of the board of
trustees of the General Partner, including any member designated by the
Investors.  The Investors hereby acknowledge and agree that the General
Partner’s directors’ and officers’ liability insurance policy in effect as of
the Closing Date, a copy of which has been furnished to the Investors, complies
with this Section 5.03(c) as of the date hereof.

 

(d)                                 Upon or prior to the election of any trustee
to the board of trustees of the General Partner pursuant to the Second Amended
and Restated Limited Partnership Agreement, the General Partner shall deliver to
the Investors (i) an Indemnification Agreement between the General Partner and
such trustee, in substantially the form attached hereto as Exhibit E and duly
executed by an authorized officer of the General Partner and (ii) written
evidence of an effective directors and officers liability insurance policy
meeting the requirements of this Section 5.03.

 

Section 5.04                            Governmental Approvals and Other
Third-party Consents.

 

(a)                                 Each Party hereto shall, as promptly as
possible, use its reasonable best efforts to obtain, or cause to be obtained,
all consents, authorizations, orders and approvals from all Governmental
Authorities and other third parties that may be or become necessary for its

 

48

--------------------------------------------------------------------------------


 

execution and delivery of this Agreement and the performance of its obligations
pursuant to this Agreement. Each Party shall reasonably cooperate with the other
Party and its Affiliates in promptly seeking to obtain all such consents,
authorizations, orders and approvals. The Parties hereto shall not willfully
take any action that will have the effect of delaying, impairing or impeding the
receipt of any required consents, authorizations, orders and approvals. Each
Party acknowledges and agrees that it has independently determined, based on the
information available to it and with the advice of its own legal counsel, that
no filing or notification pursuant to the HSR Act is required with respect to
the transactions contemplated by this Agreement.

 

(b)                                 All analyses, appearances, meetings,
discussions, presentations, memoranda, briefs, filings, arguments, and proposals
made by or on behalf of either Party or its Affiliates before any Governmental
Authority or the staff or regulators of any Governmental Authority in connection
with the transactions contemplated hereunder (but, for the avoidance of doubt,
not including any interactions between the Partnership Parties or their
respective Subsidiaries and Governmental Authorities in the Ordinary Course of
Business, any disclosure which is not permitted by Law or any disclosure
containing confidential information with respect to either Party) shall be
disclosed to the other Party hereunder in advance of any joint filing,
submission or attendance (subject to applicable attorney-client or other legal
privilege), it being the intent that the Parties will consult and cooperate with
one another, and consider in good faith the views of one another, in connection
with any such joint analyses, appearances, meetings, discussions, presentations,
memoranda, briefs, filings, arguments, and proposals. Each Party shall give
notice to the other Party with respect to any joint meeting, discussion,
appearance or contact with any Governmental Authority or the staff or regulators
of any Governmental Authority, with such notice being sufficient to provide the
other Party with the opportunity to attend and participate in such meeting,
discussion, appearance or contact.

 

(c)                                  The Partnership and the Investors shall
give all notices to, and obtain all consents from, all third parties that are
described in Schedule 3.04 of the Disclosure Letter.

 

Section 5.05                            Closing Conditions. From the date hereof
until the Closing, each Party hereto shall use commercially reasonable best
efforts to take such actions as are necessary to expeditiously satisfy the
closing conditions set forth in Article VI hereof.

 

Section 5.06                            Public Announcements. Unless otherwise
required by applicable Law (based upon the reasonable advice of counsel), the
Investors shall not make any public announcements in respect of this Agreement
or the transactions contemplated hereby or otherwise communicate with any news
media without the prior written consent of the Partnership. None of the MCRC
Parties nor the Partnership Parties shall make any public announcements in
respect of this Agreement without the written consent of Investors. 
Notwithstanding the foregoing, the MCRC Parties shall be permitted to make any
and all required disclosures of this Agreement and the transactions contemplated
thereunder to the SEC, including, but not limited to, filing this Agreement with
the SEC in connection with a Form 8-K or 10-K within four (4) Business Days of
its execution, subject to the right of the Investors and their counsel to review
copies of any such proposed filing or filings in advance thereof and comment
thereon, and the obligation of the MCRC Parties to accept any comments
reasonably requested by the Investors or their counsel with respect to the
description of the Investors in such filing or filings. The Partnership Parties
and the MCRC Parties agree to cooperate in good faith

 

49

--------------------------------------------------------------------------------


 

to jointly prepare and release a press release or other form of public
announcement relating to the entry of the transactions contemplated hereby.

 

Section 5.07                            Further Assurances. Following the
Closing, each of the MCRC Parties and the Partnership Parties hereto shall, and
shall cause their respective Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances, and take such further
actions as may be reasonably required to carry out the provisions hereof and
give effect to the transactions contemplated by this Agreement.

 

Section 5.08                            Transfer Taxes. All transfer,
documentary, sales, use, stamp, registration, value added and other such Taxes
and fees (including any penalties and interest) incurred by the Partnership or
any of the Partnership’s Subsidiaries in connection with this Agreement
(including any real property transfer Tax and any other similar Tax resulting
from the issuance of the Preferred Units to Investors) shall be borne and paid
by the General Partner when due, without any special allocation (other than pro
rata allocation to Persons other than Investors) of such expense to one or more
partners under the Second Amended and Restated LP Agreement.  The Partnership
shall timely file or cause to be filed any Tax Return or other document with
respect to such Taxes or fees (and the Investors shall cooperate with respect
thereto as necessary at no cost to Investors). The expenses relating to filing
any such Tax Return shall be borne by the MCRC Parties.

 

Section 5.09                            REIT Covenants.  The Partnership shall
at all times through and including the end of the calendar year following the
first date on which there are no Preferred Units outstanding, cause the
representations in Section 3.16(b) and Section 3.19 to remain true, correct and
complete.  Without limitation on Investors’ rights pursuant to Section 5.02, the
Partnership’s shall cause to be provided to the Investors, at the Partnership’s
cost: (a) within 25 days after the end of each calendar quarter, an estimate of
the Partnership’s gross assets as of such quarter-end (broken down by amount and
asset type for purposes of and as specified in Section 856(c)(4) of the Code)
and gross income for the year through such quarter-end (broken down by income
type as determined for purposes of and as specified in Section 856(c)(2) and
(3) of the Code), (b) at least five (5) Business Days prior to each quarterly
estimated tax payment date for calendar year corporations, an estimate of each
Investor’s share of the Partnership’s taxable income or loss with respect to
such calendar quarter,  and (c) within 25 days after the end of each taxable
year, (i) final gross assets as of such year-end (broken down by amount and
asset type for purposes of and as specified in Section 856(c)(4) of the Code)
and gross income for such year (broken down by income type as determined for
purposes of and as specified in Section 856(c)(2) and (3) of the Code), and
(ii) estimated information necessary for the Investors to prepare any required
1099-DIV forms.  This Section 5.09 shall survive the termination of this
Agreement for so long as the Investors own any Preferred Units or Common Units.

 

Section 5.10                            Reservation of Securities. The
Partnership shall at all times keep available, free from preemptive rights, the
full amount of Reserved Units sufficient for the purpose of effecting any and
all Drawdowns and any and all conversions of the Preferred Units issuable
pursuant to this Agreement, the Second Amended and Restated LP Agreement, the
Ancillary Agreements and any related documents. For as long as any of the
Preferred Units contemplated by this Agreement remain unissued or outstanding,
the Partnership shall keep available, free from preemptive rights, Common Units
sufficient for the purpose of effecting the

 

50

--------------------------------------------------------------------------------


 

conversion of those unissued or outstanding Preferred Units in the full number
of Common Units issuable upon the conversion of the unissued or outstanding
Preferred Units. All Preferred Units, whether issued at the Closing or any
Drawdown, and all Common Units delivered in respect to the Preferred Units,
shall be newly issued, duly authorized and validly issued, fully paid and
non-assessable, free from preemptive rights and free of any Lien or adverse
claim other than any such restrictions under this Agreement or applicable state
and federal securities Laws.

 

ARTICLE VI
CONDITIONS TO CLOSING

 

Section 6.01                            Conditions to Obligations of All
Parties. The obligations of each Party to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, at or prior
to the Closing, of each of the following conditions:

 

(a)                                 No Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any Governmental Order which
is in effect and has the effect of making the transactions contemplated by this
Agreement illegal, otherwise restraining or prohibiting consummation of such
transactions or causing any of the transactions contemplated hereunder to be
rescinded following completion thereof.

 

(b)                                 The Partnership Parties and the MCRC Parties
shall have received all consents, authorizations, orders and approvals from the
Governmental Authorities and all third parties referred to in Section 3.04 and
Section 3.29, and the Investors shall have received all consents,
authorizations, orders and approvals from the Governmental Authorities referred
to in Section 4.02, in each case, in form and substance reasonably satisfactory
to the Investors and MCRC Parties and Partnership Parties, as applicable, and no
such consent, authorization, order and approval shall have been revoked.

 

Section 6.02                            Conditions to Obligations of the
Investors. The obligations of the Investors to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or Investors’
waiver, at or prior to the Closing, of each of the following conditions, as
specified below:

 

(a)                                 The representations and warranties of the
Partnership Parties and of the MCRC Parties contained in Article III shall be
true and correct in all material respects as of the Closing Date (except for
such representations and warranties that are qualified by their terms by a
reference to materiality, which representations and warranties as so qualified
shall be true and correct in all respects) as though made at and as of such date
(except those representations and warranties that address matters only as of a
specified date, which shall be true and correct in all material respects as of
that specified date).

 

(b)                                 Each of the Partnership Parties and the MCRC
Parties shall have duly performed and complied in all material respects with all
agreements, covenants and conditions required by this Agreement to be performed
or complied with by such Parties prior to or on the Closing Date.

 

(c)                                  On or prior to the Closing Date, the
Partnership Parties and the MCRC Parties shall deliver, or cause to be
delivered, to the Investors:

 

51

--------------------------------------------------------------------------------


 

(i)                                     the Second Amended and Restated LP
Agreement, duly executed by the General Partner and the Limited Partner;

 

(ii)                                  The Shared Services Agreement by and
between the General Partner and MCRC, a copy of which is attached hereto as
Exhibit C;

 

(iii)                               The Credit Enhancement Agreement by and
between the General Partner and MCRC or its Affiliates, a copy of which is
attached hereto as Exhibit D;

 

(iv)                              The Registration Rights Agreement, a copy of
which is attached hereto as Exhibit F;

 

(v)                                 The Recourse Agreement, a copy of which is
attached hereto as Exhibit G;

 

(vi)                              The Shareholders Agreement, a copy of which is
attached hereto as Exhibit H;

 

(vii)                           The Bylaws of the General Partner, a copy of
which is attached hereto as Exhibit L;

 

(viii)                        an Indemnification Agreement between the General
Partner and each of the trustees elected as of the date hereof by the Investors
pursuant to the terms of the Preferred Units, in substantially the form attached
hereto as 0 (the “Indemnification Agreement”) and duly executed by an authorized
officer of the General Partner and written evidence of an effective directors
and officers’ liability insurance policy meeting the requirements of
Section 5.03;

 

(ix)                              a certificate, dated as of the Closing Date,
duly executed by the Secretary of MCRC and by the General Partner certifying
that: (i) attached thereto are true and complete copies of all resolutions
adopted by the respective Boards of Directors of MCRC Parties and the
Partnership Parties authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, and that
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby; (ii) attached
thereto are true and complete copies of all Organizational Documents of the MCRC
Parties and the Partnership Parties, together with any and all amendments
thereto;

 

(x)                                 a certificate, dated as of the Closing Date,
duly executed by the Secretary (or equivalent officer) of MCRC and by the
General Partner certifying the names and signatures of the officers of MCRC
Parties and the Partnership Parties authorized to sign this Agreement, the
Second Amended and Restated LP Agreement and each Ancillary Agreement;

 

(xi)                              evidence of receipt of all necessary consents,
approvals or waivers with respect to any Person (including any consent, approval
or waiver in respect of any contract, license or permit) as required to be
obtained by the MCRC Parties or Partnership Parties or any of their Subsidiaries
or Related Parties in connection with the execution and delivery of this
Agreement or any other Ancillary Agreement, the performance by the MCRC Parties
or Partnership Parties or any of their Subsidiaries or Related Parties of their
respective obligations

 

52

--------------------------------------------------------------------------------


 

hereunder and thereunder or the consummation of the transactions contemplated
hereby or thereby;

 

(xii)                           An opinion of Seyfarth Shaw LLP, counsel to the
MCRC Parties and the Partnership Parties, dated the Closing Date, in
substantially the form attached hereto as Exhibit I, an opinion of Seyfarth Shaw
LLP, tax counsel to the MCRC Parties and the Partnership Parties, regarding REIT
matters, dated the Closing Date, in substantially the form attached hereto as
Exhibit J, an opinion of Seyfarth Shaw LLP, Delaware counsel to the MCRLP and
Partnership in substantially the form attached hereto as Exhibit I, and an
opinion of Ballard Spahr LLP, Maryland counsel to MCRC, MCPT and RRT, dated the
Closing Date, in substantially the form attached hereto as Exhibit K;

 

(xiii)                        a properly completed Internal Revenue Service
Form 8875 with respect to any Subsidiary that is (or is treated as) a
corporation for federal income tax purposes, with Rockpoint Class A Preferred
Holder (and any other REIT designated by the Investors) as the REIT (or REITs)
named therein and having an effective date as of each Closing Date, duly
executed by such Subsidiary, together with evidence reasonably satisfactory to
the Investors of Investors’ authority to file such form with the Internal
Revenue Service;

 

(xiv)                       Schedule 1 attached to the Second Amended and
Restated LP Agreement, which shall reflect the Investors as the holder of the
Initial Purchased Units;

 

(xv)                          Such other documents relating to the transactions
contemplated hereby as the Investors or its counsel may reasonably request; and

 

(xvi)                       The amount to be reimbursed to the Investors by the
MCRC Parties pursuant to Section 9.01;

 

(xvii)                    A certificate duly executed by the Chief Executive
Officer and the Chief Financial Officer of MCRC and by the General Partner
certifying that, as of the Closing Date, each of the conditions set forth in
Sections 6.01(a), Section 6.01(b) and Section 6.02 (solely with respect to the
MCRC Parties’ and Partnership Parties’ obligations thereunder) has been
satisfied (except to the extent waived in writing by the Investors).

 

Section 6.03                            Conditions to Obligations of the MCRC
Parties and the Partnership Parties. The obligations of the MCRC Parties and the
Partnership Parties to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or the Partnership’s waiver, at or
prior to the Closing, of each of the following conditions:

 

(a)                                 The representations and warranties of the
Investors contained in Article IV shall be true and correct in all material
respects as of the Closing Date (except for such representations and warranties
that are qualified by their terms by a reference to materiality, which
representations and warranties as so qualified shall be true and correct in all
respects) as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, which shall be
true and correct in all material respects as of that specified date).

 

53

--------------------------------------------------------------------------------


 

(b)                                 The Investors shall have duly performed and
complied in all material respects with all agreements, covenants and conditions
required by this Agreement to be performed or complied with by them prior to or
on the Closing Date.

 

(c)                                  On or prior to the Closing Date, the
Investors shall deliver, or cause to be delivered, to the Partnership:

 

(i)                                     a certificate, dated the Closing Date
and signed by a duly authorized officer of the Investors, that each of the
conditions set forth in Section 6.01 and Section 6.03(b) have been satisfied;

 

(ii)                                  the Second Amended and Restated LP
Agreement, duly executed by Investor;

 

(iii)                               cash in an amount equal to the Purchase
Price (less the Escrow Funds) by wire transfer in immediately available funds,
in accordance with the wire instructions set forth on Exhibit B attached hereto,
or as otherwise may be specified by the Partnership in writing to the Investors
prior to the Closing at least three (3) Business Days prior to the Closing Date.

 

ARTICLE VII
INDEMNIFICATION

 

Section 7.01                            Survival. Subject to the limitations and
other provisions of this Agreement, the representations and warranties contained
herein shall survive the Closing and shall remain in full force and effect until
the date that is fifteen (15) months from the Closing Date; provided, however,
that the representations and warranties in: (i) Section 3.01 (Organization and
Authority of the Partnership); Section 3.02 (Capitalization); Section 3.04 (No
Conflicts; Consents); Section 3.18 (Brokers); Section 3.19 (REIT Requirements);
Section 3.20 (Private Placement) (collectively, the “Fundamental
Representations”); (ii) 0 (Organization and Authority of the MCRC Parties);
Section 3.29 (No Conflicts; Consents); Section 3.30 (Arm’s-Length Transaction);
Section 3.31 (Legal Proceedings; Governmental Orders) and Section 3.32
(Ownership of Partnership Parties) (collectively, the “MCRC Parties
Representations”); and (iii) Section 3.14 (Employee Benefit Matters),
Section 3.16 (Taxes), Section 3.22 (Anti-Takeover Provision)  (collectively, the
“Special Representations”), shall in each case survive for the full period of
all applicable statutes of limitations (giving effect to any waiver, mitigation
or extension thereof) plus 60 days. None of the covenants or other agreements
contained in this Agreement shall survive the Closing Date pursuant to this
Agreement other than those which by their terms contemplate performance after
the Closing Date, and each such surviving covenant and agreement shall survive
the Closing for the period contemplated by its terms. For the avoidance of
doubt, the Parties acknowledge and agree that the applicable survival periods
set forth in this Section 7.01, except for with respect to the Fundamental
Representations, MCRC Parties Representations and Special Representations, are
intended to shorten the period otherwise provided by Law during which claims for
breach of representations, warranties and covenants can be made, and that any
such claims must be made on or prior to the expiration date of applicable
survival period set forth in this Section 7.01 or be forever barred.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching Party to the breaching Party on or

 

54

--------------------------------------------------------------------------------


 

prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of such survival period and such claims
shall survive until finally resolved.

 

Section 7.02                            Indemnification By the MCRC Parties.
Subject to the other terms and conditions of this Article VII, from and after
the Closing, the MCRC Parties shall jointly and severally save, defend and
indemnify each of the Investors, and each of their respective partners,
directors, officers, members, agents, employees, Related Parties, Affiliates,
Subsidiaries, direct and indirect owners and equity holders, and each of the
successors and assigns of all of the foregoing persons (each, an “Investor
Indemnified Party”) (who for purposes of this Article VII are express third
party beneficiaries of this Article VII) against, and shall hold each Investor
and Investor Indemnified Party harmless from and against, and shall compensate
and reimburse each of the foregoing for, on an after-tax basis, any and all
Losses asserted against, incurred, suffered or sustained by, or imposed upon,
such Investor or Investor Indemnified Party based upon, arising out of, with
respect to or by reason of the following (such Losses to be determined without
regard to any qualification or exception contained therein relating to
materiality, “Material Adverse Effect” or any similar materiality qualification
or standard):

 

(a)                                 any inaccuracy in or breach of any of the
Fundamental Representations; or

 

(b)                                 any inaccuracy in or breach of the MCRC
Parties Representations.

 

Section 7.03                            Indemnification By the Partnership
Parties. Subject to the other terms and conditions of this Article VII, from and
after the Closing, the Partnership Parties shall jointly and severally save,
defend and indemnify each Investor and any Investor Indemnified Party against,
on an after-tax basis, and shall hold each Investor and Investor Indemnified
Party harmless from and against, any and all Losses asserted against, incurred,
suffered or sustained by, or imposed upon, such Investor or Investor Indemnified
Party based upon, arising out of, with respect to or by reason of the following:

 

(a)                                 any inaccuracy in or breach of any of the
representations or warranties of the Partnership Parties contained in
Article III (other than the Fundamental Representations or the MCRC Parties
Representations) (such Losses to be determined without regard to any
qualification or exception contained therein relating to materiality, “Material
Adverse Effect” or any similar materiality qualification or standard);

 

(b)                                 any breach, non-compliance or
non-fulfillment of any covenant, agreement or obligation to be performed by any
Partnership Party pursuant to this Agreement, which, by their terms, contemplate
performance after the Closing; or

 

(c)                                  to the extent that the indemnity
contemplated by Section 7.02 is insufficient to hold any Investor Indemnified
Party harmless from and indemnified against such Loss, but solely to the extent
of such insufficiency.

 

Section 7.04                            Indemnification By the Investors.
Subject to the other terms and conditions of this Article VII, from and after
the Closing, the Investors shall jointly and severally save, defend and
indemnify the MCRC Parties, the Partnership Parties, and each of their
respective partners, directors, officers, members, agents, employees, Related
Parties, Affiliates, Subsidiaries, direct and indirect owners and equity
holders, and each of the successors and

 

55

--------------------------------------------------------------------------------


 

assigns of all of the foregoing persons (each, an “MC Indemnified Party”)
against, and shall hold such MC Indemnified Party harmless from and against, any
and all Losses asserted against, incurred, suffered or sustained by, or imposed
upon, any such MC Indemnified Party based upon, arising out of, with respect to
or by reason of:

 

(a)                                 any inaccuracy in or breach of any of the
representations or warranties of the Investors contained in Article IV (such
Losses to be determined without regard to any qualification or exception
contained therein relating to materiality, “Material Adverse Effect” or any
similar materiality qualification or standard); or

 

(b)                                 any breach or non-fulfillment of any
covenant, agreement or obligation to be performed by the Investors pursuant to
this Agreement.

 

Section 7.05                            Certain Limitations. The Party making a
claim under this Article VII is referred to as the “Indemnified Party”, and the
Party against whom such claims are asserted under this Article VII is referred
to as the “Indemnifying Party”. The indemnification provided for in Section 7.02
and Section 7.03 shall be subject to the following limitations:

 

(a)                                 Neither the MCRC Parties nor the Partnership
Parties shall be liable to the Investors or any other Investor Indemnified Party
for Losses entitled to be indemnified under Section 7.02 or Section 7.03 until
such time as the aggregate amount of all Losses under Section 7.02 or
Section 7.03 exceeds $1,500,000 (the “Indemnification Threshold”), in which
event the MCRC Parties or Partnership Parties, as applicable, shall be required
to pay or be liable for all Losses for which the Investors and other Investor
Indemnified Parties are entitled to be indemnified hereunder (including any
Losses below the Indemnification Threshold).

 

(b)                                 The maximum aggregate amount of all Losses
for which the Partnership Parties may be liable pursuant to Section 7.03, except
with respect to breaches of Fundamental Representations, shall not exceed
$300,000,000.  The aggregate amount of all Losses for which the Investors may be
liable pursuant to Section 7.04 shall not exceed $300,000,000.

 

(c)                                  Notwithstanding the foregoing, the
limitations set forth in Section 7.05(a) and Section 7.05(b) shall not apply to
Losses based upon, arising out of, with respect to or by reason of any
inaccuracy in or breach of any Fundamental Representations or in the case of
fraud found to have been committed by the Indemnifying Party by a court of
competent jurisdiction in a judgment which has become final in that it is no
longer subject to appeal or review.

 

(d)                                 Notwithstanding anything to the contrary
herein, the sole and exclusive remedy for indemnification pursuant to
Section 7.03(a) hereof shall be made in accordance with Section 9(g) of the
Second Amended and Restated LP Agreement, and the Investor Indemnified Parties
shall not seek recourse for claims under Section 7.03(a) by any other means.

 

(e)                                  Upon making any payment in respect of claim
as provided for in this Article VII, the Indemnifying Party will, to the extent
of such payment, be subrogated to all rights of Indemnified Party against any
third person (other than an insurance company) in respect of the Loss to which
such payment related; provided, however, that (i) the Indemnifying Party shall
then be in compliance with its obligations under this Agreement in respect of
such Loss and (ii) until Indemnified Party fully recovers payment of its Loss,
any and all claims of the

 

56

--------------------------------------------------------------------------------


 

Indemnifying Party against any such third person on account of such payment will
be subordinated in right of payment to Indemnifying Party’s rights against such
third person.  Without limiting the generality or effect of any other provision
hereof, each such Indemnifying Party and Indemnified Party will duly execute
upon request all instruments reasonably necessary to evidence and perfect the
above-described subrogation and subordination rights.  To the extent that
insurance proceeds or other third party proceeds are received after payment has
been made by an Indemnifying Party, the Indemnified Party shall promptly pay to
the Indemnifying Party an amount equal to such proceeds (up to, but not in
excess of, the amount previously paid by the Indemnifying Party to the
Indemnified Party).  Any payment hereunder shall be treated as provided by the
Code and applicable Treasury Regulations in order to comply with Section 7(d) of
the Second Amended and Restated LP Agreement consistent with the economic
arrangement of the Parties.

 

(f)                                   The Indemnified Party shall seek to
mitigate the amount of any Losses to the extent, if any, required by applicable
law. Without limiting the foregoing, Losses shall be calculated net of actual
payments received by an Indemnified Party pursuant to such Indemnified Party’s
existing insurance policies (net of reasonable collection costs).  Each
Indemnified Party hereby agrees to use commercially reasonable efforts to
collect any and all insurance proceeds to which it may be entitled in respect of
any such Losses that may reduce or eliminate any applicable Losses to the same
extent as it would if such Losses were not subject to indemnification hereunder;
it being understood that no Indemnified Party shall be obligated to bring a
lawsuit against any insurer to obtain a recovery under any insurance policies
with respect to any particular Losses and the failure of an Indemnified Party to
obtain recovery under any insurance policies despite using commercially
reasonable efforts to do so shall not in any way affect or modify such
Indemnified Party’s rights to which the Indemnified Party would have otherwise
been entitled pursuant to this Article VII.

 

(g)                                  The amount of Losses payable by an
Indemnifying Party pursuant to this Article VII shall be without duplication,
and in no event shall an Indemnified Party be indemnified under different
provisions of this Agreement for the same Losses.

 

Section 7.06                            Indemnification Procedures.

 

(a)                                 Third-Party Claims. If any Indemnified Party
receives written notice of the assertion or commencement of any action, suit,
claim or other legal proceeding made or brought by any Person who is not a party
to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third-Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party prompt written notice thereof.  The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party is materially prejudiced thereby. Such notice by the Indemnified Party
shall describe the Third-Party Claim in reasonable detail, shall include copies
of any written demand or complaint to the extent reasonably available and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have the right to participate in, or by giving written notice to the Indemnified
Party, to assume the defense of any Third-Party Claim at the Indemnifying
Party’s

 

57

--------------------------------------------------------------------------------


 

expense and by the Indemnifying Party’s own counsel reasonably satisfactory to
the Indemnified Party; provided that if the parties (including any impleaded
parties) to any such Third-Party Claims include both such Indemnified Party and
the Indemnifying Parties and based on advice of such Indemnified Party’s counsel
there are legal defenses available to such Indemnified Party that are different
from or additional to those available to the Indemnifying Parties, such
Indemnified Party shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such Third-Party
Claims and the Indemnifying Party shall promptly and periodically reimburse
reasonable fees and expenses of such separate counsel to the Indemnified Party.
In the event that the Indemnifying Party assumes the defense of any Third-Party
Claim with counsel reasonably acceptable to the Indemnified Party, subject to
Section 7.06(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third-Party Claim.  The Indemnified Party shall have the right at its
own cost and expense, to participate in the defense of any Third-Party Claim
with counsel selected by it subject to the Indemnifying Party’s right to control
the defense thereof. If the Indemnifying Party elects not to compromise or
defend such Third-Party Claim or fails to promptly notify the Indemnified Party
in writing of its election to defend as provided in this Agreement, the
Indemnified Party may, subject to Section 7.06(b), pay, compromise, defend such
Third-Party Claim and seek indemnification for any and all Losses based upon,
arising from or relating to such Third-Party Claim.  The Indemnifying Party
shall promptly and periodically reimburse the reasonable fees and expenses of
counsel to the Indemnified Party with respect to a Third Party Claim solely to
the extent that the Indemnifying Party: (i) fails to assume the defense of such
claim; and (ii) fails to dispute in good faith by written notice within thirty
days of receipt of notice of the Third Party Claim that such Indemnifying Party
is obligated to provide indemnification under this Agreement with respect to
such Third Party Claim. The MCRC Parties, the Partnership Parties and the
Investors shall cooperate with each other in all reasonable respects in
connection with the defense of any Third-Party Claim, including making available
records relating to such Third-Party Claim (subject to applicable legal
privilege) and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third-Party Claim.

 

(b)                                 Settlement of Third-Party Claims.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not enter into settlement of any Third-Party Claim without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably conditioned, delayed or withheld). Whether or not the Indemnifying
Party assumes the defense of a Third Party Claim pursuant to Section 7.06(a),
the Indemnified Party shall not admit any liability with respect to, or settle,
compromise or discharge, or offer to settle, compromise or discharge, and shall
not otherwise have the right to consent or agree to any monetary or non-monetary
relief, including injunctive relief or other equitable remedies with respect to,
such Third Party Claim without the Indemnifying Party’s prior written consent
(which consent shall not be unreasonably conditioned, delayed or withheld).

 

(c)                                  Direct Claims. Any claim by an Indemnified
Party on account of a Loss which does not result from a Third-Party Claim (a
“Direct Claim”) shall be asserted by the Indemnified Party by giving the
Indemnifying Party prompt written notice thereof. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its

 

58

--------------------------------------------------------------------------------


 

indemnification obligations. Such notice by the Indemnified Party shall describe
the Direct Claim in reasonable detail, and shall indicate the estimated amount,
if reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have 30 days after its receipt
of such notice to respond in writing to such Direct Claim. During such 30-day
period, the Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim (subject to the right of the Indemnified Party to
preserve applicable legal privilege), and whether and to what extent any amount
is payable in respect of the Direct Claim and the Indemnified Party shall
reasonably assist the Indemnifying Party’s investigation by giving such
information and reasonable assistance as the Indemnifying Party or any of its
professional advisors may reasonably request, subject to the right of the
Indemnified Party to preserve applicable legal privilege. If the Indemnifying
Party does not so respond within such 30-day period, the Indemnifying Party
shall be deemed to have rejected such claim, in which case the Indemnified Party
shall be free to pursue such remedies as may be available to the Indemnified
Party on the terms and subject to the provisions of this Agreement.

 

(d)                                 Notwithstanding the foregoing, to the extent
that the undertaking to save, defend, indemnify, compensate or reimburse set
forth in in this Article VII may be unenforceable because it is violative of any
law or public policy, the applicable Indemnifying Party, shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Parties in respect of such
Losses: (i) to which the Indemnified Party would have otherwise been entitled
pursuant to this Article VII; and (ii) that such Indemnifying Party, would have
been otherwise required to indemnify pursuant to this Article VII.

 

Section 7.07                            Exclusive Remedies. Except with respect
to fraud or with respect to claims related to or with respect to the Second
Amended and Restated LP Agreement or any Ancillary Agreements, after the Closing
Date, the indemnification provisions contained in this Article VII shall,
subject to the last sentence of this Section 7.07, constitute the sole and
exclusive remedy of the Parties with respect to any breach of any of the
representations, warranties, covenants or agreements contained in this
Agreement. Notwithstanding anything to the contrary contained herein, subject to
the last sentence of this Section 7.07, the liability of the MCRC Parties for
claims arising under this Agreement shall be exclusively limited to
indemnification for claims for breaches by the Partnership Parties of the
Fundamental Representations and breaches by the MCRC Parties of the MCRC Parties
Representations as provided under this Article VII. Notwithstanding the
foregoing, the provisions of this Section 7.07 will not, however, restrict the
right of any Party to seek specific performance or other equitable remedies in
connection with any breach of any of the covenants to be performed after Closing
pursuant to Section 9.12.

 

Section 7.08                            Tax Treatment of Indemnification
Payments. All indemnification payments made under this Agreement shall be
treated by the Parties as an adjustment to the Purchase Price paid for Preferred
Units for Tax purposes, unless otherwise required by Law or as otherwise
provided in Section 9(g) of the Second Amended and Restated LP Agreement.

 

59

--------------------------------------------------------------------------------


 

ARTICLE VIII
TERMINATION

 

Section 8.01                            Termination. This Agreement may be
terminated at any time prior to the Closing:

 

(a)                                 by the mutual written consent of each of the
MCRC Parties and the Partnership Parties, on the one hand, and the Investors, on
the other hand;

 

(b)                                 by the Investors by written notice delivered
to the MCRC Parties and Partnership Parties if:

 

(i)                                     The Investors are not then in material
breach of any provision of this Agreement and there has been a material breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by any of the MCRC Parties or Partnership Parties pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in Article VI and such breach, inaccuracy or failure cannot be cured
by the MCRC Parties or the Partnership Parties within fifteen (15) Business days
after such MCRC Party or Partnership Party receives written notice from the
Investors of such breach or failure; or

 

(ii)                                  (A) all of the closing conditions set
forth in Sections 6.01 and 6.03 have been satisfied or waived (other than
conditions which, by their nature, are to be satisfied on the Closing Date);
(B) the Investors have advised the Partnership in writing of their intention to
consummate the Closing; and (C) the Closing does not occur as a result of a
failure by the Partnership to issue the Initial Purchased Units as then required
in accordance with Section 2.03.

 

(c)                                  by any of the Partnership Parties or the
MCRC Parties by written notice to the Investors if:

 

(i)                                     none of the MCRC Parties or the
Partnership Parties are then in material breach of any provision of this
Agreement and there has been a material breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by the
Investors pursuant to this Agreement that would give rise to the failure of any
of the conditions specified in Article VI and such breach, inaccuracy or failure
cannot be cured by the Investors within fifteen (15) Business days after the
Investors receives written notice from any Partnership Party of such breach or
failure; or

 

(ii)                                  (A) all of the closing conditions set
forth in Sections 6.01 and 6.02 have been satisfied or waived (other than
conditions which, by their nature, are to be satisfied on the Closing Date);
(B) the MCRC Parties and the General Partner have advised the Investors in
writing of their intention to consummate the Closing; and (C) the Closing does
not occur as a result of a failure by the Investors to purchase the Initial
Purchased Units as then required in accordance with Section 2.03.

 

(d)                                 by the Investors or the Partnership Parties
in the event that:

 

(i)                                     there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited;

 

60

--------------------------------------------------------------------------------


 

(ii)                                  any Governmental Authority shall have
issued a Governmental Order restraining or enjoining the transactions
contemplated by this Agreement, and such Governmental Order shall have become
final and non-appealable; or

 

(iii)                               the transaction contemplated hereby has not
been consummated by December 31, 2017 (the “Termination Date”), unless extended
by written agreement of the Investors and the Partnership Parties, provided,
however, that this right to terminate shall not be available to any Party whose
failure to fulfill any obligations under this Agreement has been the cause, or
results in, the failure to close the transaction contemplated hereby by such
date.

 

Section 8.02                            Effect of Termination.

 

(a)                                 In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any Party hereto except as
set forth in Sections 3.22, 5.06, 5.09 (to the extent set forth therein), 2.02
and 5.10, this Article VIII and Article IX.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01                            Expenses. Except as otherwise expressly
provided herein and conditioned upon the Closing, all reasonable costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors, accountants and brokers, including Eastdil Secured
(“Expenses”), incurred in connection with this Agreement and the transactions
contemplated hereby shall be borne by the Partnership, and the Partnership shall
reimburse each Investor (i) on or within thirty (30) calendar days of the
Closing Date for all reasonable out-of-pocket Expenses incurred by such Investor
prior to the Closing Date, and (ii) following the Closing Date for all
reasonable out-of-pocket Expenses incurred by such Investor in connection with
each Drawdown; provided, that, on or prior to each the Closing Date or such
Drawdown date, as applicable, the Investors shall furnish to the Partnership
written evidence of such reasonable out-of-pocket Expenses reasonably acceptable
to the Partnership. If the Closing does not occur, all Expenses shall be paid by
the Party incurring such costs and expenses.

 

Section 9.02                            Renunciation of Opportunities.  The MCRC
Parties and the Partnership Parties hereby renounce (and the MCRC Board of
Directors in its own capacity and in its capacity as general partner of MCRLP)
and the MCPT Board of Trustees have adopted resolutions renouncing) any interest
or expectancy of the MCRC Parties or Partnership Parties or any Subsidiary or
Related Party of the MCRC Parties or Partnership Parties (collectively, the “MC
Opportunity Group”) in, or in being offered an opportunity to participate in,
any and all business opportunities that are presented to the holders of
Preferred Units or their Subsidiaries or Related Parties (including, without
limitation, any representative or Affiliate of such holders of Preferred Units
serving on the board of trustees of the General Partner (the “Board of
Trustees”) or the board of directors or other governing body of any Subsidiary
or Related Party of the MCRC Parties or Partnership Parties) (collectively, the
“Investor Parties”), except as otherwise provided in this Section 9.02. Without
limiting the foregoing renunciation, each member of the MC Opportunity Group
(a) acknowledges that the Investor Parties are in the business of making
investments in, and have or may have investments in, other businesses

 

61

--------------------------------------------------------------------------------


 

similar to and that may compete with the businesses of the MC Opportunity Group
(“Competing Businesses”) and (b) agrees that the Investor Parties shall have the
unfettered right to make investments in or have relationships with other
Competing Businesses independent of their investments in the Partnership. By
virtue of an Investor Party holding securities of the Partnership or by having
persons designated by or Affiliated with such Investor Party serving on or
observing at meetings of any of the Board of Trustees, committee or otherwise,
no Investor Party shall have any obligation to any member of the MC Opportunity
Group or any other holder of securities of the MCRC Parties or Partnership
Parties to refrain from competing with any member of the MC Opportunities Group,
making investments in or having relationships with Competing Businesses, or
otherwise engaging in any commercial activity and no MCRC Party, Partnership
Party, any of its respective Subsidiaries or Related Parties or any other holder
of securities of any MCRC Parties or Partnership Party, shall have any right
with respect to any investment or activities undertaken by such Investor Party.
No Investor Party shall be obligated to communicate or present any particular
investment opportunity to any member of the MC Opportunity Group even if such
opportunity is of a character that, if presented to the any member of the MC
Opportunity Group, could be taken by the such entity, provided such Investor
Party shall have acted in good faith and such opportunity shall not have been
offered to such person in his or her capacity as a trustee of the General
Partner. Each Investor Party shall continue to have the right for its own
respective account or to recommend to others any such particular investment
opportunity.

 

Section 9.03                            Notices. All notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given: (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission and receipt) if sent during normal business hours of the recipient,
and on the next Business Day if sent after normal business hours of the
recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 9.03):

 

If to a Partnership Party:

c/o Roseland Residential Trust

Harborside 3, 210 Hudson Street, Suite 400

Jersey City, NJ 07311

Facsimile: (732) 590-1009

E-mail: baron@roselandres.com                

Attention: Ivan Baron

 

62

--------------------------------------------------------------------------------


 

with a copy to (which shall not constitute notice):

Mack-Cali Realty Corporation

Harborside 3, 210 Hudson Street, Suite 400

Jersey City, NJ 07311


Jersey City, NJ 07302

Facsimile: (201) 434-2726

Email:gwagner@mack-cali.com

Attention: Gary Wagner, Esq.

Executive Vice President and General Counsel

 

 

with a copy to (which shall not constitute notice):

Seyfarth Shaw LLP

620 Eighth Avenue

New York, NY 10018

Facsimile: (212) 218-5526

E-mail:  jnapoli@seyfarth.com

bhornick@seyfarth.com

Attention: John P. Napoli

Blake Hornick

 

 

If to a MCRC Party:

 

Mack-Cali Realty Corporation

Harborside 3, 210 Hudson Street, Suite 400

Jersey City, NJ 07311

Facsimile: (201) 434-2726

Email:gwagner@mack-cali.com

Attention: Gary Wagner, Esq.

Executive Vice President and General Counsel

 

 

with a copy to (which shall not constitute notice):

Seyfarth Shaw LLP

620 Eighth Avenue

New York, NY 10018

Facsimile: (212) 218-5526

E-mail:  jnapoli@seyfarth.com

bhornick@seyfarth.com

Attention: John P. Napoli

Blake Hornick

 

63

--------------------------------------------------------------------------------


 

If to Investors:

 

 

 

 

 

 

 

 

 

And

RPIIA-RLA, L.L.C.

RPIIA-RLB, L.L.C.

500 Boylston Street

Boston, MA 02116

Facsimile: (617) 437-7011

E-mail: pboney@rockpointgroup.com

jgoldman@rockpointgroup.com

Attention: Paisley Boney

Joseph Goldman

 

RPIIA-RLA, L.L.C.

RPIIA-RLB, L.L.C.

Woodlawn Hall at Old Parkland

3953 Maple Avenue, Suite 300

Dallas, TX 75219

Facsimile: (972) 934-8836

E-mail: rhoyl@rockpointgroup.com

Attention: Ron Hoyl

 

 

with a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher LLP

2029 Century Park East, Suite 4000

Los Angeles, CA 90067-3026

Facsimile: (213) 229-6638

E-mail:  jsharf@gibsondunn.com

gpollner@gibsondunn.com

Attention: Jesse Sharf

Glenn R. Pollner

 

Section 9.04                            Interpretation. For purposes of this
Agreement: (a) the words “include,” “includes” and “including” shall be deemed
to be followed by the words “without limitation”; (b) the word “or” is not
exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (x) to Articles, Sections, Disclosure Letter and
Exhibits mean the Articles and Sections of, and Disclosure Letter and Exhibits
attached to, or provided in conjunction with, this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted. The Disclosure Letter and Exhibits referred to herein
shall be construed with, and as an integral part of, this Agreement to the same
extent as if they were set forth verbatim herein.

 

64

--------------------------------------------------------------------------------


 

Section 9.05                            Headings. The headings in this Agreement
are for reference only and shall not affect the interpretation of this
Agreement.

 

Section 9.06                            Severability. If any term or provision
of this Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

Section 9.07                            Entire Agreement. This Agreement, the
Second Amended and Restated LP Agreement and the Ancillary Agreements constitute
the sole and entire agreement of the Parties to this Agreement with respect to
the subject matter contained herein, and supersede all prior and contemporaneous
representations, warranties, understandings and agreements, both written and
oral, with respect to such subject matter. In the event of any inconsistency
between the statements in the body of this Agreement, the Exhibits and
Disclosure Letter, the statements in the body of this Agreement will control.

 

Section 9.08                            Successors and Assigns. This Agreement
shall be binding upon and shall inure to the benefit of the Parties hereto and
their respective successors and permitted assigns. Except as provided under the
Second Amended and Restated LP Agreement and the Ancillary Agreements in
accordance with the respective provisions thereof, neither Party may assign its
rights or obligations hereunder without the prior written consent of the other
Party, which consent shall not be unreasonably withheld, conditioned or
delayed.  No assignment shall relieve the assigning Party of any of its
obligations hereunder, except to the extent set forth under the Second Amended
and Restated LP Agreement or the Ancillary Agreements.

 

Section 9.09                            No Third-party Beneficiaries. Except as
provided in Article VII and Section 5.03, this Agreement is for the sole benefit
of the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement, other than with respect
to permitted assignees or transferees of the Preferred Units in accordance with
this Agreement, the Second Amended and Restated LP Agreement or the Ancillary
Agreements and in accordance with the respective provisions thereof.

 

Section 9.10                            Amendment and Modification; Waiver. This
Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each Party hereto. No waiver by any Party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the Party so waiving. No waiver by any Party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any

 

65

--------------------------------------------------------------------------------


 

single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

Section 9.11                            Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction).

 

(b)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR BASED UPON THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY
MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE
COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK AND
NEW YORK COUNTY, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                                  EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11(C).

 

Section 9.12                            Specific Performance. The Parties agree
that irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy to which they are entitled at law or in equity.

 

Section 9.13                            Counterparts. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall be deemed to be one and the same agreement. A signed copy
of this Agreement delivered by facsimile, e-mail or other means

 

66

--------------------------------------------------------------------------------


 

of electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

ROSELAND RESIDENTIAL HOLDING L.L.C., a Delaware limited liability company

 

 

 

By:

ROSELAND RESIDENTIAL TRUST, a

 

 

Maryland real estate investment trust, its sole

 

 

member

 

 

 

 

 

By:

/s/ Michael J. DeMarco

 

 

Name: Michael J. DeMarco

 

 

Title: Chief Executive Officer

 

 

 

ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership

 

 

 

By:

ROSELAND RESIDENTIAL TRUST, a

 

 

Maryland real estate investment trust, its

 

 

general partner

 

 

 

 

 

By:

/s/ Michael J. DeMarco

 

 

Name: Michael J. DeMarco

 

 

Title: Chief Executive Officer

 

 

 

ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust

 

 

 

 

By:

/s/ Michael J. DeMarco

 

 

Name: Michael J. DeMarco

 

 

Title: Chief Executive Officer

 

 

 

MACK-CALI REALTY, L.P., a Delaware limited partnership

 

 

 

By:

MACK-CALI REALTY CORPORATION, a

 

 

Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ Michael J. DeMarco

 

 

Name: Michael J. DeMarco

 

 

Title: President and Chief Operating Officer

 

68

--------------------------------------------------------------------------------


 

 

MACK-CALI PROPERTY TRUST, a Maryland real estate investment trust

 

 

 

 

By:

/s/ Michael J. DeMarco

 

 

Name: Michael J. DeMarco

 

 

Title: President and Chief Operating Officer

 

 

 

MACK-CALI TEXAS PROPERTY, L.P., a Texas limited partnership

 

 

 

By:

MACK-CALI SUB XVII, INC., a Delaware corporation, its general partner

 

 

 

 

 

By:

/s/ Michael J. DeMarco

 

 

Name: Michael J. DeMarco

 

 

Title: President and Chief Operating Officer

 

 

 

MACK-CALI REALTY CORPORATION, a

 

Maryland corporation

 

 

 

 

By:

/s/ Michael J. DeMarco

 

 

Name: Michael J. DeMarco

 

 

Title: President and Chief Operating Officer

 

69

--------------------------------------------------------------------------------


 

 

RPIIA-RLA, L.L.C.

 

 

 

 

 

By

/s/ Ron J. Hoyl

 

Name: Ron J. Hoyl

 

Title: Vice President

 

 

 

 

 

RPIIA-RLB, L.L.C.

 

 

 

 

 

By

/s/ Ron J. Hoyl

 

Name: Ron J. Hoyl

 

Title: Vice President

 

70

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Second Amended and Restated LP Agreement

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

ROSELAND RESIDENTIAL, L.P.

 

Dated as of             , 2017

 

A-1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

4

 

 

 

2.

TERMS AND CONDITIONS

23

 

 

 

3.

TERM

28

 

 

 

4.

SCOPE AND PURPOSES; AUTHORITY

29

 

 

 

5.

CAPITAL ACCOUNTS, CONTRIBUTIONS AND DEFAULT

29

 

 

 

6.

NON-RECOURSE NATURE OF PREFERRED INTEREST

33

 

 

 

7.

ALLOCATION OF PROFITS AND LOSSES

33

 

 

 

8.

RESTRICTIONS ON SALE OF CERTAIN PROPERTIES.

37

 

 

 

9.

DISTRIBUTIONS

39

 

 

 

10.

MANAGEMENT

44

 

 

 

11.

FINANCIAL AND TAX MATTERS

48

 

 

 

12.

RESTRICTIONS ON THE DISPOSITION OF PARTNERSHIP INTERESTS; APPROVED SALES

55

 

 

 

13.

GENERAL PARTNER’S PURCHASE RIGHTS; PARTNERSHIP’S REDEMPTION/PURCHASE RIGHTS

58

 

 

 

14.

APPRAISAL; VALUATION; FAIR MARKET VALUE.

64

 

 

 

15.

TERMINATION AND DISSOLUTION; BANKRUPTCY CONSENTS REQUIRED

66

 

 

 

16.

INDEMNIFICATION

67

 

 

 

17.

PARTNERS’ AUTHORITY AND OTHER ACTIVITIES

68

 

 

 

18.

NOTICES

68

 

 

 

19.

AMENDMENT

69

 

 

 

20.

WAIVER OF PARTITION; NATURE OF INTEREST

70

 

 

 

21.

BENEFITS OF AGREEMENT; NO THIRD-PARTY RIGHTS

70

 

 

 

22.

CONFIDENTIALITY COVENANTS

70

 

 

 

23.

GENERAL PROVISIONS

71

 

A-1

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:

 

 

 

Schedule 1 -

Commitments; Capital Contributions; Partnership Units; Percentage Interests

 

 

Schedule 2 -

Major Decisions

 

 

Schedule 3 -

Subsidiaries

 

 

Schedule 4 -

Principles of Conversion to Common Interests

 

 

EXHIBITS:

 

 

 

Exhibit A -

Form of Shared Services Agreement

 

 

Exhibit B -

Form of Credit Enhancement Services Agreement

 

 

Exhibit C -

Form of Indemnity Agreement

 

 

Exhibit D -

Example (Special Allocation of Modified Net Income)

 

A-2

--------------------------------------------------------------------------------


 

THE PARTNERSHIP INTERESTS DESCRIBED IN THIS SECOND AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT OF ROSELAND RESIDENTIAL, L.P. HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
JURISDICTION.  THE PARTNERSHIP INTERESTS MAY NOT BE SOLD OR OTHERWISE DISPOSED
OF, OR OFFERED FOR SALE OR OTHER DISPOSITION, UNLESS A REGISTRATION STATEMENT
UNDER THOSE LAWS IS THEN IN EFFECT, OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS IS THEN APPLICABLE, AND UNLESS THE PROVISIONS OF
SECTION 12 ARE SATISFIED.

 

SECOND AMENDED AND RESTATED

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

ROSELAND RESIDENTIAL, L.P.

 

THIS SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (as it may be
amended or supplemented from time to time, this “Agreement”) of ROSELAND
RESIDENTIAL, L.P., a Delaware limited partnership (the “Partnership”), is
entered into as of                , 2017 (the “Effective Date”), by and among
ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust, as the
general partner of the Partnership (together with its permitted successors,
assigns and transferees, “RRT,” and the “General Partner”), RPIIA-RLA, L.L.C., a
Delaware limited liability company (together with its permitted successors,
assigns and transferees, “Rockpoint Class A Preferred Holder”), and RPIIA-RLB,
L.L.C., a Delaware limited liability company (together with its permitted
successors, assigns and transferees, “Rockpoint Class B Preferred Holder”, and
together with Rockpoint Class A Preferred Holder, the “Rockpoint Preferred
Holders”, each a Limited Partner), such other Persons who are admitted to the
Partnership as Partners and, solely with respect to Sections 8(b) and
10(g)(iii), MACK-CALI REALTY CORPORATION, a Maryland corporation and an indirect
owner of the Partnership (“MCRC”), and MACK-CALI REALTY, L.P., a Delaware
limited partnership and an indirect owner of Partnership Interests (“MCRLP”). 
Capitalized terms in this Agreement shall have the meanings set forth in
Section 1 or as defined elsewhere in this Agreement or in the annexed Schedules
and Exhibits.

 

WHEREAS, the Partnership is a Delaware limited partnership formed on
September 24, 2015; and

 

WHEREAS, the Amended and Restated Agreement of Limited Partnership (the
“Original Agreement”) of the Partnership was entered into as of December 22,
2015, by RRT and Roseland Residential Holding, LLC, a Delaware limited liability
company (“RRH”, as a Limited Partner, and, together with the General Partner,
the “Initial Partners”); and

 

A-3

--------------------------------------------------------------------------------


 

WHEREAS, MCRC, has elected to be treated, and has operated and will continue to
operate, as a real estate investment trust (a “REIT”) pursuant to Sections 856
through 860 of the Code; and

 

WHEREAS, MCRC is the sole general partner of MCRLP; and

 

WHEREAS, RRT is owned by the following Affiliates of MCRC in the percentages set
forth opposite such Affiliate’s name: (i) MCRLP: 89.31%; (ii) Mack Cali Property
Trust, a Maryland real estate investment trust (“MCPT”): 10.41%; and
(iii) Mack-Cali Texas Property, L.P., a Texas limited partnership (“MCTP”):
0.28%.

 

WHEREAS, under the Original Agreement, RRT was the sole General Partner and RRH
was the sole Limited Partner; and

 

WHEREAS, it is intended that the Partnership (directly or through its
Subsidiaries) shall: (i) own and operate real property and do anything else that
is permitted under this Agreement and under the Act; and (ii) engage in any and
all activities necessary or incidental to the foregoing, in each case subject to
the terms, conditions and restrictions set forth herein (the “Business”); and

 

WHEREAS, the Partnership now desires to obtain investment capital from the
Rockpoint Preferred Holders and to admit each Rockpoint Preferred Holder as a
Limited Partner; and

 

WHEREAS, RRH is withdrawing from the Partnership simultaneously with the
execution and delivery of this Agreement and shall cease to be a Limited Partner
as of the Effective Date; and

 

WHEREAS, the Partners desire to enter into and amend and restate the Original
Agreement in its entirety, and provide for the operation and management of the
Partnership, the Business, the allocation and distribution of the profits and
losses thereof, and such other matters as are set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
undertakings and agreements contained herein, the parties hereby amend and
restate the Original Agreement in its entirety and agree as follows:

 

1.                                      DEFINITIONS.  THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS INDICATED OR REFERRED TO BELOW.

 

(a)                                 “Acceptance Notice” shall have the meaning
set forth in Section 12(d).

 

(b)                                 “Act” means the Delaware Revised Uniform
Limited Partnership Act (6 Del. C. Section 17-101 et seq.), as amended from time
to time.

 

(c)                                  “Adjusted Capital Account Deficit” means
the deficit balance, if any, in a Partner’s Capital Account as of the end of the
Fiscal Year, increased by any amount which such Partner is obligated to restore
or deemed to be obligated to restore pursuant to the

 

A-4

--------------------------------------------------------------------------------


 

penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-(2)(i)(5),
and decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5), and (6).

 

(d)                                 “Affiliate” means, when used with reference
to a specified Person, any other Person that directly or indirectly through one
or more intermediaries Controls or is Controlled by or is under common Control
with the specified Person. For the avoidance of doubt, none of the Rockpoint
Investors or their respective Affiliates shall be considered an Affiliate of the
Partnership, RRT, RRH, MCRC, MCRLP, MCPT or any other MCRC Party or Partnership
Party, each as defined in the Preferred Equity Investment Agreement, for any
purpose hereunder.

 

(e)                                  “Agreement” shall have the meaning set
forth in the Preamble.

 

(f)                                   “Alternative IPO Entity” shall have the
meaning set forth in Section 13(f)(iii).

 

(g)                                  “Anti-Terrorism Laws” means any law
relating to terrorism or money-laundering, including Executive Order No. 13224
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (USA Patriot Act Public
Law 107-56), as amended.

 

(h)                                 “Applicable Entity” means any Person (other
than an individual) in which the Partnership owns a direct or indirect interest,
other than a Subsidiary.

 

(i)                                     “Appraiser” shall have the meaning set
forth in Section 14(a).

 

(j)                                    “Approved Sale” shall have the meaning
set forth in Section 12(e).

 

(k)                                 “Available Cash” means, for any period, all
cash receipts of the Partnership, other than any amounts taken into account in
determining Net Proceeds from Capital Events, including cash receipts from the
operation of the Partnership, including (without duplication) from any
Subsidiaries or Applicable Entities (including any reduction in reserves
available to the Partnership), less (without duplication) the portion thereof
used during that period:

 

(i) to pay debt service and any other amounts due on other indebtedness of the
Partnership or of any Subsidiary or Applicable Entity incurred in accordance
with the terms of this Agreement or the governing document of such Subsidiary or
Applicable Entity, as applicable;

 

(ii) to pay, in the discretion of the General Partner, any operating expenses of
the Partnership or any Subsidiary or Applicable Entity;

 

(iii) to pay, in the discretion of the General Partner, any leasing commissions,
tenant inducements or similar items; provided that such leasing commissions and
tenant inducements are within the parameters set forth on schedules of market
rates for such items, determined on a market by market basis;

 

A-5

--------------------------------------------------------------------------------


 

(iv) to make capital expenditures of the Partnership or any Subsidiary or
Applicable Entity to the extent permitted under this Agreement;

 

(v) in the reasonable discretion of the General Partner, to establish or
increase reasonable reserves; and

 

(vi) to pay, in the reasonable discretion of the General Partner, priority
payments to joint venture partners, together with interest accrued thereon
pursuant to the applicable joint venture agreement.

 

(l)                                     “Bankruptcy” means any debt relief
action undertaken under Title 11 of the United States Code, as amended from time
to time (or any corresponding provisions of succeeding law), and all rules and
regulations promulgated thereunder or under any other existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or similar law, rule or regulation for the
relief of debtors.

 

(m)                             “Base Return” means the Rockpoint Class A Base
Return, the MC Class A Base Return and/or the RRT Base Return, as the context
requires.

 

(n)                                 “Business” shall have the meaning set forth
in the Recitals.

 

(o)                                 “Business Day” means any day except
Saturday, Sunday or any other day on which commercial banks located in New York,
New York are authorized or required by law to be closed for business.

 

(p)                                 “Call Notice” shall have the meaning set
forth in Section 13(g)(i).

 

(q)                                 “Call Right” shall have the meaning set
forth in Section 13(g)(i).

 

(r)                                    “Capital Account” shall have the meaning
set forth in Section 5(a)(i).

 

(s)                                   “Capital Commitment” shall have the
meaning set forth in Section 5(b)(i).

 

(t)                                    “Capital Contributions” means, with
respect to a Partner, (i) all cash, cash equivalents or the Fair Market Value of
the property contributed to or deemed contributed to the Partnership as of the
Effective Date (net of liabilities assumed or otherwise secured by such
property), as listed on Schedule 1 (which, in the case of RRT, shall equal one
billion two hundred thirty million dollars ($1,230,000,000), and (ii) any other
cash, cash equivalents or the Fair Market Value of other property contributed
(net of liabilities assumed or otherwise secured by such property) in the future
by a Partner to the capital of the Partnership and approved by the General
Partner and otherwise subject to the terms and conditions of this Agreement.

 

(u)                                 “Capital Events” means an Approved Sale or
sale, exchange, condemnation (or similar eminent domain taking or disposition
outside the ordinary course of business in lieu thereof), destruction by
casualty, or other disposition, or financing or refinancing of all or any
portion of any of the Properties or any interests in any Subsidiary.  Without
limiting the generality of the foregoing, Capital Event shall include any
transaction with respect to a

 

A-6

--------------------------------------------------------------------------------


 

Permitted Sale Property in which gain or loss is recognized for federal income
tax purposes as determined by Tax Decision.

 

(v)                                 “Change of Control” shall mean, with respect
to any Person, the occurrence of any of the following in one or a series of
related transactions: (i) an acquisition by any other Person or “group” (as
described in Rule 13d-5(b)(1) under the Securities Exchange Act of 1934), of
more than fifty percent (50%) of the voting rights or equity interests in such
Person; (ii) a merger or consolidation of such Person that constitutes or could
result in a transfer of more than fifty percent (50%) of the voting rights in
such Person; or (iii) a recapitalization, reorganization or other transaction
involving such Person that constitutes or could result in a transfer of more
than fifty percent (50%) of the voting rights in such Person.

 

(w)                               “Claims” shall have the meaning set forth in
Section 16(c).

 

(x)                                 “Class A Capital Contributions” means the
total Capital Contributions made by any Class A Preferred Holder in respect of
its Class A Preferred Partnership Units, as set forth opposite such holder’s
name on Schedule 1, as the same may be revised from time to time by the General
Partner in accordance with this Agreement.

 

(y)                                 “Class A Capital Event Cash Flow” means Net
Proceeds from Capital Events excluding any amounts taken into account in
determining Class B Capital Event Cash Flow.

 

(z)                                  “Class A Preferred Holders” means, at any
time, holders of Class A Preferred Partnership Units.

 

(aa)                          “Class A Preferred Partnership Units” shall mean
preferred Partnership Units that shall have such rights and preferences as
specified in this Agreement that are applicable to Class A Preferred Partnership
Units.

 

(bb)                          “Class A Waterfall Value” shall have the meaning
set forth in Section 14(b).

 

(cc)                            “Class B Capital Contributions” means the total
Capital Contributions made by any Class B Preferred Holder in respect of its
Class B Preferred Partnership Units, as set forth opposite such holder’s name on
Schedule 1.

 

(dd)                          “Class B Capital Event Cash Flow” means Net
Proceeds from Capital Events relating to any of the Permitted Sale Properties,
but only to the extent of any Permitted Sale Property Gain attributable to such
Permitted Sale Property.  The amount of any Class B Capital Event Cash Flow
shall be determined by Tax Decision, and in any event shall not be less than the
Permitted Sale Property Gain arising from the event that gave rise to such
Class B Capital Event Cash Flow.

 

(ee)                            “Class B Preferred Holders” means holders of
Class B Preferred Partnership Units.

 

A-7

--------------------------------------------------------------------------------


 

(ff)                              “Class B Preferred Issuance Limitation” shall
have the meaning set forth in Section 2(b)(viii).

 

(gg)                            “Class B Preferred Partnership Units” shall mean
preferred Partnership Units that shall have such rights and preferences as
specified in this Agreement that are applicable to Class B Preferred Partnership
Units.

 

(hh)                          “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and any successor Federal revenue code of the United
States.

 

(ii)                                  “Common Holder” shall mean each Person who
is the holder of a Common Interest.

 

(jj)                                “Common Interest” means, with respect to any
holder of Common Partnership Units, such holder’s Partnership Interest in
connection with such Common Partnership Units at any particular time.

 

(kk)                          “Common Partnership Units” means Partnership Units
other than any Partnership Units representing Preferred Interests.

 

(ll)                                  “Confidential Information” shall have the
meaning set forth in Section 22.3(a).

 

(mm)                  “Contributing Partner” shall have the meaning set forth in
Section 5(b)(iii).

 

(nn)                          “Contribution Shortfall” shall have the meaning
set forth in Section 5(b)(iii).

 

(oo)                          “Control” means, with respect to any Person, the
power to direct the management and policies of such Person, directly or
indirectly through one or more intermediaries, whether through the direct or
indirect ownership of a majority of the voting securities of such Person, by
agreement, through the ability to elect a majority of those persons exercising
governing authority over such Person or otherwise, and the terms “Controlled”
and “Controlling” have the meaning correlative to the foregoing.

 

(pp)                          “Conversion Election” shall have the meaning set
forth in Section 13(f)(i).

 

(qq)                          “Credit Enhancement Services Agreement” shall have
the meaning set forth in Section 10(g)(ii).

 

(rr)                                “Default Date” shall have the meaning set
forth in Section 5(b)(iii).

 

(ss)                              “Default Loan” shall have the meaning set
forth in Section 5(b)(iii).

 

(tt)                                “Defaulting Partner” shall have the meaning
set forth in Section 5(b)(iii).

 

A-8

--------------------------------------------------------------------------------


 

(uu)                          “Deficiency” shall mean the aggregate of the MC
Deficiency and the Rockpoint Deficiency.

 

(vv)                          “Deficiency Return” means a return (calculated
like interest), (i) in the case of the Rockpoint Class A Preferred Holder, of
(A) fifteen percent (15%) per annum in any case in which clause (B) does not
apply, and (B) eighteen percent (18%) per annum starting in any calendar quarter
in which (I) (y) the cumulative Levered Net Operating Income in respect of such
calendar quarter (determined as provided in Section 11(c)(v)), equals or exceeds
(z) the maximum amount of cumulative Distributions to such Rockpoint Class A
Preferred Holder in respect of such quarter pursuant to Section 9(a)(i)(B) or
9(a)(ii)(B), and (II) the actual amount of cumulative Distributions to such
Rockpoint Class A Preferred Holder in respect of such quarter pursuant to such
Sections, taking into account the True Up Adjustment in respect of such quarter,
is less than the amount in clause (I)(z) (such event described in the foregoing
clause (B), a “Rockpoint Class A Base Return Default”), and ending when the
Rockpoint Class A Base Return Default has been cured, and (ii) in the case of MC
Class A Preferred Holder, six and sixty-one thousandths of a percent (6.061%)
per annum, in each case compounded monthly and based on a thirty (30)-day month
and three hundred sixty (360)-day year, calculated with respect to the amount of
its respective Unreturned Deficiency Balance.

 

(ww)                      “Depreciation” means, for each Fiscal Year or other
period, an amount equal to the depreciation, amortization or other cost recovery
deduction allowable with respect to an asset for such Fiscal Year or other
period, except that (i) with respect to any property the Gross Asset Value of
which differs from its adjusted tax basis for federal income tax purposes and
which basis is being eliminated by use of the remedial allocation method
pursuant to Regulations Section 1.704-3(d), Depreciation shall be the amount of
book basis recovered for such year under the rules of Regulations
Section 1.704-3(d)(2), and (ii) with respect to any other property the Gross
Asset Value of which differs from its adjusted basis for federal income tax
purposes at the beginning of such Fiscal Year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization or other cost
recovery deduction for such Fiscal Year or other period bears to such beginning
adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such Fiscal Year
or other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

 

(xx)                          “Distribution Make-Whole” means, with respect to
any amount paid or distributed with respect or reference to the Rockpoint
Class A Preferred Holder’s Unreturned Class A Capital Contributions or the
Rockpoint Class B Preferred Holder’s Class B Capital Contributions, in either
case during the Lockout Period, an amount equal to the sum of (a) fifty percent
(50%) of the amount so paid or distributed, reduced (but not below zero) by
(b) (i) Distributions theretofore made to the Rockpoint Class A Preferred Holder
pursuant to Sections 9(a)(i), 9(a)(ii)(A) and/or 9(a)(ii)(B), and (ii) in the
case of the Rockpoint Class B Preferred Holder, Distributions theretofore made
to the Rockpoint Class B Preferred Holder pursuant to Section 9(a)(iii).  The
Base Return applicable to an amount paid or distributed shall be determined
based on a weighted average amount of Unreturned Capital Contributions
outstanding from the Effective Date to the date of payment or distribution.

 

A-9

--------------------------------------------------------------------------------


 

(yy)                          “Distributions” shall mean all distributions of
Available Cash or Net Proceeds From Capital Events made to a Partner pursuant to
Section 9.

 

(zz)                            “Early Purchase” shall have the meaning set
forth in Section 13(b).

 

(aaa)                   “Effective Date” shall have the meaning set forth in the
Preamble.

 

(bbb)                   “Embargoed Person” means any Person or government
subject to trade restrictions under U.S. law (including the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder).

 

(ccc)                      “Event of Default” shall have the meaning set forth
in Section 26(a).

 

(ddd)                   “Excluded Securities” shall have the meaning set forth
in Section 2(b)(vii).

 

(eee)                      “Excluded Securities Offering” shall mean any
Securities issued or to be issued, or offered or to be offered, by the
Partnership or any Subsidiary which are (i) subject to the MC Subscription
Right, (ii) Excluded Securities, or (iii) subject to the Class B Preferred
Issuance Limitation.

 

(fff)                         “Executive Order No. 13224” means the Executive
Order No. 13224, effective September 24, 2001, relating to “Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism”.

 

(ggg)                      “Exercise Period” shall have the meaning set forth in
Section 2(b)(iii)(C).

 

(hhh)                   “Exercising Holder” shall have the meaning set forth in
Section 2(b)(iii)(C).

 

(iii)                               “Fair Market Value” shall have the meaning
set forth in Section 14(b).

 

(jjj)                            “FIRPTA Event” means a violation of the
covenant in Section 8(a) or Section 9(d)(i).

 

(kkk)                   “First Hurdle Percentage” means, at any time, (a) with
respect to any Rockpoint Class A Preferred Holder, (i) the Class A Capital
Contributions made by Rockpoint Class A Preferred Holder at such time, divided
by (ii) the sum of (A) the amount in clause (i) plus (B) any Class A Capital
Contributions made by MC Class A Preferred Holder (if any) at such time, plus
(C) the RRT Initial Capital Contribution at such time (the amount in clause
(ii), the “Denominator”), (b) with respect to RRT, the amount in clause
(C) above divided by the Denominator at such time, and (c) with respect to the
MC Class A Preferred Holder, the amount in clause (B) above divided by the
Denominator at such time.  For the sake of clarity, the sum of all First Hurdle
Percentages shall at all times equal 100%.

 

(lll)                               “Fiscal Year” means January 1 through
December 31.

 

A-10

--------------------------------------------------------------------------------


 

(mmm)       “Foreign Corrupt Practices Act” means the Foreign Corrupt Practices
Act of the United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2, 78dd-3,
and 78f-1, as amended, if applicable, or any similar law of any jurisdiction
outside the United States where the Partnership or any of its Subsidiaries
transacts business.

 

(nnn)                   “General Partner” shall have the meaning set forth in
the Preamble.

 

(ooo)                   “GP Law Firm” shall have the meaning set forth in
Section 23(o).

 

(ppp)                   “Gross Asset Value” means, with respect to any asset,
the asset’s adjusted basis for federal income tax purposes, except as follows:

 

(i)                                     The initial Gross Asset Value of any
asset contributed or deemed contributed by a Partner to the Partnership shall be
the gross Fair Market Value of such asset at the time of contribution or deemed
contribution, which as of the Effective Date shall be the amount set forth in
the applicable schedule to the Supplemental Letter with respect to such asset;

 

(ii)                                  The Gross Asset Values of all Partnership
assets shall be adjusted to equal their respective gross Fair Market Values as
of the following times: (a) the acquisition of an additional Partnership
Interest in the Partnership by any new or existing Partner in exchange for more
than a de minimis Capital Contribution; (b) the distribution by the Partnership
to a Partner of more than a de minimis amount of Partnership property (other
than cash) as consideration for a Partnership Interest in the Partnership;
(c) the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and (d) in such other circumstances as may be
determined by the General Partner and permissible under Regulations
Section 1.704-1(b)(2)(iv)(f); provided, however, that the adjustments pursuant
to clauses (a) and (b) above shall be made only if such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership, but shall be made in connection with the
application of Section 14 if necessary to cause Rockpoint Class A Preferred
Holder to receive an amount greater than it would otherwise receive without such
adjustments;

 

(iii)                               The Gross Asset Value of any Partnership
asset distributed to any Partner shall be adjusted to equal the gross Fair
Market Value (taking Code Section 7701(g) into account) of such asset on the
date of distribution; and

 

(iv)                              The Gross Asset Values of Partnership assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code Section 734(b) or Code Section 743(b), but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and
subparagraph (vii) of the definition of “Profit” and “Loss”, provided, however,
that Gross Asset Values shall not be adjusted pursuant to this subparagraph
(iv) to the extent an adjustment pursuant to subparagraph (ii) is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (iv).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraphs (i), (ii) or (iv) above, such Gross Asset Value shall thereafter
be adjusted by subtracting the Depreciation taken into account with respect to
such asset for purposes of computing Profit and Loss.  To the extent that the
General Partner is permitted to determine the Gross Asset Value of

 

A-11

--------------------------------------------------------------------------------


 

any asset hereunder, such determination shall be made reasonably and in good
faith and the General Partner shall give each Partner written notice of its
determination of such Gross Asset Value and a thirty (30) calendar day period to
object to such determination.  If a Partner objects to a determination of Gross
Asset Value, the General Partner will engage an independent appraiser to
determine Gross Asset Value of such asset or property. The Gross Asset Value of
the Partnership’s assets has been adjusted as of the Effective Date under
subparagraph (ii)(a) of this definition. This definition of Gross Asset Value
shall be interpreted consistently with the provisions of Section 7(c)(ii).

 

(qqq)                   “Hurdle Return” shall have the meaning set forth in
Section 9(a)(ii)(F).

 

(rrr)                            “Indemnified Party” and “Indemnified Parties”
shall have the meaning set forth in Section 16(c).

 

(sss)                         “Indemnity Agreement” means an indemnity agreement
substantially in the form annexed hereto as Exhibit C.

 

(ttt)                            “Initial Notice” shall have the meaning set
forth in Section 10(b).

 

(uuu)                   “Initial Partners” shall have the meaning set forth in
the Recitals.

 

(vvv)                   “Institutional Investors” means any domestic or foreign
banks, entity of any governmental authority (including any quasi-governmental
entity), investment banks, insurance companies, pension funds, trusts, venture
capital funds, private equity funds, or other similar institutions or other
Persons, parties or investors’ (including, but not limited to, grantor trusts,
owner trusts, special purpose corporations, REMICs, REITs, or other similar or
comparable investment vehicles; provided, however, that, (i) an individual may
not qualify as an “Institutional Investor”, and (b) in order to qualify as an
“Institutional Investor”, any Person together with its Affiliates described
hereinabove must have assets, or assets under management, in excess of
$1,000,000,000; provided further that any Person described hereinabove shall not
be subject to ERISA.

 

(www)             “IRR” means the annual percentage rate, equal to the return
calculated by Microsoft Excel utilizing the XIRR function assuming the specified
contributions and distributions are made on the actual day such contribution or
distribution occurred and compounded monthly and based on a thirty (30)-day
month and three hundred sixty (360)-day year.  Any Distribution Make-Whole paid
shall be deemed to have been paid on March 1, 2022 for purposes of calculating
the Hurdle Return pursuant to Section 9.

 

(xxx)                   “IRS” shall have the meaning set forth in
Section 11(e)(i).

 

(yyy)                   “Levered Net Operating Income” means gross operating
revenue reduced by operating expenses and interest expense, determined in
accordance with United States Generally Accepted Accounting Principles,
consistently applied.  In the case of any Subsidiary or Applicable Entity, the
Partnership shall include its share of such amounts of such Subsidiary or
Applicable Entity based on the Partnership’s interest in such Subsidiary or
Applicable Entity (including any rights to preferred distributions to the
Partnership or to third parties).

 

A-12

--------------------------------------------------------------------------------


 

(zzz)                      “Limited Partner” means any Person who has been
admitted to the Partnership as a limited partner pursuant to the terms of this
Agreement and has not ceased to be a limited partner, including, without
limitation, each Preferred Holder (in its capacity as holder of Preferred
Interests).  “Limited Partners” mean all such Persons.

 

(aaaa)            “Lockout Period” shall have the meaning set forth in
Section 13(b).

 

(bbbb)            “Major Decisions” shall have the meaning set forth in
Section 10(b).

 

(cccc)                “MC Class A Base Return” means a return (calculated like
interest) of six and sixty-one thousandths of a percent (6.061%) per annum,
compounded monthly and based on a thirty (30)-day month and three hundred sixty
(360)-day year, calculated with respect to the Unreturned Class A Capital
Contributions of the MC Class A Preferred Holder per month (it being understood
that (a) MC Class A Base Return shall not include any MC Deficiency, and (b) no
MC Class A Base Return shall accrue on the amount of any MC Deficiency).

 

(dddd)            “MC Class A Preferred Holder” shall have the meaning set forth
in Section 2(b)(vi).

 

(eeee)                “MC Deficiency” means the excess, if any, of (I) the
maximum amount of cumulative Distributions to the MC Class A Preferred Holder in
respect of a calendar month pursuant to Section 9(a)(i)(B) or 9(a)(ii)(B), over
(II) the actual amount of cumulative Distributions to the MC Class A Preferred
Holder in respect of such month pursuant to such Sections (determined as if any
distribution following the tenth (10th) calendar day following such month were
not with respect to such month).

 

(ffff)                    “MC Subscription Right” shall have the meaning set
forth in Section 2(b)(vi).

 

(gggg)                “MCPT” shall have the meaning set forth in the Recitals.

 

(hhhh)            “MCRC” shall have the meaning set forth in the Preamble.

 

(iiii)                            “MCRLP” shall have the meaning set forth in
the Preamble.

 

(jjjj)                        “MCTP” shall have the meaning set forth in the
Recitals.

 

(kkkk)            “Modified Net Income” shall have the meaning set forth in
Section 7(b)(viii).

 

(llll)                            “Net Proceeds From Capital Events” means the
gross cash received by the Partnership including, without duplication, from any
Subsidiaries or Applicable Entities, as a result of a Capital Event (including
the release of any reserves established under clause (v) below) (without
duplication), and provided no reductions in the following clauses (i) through
(v) shall reduce the Net Proceeds from a Capital Event with respect to a
Permitted Sale Property to an amount less than the Permitted Sale Property Gain
resulting from such Capital Event), less:

 

A-13

--------------------------------------------------------------------------------


 

(i) the portion thereof used to pay the costs and expenses of such transaction;

 

(ii) the portion thereof used to pay debt service and any other amounts due on
indebtedness of the Partnership or of any Subsidiary or Applicable Entity
incurred in accordance with the terms of this Agreement or the governing
document of such Subsidiary or Applicable Entity, as applicable;

 

(iii) the portion thereof used for the acquisition, development, capital
improvement or construction of a Property (or any portion thereof) or any assets
of the Partnership permitted by this Agreement, or used for the payment of
leasing commissions, tenant inducements or similar items, or used for the
repayment of all or any portion of construction or other financing provided for
the Property (or any portion thereof) or any assets of the Partnership, provided
any such action was in each case approved in accordance with this Agreement;

 

(iv) if the Capital Event is the condemnation (or similar eminent domain taking
or disposition in lieu thereof), destruction by casualty, or similar occurrence
with respect to the Property (or any portion thereof) or all or substantially
all of the assets of the Partnership, the amount, if any, of any insurance or
condemnation award or similar payment received by the Partnership which is used
for restoration or replacement of a Property (or any portion thereof) or the
affected assets of the Partnership, in each case as approved pursuant to this
Agreement;

 

(v) the portion thereof established, in the discretion of the General Partner,
as a reasonable reserve; and/or

 

(vi) the portion thereof used in the reasonable discretion of the General
Partner, to pay priority payments to joint venture partners, together with
interest accrued thereon, pursuant to the applicable joint venture agreement.

 

(mmmm) “Non-Exercising Holder” shall have the meaning set forth in
Section 2(b)(iii)(C).

 

(nnnn)            “Nonrecourse Deductions” shall have the meaning set forth in
Regulations Section 1.704-2(b)(1).

 

(oooo)            “Offer Period” shall have the meaning set forth in
Section 12(d).

 

(pppp)            “Option Properties Representations” shall have the meaning set
forth in Section 5(c)(ii).

 

(qqqq)            “Original Agreement” shall have the meaning set forth in the
Recitals.

 

(rrrr)                        “Over-allotment Notice” shall have the meaning set
forth in Section 2(b)(iii)(C).

 

A-14

--------------------------------------------------------------------------------


 

(ssss)                    “Partner” shall mean the General Partner, any Limited
Partner and any Person which owns, and pursuant to this Agreement is permitted
to own, a Partnership Interest and that executes this Agreement (or a
counterpart signature page hereof, a joinder hereto or any other agreement or
agreements by which such Person agrees to be bound by the terms of this
Agreement), and is admitted as a Partner pursuant to the terms of this
Agreement, but such term shall not include any Person who has ceased to own any
Partnership Interests.

 

(tttt)                        “Partner Nonrecourse Debt” shall have the meaning
set forth in Section 1.704-2(b)(4) of the Regulations.

 

(uuuu)            “Partner Nonrecourse Debt Minimum Gain” shall have the meaning
set forth in Section 1.704-2(i)(2) of the Regulations and shall be determined in
accordance with Section 1.704-2(i)(3) of the Regulations.

 

(vvvv)            “Partner Nonrecourse Deductions” has the meaning assigned to
such term in Regulations Section 1.704-2(i).

 

(wwww)    “Partnership” shall have the meaning set forth in the Preamble.

 

(xxxx)            “Partnership Interest” means, with respect to any Partner,
such Partner’s entire interest in the Partnership at any particular time,
including, without limitation, such Partner’s right to share in Profits and
Losses and to receive Distributions pursuant to this Agreement and any and all
benefits to which such Partner may be entitled as provided in this Agreement
and, subject to this Agreement, the Act, together with the obligation of such
Partner to comply with all the terms and provisions of this Agreement.

 

(yyyy)            “Partnership Interest Certificate” shall have the meaning set
forth in Section 24(b).

 

(zzzz)                “Partnership Interest Liquidation Value” shall have the
meaning set forth in Section 14(b).

 

(aaaaa)     “Partnership Minimum Gain” shall have the meaning set forth in
Sections 1.704-2(b)(2) and 1.704-2(d) of the Regulations.

 

(bbbbb)     “Partnership Representative” shall have the meaning set forth in
Section 11(e)(iv).

 

(ccccc)          “Partnership Securities” shall have the meaning set forth in
Section 2(b)(ii).

 

(ddddd)     “Partnership Units” means the Partnership Interest of a Partner
expressed in the form of units.

 

(eeeee)          “Percentage Interest” means, as to each Partner, the percentage
set forth opposite such Partner’s name on Schedule 1 attached hereto calculated
by the aggregate Capital Contributions made by such Partner divided by the
aggregate Capital Contributions made by all

 

A-15

--------------------------------------------------------------------------------


 

Partners, as such percentage and schedule as may be adjusted and revised by the
General Partner from time to time in accordance with this Agreement.

 

(fffff)               “Permitted Partnership Interest Acquisition” shall have
the meaning set forth in Section 13(i).

 

(ggggg)          “Permitted Sale Properties” means the Properties set forth in
the applicable schedule to the Supplemental Letter.  For the avoidance of doubt,
in no event may the Partnership directly or indirectly through any Subsidiary or
otherwise acquire any Property where the Partnership cannot unilaterally
(without any qualification) block a sale of such Property.

 

(hhhhh)     “Permitted Sale Property Gain” means the amount of the Partnership’s
Profit, or gain allocable under Section 7(b), attributable to any Capital Event
or other event that results in either a sale or revaluation of any such
Permitted Sale Property for purposes of maintaining Capital Accounts.  For the
sake of clarity, (a) the Permitted Sale Property Gain shall be the amount of
such Profit or gain arising from any such Capital Event or other event (other
than items that would not give rise to recognized (under principles contained in
Regulations Section 1.704-1(b)(2)(iv)) gain for Federal income tax purposes) or
revaluation, (b) with respect to any Permitted Sale Property owned in an entity
treated as a partnership for federal income tax purposes in which the
Partnership owns an interest, Permitted Sale Property Gain with respect to such
Permitted Sale Property shall be determined as if the Partnership owned directly
its share of such Permitted Sale Property.  The Partners intend that
(i) Permitted Sale Property Gain result in the Rockpoint Class B Preferred
Holder receiving cumulative allocations of taxable gain, and Distributions,
equal to ten percent (10%) of all taxable gain with respect to Permitted Sale
Properties (other than taxable gain arising under Section 704(c) by reason of
the ownership of such Permitted Sale Properties by RRT prior to the Effective
Date), (ii) no allocations of taxable gain to the Rockpoint Class A Preferred
Holder with respect to such Permitted Sale Properties, and (iii) Permitted Sale
Property Gain be determined by applying Section 704(c) principles to each
Permitted Sale Property separately (as opposed to the interest in the entity
that owns (directly or indirectly) the Permitted Sale Property), and this
Agreement shall be interpreted consistently with such intent.

 

(iiiii)                         “Permitted Transfer” shall have the meaning set
forth in Section 12(b).

 

(jjjjj)                    “Person” means any individual, sole proprietorship,
partnership, limited partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, limited
liability partnership, institution, or other entity.

 

(kkkkk)     “Preemptive Holder” shall have the meaning set forth in
Section 2(b)(iii)(A).

 

(lllll)                         “Preemptive Rights Notice” shall have the
meaning set forth in Section 2(b)(iii)(C).

 

(mmmmm) “Preferred Capital Call” shall have the meaning set forth in
Section 5(b)(ii).

 

A-16

--------------------------------------------------------------------------------


 

(nnnnn)     “Preferred Capital Call Due Date” shall have the meaning set forth
in Section 5(b)(ii).

 

(ooooo)     “Preferred Equity Investment Agreement” shall mean the Preferred
Equity Investment Agreement by and among MCRC, MCRLP, MCPT, MCTP, RRT, RRH, the
Partnership and the Rockpoint Preferred Holders, dated as of February 27, 2017,
as such agreement may be amended from time to time.

 

(ppppp)     “Preferred Interest” means, with respect to any holder of either
Class A Preferred Partnership Units or Class B Preferred Partnership Units, the
holder’s Partnership Interest in connection with such Class A Preferred
Partnership Units or Class B Preferred Partnership Units at any particular time.

 

(qqqqq)     “Preferred Holder” shall mean each Rockpoint Preferred Holder and
each other Person who is the holder of a Preferred Interest.

 

(rrrrr)                    “Profit” and “Loss” shall mean, for each Fiscal Year
or other period, an amount equal to the Partnership’s net taxable income or loss
for such year or period as determined for federal tax purposes (including
separately stated items) in accordance with the accounting method and rules used
by the Partnership and in accordance with Section 703(a) of the Code with the
following adjustments:

 

(i)                                     Any items of income, gain, loss and
deduction which are specially allocated to a Partner under Section 7(b) shall
not be taken into account in computing Profit or Loss under this Agreement;

 

(ii)                                  Any income of the Partnership that is
exempt from federal income tax and not otherwise taken into account in computing
Profit and Loss (pursuant to this definition) shall be included in determining
Profit or Loss hereunder by adding such amount of income to taxable income or
taxable loss;

 

(iii)                               Any expenditure of the Partnership described
in Section 705(a)(2)(B) of the Code or treated as a Code
Section 705(a)(2)(B) expenditure pursuant to the Regulations and not otherwise
taken into account in computing Profit and Loss (pursuant to this definition)
shall be included in determining Profit or Loss hereunder by deducting such
expenditure from such taxable income or taxable loss;

 

(iv)                              In the event the Gross Asset Value of any
Partnership asset is adjusted pursuant to subparagraphs (ii) or (iii) of the
definition of “Gross Asset Value”, the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such asset for purposes of
computing Profit and Loss;

 

(v)                                 Gain or loss resulting from the disposition
of Partnership property shall be computed by reference to the Gross Asset Value
of such property, notwithstanding that the adjusted tax basis of such property
differs from its Gross Asset Value;

 

(vi)                              In lieu of the depreciation, amortization, and
other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into

 

A-17

--------------------------------------------------------------------------------


 

account Depreciation for such Fiscal Year, computed in accordance with the
definition of Depreciation; and

 

(vii)                           To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Section 734(b) of the Code or
Section 743(b) of the Code is required pursuant to
Section 1.704-l(b)(2)(iv)(m)(4) of the Regulations to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Partnership Interest, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for purposes of
computing Profit or Loss.

 

(sssss)               “Properties” means the Permitted Sale Properties and any
other real property assets (including leasehold interests) in which the
Partnership owns an interest, directly or indirectly through one or more
Subsidiaries, Applicable Entities or Affiliates, or may acquire an interest,
directly or indirectly, through one or more Subsidiaries, Applicable Entities or
Affiliates. Each of the separate Properties is referred to herein as a
“Property.”

 

(ttttt)                    “Proposed Investor” shall have the meaning set forth
in Section 2(b)(iii)(A).

 

(uuuuu)                   “Proposed Price” shall have the meaning set forth in
Section 12(d).

 

(vvvvv)                   “Proposed Purchaser” shall have the meaning set forth
in Section 12(e).

 

(wwwww)         “Proposed Sale Notice” shall have the meaning set forth in
Section 12(d).

 

(xxxxx)                   “Proposed Terms” shall have the meaning set forth in
Section 12(d).

 

(yyyyy)                   “Proposed Third Party Investor” shall have the meaning
set forth in Section 2(b)(iv)(A).

 

(zzzzz)                        “Public Liquidity Event” shall have the meaning
set forth in Section 12(b)(ii).

 

(aaaaaa)            “Purchase Payments” shall have the meaning set forth in
Section 13(d).

 

(bbbbbb)            “Put/Call Interests” shall have the meaning set forth in
Section 13(a).

 

(cccccc)                  “Put Notice” shall have the meaning set forth in
Section 13(g)(ii).

 

(dddddd)            “Put Right” shall have the meaning set forth in
Section 13(g)(ii).

 

A-18

--------------------------------------------------------------------------------


 

(eeeeee)                  “Recourse Agreement” shall mean the Recourse Agreement
by and among RRT, MCRLP, MCRC, and the Rockpoint Preferred Holders, dated as of
the Effective Date, as such agreement may be amended from time to time.

 

(ffffff)                        “Registration Rights Agreement” shall mean the
Registration Rights Agreement by and among MCRC, MCRLP, MCPT, RRT, and the
Rockpoint Preferred Holders, dated as of the Effective Date, as such agreement
may be amended from time to time.

 

(gggggg)                  “Regulations” means the final or temporary regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

(hhhhhh)            “REIT” shall have the meaning set forth in the Recitals.

 

(iiiiii)                                    “REIT Opinion” shall have the
meaning set forth in Section 13(i).

 

(jjjjjj)                              “REIT Owners” shall have the meaning set
forth in Section 13(b).

 

(kkkkkk)            “REIT Requirements” shall have the meaning set forth in
Section 11(g)(i).

 

(llllll)                                    “Representatives” means a Person’s
directors, managers, officers, shareholders, members, partners, employees,
agents and individuals under principles of agency law.

 

(mmmmmm)                      “Revised Partnership Audit Procedures” means the
provisions of Subchapter C of Subtitle A, Chapter 63 of the Code, as amended by
P.L. 114-74, the Bipartisan Budget Act of 2015 (together with any subsequent
amendments thereto, Regulations promulgated thereunder, and published
administrative interpretations thereof) or any similar procedures established by
a state, local, or non-U.S. taxing authority.

 

(nnnnnn)            “Rockpoint Capital Commitment” shall have the meaning set
forth in Section 5(b)(ii).

 

(oooooo)            “Rockpoint Class A Base Return” means a return (calculated
like interest) of six and sixty-one thousandths of a percent (6.061%) per annum,
compounded monthly and based on a thirty (30)-day month and three hundred sixty
(360)-day year, calculated with respect to the Unreturned Class A Capital
Contributions of the Rockpoint Class A Preferred Holder per month (it being
understood that (a) Rockpoint Class A Base Return shall not include any
Rockpoint Deficiency, and (b) Rockpoint Class A Base Return shall accrue on the
amount of any Unreturned Class A Capital Contributions funded with a Default
Loan only from and after the time (and to the extent) principal payments are
made or deemed made on such Default Loan).  Rockpoint Class A Base Return shall
be subject to adjustment as provided in Section 26(b)(i)(A).

 

(pppppp)            “Rockpoint Class A Base Return Default” shall have the
meaning set forth in the definition of “Deficiency Return.”

 

A-19

--------------------------------------------------------------------------------


 

(qqqqqq)            “Rockpoint Class A Preferred Holder” shall have the meaning
set forth in the Preamble.

 

(rrrrrr)                              “Rockpoint Class B Preferred Holder” shall
have the meaning set forth in the Preamble.

 

(ssssss)                        “Rockpoint Control Party” means Rockpoint Group,
L.L.C.

 

(tttttt)                              “Rockpoint Deficiency” for any calendar
month means the excess, if any, of (I) the Rockpoint Class A Base Return for
such month, over (II) the actual amount of cumulative Distributions to the
Rockpoint Class A Preferred Holder in respect of such month pursuant to Sections
9(a)(i)(B) and 9(a)(ii)(B) (determined as if any distribution following the
tenth (10th) calendar day following such month were not with respect to such
month).

 

(uuuuuu)            “Rockpoint Minimum Equity and Control Requirements” shall
mean that an Affiliate of the Rockpoint Control Party shall directly or
indirectly, at all times: (i) own at least twenty-five percent (25%) of the
Partnership Units held by the Rockpoint Class A Preferred Holder; (ii) own at
least twenty-five percent (25%) of the Partnership Units held by the Rockpoint
Class B Preferred Holder; and (iii) Control the Rockpoint Preferred Holders.

 

(vvvvvv)            “Rockpoint Preferred Holders” shall have the meaning set
forth in the Preamble.

 

(wwwwww) “Rockpoint REIT II” shall have the meaning set forth in
Section 11(g)(i).

 

(xxxxxx)            “Rockpoint REIT Interests” shall have the meaning set forth
in Section 13(a).

 

(yyyyyy)            “Rockpoint REITs” shall have the meaning set forth in
Section 11(g)(i).

 

(zzzzzz)                  “Rockpoint Special Notice Parties”  shall mean Paisley
Boney, Ron Hoyl, Steven Chen, Joseph Goldman and Jesse Sharf at Gibson Dunn &
Crutcher or such other Persons who shall be designated by the Rockpoint
Preferred Holders in a notice delivered to the Partnership and the General
Partner.

 

(aaaaaaa)     “ROFO Exercise Period” shall have the meaning set forth in
Section 2(b)(iv)(C).

 

(bbbbbbb)     “ROFO Holders” shall have the meaning set forth in
Section 2(b)(iv)(A).

 

(ccccccc)            “ROFO Rights Notice” shall have the meaning set forth in
Section 2(b)(iv)(C).

 

(ddddddd)     “Roseland Option Properties” shall have the meaning set forth in
Section 5(c)(i).

 

A-20

--------------------------------------------------------------------------------


 

(eeeeeee)            “RP Approved Sale” shall have the meaning set forth in
Section 12(e).

 

(fffffff)                   “RP Law Firm” shall have the meaning set forth in
Section 23(o).

 

(ggggggg)            “RP Trustee” shall have the meaning set forth in
Section 10(a)(iii).

 

(hhhhhhh)     “RP Uncured Funding Default” shall have the meaning set forth in
Section 5(b)(iii).

 

(iiiiiii)                                 “RRH” shall have the meaning set forth
in the Recitals.

 

(jjjjjjj)                          “RRT” shall have the meaning set forth in the
Preamble.

 

(kkkkkkk)     “RRT Base Return” means a return (calculated like interest) of six
and sixty-one thousandths of a percent (6.061%) per annum, compounded monthly
and based on a thirty (30)-day month and three hundred sixty (360)-day year,
calculated with respect to the Unreturned RRT Capital Contributions.

 

(lllllll)                                 “RRT Competitor” shall mean any Person
whose primary business is that of an operator, manager or developer of
residential rental real property of a comparable class to the Properties,
excluding, however, financial investors in such rental real property (e.g.,
pension funds, life insurance companies, equity funds and other passive
investors).

 

(mmmmmmm) “RRT Initial Capital Contribution” means one billion two hundred
seventeen million seven hundred thousand dollars ($1,217,700,000). The RRT
Initial Capital Contribution shall not change following the Effective Date other
than by reason of the application of Sections 5(c)(i) and 9(g).

 

(nnnnnnn)     “RRT Shareholders Agreement” means the Shareholders Agreement by
and among RRT, MCRLP, MCPT, Mack-Cali Texas Property, L.P. and the Rockpoint
Preferred Holders, dated the Effective Date, as it may be amended from time to
time.

 

(ooooooo)     “Sale Period” shall have the meaning set forth in Section 12(d).

 

(ppppppp)     “Second Hurdle Percentage” means, at any time, with respect to a
Class A Preferred Holder, a percentage determined by taking fifty percent (50%)
of the First Hurdle Percentage of such Class A Preferred Holder at such time.

 

(qqqqqqq)     “Second Notice” shall have the meaning set forth in Section 10(b).

 

(rrrrrrr)                          “Section 12(e) Notice” shall have the meaning
set forth in Section 12(e).

 

(sssssss)                   “Securities” means, with respect to any Person
including the Partnership: (i) partnership interests, shares or other equity
interests; (ii) obligations, evidences of indebtedness or other securities or
interests convertible or exchangeable into shares,

 

A-21

--------------------------------------------------------------------------------


 

partnership interests or other equity interests; and (iii) warrants, options or
other rights to purchase or otherwise acquire shares, partnership interests or
other equity interests.

 

(ttttttt)                          “Securities Act” means the Securities Act of
1933, as amended.

 

(uuuuuuu)     “Shared Services Agreement” shall have the meaning set forth in
Section 10(g)(i).

 

(vvvvvvv)     “Specified Amount” shall have the meaning set forth in
Section 9(d)(i).

 

(wwwwwww) “Subsidiary” means, with respect to any Person, another Person as to
which a majority of the total voting power of such other Person is at the time
owned or controlled, directly or indirectly, by that first Person or one or more
of the other Subsidiaries of that first Person or a combination thereof. To the
extent “Subsidiary” is used herein without reference to a Person, such Person
shall be deemed to be the Partnership. The Subsidiaries of the Partnership as of
the Effective Date are set forth on Schedule 3 attached hereto.

 

(xxxxxxx)     “Supplemental Letter” means that Supplemental Letter Agreement,
dated the Effective Date, by and among the General Partner, the Partnership, the
Rockpoint Preferred Holders and the other parties hereto.

 

(yyyyyyy)     “Tax Decision” has the meaning set forth in Section 11(e)(v).

 

(zzzzzzz)            “TMP” shall have the meaning set forth in
Section 11(e)(iii).

 

(aaaaaaaa) “Transaction Documents” means this Agreement, the Preferred Equity
Investment Agreement, the Registration Rights Agreement, the Recourse Agreement,
the Shared Services Agreement, the Credit Enhancement Services Agreement, the
Indemnity Agreement, the RRT Shareholders Agreement, the Escrow Agreement, and
the Supplemental Letter.

 

(bbbbbbbb) “Transfer” shall have the meaning set forth in Section 12(a).

 

(cccccccc)      “TRS” shall have the meaning set forth in Section 11(g)(iii).

 

(dddddddd) “True Up Adjustment” shall mean the quarterly adjustment to certain
Distributions referred to in the proviso to the first sentence of Section 9(e).

 

(eeeeeeee)      “UCC” shall have the meaning set forth in Section 24(a).

 

(ffffffff)              “Uncured Event of Default” shall have the meaning set
forth in Section 26(b)(i)(B).

 

(gggggggg) “Unreturned Class A Capital Contributions” means, for any Class A
Preferred Holder at any time, the Class A Capital Contributions of such Class A
Preferred Holder reduced (but not below zero) by Distributions to such Class A
Preferred Holder under Section 9(a)(ii)(C).

 

A-22

--------------------------------------------------------------------------------


 

(hhhhhhhh) “Unreturned Deficiency Balance” means, at any time, (i) in the case
of Rockpoint Class A Preferred Holder, the cumulative amounts of any Rockpoint
Deficiency, increased by the accrued Deficiency Return with respect thereto and
decreased (but not below zero) by Distributions to Rockpoint Class A Preferred
Holder under Sections 9(a)(i)(A) and 9(a)(ii)(A), and (ii) in the case of MC
Class A Preferred Holder, the cumulative amounts of any MC Deficiency, increased
by the accrued Deficiency Return with respect thereto and decreased (but not
below zero) by Distributions to MC Class A Preferred Holder under Sections
9(a)(i)(A) and 9(a)(ii)(A).

 

(iiiiiiii)                              “Unreturned RRT Capital Contributions”
means, at any time, the RRT Initial Capital Contribution reduced (but not below
zero) by Distributions to RRT under Section 9(a)(ii)(E).

 

(jjjjjjjj)                      “Valuation Firm” shall mean an independent and
unaffiliated nationally recognized firm that specializes in the valuation of
real estate assets in which neither the General Partner nor Rockpoint Preferred
Holders or their respective Affiliates have a direct or indirect ownership
interest or other affiliation (including as a joint venture partner to the
General Partner or the Rockpoint Preferred Holders or their respective
Affiliates); provided, that it is agreed that the prior engagement of a firm
does not constitute an other affiliation that would render such firm unable to
serve for purposes of this definition.

 

2.                                      TERMS AND CONDITIONS

 

(a)                                 Organization.  The Partnership was formed
pursuant to the Certificate of Limited Partnership filed with the Secretary of
State of the State of Delaware and operated pursuant to the Original Agreement. 
Except to the extent set forth in this Agreement, the rights, powers, duties and
obligations of the Partnership and of each Partner shall be governed by the Act,
and the Partnership shall be taxed as a partnership for Federal income tax
purposes.  In the event of any inconsistency between this Agreement and the Act,
to the extent permitted by applicable law, the terms of this Agreement shall
govern. RRT hereby continues as a Partner of the Partnership and RRH is
withdrawing as a Limited Partner simultaneously with the execution and delivery
of this Agreement and shall cease to be a Limited Partner as of the Effective
Date. Each other Person being admitted as a Limited Partner shall as of the
Effective Date be admitted upon the terms and conditions of this Agreement, upon
such Person’s execution and delivery of this Agreement and upon funding, as a
Capital Contribution, the amount set forth on Schedule 1 attached hereto.

 

(b)                                 Partnership Interests; Preemptive Rights;
Right of First Offer.

 

(i)                                     Each Partner’s Partnership Interest
shall be personal property for all purposes.  No Partner will have any
individual ownership rights with respect to any assets owned by the Partnership.

 

(ii)                                  Prior to a Public Liquidity Event and so
long as a Rockpoint Preferred Holder holds Preferred Interests, except for
(A) up to $200 million of Class A Preferred Partnership Units issued to a MC
Class A Preferred Holder as provided in Section 2(b)(vi) and (B) Excluded
Securities as provided in Section 2(b)(vii), none of the Partnership,

 

A-23

--------------------------------------------------------------------------------


 

any Subsidiary or the General Partner shall cause or permit the Partnership or
any Subsidiary to issue any new Partnership Units, other Securities, or new
classes of Partnership Interests (“Partnership Securities”) or any Securities of
a Subsidiary, other than Common Interests or other Securities of a Subsidiary
issued pursuant to Sections 2(b)(iii) or 2(b)(iv), and such Partnership
Securities or Securities of a Subsidiary shall be issued by the Partnership or
such Subsidiary for such reasonable consideration as the General Partner shall
determine; provided, however, that no new Common Interests or Securities of a
Subsidiary shall be issued except as provided in this Section 2(b); and
provided, further, in the event any new Partnership Securities are offered for
anything other than cash, the value of the property or assets to be so
contributed shall be based on the Fair Market Value of such property or assets
as determined pursuant to Section 14.  Each Partnership Unit shall be issued for
a purchase price per Partnership Unit equal to one thousand dollars ($1,000.00).

 

(iii)                               Preemptive Rights.

 

(A)                               Except for any Excluded Securities Offerings,
and subject to Section 10(b) and Schedule 2 annexed hereto, prior to a Public
Liquidity Event, new Common Interests or Securities of a Subsidiary may be sold
and issued by the Partnership or such Subsidiary to then-current Partners at
such time as determined by the General Partner, provided that such new Common
Interests (or Securities of a Subsidiary) shall have the same rights and
preferences as the existing Common Interests (or the respective Securities of
such Subsidiary, as applicable); and provided further that if the General
Partner proposes to cause the Partnership to issue and sell any Common Interests
or the General Partner proposes to cause the Partnership to cause any Subsidiary
to issue and sell Securities of a Subsidiary to any Partner (a “Proposed
Investor”), the General Partner will cause the Partnership or cause the
Partnership to cause such Subsidiary to offer to sell to each Partner (each, a
“Preemptive Holder”) a portion of such Common Interests or Securities of such
Subsidiary equal to (i) the total number of Common Interests or Securities of
such Subsidiary being sold multiplied by (ii) such Preemptive Holder’s
Percentage Interest.  In the case of the Rockpoint Preferred Holders, such
Partners may assign any or all of their rights under this Section to another
Rockpoint Preferred Holder or an Affiliate of a Rockpoint Preferred Holder.

 

(B)                               Each Preemptive Holder shall be entitled to
purchase the offered Common Interests or the Securities of such Subsidiary at
the most favorable price and otherwise on substantially the same terms and
conditions as such Common Interests or such Securities of such Subsidiary are to
be offered to the Proposed Investor; provided, however, that if the Proposed
Investor is required to also purchase Common Interests or other Securities of a
Subsidiary, the Partner(s) exercising their rights pursuant to this
Section 2(b) shall also be required to purchase their pro rata share of the same
class(es) or series of Securities that the Proposed Investor is required to
purchase.  The purchase price for all Common Interests or Securities of a
Subsidiary purchased under this Section 2(b) shall be payable to the Partnership
or such Subsidiary in cash.

 

(C)                               In order to exercise its purchase rights
hereunder, a Preemptive Holder must, within thirty (30) calendar days after
delivery (the “Exercise Period”) of written notice (a “Preemptive Rights
Notice”) from the Partnership to such Preemptive Holder describing in reasonable
detail the Common Interests or Securities being offered by the

 

A-24

--------------------------------------------------------------------------------


 

Partnership or a Subsidiary (as the case may be), the purchase price thereof,
the payment terms and the amount such Person is eligible to purchase hereunder,
deliver a written notice to the Partnership irrevocably (so long as the
transaction set forth in the Preemptive Rights Notice closes within one hundred
eighty (180) days of the Preemptive Holder’s election) exercising such
Preemptive Holder’s purchase rights pursuant to this Section 2(b) specifying the
quantity of such Common Interests or Securities to be purchased by such
Preemptive Holder, which for the avoidance of doubt may be all or any portion of
the Common Interests or Securities offered to such Preemptive Holder. No later
than five (5) Business Days following the expiration of the Exercise Period, the
Partnership shall notify each Preemptive Holder in writing of the Common
Interests or Securities that each Preemptive Holder has agreed to purchase
(including where such number is zero) (the “Over-allotment Notice”), which
Over-Allotment Notice shall also specify the number of unsold Common Interests
or Securities. Each Preemptive Holder exercising its rights to purchase its
entire portion of such Common Interests or Securities (an “Exercising Holder”)
shall have a right of over-allotment such that if any other Preemptive Holder
has failed to exercise its right under this Section 2(b) to purchase its full
portion of such Common Interests or Securities (each, a “Non-Exercising
Holder”), such Exercising Holder may purchase its applicable pro rata portion of
such Non-Exercising Holder’s allotment and, if applicable (for example, if any
other Exercising Holder does not exercise its over-allotment right), any other
remaining Common Interests or Securities until, if so elected, all such Common
Interests or Securities are purchased by Exercising Holders, by giving written
notice to the Partnership within five (5) Business Days of receipt of the
Over-allotment Notice, which notice shall also specify the maximum number of
remaining Common Interests or Securities any Exercising Holder elects to
purchase in the event any other Exercising Holder does not purchase its full
portion of remaining Common Interests or Securities.

 

(D)                               Upon the expiration of the offering periods
described above, the Partnership or such Subsidiary shall be entitled to sell to
the Proposed Investor such Securities which the Preemptive Holders have not
elected to purchase during the 180 calendar days immediately following such
expiration at a price not less than the price set forth in the Preemptive Rights
Notice and on other terms and conditions not materially more favorable in the
aggregate to the purchasers thereof than those offered to the Preemptive Holders
in the Preemptive Rights Notice.

 

(iv)                              Right of First Offer for Partnership Interests
and Securities of Subsidiaries.

 

(A)                               Prior to a Public Liquidity Event, no
Partnership Securities other than Common Interests may be sold and issued by the
Partnership to Persons who are not then Partners. Except for any Excluded
Securities Offerings, and subject to Section 10(b), and Schedule 2, prior to a
Public Liquidity Event, new Common Interests may be sold and issued by the
Partnership or newly issued or outstanding Securities of a Subsidiary may be
issued or sold by the Partnership or any Subsidiary to Persons who are not then
Partners at any time by the General Partner, provided that such new Common
Interests shall have the same rights and preferences as the existing Common
Interests; and provided further that, prior to the redemption, purchase or
exchange of any Preferred Interests held by the Rockpoint Preferred Holders in
exchange for Common Interests pursuant to Section 13, if the General Partner
proposes to issue and sell any Common Interests or the General Partner or any
Subsidiary proposes to issue or sell

 

A-25

--------------------------------------------------------------------------------


 

Securities of a Subsidiary to any Person who is then not a Partner (a “Proposed
Third Party Investor”), the General Partner will cause the Partnership or any
such Subsidiary to offer to sell to the Rockpoint Preferred Holders (the “ROFO
Holders”) all of such Common Interests or Securities of any Subsidiary, divided
between the ROFO Holders in amounts equal to (i) the total number of Common
Interests or Securities of any Subsidiary being sold multiplied by (ii) the
Percentage Interest held by the applicable ROFO Holder divided by the total
Percentage Interests held by all ROFO Holders.  A ROFO Holder may assign any or
all of its rights under this Section 2 to another ROFO Holder or an Affiliate of
such ROFO Holder.

 

(B)                               The ROFO Holders shall be entitled to purchase
any or all of the offered Common Interests or the Securities of the applicable
Subsidiary at the most favorable price and otherwise on substantially the same
terms and conditions as such Common Interests or such Securities of such
Subsidiary are to be offered to the Proposed Third Party Investor; provided,
however, that if the Proposed Third Party Investor is required to also purchase
other Securities of a Subsidiary, the ROFO Holders exercising their rights
pursuant to this Section 2(b) shall also be required to purchase their pro rata
share of the same class(es) or series of Securities that the Proposed Third
Party Investor is required to purchase.  The purchase price for all Common
Interests and other Securities purchased under this Section 2(b) shall be
payable in cash.

 

(C)                               In order to exercise their purchase rights
hereunder, the ROFO Holders must, acting collectively, within thirty (30)
calendar days after delivery to such ROFO Holders (the “ROFO Exercise Period”)
of written notice (a “ROFO Rights Notice”) from the Partnership describing in
reasonable detail the Common Interests or Securities being offered, the purchase
price thereof, the payment terms and the amount such ROFO Holders are eligible
to purchase hereunder, deliver a written notice to the Partnership irrevocably
(so long as the transaction set forth in the ROFO Rights Notice closes within
one hundred eighty (180) days of the ROFO Holder’s election) exercising such
ROFO Holders’ purchase rights pursuant to this Section 2(b) specifying the
quantity of such Common Interests or Securities to be purchased by such ROFO
Holder, which for the avoidance of doubt may be all or any portion of the Common
Interests or Securities offered to such ROFO Holder. No later than five
(5) Business Days following the expiration of the ROFO Exercise Period, the
Partnership shall notify each ROFO Holder in writing of the Common Interests or
Securities that the ROFO Holders have agreed to purchase (including where such
number is zero).

 

(D)                               Upon the expiration of the offering periods
described above, the Partnership or such Subsidiary shall be entitled to sell to
the Proposed Third Party Investor such Common Interests or Securities which the
ROFO Holders have not elected to purchase during the 180 calendar days following
such expiration of the offering period at a price not less than the price set
forth in the ROFO Rights Notice and on other terms and conditions not materially
more favorable in the aggregate to the purchasers thereof as those offered to
the ROFO Holders in the ROFO Rights Notice.

 

(v)                                 Any Common Interests or Securities proposed
to be offered or sold by the Partnership or such Subsidiary after such 180 day
period must be reoffered pursuant to the terms of this Section 2(b) to the
extent this Section 2(b) applies to such offering. Upon the issuance of one or
more Partnership Securities to new Partners or existing Partners, the

 

A-26

--------------------------------------------------------------------------------


 

Percentage Interests of the then current Partners shall be adjusted to reflect
the dilution, if any, resulting from the admission of such additional
Partner(s) or the issuance of such additional Partnership Interests, and such
dilution shall be in proportion to the Partners’ then-applicable Percentage
Interests, and Schedule 1 shall be revised by the General Partner accordingly. 
Upon the issuance or sale of one or more Securities of a Subsidiary, the
Partnership shall cause the relevant Subsidiary to take such comparable actions
as set forth in the immediately preceding sentence to reflect the issuance or
sale of such Securities. No new Partners or other equity holders shall be
entitled to any retroactive allocation of Profits, Losses, income, deduction or
other Partnership items, and no Partner that is issued additional Partnership
Securities shall be entitled to any retroactive allocation of Profits, Losses,
income, deduction or other Partnership items with respect to such additional
Partnership Interests.

 

(vi)                              Notwithstanding the foregoing, the Partnership
shall be permitted to issue up to $200 million in Class A Preferred Units to
MCRC, MCRLP, RRT, RRH or any of their respective Affiliates (each such entity
that purchases Class A Preferred Partnership Units, an “MC Class A Preferred
Holder”) pursuant to the terms of the Preferred Interest Investment Agreement
and this Section 2(b)(vi), which shall not be issuable until after the earlier
of (x) the date on which the Rockpoint Capital Commitment is fully funded, and
(y) an RP Uncured Funding Default (the (“MC Subscription Right”), so long as at
the time of such funding the General Partner determines in good faith that the
Partnership has a valid business purpose to use such proceeds in the interest of
the Partners; provided, however, that it is understood and agreed that it is not
a valid business purpose to (A) use such proceeds for the primary purpose of
replacing lower cost debt or equity of the Partnership or its Subsidiaries,
(B) not promptly deploy such proceeds for a commercial purpose, other than
retaining as cash on the Partnership’s balance sheet, or (C) use such proceeds
for the primary purpose of diluting the Rockpoint Preferred Interests. 
Notwithstanding the restrictions on issuances of Partnership Interests as
provided in Sections 2(b)(iii) and 2(b)(iv), the Partners acknowledge and agree
that the preemptive rights and right of first offer described in this
Section 2(b) do not apply to the issuance of Class A Preferred Partnership Units
in connection with the MC Subscription Right.  For the avoidance of doubt,
except in the case of an RP Uncured Funding Default on the part of a Rockpoint
Preferred Holder, in the event that of a Commitment Termination Event (as
defined in the Preferred Equity Investment Agreement), the MC Subscription Right
shall be automatically and forever lost.  For purposes of the MC Subscription
Right, the per unit purchase price for such Preferred Interests shall be one
thousand dollars ($1,000.00), and the Partnership shall not make any
representations, warranties, covenants or otherwise provide any indemnification
in connection with such issuance.

 

(vii)                           Notwithstanding anything to the contrary
contained herein, the Partners acknowledge and agree that the preemptive rights
and right of first offer described in this Section 2(b) do not apply to: (A) the
issuance of Securities of a Subsidiary or joint venture to which the Partnership
is a party, in each case in existence as of the Effective Date, to the extent
that the exercise of such preemptive rights or right of first offer would
violate the governing documents of such Subsidiary or joint venture, (B) the
issuance of Securities of a Subsidiary or joint venture to which the Partnership
becomes a party after the Effective Date (I) to an unaffiliated developer or
land owner in a strategic transaction, (II) where such Subsidiary or joint
venture is Controlled by the Partnership or the Partnership otherwise has the
right to unilaterally (without any qualification) block a sale of a Property
held by such Subsidiary or joint venture, or

 

A-27

--------------------------------------------------------------------------------


 

(III) the aggregate issuance prices of all Securities issued by such Subsidiary
or joint venture is not reasonably anticipated by the General Partner at the
time of first issuance of such Securities to exceed $10 million (Securities
issued under sub-clause (A) or (B) herein above, “Excluded Securities”).

 

(viii)                        Notwithstanding anything to the contrary contained
herein, the Partners acknowledge and agree that the Partnership shall not issue
any Class B Preferred Partnership Units other than the Class B Preferred
Partnership Units issued to the Rockpoint Class B Preferred Holder pursuant to
this Agreement (the “Class B Preferred Issuance Limitation”).

 

(c)                                  Name.  The name of the Partnership shall be
“Roseland Residential, L.P.”  The Business of the Partnership shall be conducted
solely under that name and all assets of the Partnership shall be held under
that name.  The principal office of the Partnership shall be located at c/o
Mack-Cali Realty Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey
City, New Jersey 07311 or such other location as designated by the General
Partner.

 

(d)                                 Certificate of Limited Partnership.  A
Certificate of Limited Partnership in accordance with the Act has been filed
with the Secretary of State of the State of Delaware on behalf of the
Partnership.  The General Partner shall from time to time take appropriate
action, including preparing and filing such amendments to the Certificate of
Limited Partnership, as may be reasonably necessary or required as determined by
the General Partner or as may be required by the Act.

 

(e)                                  Registered Agent and Office.  The
registered agent for the Partnership is The Corporation Service Company, and the
registered office shall be at 2711 Centerville Road, Suite 400, in the City of
Wilmington, County of New Castle, Delaware 19808, or at such other registered
agent or at such other location as may be designated or approved by the General
Partner.

 

(f)                                   Certain Tax Matters.  Notwithstanding any
provision of this Agreement to the contrary, the Partners intend that the
Partnership be treated as a partnership for federal, state and local tax
purposes.  Each Partner agrees that it will not: (i) cause the Partnership to be
excluded from the provisions of Subchapter K of the Code, under Code
Section 761, or otherwise; (ii) file the election under Regulations
Section 301.7701-3 (or any successor provision) which would result in the
Partnership being treated as an entity taxable as a corporation for federal,
state or local tax purposes; or (iii) cause the Partnership to be treated as a
“publicly traded partnership” within the meaning of Section 7704 the Code.

 

(g)                                  Limitation of Liability.  Except as
provided in the Act or as expressly provided in this Agreement, no Limited
Partner shall be obligated personally for any debt, obligation or liability of
the Partnership or of any other Limited Partner solely by reason of being a
Limited Partner.

 

3.                                      Term.  The term of the Partnership
commenced on the date the certificate of Limited Partnership was filed with the
Secretary of State of the State of Delaware and, unless the Partnership is
earlier terminated in

 

A-28

--------------------------------------------------------------------------------


 

accordance with the provisions of this agreement or by operation of law, the
partnership shall continue in perpetuity.

 

4.                                      Scope and Purposes; Authority.

 

(a)                                 The sole purposes of the Partnership shall
be to engage in the business.

 

(b)                                 The Partnership is hereby authorized to
execute, deliver and perform, the General Partner on behalf of the Partnership
(and on behalf of the applicable subsidiaries of each of the foregoing) is
hereby authorized to execute, deliver and perform, or cause to be executed,
delivered and performed, and the General Partner’s subsidiaries and the
partnership’s subsidiaries are hereby authorized to execute, deliver and
perform, or cause to be executed, delivered and performed, as applicable, any
organizational documents of the partnership’s subsidiaries, and all documents,
agreements, certificates, or financing statements contemplated thereby or
related thereto, in each case to the extent consistent with the terms hereof,
all without any further act, vote or approval of any other person
notwithstanding any other provision of the act or applicable law, rule or
regulation; provided, that any consents required pursuant to Schedule 2 annexed
hereto are obtained. The foregoing authorization shall not be deemed a
restriction on the powers of the General Partner to enter into other agreements
on behalf of the Partnership, subject to any limitations set forth in this
agreement.

 

5.                                      CAPITAL ACCOUNTS, CONTRIBUTIONS AND
DEFAULT.

 

(a)                                 Capital Accounts.

 

(i)                                     A capital account (“Capital Account”)
shall be maintained for each Partner in accordance with Section 704(b) of the
Code and Regulations Sections 1.704-1(b) and 1.704-2.  The Capital Account of
each Partner shall be increased by (i) the amount of any cash contributed by
such Partner to the capital of the Partnership, (ii) the Gross Asset Value of
any property contributed or deemed contributed by such Partner to the capital of
the Partnership (net of liabilities that the Partnership is considered to
assume, or take property subject to, under Section 752 of the Code), (iii) such
Partner’s share of Profits (as determined in accordance with Section 7(a)) and
(iv) any income and gain specially allocated to such Partner pursuant to
Section 7(b).  The Capital Account of each Partner shall be decreased by (w) the
amount of all cash Distributions to such Partner, (x) the Gross Asset Value of
any property distributed to such Partner by the Partnership (net of liabilities
that the Partner is considered to assume or take property subject to, under
section 752 of the Code), (y) such Partner’s share of Losses (as determined in
accordance with Section 7(a)), and (z) any deductions and losses specially
allocated to such Partner pursuant to Section 7(b).  Except as otherwise
provided in this Agreement, whenever it is necessary to determine the Capital
Account balance of any Partner, the Capital Account balance of such Partner
shall be determined after giving effect to all allocations pursuant to Sections
7(a) and 7(b) and all Capital Contributions and Distributions made or deemed
made prior to the time as of which such determination is to be made.

 

A-29

--------------------------------------------------------------------------------


 

(ii)                                  If all or any portion of any Partnership
Interest is transferred in accordance with this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent it relates to the
transferred Partnership Interest or portion thereof.

 

(iii)                               The Partners’ Capital Accounts shall be
adjusted as provided in Sections 5(c)(i) and 9(g).

 

(iv)                              No Partner shall be required to make up a
negative balance in its Capital Account, except as provided in Section 9(d)(i).

 

The provisions of this Agreement relating to the maintenance of Capital Accounts
are intended to comply with applicable Regulations under Code Section 704. 
Subject to Section 7(b), the provisions of this Agreement shall be interpreted
and applied in a manner consistent with this intention.  Moreover, in
determining the amount of any liability for purposes hereof, Code Section 752
and the Regulations thereunder shall be applied insofar as relevant.  In the
event the General Partner shall determine that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to comply with such Regulations, the General Partner may make
such modification, subject to Sections 7(b) and 11(e), and provided that no such
modification that has a material adverse effect upon any Partner (or its direct
or indirect owners) shall be made without that Partner’s consent.  In addition,
the Partners shall consider in good faith any reasonable requests of the
Rockpoint Preferred Holders to make such modifications to this Agreement as the
Rockpoint Preferred Holders, based on the advice of their legal or accounting
advisors, determine are reasonably necessary or appropriate to ensure that no
gain from the sale or exchange of a United States real property interest for
purposes of Section 897(h)(1) of the Code is recognized by the Rockpoint Class A
Preferred Holder; provided, however, that any costs or expenses, including,
without limitation, any reasonable attorneys’ fees, incurred by the Partnership
or any of its Subsidiaries or any Partner in connection with the foregoing shall
be borne by the Rockpoint Class A Preferred Holder.

 

(b)                                 Capital Contributions; Rockpoint Preferred
Holders Preferred Capital Calls; Default.

 

(i)                                     Each of the Partners hereby agrees that
each of the Partners has or is deemed to have contributed to the capital of the
Partnership the amount set forth on the Partnership’s books and records, which
amounts, as of the Effective Date are set forth on Schedule 1 attached hereto. 
Each Partner, as applicable, hereby agrees to contribute to the Partnership an
aggregate amount in cash equal to its capital commitment (the aggregate capital
commitment set forth on Schedule 1 attached hereto, such Partner’s “Capital
Commitment”).

 

(ii)                                  Subject to compliance with the applicable
terms of the Preferred Equity Investment Agreement and this Agreement
(including, without limitation, the specified deadlines for the General Partner
to call the Rockpoint Capital Commitment), the Rockpoint Preferred Holders
jointly and severally agree to contribute to the Partnership an aggregate amount
in cash equal to their collective unfunded capital commitments (the aggregate
capital commitment set forth on Schedule 1 attached hereto (the “Rockpoint
Capital Commitment”)).  On the Effective Date, the Rockpoint Preferred Holders
have contributed to the Partnership an aggregate amount of $150 million of the
Rockpoint Capital Commitment in such amounts as set

 

A-30

--------------------------------------------------------------------------------


 

forth opposite each Rockpoint Holder’s name on Schedule 1 attached hereto. From
and after the Effective Date, all or any portion (in increments of not less than
$10 million, or such lesser amount if it represents all of the remaining
unfunded Rockpoint Capital Commitment) of the Rockpoint Preferred Holders’
Capital Commitment shall be funded by the Rockpoint Class A Preferred Holder on
the date (the “Preferred Capital Call Due Date”) set forth in a written notice
(a “Preferred Capital Call”) from the General Partner requesting such funding,
which date shall not be sooner than fifteen (15) Business Days from the date
written notice is sent by the General Partner; provided, however, that the
balance of the unfunded Rockpoint Capital Commitment must be called by the
General Partner pursuant to the Preferred Capital Call before March 1, 2019. 
Following the Effective Date, the Rockpoint Class B Preferred Holder shall not
be required to make any further Capital Contributions.  To the extent the
General Partner fails to deliver a Preferred Capital Call to the Rockpoint
Preferred Holders for the balance of the unfunded Rockpoint Capital Commitment
prior to March 1, 2019, the Rockpoint Preferred Holders shall, unless the
Preferred Equity Investment Agreement has been terminated prior to such time,
have the right (but not the obligation) to fund the balance of any such
deficiency within thirty (30) calendar days of March 1, 2019.  No Preferred
Capital Calls may be made with respect to the Rockpoint Capital Commitment after
March 1, 2019.

 

(iii)                               Subject to compliance with the applicable
terms of the Preferred Equity Investment Agreement, if any Rockpoint Preferred
Holder (a “Defaulting Partner”) fails to timely contribute any installment of
the Rockpoint Capital Commitment when due (such amount, the “Contribution
Shortfall”), then one or more of RRT, MCRC, MCRLP, MCPT and MCTP (each, a
“Contributing Partner”) may make such Capital Contribution (i.e., the Defaulting
Partner’s Contribution Shortfall); provided that if there is more than one
Contributing Partner (other than the Rockpoint Preferred Holders) who wishes to
so contribute the Defaulting Partner’s Contribution Shortfall, such Contributing
Partner(s), in the aggregate, must contribute the entire amount of such share in
proportion to their then-existing relative Percentage Interests, and the
Contributing Partner(s) shall be deemed to have made a demand loan in the amount
so contributed (“Default Loan”) to the Rockpoint Class A Preferred Holder that
shall bear interest payable to the Contributing Partner(s) at a rate equal to
the lesser of (i) eighteen percent (18%) per annum, compounded monthly, or, if
lower, (ii) the highest rate of interest permitted under applicable law, from
and after the date the Default Loan is made by the Contributing Partner(s) (the
“Default Date”) until the earliest of the repayment of the Default Loan by the
Defaulting Partner to the Contributing Partner(s), payment of such Default Loan
from Distributions as provided under this Section 5(b)(iii) or satisfaction of
such Default Loan pursuant to a collection proceeding as provided in
Section 5(b)(iv), in each case including any interest accruing under this
Section 5(b)(iii).  The principal amount of the Default Loan shall then be
treated for purposes of this Agreement as having been contributed by the
Rockpoint Class A Preferred Holder to the Partnership as a Class A Capital
Contribution at the time such Default Loan is made; provided, however, that, as
more fully set forth in the definition of “Rockpoint Class A Base Return,” the
Defaulting Partner shall not be entitled to a Base Return on the Class A Capital
Contribution related to the Default Loan until principal payments are made on
such Default Loan, and solely to the extent of the amount of payments so made. 
Any interest paid by a Defaulting Partner pursuant to a Default Loan shall not
be treated as a Capital Contribution.  Notwithstanding any other provision of
this Agreement, the Partnership shall have the right to withhold any
Distributions due to a Defaulting Partner and apply any such Distributions to
the payment of such Default Loan and any interest accrued and unpaid thereon,
and any amounts so

 

A-31

--------------------------------------------------------------------------------


 

withheld shall be treated, for all purposes, as if such amounts had first been
distributed to the Defaulting Partner and thereafter paid by the Defaulting
Partner to the Contributing Partner in payment of the principal and any accrued
and unpaid interest on such Default Loan.  Upon funding of such Contribution
Shortfall or payment or satisfaction of such Default Loan, such Partner shall
cease to be a Defaulting Partner and the remedies provided in this subsection
(b) shall not be available with respect thereto.  If the Rockpoint Class A
Preferred Holder fails to contribute any installment of its Capital Commitment
when due and such failure continues for a period of thirty (30) calendar days
after the General Partner has provided written notice via both electronic mail
and overnight courier to the Rockpoint Special Notice Parties in addition to the
Rockpoint Class A Preferred Holder regarding such failure (an “RP Uncured
Funding Default”), the special rights, preferences and remedies afforded to the
Rockpoint Preferred Holders in their capacity as Preferred Holders pursuant to
Sections 2(b)(iii), 2(b)(iv), 2(b)(viii), 5(b), 10(b), 10(f), 10(g)(iii),
11(c)(iii), 11(c)(v), 15(a), and 26 and Schedule 2, but, for the avoidance of
doubt, excluding, among other things, the Rockpoint Class B Preferred Holder’s
right to designate and have elected a member of the board of trustees of RRT,
will automatically, without any further action required on the part of the
Partnership, the General Partner or any other Person, fully and irrevocably
terminate and be of no further force and effect.  Notwithstanding the foregoing,
such thirty (30) calendar day notice period shall be tolled for any time during
which the Rockpoint Preferred Holders contest in good faith that any
requirements for such funding have been met.

 

(iv)                              In addition to or in lieu of, and not in
limitation of, the foregoing, the General Partner, in its sole and absolute
discretion, may commence proceedings to collect any due and unpaid installment
of the Defaulting Partner’s Capital Commitment (plus interest in accordance with
Section 5(b)(iii) above) and the expenses of collection, including court costs
and attorneys’ fees and disbursements.

 

(v)                                 Any actions taken by the General Partner or
the Partnership pursuant to subsections (b)(iii) and/or (b)(iv) of this
Section 5 shall be in addition to and not in limitation of any other rights or
remedies that the Partnership may have against the Defaulting Partner,
including, but not limited to, the right to hold the Defaulting Partner
responsible for any damages or liabilities (including attorneys’ fees and
disbursements) to which the Partnership may be subjected (in whole or in part)
as a result of the default by the Defaulting Partner.

 

(c)                                  Conveyance of 6 Becker Farm Road and 85
Livingston Avenue.

 

(i)                                     The Partners acknowledge and agree that
the amount of the General Partner’s Capital Contributions set forth on Schedule
1 annexed hereto reflects the aggregate value of $12.971 million attributable to
(i) 6 Becker Farm Road, Roseland, New Jersey and (ii) 85 Livingston Avenue,
Roseland, New Jersey (collectively, the “Roseland Option Properties”).  The
Roseland Option Properties are owned in a partnership in which an Affiliate of
MCRLP holds an approximately ninety-seven percent (97%) ownership interest.  The
Partners desire that the fee interests in the Roseland Option Properties be
conveyed to the Partnership by MCRLP and/or its Affiliate free and clear of all
liens and encumbrances on or before December 31, 2017.   Following the Effective
Date, the General Partner shall undertake to structure the acquisition of the
Roseland Option Properties by the Partnership or its Subsidiary; provided,
however, that all costs and expenses associated with the acquisition of the
Roseland Option

 

A-32

--------------------------------------------------------------------------------


 

Properties shall be borne by the General Partner.  The Roseland Option
Properties shall not be held by the Partnership as Permitted Sale Properties. 
If, for any reason, the General Partner is unable to effectuate the acquisition
of the Roseland Option Properties by the Partnership or its Subsidiaries prior
to December 31, 2017, the General Partner may elect to either (x) contribute
$12.971 million in cash to the Partnership or (y) decrease the General Partner’s
Capital Account and amount of the RRT Initial Capital Contribution as of the
Effective Date by $12.971 million (with adjustments to future Distributions
consistent with Section 9(g)) and make such other adjustments to reflect the
intent of the Partners in this Section 5(c).  The Partners acknowledge and agree
that the Partnership is not permitted to make a partial acquisition of either of
the Roseland Option Properties (i.e., only a 100% ownership interest in an
Option Property may be transferred).  The failure of the General Partner to
effectuate the conveyance of the Roseland Option Properties to the Partnership
or its Subsidiary pursuant to this Section 5(c) shall not be a default of its
obligations under this Agreement, so long as the General Partner timely makes
the required Capital Contribution or reduction to its Capital Account as
provided in this Section 5(c).

 

(ii)                                  In connection with the General Partner’s
contribution of the Roseland Option Properties, the Partnership Parties (as
defined in the Preferred Equity Investment Agreement) shall be deemed to have
made, as of the time of such contribution, the following representations and
warranties set forth in the Preferred Equity Investment Agreement, as of the
date of execution and Closing thereunder (to the extent applicable depending on
whether the Roseland Option Properties are contributed directly or through the
sale of interests in an entity): (A) Section 3.04 (No Conflicts; Consents);
(B) Section 3.06 (Undisclosed Liabilities); (C) Section 3.07 (Absence of Certain
Changes, Events and Conditions); (D) Section 3.08 (Material Contracts);
(E) Section 3.09 (Title to Assets); (F) Section 3.10 (Owned and Leased Real
Property); (G) Section 3.12 (Compliance With Laws; Permits); (H) Section 3.13
(Environmental Matters); (I) Section 3.17 (Insurance); and (J) Section 3.19
(REIT Requirements) (the “Option Properties Representations”), and the General
Partner shall deliver a certificate to such effect to the Rockpoint Preferred
Holders at such time and substantially in the form contemplated by
Section 6.02(c)(xviii) of the Preferred Equity Investment Agreement.  The
Partnership Parties shall be deemed to have agreed to indemnify the Rockpoint
Preferred Holders under Section 7.03(a) of the Preferred Equity Investment
Agreement with respect to the Option Properties Representations, and the
Rockpoint Preferred Holders (and its Indemnified Parties) shall be permitted to
recover for any Losses relating thereto as though the Option Properties
Representations were made under the Preferred Equity Investment Agreement.

 

6.                                      NON-RECOURSE NATURE OF PREFERRED
INTEREST.  EXCEPT AS SET FORTH HEREIN OR IN THE OTHER TRANSACTION DOCUMENTS, THE
ROCKPOINT PREFERRED HOLDERS’ INVESTMENTS WILL BE RECOURSE SOLELY TO THE
PARTNERSHIP.

 

7.                                      ALLOCATION OF PROFITS AND LOSSES.

 

(a)                                 Allocations of Profit and Loss.  After
taking into account any special allocations pursuant to Section 7(b) and subject
to any limitations contained therein, Profits or Losses for any Fiscal Year or
portion thereof shall be allocated among the Class A Preferred Holders and the
Common Holders in a manner such that the Capital Account of each such Partner,
immediately after making such allocation, is, as nearly as possible, equal
(proportionately) to (i) the Distributions that would be made to such Partner if
the Partnership

 

A-33

--------------------------------------------------------------------------------


 

sold all of its assets for cash equal to their Gross Asset Value, paid all
Partnership liabilities (limited with respect to each nonrecourse liability to
the Gross Asset Value of the assets securing such liability), and distributed
the remaining net cash to the Partners in accordance with the priority set forth
in Sections 9(a)(ii) and 9(a)(iii) (increased, in the case of the Rockpoint
Class B Preferred Holder, by the Class B Capital Contributions made by the
Rockpoint Class B Preferred Holder), less (ii) such Partner’s share of
Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets.  In the event Profits or
Losses are not sufficient to enable the Capital Accounts to equal the amounts
described above, then Profits or Losses shall be allocated first, to cause the
Capital Account of the Rockpoint Class A Preferred Holder to equal the amount
described in Section 9(a)(ii), plus the amount of any Distribution Make-Whole
that has not theretofore been paid, reduced by its share of the amount described
in clause (ii) above.  For purposes of clause (i), the requirement to pay or
distribute a Distribution Make-Whole shall not be taken into account unless and
until the occurrence of an event giving rise to Rockpoint Class A Preferred
Holder’s right with respect or reference to a Distribution Make-Whole, in which
case the Distribution Make-Whole payable with respect to the Rockpoint Class A
Preferred Holders shall be taken into account as necessary in order to reflect
the rights to such Distribution Make-Whole.

 

(b)                                 Special Tax Allocations.  Notwithstanding
any other provision to the contrary in this Agreement, the following provisions
shall apply:

 

(i)                                     Loss Limitation.  No Partner shall be
allocated Losses or deductions if such allocation causes a Partner’s Capital
Account to have a balance less than zero that is in excess of the Partner’s
share of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain, if
any, plus the amount such Partner is obligated to repay to the Partnership or
for which such Partner is liable or otherwise bears the risk of loss within the
meaning of the applicable Regulations.  In the event one or more of the Partners
is prevented from receiving an allocation of Loss or deduction under the
preceding sentence, then such excess shall be allocated to the other Partners
pursuant to Section 7(a), subject to the remaining provisions of this
Section 7(b).

 

(ii)                                  Qualified Income Offset.  In the event a
Partner unexpectedly receives any adjustment, allocation or distribution
described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of
Partnership gross income and gain shall be specially allocated to each such
Partner in an amount and manner sufficient to eliminate, to the extent required
by Regulations Section 1.704-1(b)(2)(ii)(d), the Adjusted Capital Account
Deficit of such Partner as quickly as possible, provided that an allocation
pursuant to this Section 7(b)(ii) shall be made only if and to the extent that
such Partner has an Adjusted Capital Account Deficit after all other allocations
provided for in this Agreement have been tentatively made as if this
Section 7(b)(ii) were not in the Agreement.  Any such allocation of gross income
or gain pursuant to this Section 7(b)(ii) shall be made to each Partner having
an Adjusted Capital Account Deficit in the proportion such Adjusted Capital
Account Deficit bears to the aggregate Adjusted Capital Account Deficit of all
the Partners.  This Section 7(b)(ii) is intended to constitute a “qualified
income offset” within the meaning of Regulation Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.

 

A-34

--------------------------------------------------------------------------------


 

(iii)                               Minimum Gain Chargeback.  Notwithstanding
any other provision of this Agreement, if there is a net decrease in Partnership
Minimum Gain for a Fiscal Year or other applicable period, each Partner shall be
specially allocated items of Partnership gross income and gain for such year or
period (and, if necessary, subsequent years or periods) in the amount required
by Regulations Section 1.704-2(f). Allocations pursuant to the immediately
preceding sentence shall be made in proportion to the respective amounts
required to be allocated to each Partner pursuant thereto.  The items to be so
allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2)(i).  This Section 7(b)(iii) is intended to
comply with the minimum gain chargeback requirement in Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

 

(iv)                              Partner Minimum Gain Chargeback. 
Notwithstanding any other provision of this Agreement except Section 7(b)(iii),
if there is a net decrease in Partner Nonrecourse Debt Minimum Gain attributable
to a Partner Nonrecourse Debt for a Fiscal Year or other applicable period, each
Partner who has a share of the Partner Nonrecourse Debt Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership gross income and gain for such year or period (and, if necessary,
subsequent years or periods) in the amount required by Regulations
Section 1.704-2(i)(4).  Allocations pursuant to the preceding sentence shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto.  The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii).  This
Section 7(b)(iv) is intended to comply with the minimum gain chargeback
requirement in Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

 

(v)                                 Partnership Nonrecourse Deductions; Excess
Nonrecourse Liabilities.  Any Nonrecourse Deductions for any Fiscal Year or
other period shall be specially allocated among the Partners in proportion to
(A) in the case of Nonrecourse Deductions attributable to Permitted Sale
Properties, ten percent (10%) to the Rockpoint Class B Preferred Holder and
ninety percent (90%) to RRT, and (B) in the case of other Nonrecourse
Deductions, to the Partners in proportion to their First Hurdle Percentages. 
Excess nonrecourse liabilities (as defined in Regulations
Section 1.752-3(a)(3) shall be allocated to the Partners in proportion to their
First Hurdle Percentages.

 

(vi)                              Partner Nonrecourse Deductions.  Any Partner
Nonrecourse Deductions for any year shall be specially allocated to the Partner
that bears the economic risk of loss with respect to the Partner Nonrecourse
Deductions in accordance with Regulation Section 1.704-2(i).

 

(vii)                           Permitted Sale Property Gain.  An aggregate
amount equal to ten percent (10%) of all Profit and gain comprising Permitted
Sale Property Gain shall be allocated to the Rockpoint Class B Preferred Holder,
and all remaining Profit and gain arising from the Permitted Sale Properties
(other than items that would not give rise to gain) shall be allocated to RRT
and the MC Class A Preferred Holders; provided, however, that upon the
occurrence of an event giving rise to the Rockpoint Class B Preferred Holder’s
right with respect or reference to a Distribution Make-Whole, an amount of
Permitted Sale Property Gain shall be allocated to the Rockpoint Class B
Preferred Holder as necessary to cause such amount to be

 

A-35

--------------------------------------------------------------------------------


 

reflected in Rockpoint Class B Preferred Holder’s Capital Account prior to
making the foregoing allocations.  For the sake of clarity, for all purposes of
this Agreement, any Permitted Sale Property Gain allocable to RRT under
Section 704(c) principles shall not be available for allocation to the Rockpoint
Class B Preferred Holder.

 

(viii)                        Special Allocation of Modified Net Income.  There
shall be allocated to the Rockpoint Class A Preferred Holder items of net income
(as determined for purposes of maintaining Capital Accounts), increased by
Depreciation included therein and reduced by Permitted Sale Property Gain
(“Modified Net Income”) in an amount not greater than the amount necessary to
cause the Capital Account of the Rockpoint Class A Preferred Holder, immediately
after making such allocation, to be, as nearly as possible, equal to (A) the
Distributions that would be made to the Rockpoint Class A Preferred Holder
pursuant to Section 9(a)(ii)(A) through (E) if the Partnership sold all of its
assets for cash equal to their Gross Asset Value, paid all Partnership
liabilities (limited with respect to each nonrecourse liability to the Gross
Asset Value of the assets securing such liability), and distributed the
remaining net cash to the Partners in accordance with the priority set forth in
Sections 9(a)(ii) and 9(a)(iii) (increased, in the case of the Rockpoint Class B
Preferred Holder, by the Class B Capital Contributions made by the Rockpoint
Class B Preferred Holder), less (B) Rockpoint Class A Preferred Holder’s share
of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets.  For purposes of clause
(A), the requirement to pay or distribute a Distribution Make-Whole shall not be
taken into account unless and until the occurrence of an event giving rise to
Rockpoint Class A Preferred Holder’s right with respect or reference to a
Distribution Make-Whole, in which case the Distribution Make-Whole payable with
respect to the Rockpoint Class A Preferred Holders shall be taken into account
as necessary in order to reflect the rights to such Distribution Make-Whole.  An
example of the workings of this Section 7(b)(viii) is annexed as Exhibit D
hereto.

 

(c)                                  Tax Allocations.

 

(i)                                     Except as otherwise provided in this
Section 7(c), all items of income, gain, loss, deduction or credit of the
Partnership shall be allocated among the Partners for federal income tax
purposes in a manner consistent with the allocation of the corresponding items
to the Partner under the other provisions of this Section 7.

 

(ii)                                  In accordance with Code Section 704(c) and
the Regulations thereunder, income, gain, loss and deduction with respect to any
property contributed or deemed contributed to the capital of the Partnership by
any Partner shall, solely for tax purposes, be allocated among the Partners so
as to take account of any variation between the adjusted basis of such property
to the Partnership for federal income tax purposes and its Gross Asset Value at
the time of contribution.  In the event the Gross Asset Value of any Partnership
asset is adjusted pursuant to the definition of Gross Asset Value, subsequent
allocations of income, gain, loss and deduction with respect to such asset shall
take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder.  Any elections or
other decisions relating to such allocations shall be made by the General
Partner, consistent with the definition of Permitted Sale Property Gain as
applicable.  Allocations made pursuant to this Section 7(c) are solely for
purposes of federal, state and local taxes and shall not affect, or in any way
be taken

 

A-36

--------------------------------------------------------------------------------


 

into account in computing, any Partner’s Capital Account or share of Profits,
Losses, other items or distributions pursuant to any provisions of this
Agreement.  This Section 7(c)(ii) shall be applied with respect to the Permitted
Sale Properties in a manner consistent with the definition of Gross Asset Value
and the definition of Permitted Sale Property Gain.

 

(d)                                 It is intended that prior to a distribution
of the proceeds from a liquidation of the Partnership pursuant to Section 15,
the positive Capital Account balance of each Partner (other than the Rockpoint
Class B Preferred Holder), shall be equal to the amount that such Partner would
have been entitled to receive if such proceeds were distributed pursuant to
Section 9(a)(ii) (taking into account any Distribution Make-Whole), and the
Capital Account balance of the Rockpoint Class B Preferred Holder is equal to
the amount it would receive under Section 9(a)(iii) plus the Rockpoint Class B
Preferred Holder’s Class B Capital Contribution (taking into account any
Distribution Make-Whole).  This Agreement shall be interpreted consistently with
such intent to the extent permissible under Section 704(b) of the Code and the
Regulations promulgated thereunder relating to allocations that have
“substantial economic effect”.  The Partners other than the Rockpoint Preferred
Holders shall consider in good faith any reasonable requests by the Rockpoint
Preferred Holders to modify the provisions of this Agreement in order to satisfy
income tax related needs of the Rockpoint Preferred Holders (and their direct
and indirect owners), provided no such modification could reasonably be expected
to be materially adverse to such Partners (taking into account any offer from
the Rockpoint Preferred Holders to reimburse the Partners for any such material
adverse consequences), and Rockpoint Preferred Holders shall bear the reasonable
out-of-pocket professional fees of the Partnership and the other Partners in
respect of such request.

 

(e)                                  Provided the Partnership is a partnership
for federal income tax purposes immediately prior to the admission of the
Rockpoint Preferred Holders as Partners, the Partners’ distributive shares of
items of income, gain, loss, deduction and credit of the Partnership with
respect to the Partnership’s taxable year that includes the Effective Date will
be allocable based on the interim closing method as described in
Section 706(d)(1) of the Code and the Treasury Regulations thereunder (and
corresponding provisions of state or local income tax law where applicable), and
(i) items of income, deduction, gain, loss or credit of the Partnership that are
recognized on or prior to the Effective Date shall be allocated among those
persons or entities who were partners on or prior to the Effective Date; and
(ii) items of income, deduction, gain, loss or credit of the Partnership that
are recognized after the Effective Date shall be allocated among the persons or
entities who are Partners after the Effective Date.

 

8.                                      RESTRICTIONS ON SALE OF CERTAIN
PROPERTIES.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary except as provided in this Section 8, at all times during any
taxable year of either of the Rockpoint REITs in which either such Rockpoint
REIT owns directly or indirectly a Preferred Partnership Interest for all or a
portion of such year (including, for the sake of clarity, any such taxable year
of a Rockpoint REIT in which the Rockpoint REIT Interests are acquired pursuant
to this Agreement), the General Partner and the Partnership shall not permit the
Partnership (and following any sale of the Rockpoint REIT Interests pursuant to
Sections 12 or 13, the General Partner shall not permit the Rockpoint REITs) to
recognize (directly or through a Subsidiary or Applicable Entity) gain from the
sale or exchange of a United States real property interest for

 

A-37

--------------------------------------------------------------------------------


 

purposes of Section 897(h)(1) of the Code (other than with respect to the
Permitted Sale Properties or as a result of a Permitted Partnership Interest
Acquisition pursuant to Section 13(i)) without the prior written consent of the
Rockpoint Class A Preferred Holders (and following any sale of the Rockpoint
REIT Interests pursuant to Sections 12 or 13, the REIT Owners) unless such
disposition is undertaken under one of the following circumstances, and provided
that the General Partner shall use commercially reasonable efforts to consult
with Rockpoint Class A Preferred Holder prior to entering into any transaction
described in clauses (i), (ii) or (iii) below:

 

(i)                                     such disposition is a part of a tax
deferred like-kind exchange pursuant to Section 1031 of the Code, and prior to
such disposition the Partnership receives an opinion of the GP Law Firm (or
other nationally recognized independent tax counsel selected by the General
Partner and reasonably acceptable to the Rockpoint Class A Preferred Holder),
subject to customary qualifications, exceptions and assumptions for comparable
legal opinions rendered by nationally recognized law firms in the United States,
to the effect that such disposition should not give rise to the recognition of
gain from the sale or exchange of a United States real property interest for
purposes of Section 897(h)(1) of the Code;

 

(ii)                                  the Property is disposed of by means of a
sale of a direct interest in the shares of a REIT that is “domestically
controlled” (within the meaning of Section 897(h)(4)(B) of the Code), and prior
to such disposition the Partnership receives an opinion of the GP Law Firm (or
other nationally recognized independent tax counsel selected by the General
Partner and reasonably satisfactory to the Rockpoint Class A Preferred Holder),
subject to customary qualifications, exceptions and assumptions for comparable
legal opinions rendered by nationally recognized law firms in the United States,
to the effect that such transaction (including any transfer of such Property to
such REIT and such sale) should not, when taken together with any distribution
by the Rockpoint REITs, give rise to gain from the sale or exchange of a United
States real property interest for purposes of Section 897(h)(1) of the Code; or

 

(iii)                               prior to such event the Partnership receives
an opinion of the GP Law Firm (or other nationally recognized independent tax
counsel selected by the General Partner and reasonably satisfactory to the
Rockpoint Class A Preferred Holder), subject to customary qualifications,
exceptions and assumptions for comparable legal opinions rendered by nationally
recognized law firms in the United States, to the effect that the Code has been
amended such that any gain from such disposition (taken together with any
distribution by the Rockpoint REITs) would not reasonably be expected to result
in income that is effectively connected with the conduct of a United States
trade or business for any direct or indirect owner of the Rockpoint Class A
Preferred Holder for Federal income tax purposes.

 

(b)                                 RRT and MCRC shall, on a joint and several
basis, indemnify, defend and hold harmless the Rockpoint Class A Preferred
Holder, the REIT Owners and their direct and indirect owners and Affiliates (who
for the avoidance of doubt are express third party beneficiaries of this
Section 8(b)) from and against any and all U.S. taxes, interest, penalties and
professional fees resulting from (i) any violation of Sections 8(a), 8(d) or
13(f)(v), (ii) any such amounts that would not have been incurred but for the
inaccuracy of a representation referred to in an opinion described in
Section 8(a)(i), 8(a)(ii) or 8(a)(iii) (or otherwise relied upon by the firm
rendering the opinion), determined as if any such representation that is
qualified as to

 

A-38

--------------------------------------------------------------------------------


 

knowledge (or similarly qualified) were not so qualified, (iii) any failure of
the Partnership to comply with Section 9(d)(i), and (iv) any failure of the
Partnership to comply with the requirements of Section 11(g), including, in each
instance, an amount equal to the aggregate United States federal, state and
local income or franchise taxes with respect to any or all of the payments,
reimbursements and other amounts required to be made or paid to Rockpoint
Class A Preferred Holder.  For purposes of any such indemnification, it is
assumed that the Rockpoint Class A Preferred Holder (and any intermediate owner)
will distribute to its direct and indirect owners any amounts it receives from
the Partnership.

 

(c)                                  If during any calendar year during which
the Partnership expects directly or indirectly, voluntarily or involuntarily, to
realize gain from the sale or exchange of a United States real property interest
for purposes of Section 897(h)(1) of the Code, the Partnership shall notify the
Rockpoint Class A Preferred Holder and cooperate with the Rockpoint Class A
Preferred Holder in advance of such transaction as the Rockpoint Class A
Preferred Holder shall reasonably request with a view to ensuring that no such
gain will be allocated to the Class A Preferred Holder.

 

(d)                                 In the case of a purchase of the Rockpoint
REIT Interests under Sections 12 or 13, in no event may assets owned directly or
indirectly by the Partnership (other than Permitted Sale Assets) or Partnership
Interests held by the Rockpoint REITs be sold or otherwise disposed of or
treated as disposed of within seven (7) calendar days following such purchase. 
Any purchase of the Rockpoint REIT Interests shall be treated as a purchase of
stock of the Rockpoint REITs for all applicable income tax purposes.

 

(e)                                  This Section 8 shall survive termination of
the Partnership or termination or amendment of this Agreement, provided that if
the Rockpoint REIT Interests are exchanged for Common Interests pursuant to this
Agreement, the obligations under Section 8(a) shall not apply following the
taxable year of the Rockpoint REITs that includes the date of such exchange.

 

9.                                      DISTRIBUTIONS.

 

(a)                                 Order of Distributions.  Subject to Sections
5(c)(i), 9(d), 9(e), 9(g), 11(g) and Section 15(d)(ii):

 

(i)                                     Distributions out of Available Cash
shall be made in accordance with the following priorities:

 

(A)                               First, to the extent any Class A Preferred
Holder has an Unreturned Deficiency Balance, to the Class A Preferred Holders
(in proportion to their respective Unreturned Deficiency Balances) until their
Unreturned Deficiency Balances have been reduced to zero.

 

(B)                               Second, to the Class A Preferred Holders in
proportion to their respective accrued and unpaid Base Return (for the sake of
clarity, the accrued and unpaid Rockpoint Class A Base Return with respect to
the Rockpoint Class A Preferred Holder and the accrued and unpaid MC Class A
Base Return in the case of the MC Class A Preferred Holder), until each Class A
Preferred Holder has received pursuant to this Section 9(a)(i)(B) and
Section 9(a)(ii)(B) amounts equal to its accrued Base Return.

 

A-39

--------------------------------------------------------------------------------


 

(C)                               Third, five percent (5%) to the Rockpoint
Class A Preferred Holder and ninety-five percent (95%) to RRT until RRT has
received pursuant to this Section 9(a)(i)(C) and Section 9(a)(ii)(D) an amount
equal to the RRT Base Return on the Unreturned RRT Capital Contributions.

 

(D)                               Fourth, to the Class A Preferred Holders and
RRT pro rata in accordance with their respective First Hurdle Percentages at the
time of the Distribution.

 

(ii)                                  Distributions out of Class A Capital Event
Cash Flow shall be made in accordance with the following priorities:

 

(A)                               First, to the extent any Class A Preferred
Holder has an Unreturned Deficiency Balance, to the Class A Preferred Holders
(in proportion to their respective Unreturned Deficiency Balances) until their
Unreturned Deficiency Balances have been reduced to zero.

 

(B)                               Second, to the Class A Preferred Holders in
proportion to their accrued and unpaid Base Return (for the sake of clarity the
accrued and unpaid Rockpoint Class A Base Return with respect to the Rockpoint
Class A Preferred Holder and the accrued and unpaid MC Class A Base Return in
the case of the MC Class A Preferred Holder), until each Class A Preferred
Holder has received pursuant to Section 9(a)(i)(B) and this
Section 9(a)(ii)(B) amounts equal to its accrued Base Return.

 

(C)                               Third, to the Class A Preferred Holders in
proportion to their respective Unreturned Class A Capital Contributions, until
each Class A Preferred Holder has received pursuant to this
Section 9(a)(ii)(C) its then Unreturned Class A Capital Contributions.

 

(D)                               Fourth, five percent (5%) to the Rockpoint
Class A Preferred Holder and ninety-five percent (95%) to RRT until RRT has
received pursuant to Section 9(a)(i)(C) and this Section 9(a)(ii)(D) an amount
equal to the RRT Base Return on the Unreturned RRT Capital Contributions.

 

(E)                                Fifth, five percent (5%) to the Rockpoint
Class A Preferred Holder and ninety-five percent (95%) to RRT until RRT has
received pursuant to this Section 9(a)(ii)(E) an amount equal to the then
Unreturned RRT Capital Contributions.

 

(F)                                 Sixth, to the Class A Preferred Holders and
RRT pro rata in accordance with their respective First Hurdle Percentages at the
time of the Distribution until the Rockpoint Class A Preferred Holders have
achieved an eleven percent (11%) annual IRR on the Rockpoint Class A Preferred
Holder’s Class A Capital Contributions (the “Hurdle Return”).

 

(G)                               Seventh, to the Class A Preferred Holders in
an amount equal to such remaining Distribution multiplied by its Second Hurdle
Percentage at the time of the Distribution, and the remainder of such
Distribution to RRT.

 

A-40

--------------------------------------------------------------------------------


 

(iii)                               Distributions out of Class B Capital Event
Cash Flow shall be made ten percent (10%) to the Rockpoint Class B Preferred
Holder and ninety percent (90%) to RRT.

 

(b)                                 Limitations on Distributing Debt Proceeds. 
With respect to the proceeds from any debt financings obtained by the
Partnership or any of its Subsidiaries, the Partnership shall, and the General
Partner shall cause the Partnership and each of its Subsidiaries to, either
(i) retain such debt proceeds (i.e., not distribute pursuant to Section 9),
(ii) use such debt proceeds for the acquisition, renovation or development of
the Properties, or (iii) to make Distributions to the Preferred Holders pursuant
to Sections 9(a)(i)(A), 9(a)(i)(B), 9(a)(ii)(A) and 9(a)(ii)(B).

 

(c)                                  Legal Limitations.  Notwithstanding any
provision to the contrary contained in this Agreement, in no event shall the
Partnership make or be required to make any Distribution or payment to any
Partner to the extent prohibited or restricted by the Act or any other
applicable law.

 

(d)                                 Other Provisions Applicable to Rockpoint.

 

(i)                                     No Distributions shall be made to
Rockpoint Class A Preferred Holder in excess of an amount specified by Rockpoint
Class A Preferred Holder to RRT in writing with respect to a calendar year at
least ten (10) calendar days prior to any Distribution (a “Specified Amount”). 
The Specified Amount shall be determined by the Rockpoint Class A Preferred
Holder and is intended to be an amount that is $5,000,000 less than the lesser
of (A) Rockpoint Class A Preferred Holder’s determination of its adjusted tax
basis in its Partnership Interest and (B) the Rockpoint Class A Preferred
Holder’s determination of the amount of Distributions that would result in it
having an Adjusted Capital Account Deficit (taking the last sentence of this
Section 9(d)(i) into account), in each case, as of the end of the taxable year
in which the Distribution is made.  RRT and the Partnership shall be entitled to
rely on a Specified Amount furnished to RRT by Rockpoint Class A  Preferred
Holder until such time, if any, as Rockpoint Class A Preferred Holder shall, by
at least ten (10) calendar days prior written notice to RRT, replace a
previously furnished Specified Amount with a revised Specified Amount.  The
limitation on Distributions set forth in this Section 9(d)(i) shall not apply in
any period with respect to which Rockpoint Class A Preferred Holder shall not
have furnished a Specified Amount to RRT.  As of the date hereof, Rockpoint
Class A Preferred Holder notifies RRT that the initial Specified Amount shall be
two hundred ninety-two million dollars ($292,000,000) for Distributions made
during calendar year 2017.  Neither RRT nor the Partnership shall have any
liability to Rockpoint Class A Preferred Holder in respect of Distributions in
excess of basis or that causes an Adjusted Capital Account Deficit except for
Distributions in excess of the applicable Specified Amount or, in the case of
incorrect information furnished by the Partnership to Rockpoint Class A
Preferred Holder as to activity that occurred prior to the date the Partnership
provided such information to Rockpoint Class A Preferred Holder, where such
incorrect information caused the Specified Amount provided by Rockpoint Class A
Preferred Holder to RRT to be more than $5,000,000 in excess of what a correct
Specified Amount would have been for the period in question, in which case the
provision of such incorrect information shall be considered a failure to comply
with this Section 9(d)(i) to the extent of such excess.  At Rockpoint Class A
Preferred Holder’s option, it may agree with the Partnership (and the

 

A-41

--------------------------------------------------------------------------------


 

Partnership shall cooperate to effectuate such agreement) to restore upon a
liquidation of the Partnership all or any portion of any Adjusted Capital
Account Deficit that otherwise would result from a Distribution.

 

(ii)                                  Any amounts not distributed or paid by
reason of Section 9(d)(i) shall be held in a separate account of the Partnership
and distributed at such time, if any, that such Distributions are permitted
under such Section, prior to the making of additional Distributions pursuant to
Section 9(a)(i) or 9(a)(ii) (and shall be treated as an amount distributable
pursuant to Section 9(a)(ii) as provided in Section 13), and if not distributed
prior to a liquidation of the Partnership shall be distributed pursuant to
Section 15(d).

 

(iii)                               Rockpoint Class A Preferred Holder may elect
to return to the Partnership any Distribution that it receives in excess of its
then estimated year-end tax basis or in excess of the estimated amount needed to
avoid an Adjusted Capital Account Deficit as contemplated by Section 9(d)(i),
and Rockpoint Preferred Holder agrees to use commercially reasonable efforts to
return any such excess within the same taxable year as its receipt thereof if,
at least thirty (30) days prior to the end of such taxable year, it receives
(A) notice in writing from RRT of such excess Distribution (including the amount
thereof), (B) an opinion of counsel reasonably satisfactory to Rockpoint Class A
Preferred Holder that such return should reduce the damages suffered by
Rockpoint Class A Preferred Holder and its direct and indirect owners from such
excess Distribution, and (C) a written agreement reasonably satisfactory to
Rockpoint Class A Preferred Holder providing for the compensation of it and its
direct and indirect owners for any damages resulting from such excess
Distribution and the return thereof to the Partnership (it being understood that
under no circumstances shall Rockpoint Class A Preferred Holder or its direct or
indirect owners be required to borrow, call for capital or sell assets in order
to return any such excess).  Any such return of funds shall be treated as if the
most recent Distribution(s) received by the Rockpoint Class A Preferred Holder
was (were) never distributed to that extent for purposes of this Agreement
(subject to clause (v) below) and, to the extent permitted by law, for all other
purposes.

 

(iv)                              Upon making any distribution to Rockpoint
Class A Preferred Holder pursuant to Section 9(a)(ii)(C) prior to the end of the
Lockout Period, the Partnership shall distribute an additional amount to
Rockpoint Class A Preferred Holder equal to the Distribution Make-Whole
applicable to such distribution (subject to Section 9(d)(i) above). 
Distribution of such additional amount shall not be treated as a distribution
under Section 9(a)(ii)(C) for purposes of computing Rockpoint Class A Preferred
Holder’s Unreturned Class A Capital Contributions.

 

(v)                                 For purposes of computing the Base Return,
the Deficiency Return (as applicable based on how such amount would have been
applied absent the restriction on such distribution) and the Distribution
Make-Whole, any amount that would be distributed to Rockpoint Class A Preferred
Holder in accordance with this Agreement but for the fact that such distribution
would violate Section 9(d)(i) or was returned pursuant to
Section 9(d)(iii) shall be deemed timely to have been distributed to the
Rockpoint Class A Preferred Holder at the time such amount would have been or
was distributed, and the subsequent payment of such undistributed amounts to
Rockpoint Class A Preferred Holder shall not be taken into account for such
purposes.

 

A-42

--------------------------------------------------------------------------------


 

(e)                                  Timing of Distributions.  Distributions
pursuant to Sections 9(a)(i)(A), 9(a)(i)(B), 9(a)(ii)(A) and 9(a)(ii)(B) shall
be made monthly on the tenth (10th) calendar day of each calendar month (or if
such day is not a Business Day, the immediately preceding Business Day) with
respect to Available Cash and/or Class A Capital Event Cash Flow attributable to
the immediately preceding month, provided that Distributions in respect of
Available Cash and/or Class A Capital Event Cash Flow for the last month of each
calendar quarter (made on the tenth (10th) calendar day of the month next
following the end of such calendar quarter, or if such day is not a Business
Day, the immediately preceding Business Day) shall be appropriately adjusted as
the General Partner deems necessary to ensure that the Distributions to
Rockpoint pursuant to Sections 9(a)(i)(B) and 9(a)(ii)(B) with respect to such
quarter are no less than the amount necessary to avoid the existence of a
Rockpoint Class A Base Return Default with respect to such quarter. 
Distributions other than Distributions pursuant to Sections 9(a)(i)(A),
9(a)(i)(B), 9(a)(ii)(A) and 9(a)(ii)(B) shall be made at such times as the
General Partner shall determine. Except as provided in Section 9(b), the
Partners acknowledge and agree that the Partnership may make Distributions
pursuant to Sections 9(a)(i)(A), 9(a)(i)(B), 9(a)(ii)(A) and 9(a)(ii)(B) out of
Available Cash, Class A Capital Event Cash Flow and/or any other source of funds
whatsoever, as the General Partner in its sole discretion shall determine.

 

(f)                                   Tax Withholding.  All amounts withheld
pursuant to the Code or any provision of any state, local or foreign tax law
with respect to any payment, distribution, or allocation to the Partnership, the
General Partner, or any Limited Partner shall be treated as amounts distributed
to the General Partner or the applicable Limited Partner pursuant to this
Section 9 for all purposes under the Agreement. The General Partner is
authorized on behalf of the Partnership to withhold from Distributions or other
payments to any Partner and to pay over to any federal, state, local or foreign
government any amounts required to be so withheld and paid over by the
Partnership pursuant to the Code or any provisions of any other federal, state,
local or foreign law and shall allocate such amounts to the Partner with respect
to which such amount was withheld.  The General Partner acknowledges that it
shall not cause the Partnership to withhold and pay over any amounts from
Distributions or other payments to any Partner except as required by applicable
law or regulation.  If the Partnership is required to withhold and pay over to
any federal, state, local or foreign government amounts on behalf of a Partner
exceeding available amounts then remaining to be distributed to such Partner,
the General Partner shall provide the Partner with written notice of such
shortfall and, to the extent that the Partner does not reimburse the Partnership
for such excess amounts within twelve (12) Business Days of receiving such
notice, the unreimbursed portion of such payment by the Partnership shall
constitute a loan to such Partner that is repayable by the Partner on demand of
the General Partner on behalf of the Partnership, together with interest at a
rate of eighteen percent (18%) or the maximum rate permitted under applicable
law, whichever is less, calculated upon the outstanding principal balance of
such loan as of the first day of each month, compounding monthly.  Any such loan
shall be repaid to the Partnership, in whole or in part, as determined by the
General Partner in its sole discretion, either (i) out of any Distributions from
the Partnership which the Partner is (or becomes) entitled to receive, or
(ii) by the Partner in cash (said Partner bearing all of the Partnership’s costs
of collection, including reasonable attorney’s fees, if payment is not remitted
promptly by the Partner after such a demand for payment).  Each Partner hereby
agrees to defend, indemnify and hold harmless each other Partner and the
Partnership from, and to pay in full when due, all amounts to be withheld and/or
to be paid to any taxing

 

A-43

--------------------------------------------------------------------------------


 

authority in connection with any payment, distribution or allocation made or to
be made to such Partner by reason of its interest in the Partnership.

 

(g)                                  Indemnification Under the Preferred Equity
Investment Agreement.  With respect to any unpaid Losses (as defined under the
Preferred Equity Investment Agreement) of the Partnership Parties arising under
or pursuant to Section 7.03(a) of the Preferred Equity Investment Agreement
(including any Losses deemed to result from any breaches of the Option
Properties Representations pursuant to Section 5.02(c)(ii) of this Agreement),
the parties agree that such amount of Losses will be deducted from the RRT
Initial Capital Contribution and RRT’s Capital Account and treated as though
such adjustment occurred as of the Effective Date; provided that if Rockpoint
Class A Preferred Holder reasonably determines that such a Loss is not related
to the value of the Partnership’s assets or the amount of the Partnership’s
liabilities that may be properly reflected as an adjustment to the Capital
Accounts of the Partners, the amount of such Loss will not be deducted from the
RRT Initial Capital Contribution or Capital Account and will be paid to
Rockpoint Class A Preferred Holder out of the next Distributions that otherwise
would have been made to RRT pursuant to this Agreement and such amounts will be
treated as having been first distributed to RRT and then paid by RRT to
Rockpoint Class A Preferred Holder for all purposes of this Agreement.  The
Partners agree, and the General Partner shall take such actions as appropriate,
to adjust (a) future Distributions pursuant to Sections 9(a)(i) and 9(a)(ii) so
that they are made in a manner that puts the Partners in the same economic
position they would be in if the adjustment to the RRT Initial Capital
Contribution pursuant to this Section 9(g) (if any) were in effect on the
Effective Date, subject to Section 15(d)(ii), and (b) the Gross Asset Values of
Partnership assets and/or the amount of the Partnership’s direct or indirect
liabilities, and the Partners’ Capital Accounts, to reflect any Loss that is not
described in the proviso in the first sentence of this Section 9(g).

 

10.                               MANAGEMENT.

 

(a)                                 Powers; Delegation; RRT Board of Trustees.

 

(i)                                     The management and operation of the
Partnership and its business and affairs shall be, and hereby are, vested solely
in the General Partner, subject to the conditions, terms and restrictions set
forth herein.  Subject to such conditions, terms and restrictions set forth
herein, the General Partner shall have full, complete and exclusive control of
the management and operation of the Business and the authority to do all things
necessary or appropriate to carry out the purposes, business and powers of the
Partnership as described herein, with full discretion and without any further
act, vote or approval of any Partner (except as specifically provided in this
Agreement and the other Transaction Documents).  Except as expressly limited in
this Agreement, the General Partner shall possess and enjoy with respect to the
Partnership all of the rights and powers of a general partner of a limited
partnership to the extent permitted by Delaware law.  Subject to the provisions
of this Agreement and the other Transaction Documents, the Partnership hereby
irrevocably delegates to the General Partner, without limitation, the power and
authority to act on behalf of and in the name of the Partnership, without
obtaining the consent of or consulting with any other Person, and to take any
and all actions on behalf of the Partnership set forth in this Agreement.

 

A-44

--------------------------------------------------------------------------------


 

(ii)                                  The General Partner may further delegate
all or any part of its responsibilities required or authorized hereunder to any
Person including, without limitation, the officers of the Partnership.  Each of
the General Partner and such officers, to the extent of their respective powers
set forth herein or delegated by the General Partner, is an agent of the
Partnership for the purpose of the Partnership’s Business and the actions of the
General Partner or such officer(s) taken in accordance with such powers shall
bind the Partnership.

 

(iii)                               For so long as both Rockpoint Preferred
Holders hold a Preferred Interest or collectively hold at least ten percent
(10%) of the outstanding Common Interests or other Securities in the event of an
Alternative IPO Entity, the Rockpoint Class B Preferred Holder shall be entitled
to designate and have elected one (1) member of the board of trustees of RRT
(the “RP Trustee”), and RRT shall take such reasonable actions necessary or
advisable to ensure that the RP Trustee has a seat on the RRT board of trustees
and each committee thereof and is given substantially comparable access to the
business, records and operational matters of RRT as the other members of the RRT
board of trustees, all pursuant to the terms of the RRT Shareholders Agreement. 
The Rockpoint Class B Preferred Holder, in its sole and absolute discretion,
shall designate the RP Trustee and may have the RP Trustee removed and designate
a replacement Person  to serve as the RP Trustee, in each case, by delivery of
written notice to the General Partner.  The General Partner shall take or cause
to be taken all such actions as shall be necessary or required to elect, remove
and replace any Person designated as the RP Trustee by the Rockpoint Class B
Preferred Holder to be elected or removed as the RP Trustee, all as set forth in
the RRT Shareholders Agreement.

 

(b)                                 Major Decisions.  Notwithstanding clause
(a) above or any other provision herein except subject to Section 5(b)(iii) and
Section 13(h), neither the General Partner nor any of its delegates shall make
those decisions described on Schedule 2 (the “Major Decisions”) or take, or
cause to be taken, any action in furtherance of a Major Decision without the
prior written consent of the Rockpoint Preferred Holders, which consent the
Rockpoint Preferred Holders may grant or withhold in their sole and absolute
discretion (including causing (i) any Subsidiary, (ii) the general partner or
manager of any Subsidiary or (iii) the Partnership to consent to any action
pursuant to the organizational documents of any Subsidiary which is a Major
Decision) within ten (10) Business Days of delivery by the General Partner to
the Rockpoint Preferred Holders of a written notice requesting their consent or
rejection of a Major Decision (the “Initial Notice”).  If the Rockpoint
Preferred Holders fail to timely respond in writing to the Initial Notice, the
General Partner shall deliver a second written notice via both electronic mail
and overnight courier to the Rockpoint Special Notice Parties in addition to
Rockpoint Preferred Holders requesting their consent or rejection of such Major
Decision (the “Second Notice”), marked in bold faced lettering with the
following language: “THE ROCKPOINT PREFERRED HOLDERS’ RESPONSE IS REQUIRED
WITHIN TEN (10) BUSINESS DAYS OF DELIVERY OF THIS NOTICE PURSUANT TO
SECTION 10(B) OF THE SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF ROSELAND RESIDENTIAL, L.P.”  The failure of the Rockpoint Preferred Holders
to respond in writing to a Second Notice within ten (10) Business Days of such
Second Notice shall be deemed an acceptance of the Major Decision that is the
subject of the Second Notice.  Any such written response, whether to consent to
or reject the applicable Major Decision, may be made by way of electronic mail.

 

A-45

--------------------------------------------------------------------------------


 

(c)                                  Tenure.  The General Partner shall hold
office unless and until: (i) it is dissolved, or (ii) it is the subject of
Bankruptcy.  Without the prior written consent of the Rockpoint Preferred
Holders, RRT shall at all times serve as the General Partner.

 

(d)                                 Standard of Care; Limitation of Liability of
General Partner.

 

(i)                                     The General Partner will use
commercially reasonable efforts to own and operate the Properties, Subsidiaries
and related Affiliates in a manner so as to maximize the value of the
Properties, Subsidiaries and related Affiliates.

 

(ii)                                  To the fullest extent permitted by law,
except as otherwise provided in this Agreement (including, without limitation,
Sections 5(c), 8, 9(g), 13, 16(a) and 26), in any other Transaction Document, or
in any other agreement entered into by such Person and the Partnership, none of
the General Partner nor any Person acting at the direction of or pursuant to
authorization from the General Partner, nor any other Partner, shall be liable
to the Partnership, any Subsidiary or to any Partner for any act or omission
performed or omitted by such General Partner, Partner or other Person in good
faith and in such Person’s capacity as such under authority granted to such
Person by this Agreement or as permitted by Delaware law; provided that, except
as otherwise provided herein or in any other Transaction Document, such
limitation of liability as to a Partner or Person shall not apply to the extent
the act or omission was attributable to such Person’s actions that constitute
(i) fraud, (ii) gross negligence, (iii) willful misconduct, (iv) an intentional
violation of law that materially and adversely affects the Partnership or any
Subsidiary or (v) a knowing and intentional breach of this Agreement.
Notwithstanding anything to the contrary in this Agreement, to the extent that,
at law or in equity, a Person has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership, any Subsidiary, any Partner or
any Affiliate of any Partner or any other Person, such Person acting under this
Agreement shall not be liable to the Partnership, any Subsidiary, any Partner or
any Affiliate of any Partner or any other Person for breach of fiduciary duty
for its good faith reliance on the provisions of this Agreement, to the extent
that they restrict or eliminate the duties (including fiduciary duties) and
liability of a Person otherwise existing at law or in equity, and are agreed by
each Partner to replace such other duties and liabilities of such Person.  The
Partnership, at its sole cost and expense, may procure insurance coverage,
including errors and omissions coverage, with respect to the acts or omissions
of the General Partner, the limits, terms and conditions of such coverage to be
determined by the General Partner.

 

(e)                                  Reliance; Conflicts; Discretion.

 

(i)                                     The General Partner and each Person
acting on behalf of the General Partner shall be entitled to rely upon
information, opinions, reports or statements, including financial statements and
other financial data, in each case prepared or presented by: (i) one or more
officers, agents or employees of the Partnership or any of its Subsidiaries;
and/or (ii) counsel, accountants or other Persons as to matters that the General
Partner believes to be within such Person’s professional or expert competence,
provided the General Partner has no knowledge concerning the matter in question
that would cause such reliance to be unwarranted, and provided further that the
General Partner is acting within the scope of its authority, and any act or
intentional decision not to take action by such Person in good faith reliance on
such advice

 

A-46

--------------------------------------------------------------------------------


 

shall in no event subject such Person to liability to the Partnership, any of
its Subsidiaries or any Partner.

 

(ii)                                  Each Partner acknowledges and agrees that
in the event of any conflict of interest, each such Person may, so long as such
action does not constitute a breach of the implied covenant of good faith and
fair dealing, act in the best interests of such Person or its Affiliates
(subject to the limitations set forth above in this Section 10).  No Partner
shall be obligated to recommend or take any action in its capacity as a Partner
that prefers the interests of the Partnership or its Partners or any of its
Subsidiaries over the interests of such Persons or its Affiliates, and each of
the Partnership and each Partner hereby waives the fiduciary duties, if any, of
such Person to the Partnership and/or its Partners, including in the event of
any such conflict of interest or otherwise.  Notwithstanding the limitations set
forth in this Section 10(e), the General Partner and Persons acting at the
direction of or pursuant to authorization from the General Partner shall remain
liable for acts or omissions to the extent set forth in Section 10(d) or
pursuant to any other Transaction Document.

 

(iii)                               Whenever in this Agreement the General
Partner or any Limited Partner is permitted or required to take any action or to
make a decision or determination, such Person shall take such action or make
such decision or determination in its sole discretion, unless another standard
is expressly set forth herein.  Further, whenever in this Agreement the General
Partner or a Limited Partner is permitted or required to take any action or to
make a decision in its “good faith” or under another express standard, the
General Partner or such Limited Partner shall act under such express standard
and, to the extent permitted by applicable law, shall not be subject to any
other or different standards imposed by this Agreement and, notwithstanding
anything contained herein to the contrary, so long as the General Partner or
such Limited Partner acts in good faith, the resolution, action or terms so
made, taken or provided shall not constitute a breach of this Agreement or any
other Transaction Document or impose liability thereon.

 

(f)                                   Monthly Communication with Rockpoint
Preferred Holders.  One or more Representatives of the General Partner, which
shall include either or both of the Chief Investment Officer or Chief Financial
Officers (or such other Representative of the General Partner agreed to by the
Rockpoint Preferred Holders), shall, at the request of the Rockpoint Preferred
Holders, but not more frequently than on a monthly basis, hold a conference call
with one or more designated Representatives of the Rockpoint Preferred Holders
to discuss investment opportunities the Partnership is currently considering or
undergoing diligence with respect to or such other matters as reasonably
requested by the designated Representatives of the Rockpoint Preferred Holders. 
In addition to the foregoing, upon reasonable request, Representatives of the
Rockpoint Preferred Holders may have access to and may tour the Properties, and
the Representatives of the General Partner shall respond to inquiries of
Rockpoint Preferred Holders regarding the Properties.

 

(g)                                  Shared Services Agreement; Credit
Enhancement Services Agreement; Exclusivity.

 

(i)                                     The Partners acknowledge that the
Partnership has entered into that certain Shared Services Agreement dated as of
the Effective Date with MCRLP with respect to certain shared services
substantially in the form attached hereto as Exhibit A (the “Shared

 

A-47

--------------------------------------------------------------------------------


 

Services Agreement”).  Each Limited Partner acknowledges and agrees that it has
reviewed, and that it hereby approves, the Shared Services Agreement.

 

(ii)                                  The Partners acknowledge that the
Partnership has entered into that certain Credit Enhancement Services Agreement
dated as of the Effective Date with MCRLP with respect to certain credit
enhancement services substantially in the form attached hereto as Exhibit B (the
“Credit Enhancement Services Agreement”).  Each Limited Partner acknowledges and
agrees that it has reviewed, and that it hereby approves, the Credit Enhancement
Services Agreement.

 

(iii)                               The Partners acknowledge, and MCRLP and MCRC
hereby covenant and agree, that for so long as MCRLP and/or MCRC, directly or
indirectly, owns a majority of the common equity of RRT or has a right to
designate a majority of RRT’s trustees, the Partnership will be the sole and
exclusive entity through which MCRC and MCRLP (directly or indirectly, including
through any of their respective Affiliates) conduct residential real estate
activities.

 

(h)                                 Other Agreements. The Partnership shall at
all times maintain, or cause any Subsidiaries Controlled by the Partnership to
maintain, insurance with reputable insurers, licensed to do business in the
state in which their respective Properties or activities are located, in such
amounts and with such coverages as the Partnership or any Subsidiaries
Controlled by the Partnership has maintained in the past or as the General
Partner reasonably determines to be prudent in accordance with industry
standards, including, as applicable and consistent with industry practice,
insurance covering properties that were formerly owned, operated or leased by
the Partnership or any of its Subsidiaries.

 

11.                               FINANCIAL AND TAX MATTERS.

 

(a)                                 Fiscal Year.  The Fiscal Year end of the
Partnership shall be December 31.

 

(b)                                 Books and Records.  The Partnership shall
keep complete and accurate books of account and other necessary financial,
accounting and tax records on an accrual basis and otherwise in accordance with
applicable law, and each Partner shall have reasonable access to such and all of
the Partnership’s books and records upon prior written notice and during normal
business hours, and the Partnership and General Partner shall forthwith provide
copies of any or all of same as may be reasonably requested by any Partner.

 

(c)                                  Financial Reports.

 

(i)                                     Annual Reporting.  Within
(i) twenty-five (25) calendar days following the end of each Fiscal Year, the
Partners will be provided with unaudited financial statements prepared in
accordance with United States Generally Accepted Accounting Principles,
consistently applied, including balance sheets, income statements and statements
of Partners’ capital, and (ii) eighty (80) calendar days following the end of
each Fiscal Year, the Partners will be provided with audited financial
statements prepared in accordance with United States Generally Accepted
Accounting Principles, consistently applied, including balance sheets, income
statements, and statements of Partners’ capital.

 

A-48

--------------------------------------------------------------------------------


 

(ii)                                  Quarterly Reporting.  Within twenty-five
(25) calendar days following the end of each fiscal quarter, the Partners will
be provided with performance measurement reporting, including unaudited balance
sheets, income statements and status reports of the Partnership’s assets and
investments and activities, including a summary description of dispositions.

 

(iii)                               Budget.  In connection with the monthly
meeting pursuant to Section 10(f), Representatives of the Rockpoint Preferred
Holders shall have the right to receive and review in advance of such meeting,
the Partnership’s current operating budget.  In addition to the foregoing, the
Partnership shall annually make available to designated Representatives of the
Rockpoint Preferred Holders the proposed annual budget of the Partnership when
available (but in no event later than the first Business Day of a calendar
year), including any proposed allocations of expenses from the General Partner
or other Affiliate to the Partnership, and shall cause a senior Representative
of the General Partner to meet with the designated Representatives of the
Rockpoint Preferred Holders to discuss such proposed budget, including such
expense allocations.

 

(iv)                              Tax Information.  Upon request by the
Rockpoint Preferred Holders, the Partnership shall provide promptly from time to
time (at the Partnership’s cost) to such Rockpoint Preferred Holders such
information pertaining to the Partnership, Subsidiaries and Applicable Entities
as may be reasonably requested in order to ascertain compliance with REIT
Requirements and determine the amount of Distributions that may be subject to
Section 9(d)(i), including but not limited to quarterly income and asset
information, as well as any information relating to the payment of estimated
taxes.

 

(v)                                 Levered Net Operating Income Information. 
Accompanying the delivery of the financial information required under Sections
11(c)(i) and 11(c)(ii), the Partnership shall also prepare and deliver to the
Rockpoint Preferred Holders the Partnership’s good faith computation of the
Levered Net Operating Income for the annual or quarterly period, as applicable,
ending as of the date of the financial information that is being
contemporaneously delivered.

 

(vi)                              Capital Event Information.  Accompanying the
delivery of the financial information required under Sections 11(c)(i) and
11(c)(ii), the Partnership shall also prepare and deliver to the Rockpoint
Preferred Holders a summary of all Capital Events completed during the
applicable quarterly period ending as of the date of the financial information
that is being contemporaneously delivered, as well as a calculation of the Net
Proceeds from Capital Events along with a reconciliation of the gross proceeds
to the Net Proceeds from Capital Events for each such Capital Event.

 

(vii)                           Other Information Rights.  The Rockpoint
Preferred Holders shall automatically, without any further act on their part, be
entitled to such information and reporting rights the Partnership grants to any
other Limited Partner, or RRT grants to any investor, including any right to
meet with Representatives of the General Partner, as contemplated by
Section 10(f).  In addition to the foregoing, the General Partner shall, and
shall cause the Partnership to, make available to the Rockpoint Preferred
Holders such other Partnership information reasonably requested, including but
not limited to information relating to actual

 

A-49

--------------------------------------------------------------------------------


 

financial performance, loan documentation of the Partnership or its Subsidiaries
(or joint ventures), and any joint venture agreements or related arrangements.

 

(d)                                 Bank Accounts.  Funds pertaining to the
Partnership or any Subsidiary shall be deposited in the Partnership’s name, or
in the name of any Subsidiary, as applicable, in one or more bank accounts
designated by the General Partner. The General Partner shall approve and
establish from time to time the requirements for signatures and signing
authority for all Partnership or Subsidiary accounts. The General Partner shall
have the right at any time and from time to time to withdraw such approval and
authority and approve and establish other requirements.

 

(e)                                  Tax Matters.

 

(i)                                     The following provisions of this
Section 11(e)(i) are subject to Section 11(e)(v).  Federal, state and local
income tax returns pertaining to the Partnership shall be prepared by the
accounting firm selected by the General Partner.  The Partnership shall furnish
to the Rockpoint Preferred Holders an estimate of the information that would
appear on their Schedule K-1s to be issued to the Partners by the Partnership no
later than sixty (60) calendar days following the end of each taxable year of
the Partnership, and shall thereafter cooperate with all reasonable requests for
information submitted by the Rockpoint Preferred Holders and their advisors
relating to the Partnership. The Rockpoint Preferred Holders may comment on such
information within thirty (30) calendar days after the receipt thereof (which
period shall be equitably extended if information requested by the Rockpoint
Preferred Holders in good faith is not promptly furnished).  The General Partner
shall consider any such comments in good faith and shall endeavor reasonably to
cooperate with the Rockpoint Preferred Holders with respect thereto; provided
that final decisions shall be made by the General Partner and the accounting
firm selected by it except as provided in Section 11(e)(v). The Partnership
shall provide each Partner a final Federal income tax return of the Partnership
and related Federal Schedule K-1 with respect to each tax year by no later than
forty-five (45) calendar days prior to the due date (including extensions
validly obtained) for the filing thereof with the Internal Revenue Service
(“IRS”).

 

(ii)                                  Prompt notice shall be given to each
Partner upon receipt of written notice that the IRS intends to examine the
income tax returns pertaining to the Partnership or any of its Subsidiaries or
Applicable Entities.

 

(iii)                               Tax decisions and elections for the
Partnership not provided for herein shall be determined by the General Partner
(subject to any then applicable Major Decision rights of the Rockpoint Preferred
Holders). The General Partner shall be the tax matters partner (the “TMP”)
within the meaning of Section 6231(a)(7) of the Code.  The TMP shall promptly
take such action as may be necessary to cause each Partner to become a “notice
partner” within the meaning of Section 6231(a)(8) of the Code. The TMP shall
furnish to each Partner a copy of all notices or other written material
communications received by the TMP from the IRS.  The TMP shall notify each
Partner of all communications it has had with the IRS and shall keep all
Partners informed of all matters which may come to its attention in its capacity
as TMP by giving them written notice thereof within five (5) Business Days after
the TMP becomes informed of any such matter (or within such shorter period as
may be required by the appropriate

 

A-50

--------------------------------------------------------------------------------


 

statutory or regulatory provisions).  To the extent any submission by the TMP
could have a material adverse effect on the Rockpoint Preferred Holders or their
direct or indirect owners, the General Partner and TMP shall consider in good
faith any suggestions of the Rockpoint Preferred Holders with respect to such
submission.  For any taxable year other than taxable years to which
Section 11(e)(iv) applies, the General Partner and TMP shall not settle any tax
matter in a manner that is binding on the Rockpoint Preferred Holders or their
direct or indirect owners and could have a material adverse effect on the
Rockpoint Preferred Holders or their direct or indirect owners without the
advance written consent of the Rockpoint Preferred Holders, and the Rockpoint
Preferred Holders shall be entitled at their expense to take positions
inconsistent with the position of the General Partner and TMP (provided they
notify the General Partner and TMP of the taking of such inconsistent position).

 

(iv)                              For taxable years to which the Revised
Partnership Audit Procedures are applicable (which shall be for years beginning
after December 31, 2017): the General Partner shall be the “partnership
representative” contemplated by such procedures (the “Partnership
Representative”) within the meaning of Section 6223(a) of the Code and shall
represent the Partnership in any disputes, controversies, or proceedings with
the IRS or with any state, local, or non-U.S. taxing authority.  To the extent
any submission by the Partnership Representative could have a material adverse
effect on the Rockpoint Preferred Holders or their direct or indirect owners,
the General Partner and the Partnership Representative shall consider in good
faith any suggestions of the Rockpoint Preferred Holders with respect to such
submission.  The Partnership Representative shall be entitled to take such
actions on behalf of the Partnership in any and all proceedings with the IRS and
any other such taxing authority as it reasonably determines to be appropriate,
provided that the Partnership Representative shall attempt to cause any
adjustments to be made at the Partner level and shall not settle any tax matter
in a manner that is binding on and could have a material adverse effect on the
Rockpoint Preferred Holders or their direct or indirect owners without the
advance written consent of the Rockpoint Preferred Holders, and the Rockpoint
Preferred Holders shall be entitled at their expense to take positions
inconsistent with the position of the General Partner and TMP (provided they
notify the General Partner and TMP of the taking of such inconsistent
position).  If the Partnership Representative is precluded by law from settling
a tax matter in a manner that is not binding on the Rockpoint Preferred Holders
and such settlement could result in a material adverse effect on the Rockpoint
Preferred Holders or their direct or indirect owners, such settlement shall be a
Tax Decision. Subject to the foregoing, the Partners agree to cooperate in good
faith to timely provide information reasonably requested by the Partnership
Representative as needed to comply with the Revised Partnership Audit
Procedures, including without limitation to make (and take full advantage of)
any elections available to the Partnership under such procedures.  Subject to
and without limiting the foregoing, the Partnership shall make any payments of
assessed amounts under Section 6221 of the Revised Partnership Audit Procedures
and shall allocate any such assessment among the current or former Partners of
the Partnership for the “reviewed year” to which the assessment relates in a
manner that reflects, as closely as possible, the current or former Partners’
respective interests in the Partnership for that reviewed year based on such
Partner’s share of such assessment as would have occurred if the Partner had
amended the tax returns for such reviewed year and such Partner incurred the
assessment directly (using the tax rates applicable to the Partnership under
Section 6225(b)).  To the extent that the Partnership is assessed amounts under
Section 6221(a), the current or former Partner(s) to which this assessment
relates shall pay to the Partnership such Partner’s share of the assessed
amounts,

 

A-51

--------------------------------------------------------------------------------


 

including such Partner’s share of any additional accrued interest assessed
against the Partnership relating to such Partner’s share of the assessment, upon
thirty (30) calendar days of written notice from the Partnership Representative
requesting the payment.  At the reasonable discretion of the General Partner
(and provided such action would not result in a Deficiency or otherwise result
in a reduction in the amount of Distributions to any Rockpoint Preferred
Holder), with respect to current Partners, the Partnership may alternatively
allow some or all of a Partner’s obligation pursuant to the preceding sentence
to be applied to and reduce the next distribution(s) otherwise payable to such
Partner under this Agreement. To the extent a Partner’s obligation is applied to
reduce one or more subsequent distributions to a Partner, such amounts shall be
treated as a distribution or distributions for purposes of applying Section 9. 
For purposes of determining Capital Accounts, such amounts shall not be treated
as distributions but instead shall be treated as a nondeductible and
noncapitalizable expenditure under Section 705(a)(2)(B) of the Code and
allocated in the same manner as the assessment is allocated among the current
and former Partners, treating a current Partner who acquired an interest from a
former Partner as that former Partner.  The Partnership Representative shall
furnish to each Partner a copy of all notices or other written material
communications received by the Partnership Representative from the IRS.  
Subject to any Major Decision rights of the Rockpoint Preferred Holders, the
Partnership Representative shall notify each Partner of all communications it
has had with the IRS and shall keep all Partners informed of all matters which
may come to its attention in its capacity as Partnership Representative by
giving them written notice thereof within five (5) Business Days after the
Partnership Representative becomes informed of any such matter (or within such
shorter period as may be required by the appropriate statutory or regulatory
provisions).  The Partnership Representative shall have no personal liability
arising out of his, her or its good faith performance of his, her or its duties
as the Partnership Representative hereunder.  The provisions contained in this
Section 11(e)(iv) shall survive the dissolution of the Partnership and the
withdrawal of any Partner or the transfer of any Partner’s Partnership Interest.

 

(v)                                 Whenever in this Agreement a matter is
required to be resolved by Tax Decision, the following procedures shall apply
(such procedures, “Tax Decision”):  the initial determination thereof shall be
made by the General Partner and then communicated in writing to the Rockpoint
Class A Preferred Holder.  The Rockpoint Class A Preferred Holder shall have
thirty (30) calendar days to review such determination and provide comments
thereto.  During the Rockpoint Class A Preferred Holder’s review period, the
General Partner shall respond promptly to reasonable requests for information
pertaining to such matter, and the thirty (30)-day review period shall be
extended to the extent necessary to provide Rockpoint Class A Preferred Holder
with at least ten (10) calendar days to review and respond to each response for
such information provided by the General Partner, provided the request for
information is made in good faith and not with the intent to unduly extend such
thirty (30)-day period.  If the General Partner and Rockpoint Class A Preferred
Holder disagree as to an ultimate resolution within ten (10) calendar days
following the end of the review period, then the General Partner’s determination
shall control, provided such determination is reasonable, made in good faith, is
consistent with the definition of Permitted Sale Property Gain and the
allocations thereof required under Section 7(b)(vii), and is consistent with
each opinion referred to in Section 8(a).  If the General Partner’s
determination does not so control pursuant to the foregoing, the determination
shall be resolved by a third party firm of attorneys or accountants mutually
acceptable to the General Partner and the Rockpoint Class A Preferred Holder,
whose determination shall be made with the principal goal of reaching at least
“should” level comfort

 

A-52

--------------------------------------------------------------------------------


 

that the determination will not ultimately result in such gain being allocated
to Rockpoint Class A Preferred Holder (unless such goal is otherwise waived by
Rockpoint Class A Preferred Holder), with the secondary goal that the economics
set forth in Section 9 be preserved to the maximum extent possible in compliance
with applicable law, and thereafter in the manner most reasonable in the
circumstances.  Costs of the independent counsel or accountants as provided
herein shall be borne by the Partnership.

 

(vi)                              The rights of the Rockpoint Preferred Holders
(including the obligations of the General Partner or the Partnership to the
Rockpoint Preferred Holders) in this Section 11(e) shall survive termination of
this Agreement.

 

(vii)                           For purposes of this Agreement, any tax related
decision or approval rights otherwise vested in either or both of the Rockpoint
Preferred Holders shall be vested in the REIT Owners following such time (if
any) as the interests in the Rockpoint REITs are no longer owned by the REIT
Owners.

 

(f)                                   Capitalization and Payment of Transaction
Expenses of the Rockpoint Preferred Holders. Each of the Partners acknowledges
and agrees that:

 

(i)                                     The out-of-pocket transaction expenses
incurred by the Rockpoint Preferred Holders have not been previously advanced or
reimbursed by the Partnership. The Partnership shall reimburse the Rockpoint
Preferred Holders for such expenses promptly following execution and delivery of
this Agreement by the Rockpoint Preferred Holders and the other Partners
pursuant to Section 9.01 of that certain Preferred Equity Investment Agreement;
and

 

(ii)                                  Any such expenses reimbursed to the
Rockpoint Preferred Holders shall be capitalized by the Partnership as
Partnership expenses but shall not be deemed a Capital Contribution of the
recipient reimbursed party.

 

(g)                                  REIT Savings Provisions.

 

(i)                                     Notwithstanding anything herein to the
contrary, the Partners hereby acknowledge the status of each of Rockpoint
Class A Preferred Holder, and a REIT affiliate of Rockpoint Class A Preferred
Holder that directly owns a common interest in Rockpoint Class A Preferred
Holder (“Rockpoint REIT II” and, collectively with Rockpoint Class A Preferred
Holder, the “Rockpoint REITs”), MCRC and MCPT as a REIT.  The Partners further
agree that the Partnership (including any Subsidiaries that the Partnership may
have at any time and any Applicable Entities) and the Properties shall be
managed in a manner so that:  (a) the Partnership’s gross income meets the tests
provided in Section 856(c)(2) and (3) of the Code as if the Partnership were a
REIT; (b) the Partnership’s assets meet the tests provided in
Section 856(c)(4) of the Code as if the Partnership were a REIT; and (c) the
Partnership minimizes federal, state and local income and excise taxes that may
be incurred by the Rockpoint REITs, MCRC and MCPT (or any Subsidiary REIT) or
any of their Affiliates, including taxes under Sections 857(b), 860(c) or 4981
of the Code, with respect to the immediately preceding year (these requirements,
collectively and together with other provisions of the Code and Regulations
relating to qualification as a REIT, the “REIT Requirements”); provided no such

 

A-53

--------------------------------------------------------------------------------


 

action shall result in Distributions that differ from those provided in
Section 9.  The Partners hereby acknowledge, agree and accept that, pursuant to
this Section 11(g), the Partnership (including any Subsidiaries that the
Partnership may have at any time and any Applicable Entities) may be precluded
from taking an action it would have taken, or may be required to take an action
which it would not have otherwise taken, even though the taking or the not
taking of such action might otherwise be advantageous to the Partnership
(including any Subsidiaries that the Partnership may have at any time and any
Applicable Entities) and/or to one or more of the Partners (or one or more of
their Subsidiaries or Affiliates or Applicable Entities).

 

(ii)                                  Notwithstanding any other provision of
this Agreement to the contrary, neither the General Partner nor any Limited
Partner will take, or require the Partnership to take, any material action
(other than to the minimum extent necessary to comply with the REIT
Requirements) which may, in the opinion of RRT’s and/or MCRC’s and/or MCPT’s tax
advisors or legal counsel, result in the loss of Rockpoint REITs’, MCRC’s and/or
MCPT’s status (or any applicable Subsidiary REIT’s status) as a REIT, assuming
the sole asset of each such REIT is its direct or indirect interest in the
Partnership.  Furthermore, the General Partner shall structure the Partnership’s
transactions to eliminate any prohibited transaction tax or other taxes
applicable to Rockpoint REITs, RRT, MCRC, and MCPT (or any Subsidiary REIT).

 

(iii)                               The Partners acknowledge that the Partners
may desire to engage in the development and sale of condominiums and/or
subdivided parcels with respect to all or a portion of the Properties and that
such activity must be conducted, if at all, in accordance with applicable REIT
Requirements.  The Partners shall reasonably cooperate with each other to
structure such business in a manner which permits Rockpoint REITs, RRT, MCRC
and/or MCPT to comply with applicable REIT Requirements.  Furthermore, the
Partners acknowledge and agree that they will not object (and will fully
cooperate) if Rockpoint REITs, RRT, MCRC, and/or MCPT, each in its sole
discretion, determines that it would be helpful in facilitating their (or any
applicable Subsidiary REIT’s) REIT compliance that any proposed development and
sale of condominiums and/or subdivided parcels should be accomplished by the
Partnership transferring the portions of the Properties (or any additional
property in which the Partnership owns an interest) on which such condominiums
and/or subdivided parcels are intended to be constructed in an income tax-free
transaction to one or more limited liability companies the beneficial ownership
and control of which mirror that of the Partnership, with the same terms and
proportional capitalization as the Partnership, except that Rockpoint REITs’ and
RRT’s interests in such company or companies will be held by one or more taxable
REIT subsidiaries (as described in Section 856(l) of the Code) (each, a “TRS”)
and except for such other adjustments reasonably necessary to enable Rockpoint
REITs, RRT, MCRC, and/or MCPT to avoid earning income or holding assets that
would not qualify under the REIT Requirements, and provided such structure does
not materially adversely affect the Preferred Holders or their direct or
indirect owners (it being understood that creating gain from the sale or
exchange of a United States real property interest for purposes of
Section 897(h)(1) of the Code allocable to the Rockpoint Class A Preferred
Holder results in a material adverse effect for purposes of this Agreement).  If
RRT determines in its sole and absolute discretion that a TRS should be
established to provide services at the Properties, or otherwise in connection
with the Partnership’s ownership of the Properties, MCRC, MCPT, or RRT, as
applicable, may form, or cause to be formed, such TRS provided that it prepares
forms for election under Section 856(l)(l)(B) of the Code (in accordance with
guidance issued by the IRS) for the Rockpoint

 

A-54

--------------------------------------------------------------------------------


 

REITs, MCRC or MCPT (or any Subsidiary REIT) and causes the TRS to execute such
election form, and forwards the same to the Partnership and each Partner for
execution and filing by the Rockpoint REITs, MCRC, MCPT, or RRT, as applicable,
if it so chooses.  Each Partner shall reasonably cooperate with the formation of
any such TRS and execute any documents deemed reasonably necessary by the
Rockpoint REITs, MCRC, MCPT, or RRT (or any Subsidiary REIT) in connection
therewith.

 

12.                               RESTRICTIONS ON THE DISPOSITION OF PARTNERSHIP
INTERESTS; APPROVED SALES.

 

(a)                                 Subject to the remainder of this Section 12,
no Partner may sell, transfer, assign, pledge, syndicate, encumber or otherwise
directly or indirectly dispose of any interest (in each case, a “Transfer”) in
any Partnership Units, without the prior written consent of the General Partner,
not to be unreasonably withheld; provided, however, that withholding consent
shall not be unreasonable if the proposed Transfer is to a proposed transferee
that is a RRT Competitor; provided, further, that withholding consent is not to
be considered more reasonable by virtue of the fact that the Transfer in
question involves Class A Preferred Partnership Units and not a corresponding
portion of Class B Preferred Partnership Units, or vise-versa.  Notwithstanding
the foregoing and the remainder of this Section 12, in no event (i) without the
prior written consent of the Rockpoint Preferred Holders, may any Person serve
as the General Partner, other than RRT and no Transfer of such Partnership Units
shall be permitted if it would result in a new General Partner without the prior
written consent of the Rockpoint Preferred Holders or (ii) shall any Transfer of
Partnership Units be effected, nor shall the General Partner consent to or be
required to consent to any Transfer of Partnership Units, (A) which would
(1) cause the Partnership or any Partnership Subsidiary to be subject to ERISA,
or (2) cause the Partnership or any Subsidiary to be taxed as a corporation for
income tax purposes, and (B) unless and until the prospective transferee
executes and delivers to the Partnership a written agreement, in form reasonably
satisfactory to the General Partner, pursuant to which such Person agrees to be
bound by the terms of this Agreement.

 

(b)                                 The restrictions contained in
Section 12(a) (other than those contained in the final sentence thereof) shall
not apply (in each case, a “Permitted Transfer”) to:

 

(i)                                     Transfers of a Partner’s Partnership
Units to one or more of such Partner’s Affiliates;

 

(ii)                                  distributions by MCRLP or its Affiliates
of their equity interests in RRT, in each case to shareholders of the
distributing parties’ respective ultimate parent entities, a spin-out or initial
public offering of common stock or other common equity interests of RRT (each, a
“Public Liquidity Event”);

 

(iii)                               any Transfer of up to forty-nine percent
(49%) of a Rockpoint Preferred Holder’s Partnership Interests (in whole or in
part) (which for the sake of clarity includes the transfer of a direct or
indirect interest in a Rockpoint Preferred Holder) to any other Person, so long
as following such Transfer the Rockpoint Minimum Equity and Control Requirements
are satisfied; provided, however, that this subsection (iii) shall not, absent
prior

 

A-55

--------------------------------------------------------------------------------


 

written consent of the General Partner, allow a Transfer to any proposed
transferee that is a RRT Competitor;

 

(iv)                              any Transfer of up to seventy-five percent
(75%) of such Rockpoint Preferred Holder’s Partnership Interests (which for the
sake of clarity includes the transfer of a direct or indirect interest in a
Rockpoint Preferred Holder) to any other Person that is an Institutional
Investor, so long as following such Transfer the Rockpoint Minimum Equity and
Control Requirements are satisfied; provided, however, that this subsection
(iv) shall not, absent prior written consent of the General Partner, allow a
Transfer to any proposed transferee that is a RRT Competitor;

 

(v)                                 any pledge or encumbrance of a direct or
indirect interest in Partnership Interests (in whole or in part) for collateral
purposes by a Rockpoint Preferred Holder or any direct or indirect owner
thereof;

 

(vi)                              any Transfer approved by written consent of
the General Partner, as provided in Section 12(a);

 

(vii)                           any Change of Control of MCRLP, MCRC or
Rockpoint Group, L.L.C.;

 

(viii)                        for the avoidance of doubt, any transfers of
limited partnership interests in any fund affiliated with Rockpoint Group,
L.L.C.; or

 

(ix)                              for the avoidance of doubt, the sale,
conveyance, hypothecation, transfer, pledge, issuance or assignment, whether by
law or otherwise, of all or any portion of any direct or indirect ownership or
economic interest in MCRC, MCRLP or Rockpoint Group, L.L.C.

 

(c)                                  (i) Upon a Permitted Transfer pursuant to
Section 12(b), the transferring Partner will deliver a written notice to the
General Partner, which notice will disclose in reasonable detail the identity of
such transferee, but failure to provide such information shall not void the
Permitted Transfer.  Notwithstanding the foregoing or anything to the contrary
in this Agreement, Rockpoint shall not be required to provide information
regarding the identity of the limited partners in any fund affiliated with
Rockpoint Group L.L.C.

 

(ii)                                  Notwithstanding the general restriction on
Transfers contained in Section 12(a), such restrictions shall not prevent the
Transfer of the Securities of the ultimate parent entity of a Partner or the
acquisition by, or merger with, a third party of a Partner or its ultimate
parent which would otherwise be considered a change in Control with respect to
such Partner; provided the same does not (A) cause the Partnership or any
Partnership Subsidiary to be subject to ERISA, or (B) cause the Partnership or
any Partnership Subsidiary to be taxed as a corporation for income tax purposes.

 

(d)                                 Proposed Sale ROFO.  If the General Partner
determines to pursue an Approved Sale, then prior to entering into a sale or
auction process relating to any Approved Sale or commencing negotiations with
any third party with respect to a proposed Approved Sale, the General Partner
shall notify the Rockpoint Preferred Holders in writing of its intent to pursue

 

A-56

--------------------------------------------------------------------------------


 

an Approved Sale (the “Proposed Sale Notice”), which sets forth the General
Partner’s intended sales price for an Approved Sale at the time the Proposed
Sale Notice is given (the “Proposed Price”) and other material proposed terms
(the “Proposed Terms”), of such Approved Sale (which shall be determined by the
General Partner in its sole discretion).  For the period commencing with the
giving of the Proposed Sale Notice and terminating sixty (60) calendar days
thereafter, or as may be agreed in writing by the parties (the “Offer Period”),
the Rockpoint Preferred Holders shall have the opportunity to elect to purchase
(or cause an Affiliate of the Rockpoint Preferred Holders to purchase) the
Properties or the Partnership Interests of the General Partner, all other
Partners and their Affiliates (if any), at a price equal to or in excess of the
Proposed Price (which shall be their Partnership Interest Liquidation Value in
the case of a purchase of their Partnership Interests), and on terms not
substantially less advantageous to the Partnership and the General Partner and
its Affiliates than the Proposed Terms, by giving written notice of such
election (the “Acceptance Notice”) prior to the expiration of the Offer Period. 
Upon delivery of such Acceptance Notice, each Partner will be deemed to have
consented to and agrees to raise no objections against (and to confirm in
writing such consent to) such transaction.  If a Rockpoint Preferred Holder
fails to deliver the Acceptance Notice within the Offer Period, then the General
Partner shall be free to pursue an Approved Sale on any terms that it elects in
its sole discretion, but only if such sale is consummated within 365 days after
the expiration of the Offer Period (the “Sale Period”) at a price equal to or
greater than ninety percent (90%) of the Proposed Price, subject to (i) the
obligations under Section 8 and (ii) the acquisition of the Put/Call Interests
by the General Partner in accordance with Section 12(e).  If such a sale is not
completed within the Sale Period at a price equal to or greater than ninety
percent (90%) of the Proposed Price, then the General Partner shall offer any
subsequent proposed Approved Sale to the Rockpoint Preferred Holders in
accordance with this Section 12(d) prior to attempting to effect an Approved
Sale with a third party.

 

(e)                                  Approved Sale.  If the Rockpoint Preferred
Holders fail to deliver an Acceptance Notice with respect to a proposed Approved
Sale under Section 12(d), the General Partner shall have the right to cause the
Partnership to enter into an Approved Sale, subject to its prior compliance with
Section 8, Section 12(d) and this Section 12(e).  If the General Partner
approves a sale of all or substantially all of the Partnership’s assets
determined on a consolidated basis or proposes a sale of a majority of the
then-outstanding Partnership Interests, in each case whether by merger,
recapitalization, consolidation, reorganization, combination or otherwise, to
any bona fide third party purchaser (collectively, if consummated, an “Approved
Sale”) (such bona fide third purchaser, a “Proposed Purchaser”), the General
Partner shall deliver written notice to the Partners setting forth in reasonable
detail the terms and conditions of the Approved Sale (including, to the extent
then determined, the consideration to be paid with respect to each Partner which
shall be determined by reference to its Partnership Interest Liquidation
Value).  Rockpoint Preferred Holders shall be given the right to approve such
Approved Sale in their sole and absolute discretion; provided, for avoidance of
doubt, that any such disapproval shall not be deemed to restrict or otherwise
modify the General Partner’s right and obligation to acquire the Put/Call
Interests in connection with an Approved Sale that is not an RP Approved Sale
pursuant to Section 13.  If Rockpoint Preferred Holders approve such Approved
Sale (an “RP Approved Sale”) in writing within twenty (20) calendar days
following receipt of notice thereof from the General Partner, then each Partner
will be deemed to have consented to and agrees to raise no objections against
(and to confirm in writing such consent to) such RP Approved Sale, whether such
RP Approved Sale is with the Rockpoint Preferred Holders or their Affiliate,
pursuant to

 

A-57

--------------------------------------------------------------------------------


 

Section 12(d), or the Proposed Purchaser.  If Rockpoint Preferred Holders do not
approve such Approved Sale in writing within such period, then as a condition to
consummating an Approved Sale that is not an RP Approved Sale the General
Partner shall be required to  purchase the Put/Call Interests solely through
exercise of an Early Purchase as provided in Section 13 (if the Approved Sale
would occur during the Lockout Period) or solely through the exercise of the
Call Right in Section 13(g)(i) (if the Approved Sale would occur outside the
Lockout Period), in exchange for the Purchase Payments under terms described in
Section 13 by giving notice thereof in writing to the Rockpoint Preferred
Holders (a “Section 12(e) Notice”) within twenty (20) days following the earlier
of (1) the date that one or both the Rockpoint Preferred Holders provide written
notice that they do not approve the sale or (2) the date that the Rockpoint
Preferred Holders are deemed not to approve the sale due to their failure to
respond within twenty (20) days after receiving notice of the intended Approved
Sale from the General Partner.

 

If the RP Approved Sale is structured as a merger, consolidation or other
transaction for which dissenter’s appraisal or similar rights are available
under applicable law, each Partner will waive any dissenter’s rights, appraisal
rights or similar rights in connection with such transaction.

 

The obligations of the Partners with respect to an RP Approved Sale are subject
to each Partner being entitled to and receiving the same terms and conditions as
any other holder of Partnership Interests, provided that each Partner receives
its Partnership Interest Liquidation Value. Each Partner shall take all
necessary or desirable actions in connection with the consummation of the RP
Approved Sale as reasonably requested by the General Partner, including by
executing, acknowledging and delivering any and all customary consents,
assignments, waivers and other documents or instruments (including any
applicable purchase agreement, stockholders agreement, indemnification agreement
or contribution agreement), furnishing information and copies of documents,
filing applications, reports, returns and other documents or instruments with
governmental authorities, and otherwise cooperating reasonably with the Proposed
Purchaser.  Each Partner shall only be required to make representations and
warranties personal to it relating to its ownership of Partnership Interests to
be transferred; provided, however, that each Partner shall be obligated to join
strictly on a pro rata basis with respect to all operational representations and
warranties made in respect of the Partnership and its Subsidiaries (as if such
obligations reduced the aggregate proceeds available for distribution or payment
to the Partners in the determination of Partnership Interest Liquidation Value)
in any customary indemnification, escrow, holdback or other obligations that the
Partnership or the Partners agree to provide in connection with the RP Approved
Sale and that are customary in amount and duration for transactions involving
the sale of real estate generally in the United States; provided, however, that
in connection with the closing of any such RP Approved Sale, each Rockpoint
Preferred Holder shall receive at closing all consideration owed to such
Rockpoint Preferred Holder pursuant to such RP Approved Sale, other than such
amounts retained on a pro rata basis pursuant to such permitted indemnification,
escrow, or other holdback.

 

A-58

--------------------------------------------------------------------------------


 

13.                               GENERAL PARTNER’S PURCHASE RIGHTS;
PARTNERSHIP’S REDEMPTION/PURCHASE RIGHTS.

 

(a)                                 For purposes hereof, except as provided in
Section 13(f) and 13(g), the term “Put/Call Interests” shall mean (i) 100% of
the common interests in Rockpoint Class A Preferred Holder (other than the
interests owned by Rockpoint REIT II), (ii) 100% of the common interests in
Rockpoint REIT II, and (iii) the Class B Preferred Partnership Units held by the
Rockpoint Class B Preferred Holder.  As used herein, “Rockpoint REIT Interests”
means 100% of the common interests in the Rockpoint REITs described in clauses
(i) and (ii) above.

 

(b)                                 During the period commencing on the
Effective Date and ending on March 1, 2022 (the “Lockout Period”), the General
Partner shall not have the right to purchase any Put/Call Interests. 
Notwithstanding the foregoing, the General Partner shall have the right to
acquire the Put/Call Interests from RPIIA-RLA, L.L.C. and [       ](1) (the
owners of the Rockpoint REIT Interests as of the date hereof, the “REIT Owners”,
who are express third-party beneficiaries under this Agreement; such third-party
beneficiaries, for the sake of clarity, do not include any successor that is not
an Affiliate of the Rockpoint Preferred Holders on the date hereof) and
Rockpoint Class B Preferred Holder, in connection with (i) an Approved Sale that
is not an RP Approved Sale, or (ii) a Public Liquidity Event (an acquisition of
the Put/Call Interests pursuant to the events in sub-clauses (i) and (ii) above,
to the extent they occur during the Lockout Period, together, an “Early
Purchase”).  Any Early Purchase may be effectuated in whole (but not in part) at
the General Partner’s sole discretion, provided that the General Partner shall
be required to effectuate an Early Purchase as a condition to effectuating an
Approved Sale during the Lockout Period that is not an RP Approved Sale.  For
avoidance of doubt, the redemption or purchase of any Partnership Interests held
by the General Partner or its Affiliates would be subject to Section 10(b).

 

(c)                                  The Put/Call Interests shall become
automatically subject to the purchase provisions of Section 13(g) on March 1,
2027, in which case any option to defer the purchase and redemption by up to a
year set forth in Sections 13(g)(i) and 13(g)(ii) shall not apply.

 

(d)                                 To purchase all (but not less than all) of
the Put/Call Interests, except as provided in Section 13(f), the General Partner
shall make payments to (i) REIT Owners in an aggregate amount equal to the
Class A Waterfall Value, and (ii) to the Rockpoint Class B Preferred Holder in
an amount equal to its Partnership Interest Liquidation Value (such Class A
Waterfall Value and Partnership Interest Liquidation Value, the “Purchase
Payments”).

 

(e)                                  [Intentionally Omitted.]

 

(f)                                   Certain  Matters Relating to Put/Call
Interests and Conversion.

 

(i)                                     At the election of the Rockpoint Class A
Preferred Holder and the Rockpoint Class B Preferred Holder (other than in the
case of a transaction occurring pursuant to an Approved Sale) (a “Conversion
Election”), in lieu of selling the Rockpoint REIT Interests to the General
Partner or having the Partnership redeem the Preferred Interests owned by the
Rockpoint Class B Preferred Holder for a cash payment as provided in
Section 13(d) above or as provided in Section 13(g) or 13(i) below, the
Rockpoint Class A Preferred Holder (in respect of what otherwise would be a sale
of Rockpoint REIT Interests) or the Rockpoint Class B Preferred

 

--------------------------------------------------------------------------------

(1)  Name to be provided prior to closing.

 

A-59

--------------------------------------------------------------------------------


 

Holder, as applicable, shall be entitled to cause the Partnership Interest owned
by it to be converted into Common Interests under the terms described in
Section 13(f)(ii).  If such election is made by Rockpoint Class A Preferred
Holder, (A) the REIT Owners shall not be entitled to sell their Rockpoint REIT
Interests as provided in Section 13(d), and (B) references to the Put/Call
Interests shall not include the Rockpoint REIT Interests and shall instead refer
to the Rockpoint Class A Preferred Holder’s Preferred Interests (and for the
sake of clarity shall continue to include the Class B Preferred Partnership
Units held by the Rockpoint Class B Preferred Holder).

 

(ii)                                  Except as provided below, any Common
Interests owned by a Rockpoint Preferred Holder or any Affiliate of Rockpoint
Group, L.L.C. received pursuant to a Conversion Election shall represent the
right to share in a percentage of all Distributions, other than Distributions
with respect to any Class A Preferred Partnership Interests held by the MC
Class A Preferred Holder (if any) at the time of the exchange that are not then
being converted to Common Interests, equal to the Partnership Interest
Liquidation Value of the Put/Call Interests exchanged for Common Interests
divided by the total Partnership Interest Liquidation Value of the Partnership
Interests other than the Partnership Interest Liquidation Value of any Class A
Preferred Partnership Interests held by the MC Class A Preferred Holder that are
not then being converted to Common Interests (limited, in the case of Rockpoint
Class A Preferred Holder, to the Class A Waterfall Value of its Class A
Preferred Partnership Interests divided by the Fair Market Value of (A) all
Partnership Common Interests prior to the conversion, and (B) Preferred
Interests held by the Rockpoint Preferred Holders and (C) the Preferred Interest
held by the MC Class A Preferred Holder to the extent (if any) such Interest is
also being converted to Common Interests in such conversion).  In connection
with the conversion of the Rockpoint Class A Preferred Interests and/or
Rockpoint Class B Preferred Interests, there will be a book-up/down of the
continuing Partners’ Capital Accounts to Fair Market Value (based on relative
Partnership Interest Liquidation Values) to the extent permissible under the
Code and Regulations.  If a book-up/down is not permissible, allocations among
holders of Common Interests will be based on their Partnership Interest
Liquidation Values, except that the Agreement will provide for a special
allocation of built-in gain (determined at the time of the conversion by
reference to the difference between Fair Market Value and Gross Asset Value at
that time) among the Partners in a manner that is consistent with how such
built-in gain would have been allocated in connection with a revaluation event. 
Notwithstanding the foregoing, if the Conversion Election arises as a result of
an Early Purchase or the exercise of the Call Right, and either (A) the
Partnership Interest Liquidation Value ascribed to the Class A Preferred
Partnership Interests or Class B Preferred Partnership Interests held by a
Rockpoint Preferred Holder is less than (1) in the case of the Rockpoint Class A
Preferred Holder, the Class A Waterfall Value determined at such time, and
(2) in the case of the Rockpoint Class B Preferred Holder, the sum of the
Rockpoint Class B Preferred Holder’s Capital Contributions plus the Rockpoint
Class B Preferred Holder’s Distribution Make-Whole with respect thereto, or
(B) either the facts or applicable law governing the maintenance of Capital
Accounts in accordance with Section 704(b) of the Code do not permit the
restatement of the Capital Account of either of the Rockpoint Preferred Holders
to an amount that bears the same proportion to all Capital Accounts (other than
Capital Accounts attributable to any MC Class A Preferred Holder) as the
Distribution percentage of such Rockpoint Preferred Holder described in the
first sentence of this Section 13(f)(ii), the terms of the Common Interests of
the Partnership upon such conversion into Common Interests shall be as

 

A-60

--------------------------------------------------------------------------------


 

set forth on Schedule 4.  The Partners agree to modify this Agreement to reflect
the foregoing (including, if applicable, the terms of Schedule 4) upon such
conversion into Common Interests.

 

(iii)                               The Partners agree to modify this Agreement
to reflect the foregoing upon such an acquisition of Common Interests. In
addition to the foregoing, in the event the Public Liquidity Event involves an
entity other than the Partnership or if the Public Liquidity Event involves the
formation of a public UPREIT or an UPREIT beneath a public entity (in either
case, an “Alternative IPO Entity”), the Rockpoint Preferred Holders shall be
permitted to convert their Put/Call Interests into securities of such
Alternative IPO Entity based on the their respective Partnership Interest
Liquidation Values, provided that the principles of Schedule 4 shall be
implemented, mutatis mutandis, to preserve the economic arrangement among the
Rockpoint Preferred Holders and RRT, and the General Partner and the Rockpoint
Preferred Holders shall work together in good faith to prepare and execute such
documentation as may be necessary or appropriate, including, without limitation,
the amendment of any relevant governance or charter documents, as to give effect
to the foregoing and to maintain all rights of the Rockpoint Preferred Holders
as they have under this Partnership Agreement had an Alternative IPO Entity not
been used.

 

(iv)                              In the event of a Put Right due to an Uncured
Event of Default, the General Partner shall consummate the Put Right within one
hundred twenty (120) calendar days following delivery of the written notice to
the General Partner as provided in Section 26(b)(i)(B)(I) or
Section 26(b)(i)(C) notifying the General Partner of their request to exercise
the remedies under Section 26(b)(i)(B) or Section 26(b)(i)(C).

 

(v)                                 In the event of an Early Purchase in
connection with an Approved Sale that is not an RP Approved Sale, the General
Partner shall consummate the Early Purchase within one hundred twenty (120) days
following delivery of the Section 12(e) Notice (as the same may be extended to
accommodate the determination of Fair Market Value as provided in
Section 14(b)), but not later than seven (7) calendar days prior to the closing
of the Approved Sale.

 

(g)                                  Purchase After the Lockout Period: Put/Call
Rights.

 

(i)                                     The REIT Owners and the Rockpoint
Class B Preferred Holder hereby grant to the General Partner the right to
purchase all (but not less than all) of the Put/Call Interests held by them by
making payments equal to the Purchase Payments, in each case determined without
regard to the Distribution Make-Whole and any tax allocations related thereto,
subject to Section 13(f) (the “Call Right”).  The Call Right shall be
exercisable by the General Partner at any time (A) after an RP Uncured Funding
Default or (B) after the Lockout Period by delivering a written notice of
exercise to the REIT Owners and Rockpoint Class B Preferred Holder (the “Call
Notice”); provided, however, that, other than in connection with a Call Notice
delivered in connection with an RP Uncured Funding Default, Approved Sale or
Public Liquidity Event, the applicable REIT Owners and the Rockpoint Class B
Preferred Holder shall have the option (in its sole discretion) by delivery of
written notice to the General Partner within ten (10) calendar days of the date
of the Call Notice to defer such purchase and redemption by up to one (1) year
(but in no event beyond March 1, 2027) and base the valuation of the Put/Call
Interests upon the Class A Waterfall Value (in the case of the Rockpoint Class A

 

A-61

--------------------------------------------------------------------------------


 

Preferred Holder where no Conversion Election is made) and the Partnership
Interest Liquidation Value (in the case of the Rockpoint Class B Preferred
Holder and, if the Conversion Election is made, the Rockpoint Class A Preferred
Holder) determined at such later date.

 

(ii)                                  The General Partner hereby grants to the
REIT Owners and the Rockpoint Class B Preferred Holder the right to sell to the
General Partner all (but not less than all) of the Put/Call Interests at a
purchase price in an amount equal to the Purchase Payments determined without
regard to the Distribution Make-Whole and any tax allocations related thereto
(except in the case of an Uncured Event of Default prior to the end of the
Lockout Period, in which case the Distribution Make-Whole shall be included),
subject to Section (f) above (the “Put Right”).  The Put Right shall be
exercisable by the REIT Owners and the Rockpoint Class B Preferred Holder at any
time (A) after an Uncured Event of Default or (B) after the Lockout Period by
delivering, in either case, a written notice of exercise to the General Partner
(the “Put Notice”); provided, however, that, other than in connection with a Put
Notice delivered in connection with an Uncured Event of Default (which shall be
purchased within one hundred twenty (120) calendar days following delivery of
the written notice to the General Partner as provided in
Section 26(b)(i)(B)(I)), the General Partner shall have the option (in its sole
discretion) by delivery of written notice to the REIT Owners and the Rockpoint
Class B Preferred Holder within ten (10) calendar days of the date of the Put
Notice to defer such purchase and redemption by up to one (1) year (but in no
event beyond March 1, 2027) and base the valuation of the Put/Call Interests
upon the Class A Waterfall Value (in the case of the Rockpoint Class A Preferred
Holder where no Conversion Election is made) and the Partnership Interest
Liquidation Value (in the case of the Rockpoint Class B Preferred Holder and, if
the Conversion Election is made, the Rockpoint Class A Preferred Holder)
determined at such later date.

 

(iii)                               The consummation of the purchase and/or
redemption of all the Put/Call Interests pursuant to the exercise of any Call
Right or Put Right (and/or the conversion into Common Interests in the case of a
Conversion Election) (other than by reason of an Uncured Event of Default as
provided in Section 13(f)(iv)), and pursuant to an Early Purchase or Approved
Sale that is not an RP Approved Sale under Section 13(f)(v) shall occur within
thirty (30) calendar days after the latest to occur of (A) the date of delivery
of the Call Notice or Put Notice, and (B) the determination of the applicable
Fair Market Value and Purchase Payments in accordance with Section 14 pursuant
to sub-clause (i) or (ii) above, as the case may be.

 

(h)                                 At such time as any Conversion Election
results in the issuance of Common Interests, (i) the special rights, preferences
and remedies afforded to the Rockpoint Preferred Holders in their capacity as
Preferred Holders pursuant to Sections 2(b)(iii), 2(b)(iv), 2(b)(viii), 5(b),
10(b), 10(f), 10(g)(iii), 11(c)(iii), 11(c)(v), 13(g), 15(a) and 26 and Schedule
2, (ii) the provisions in Section 8 will no longer be applicable following the
completion of the calendar year in which the Common Interests are issued as a
result of such Conversion Election, and (iii) any restriction on Transfer
(including those in Section 12) with respect to any Partnership Interest and, if
applicable, any Common Interests then held by a Rockpoint Preferred Holder will,
in each case, automatically, without any further action required on the part of
the Partnership, the General Partner or any other Person, fully and irrevocably
terminate and be of no further force and effect; provided, however, that prior
to a Public Liquidity Event, for so long as any Rockpoint Preferred Holder holds
any Common Interests, (x) neither the General Partner

 

A-62

--------------------------------------------------------------------------------


 

nor any of its delegates shall make any Major Decision contemplated by Item 6
listed on Schedule 2 or take, or cause to be taken, any action in furtherance of
such a Major Decision contemplated by Item 6 listed on Schedule 2 (Affiliate
Transactions) without the prior written consent of such Rockpoint Preferred
Holder, and (y) such Rockpoint Preferred Holder shall be entitled to the
preemptive rights set forth in Section 2(b)(iii) solely with respect to any
Common Interests issued by the Partnership; provided further, that following a
Public Liquidity Event, for so long as the Rockpoint Preferred Holders
collectively own at least ten percent (10%) of the outstanding Common Interests
collectively owned by all Partners, (x) neither the General Partner nor any of
its delegates shall make any Major Decision contemplated by Item 6 listed on
Schedule 2 or take, or cause to be taken, any action in furtherance of such a
Major Decision contemplated by Item 6 listed on Schedule 2 (Affiliate
Transactions) without the prior written consent of such Rockpoint Preferred
Holder, and (y) such Rockpoint Preferred Holder shall be entitled to the
preemptive rights set forth in Section 2(b)(iii) solely with respect to any
Common Interests issued by the Partnership; and provided further, that for so
long as the Rockpoint Preferred Holders collectively own any Preferred Interests
or, alternatively, at least ten percent (10%) of the outstanding Common
Interests collectively owned by all Partners, the Rockpoint Class B Preferred
Holder shall retain its right to designate and have elected a member of the
board of trustees of RRT, in accordance with the terms of the RRT Shareholders
Agreement. The Rockpoint Preferred Holders shall, upon reasonable request of the
Partnership and at the Partnership’s cost and expense confirm in writing such
termination of the Preferred Interest and of all rights, preferences and
remedies afforded the Rockpoint Class B Preferred Holder in its capacity as a
Rockpoint Class B Preferred Holder under this Agreement, the Transaction
Documents and any related agreement (other than, if applicable, the rights
described in the provisos contained in this Section 13(h)); provided, however,
that the receipt of such requested confirmation shall not be a condition
precedent to the conversion or purchase of the Put/Calls Interests.

 

(i)                                     Notwithstanding anything in this
Agreement to the contrary (subject to the remaining provisions of this
Section 13(i)), if the indemnitor under the Indemnity Agreement fails to execute
the Indemnity Agreement or deliver a REIT Opinion (as hereinafter defined) or if
the owners of the Rockpoint REIT Interests (whether or not the REIT Owners) fail
to consummate a sale of the Rockpoint REIT Interests in accordance with the
terms of this Agreement, in connection with a transaction in which the General
Partner would be acquiring the Rockpoint REIT Interests, then the Partnership
shall acquire the Class A Preferred Interests of the Rockpoint Class A Preferred
Holder in lieu of acquiring the Rockpoint REIT Interests, and references to the
Put/Call Interests shall not be deemed to include the Rockpoint REIT Interests
(and for the sake of clarity shall continue to include the Class B Preferred
Partnership Units held by the Rockpoint Class B Preferred Holder) (a “Permitted
Partnership Interest Acquisition”).  In such case, the amount payable to the
Rockpoint Class A Preferred Holder shall equal the Partnership Interest
Liquidation Value of the Rockpoint Class A Preferred Holder’s Preferred Interest
at such time; provided that, in light of such failure, the Partnership Interest
Liquidation Value of the Rockpoint Class A Preferred Holder’s Preferred Interest
at such time shall not exceed the Class A Waterfall Value at such time.  Such
amount shall be payable in cash unless the Rockpoint Class A Preferred Holder
makes the Conversion Election.  For purposes hereof, a “REIT Opinion” is an
opinion of the RP Law Firm, Simpson Thacher & Bartlett or such other nationally
recognized independent tax counsel selected by the REIT Owners and reasonably
acceptable to the General Partner, subject to customary qualifications,
exceptions and

 

A-63

--------------------------------------------------------------------------------


 

assumptions for comparable legal opinions rendered by nationally recognized law
firms in the United States, to the effect that (i) commencing with its first
taxable year and for all subsequent taxable years, the Rockpoint REITs have been
organized in conformity with the requirements for qualification as a REIT under
the Code and, (ii) assuming that Partnership was operated in conformity with the
REIT Requirements at all times during the term of the Rockpoint REITs indirect
investment in Partnership, and that the REIT-related representations and
covenants in the Preferred Equity Investment Agreement have at all relevant
times been correct and complied with, each Rockpoint REIT’s method of operation
has at all times since its first taxable year enabled the Rockpoint REITs to
meet the requirements for qualification and taxation as a REIT under the Code;
provided, however, that notwithstanding the foregoing, the parties agree that
the form of REIT Opinion (taking into account the opinions described in clauses
(i) and (ii) above and representations underlying the same) to be delivered
shall be no more burdensome on the issuer thereof and on the Rockpoint REITs
than the legal opinion and representations furnished by the GP Law Firm on the
Effective Date pursuant to the Preferred Equity Investment Agreement regarding
the REIT related compliance by the Partnership.  A REIT Opinion shall be deemed
to have been delivered if any failure to deliver such opinion is due to either
the failure or inability of the General Partner and the Partnership to deliver
to the counsel referred to above in this Section 13(i) such representations
relating to the Partnership, its Subsidiaries and Applicable Entities of a
nature customarily furnished to counsel rendering comparable opinions upon which
such counsel may rely in rendering such opinion.  Notwithstanding the foregoing,
in the event the General Partner is required to purchase the Rockpoint REIT
Interests pursuant to the exercise of the Put Right in connection with or
following an Uncured Event of Default, the Rockpoint Preferred Holders shall be
free to engage a law firm of its choosing to render such REIT Opinion without
requirement that counsel be reasonably acceptable to the General Partner.

 

(j)                                    Notwithstanding anything to the contrary
in this Agreement or in any other Transaction Document, in no event shall a
purchase of the REIT Interests be consummated within the last fifteen (15)
Business Days of any calendar quarter without the consent of RRT.  Any purchase
deferred by reason of this Section 13(j) shall be consummated on the first
Business Day in the immediately succeeding calendar quarter.  The Partners agree
that REIT Owners shall have no right to exercise control over the Rockpoint
REITs following the purchase thereof pursuant to this Section 13, and a
liquidation of the Rockpoint REITs by the purchaser thereof shall not be a
breach of any provision of this Agreement.

 

14.                               APPRAISAL; VALUATION; FAIR MARKET VALUE.

 

(a)                                 Within ninety (90) calendar days of March 1,
2022 and, as needed, within ninety (90) calendar days of each annual anniversary
thereafter (or earlier if required under Section 10(b) or Section 13 or at any
time the Fair Market Value of the Partnership’s assets is to be determined), the
Partnership will engage a Valuation Firm to serve as appraiser (such Valuation
Firm, as selected pursuant to this Section 14(a) hereto, the “Appraiser”), which
is mutually agreeable to each of the General Partner and the Rockpoint Preferred
Holders, to appraise the Partnership’s net asset value and to determine the Fair
Market Value of such assets.  If the General Partner and the Rockpoint Preferred
Holders are unable to mutually agree on an Appraiser, then, within thirty (30)
calendar days following the expiration of such ninety (90) calendar day period,
the General Partner, on the one hand, and the Rockpoint Preferred Holders, on
the other hand, will each select (by delivery of written notice to the other
party) a Valuation

 

A-64

--------------------------------------------------------------------------------


 

Firm, which Valuation Firms will then select a third Valuation Firm to serve as
the Appraiser; provided further that if a party shall fail to timely select a
Valuation Firm, the firm selected by the other party shall serve as the
Appraiser for purposes of this Section 14.

 

(b)                                 For purposes of this Agreement, “Fair Market
Value” of any asset, property or Security means the amount which a seller of
such asset, property or Security would receive in an all-cash sale of such
asset, property or equity interest in an arms-length transaction with an
unaffiliated third party consummated on the day immediately preceding the date
on which the event occurred which necessitated the determination of the Fair
Market Value (and after giving effect to any customary transfer taxes payable by
a seller in connection with such sale).  In connection with the valuation of any
real property assets of the Partnership or any of its Subsidiaries (or the
Security (other than Partnership Interests) of any entity, directly or
indirectly, owning, secured by or derived from real property assets), Fair
Market Value shall be determined by the Appraiser, who shall, in connection with
any such valuation, take the following steps: (1) calculate the value of all
such real property assets, free and clear of encumbrances, but inclusive of
property-level incentives, such as PILOTs and other benefits a buyer would
derive if the real estate were purchased; (2) deduct the debt balance as of the
date of the determination of Fair Market Value; (3) add in any net working
capital; and (4) deduct the value determined pursuant to clauses (1) through
(3) attributable to unaffiliated joint venture partners in such asset, property
or equity interest to determine the Fair Market Value of the Partnership’s
interest in such real property asset.  In connection with (A) an Approved Sale,
the value of the consideration actually payable in such Approved Sale shall be
the basis used to determine Fair Market Value so long as such value of the
consideration actually payable is correctly set forth within, or determined
within sixty (60) days following delivery of the Section 12(e) Notice, and if
not so determined Rockpoint Preferred Holders shall have the right to cause Fair
Market Value to be determined by appraisal as provided herein, (B) a Public
Liquidity Event, the value of the Partnership shall be based on the Appraiser’s
determination of Fair Market Value as determined on a date that is no more than
one hundred twenty (120) calendar days prior to such Public Liquidity Event, and
(C) a Proposed Sale Notice, the Proposed Price shall be the basis used to
determine Fair Market Value.  The Appraiser shall also add in the value of any
non-real estate related assets at the Partnership or such Subsidiaries to the
value of the real estate assets in order to determine the Fair Market Value of
the Partnership. “Partnership Interest Liquidation Value” shall be equal to the
cash value that the holder of such Partnership Interest would receive assuming a
sale of all of the Partnership Assets for cash based on the valuations
determined pursuant to this definition of Fair Market Value, the allocation of
any resulting Profit, Loss and items under Section 7(b) in accordance with
Section 7 (including, with respect to any Permitted Sale Properties, any
Permitted Sale Property Gain that would arise therefrom), with the proceeds
being distributed pursuant to Section 15(d); provided that if the transaction
giving rise to the determination of Partnership Interest Liquidation Value
occurs within the Lockout Period, then (A) the amount to which Rockpoint Class A
Preferred Holder shall be deemed entitled for purposes of applying the
allocation provisions in Section 7  (in order to reflect any allocations
resulting from such deemed sale of assets in its Capital Account) shall be
increased by an additional amount (if any) necessary to cause the positive
balance in Rockpoint Class A Preferred Holder’s Capital Account to not be less
than the sum of (1) the amount to which the Rockpoint Class A Preferred Holder
would receive pursuant to this sentence without this proviso, plus (2) the
Distribution Make-Whole with respect to the amount in clause (1) (provided the
Partnership Interest Liquidation Value of the Class A Preferred Interests

 

A-65

--------------------------------------------------------------------------------


 

of the Rockpoint Class A Preferred Holder shall in no event exceed the Class A
Waterfall Value at such time); (B) the amount to which the Rockpoint Class B
Preferred Holder shall be deemed entitled for purposes of applying the
allocation provision in Section 7(b)(vii) (in order to reflect any allocations
resulting from such deemed sale of assets in its Capital Account) shall not be
less than the sum of (1) the amount to which the Rockpoint Class B Preferred
Holder would receive pursuant to this sentence without this proviso, plus
(2) the Distribution Make-Whole with respect to the Class B Capital
Contributions of the Rockpoint Class B Preferred Holder; and (C) the amount to
which any other Partner shall be deemed entitled shall take into account the
foregoing clauses (A) and (B).  The intent is that Partnership Interest
Liquidation Value comply with Regulations Sections 1.704-1(b)(2)(ii)(b)(2) and
the forgoing shall be interpreted consistently therewith.  “Class A Waterfall
Value” shall mean the amount the Rockpoint Class A Preferred Holder would
receive pursuant to Sections 9(a)(ii) and 9(d) (for the sake of clarity,
including any Distribution Make-Whole and without regard to Section 15(d)) based
on a hypothetical Distribution of an amount equal to the Fair Market Value of
the Partnership assets, without regard to any limitations in
Section 9(d) (which, for the sake of clarity, shall include the Distribution to
Rockpoint Class A Preferred Holder of Distributions that previously were
deferred by reason of Section 9(d) and any Distribution Make-Whole that would be
distributable in connection with such Distribution).

 

15.                               TERMINATION AND DISSOLUTION; BANKRUPTCY
CONSENTS REQUIRED.

 

(a)                                 The Partnership shall be dissolved, and its
affairs shall be wound up only upon the first to occur of:  (i) the written
determination of the General Partner and, during the Lockout Period, the
Rockpoint Preferred Holders; (ii) the entry of a decree of judicial dissolution
of the Partnership under the Act; (iii) an event of withdrawal of the General
Partner occurring under the Act unless the business of the Partnership is
continued in accordance with the Act; or (iv) at any time that there are no
limited partners of the Partnership unless the Partnership is continued in
accordance with the Act.

 

(b)                                 The Partnership shall terminate when (i) all
of the assets of the Partnership, after payment of or due provision for all
debts, liabilities and obligations of the Partnership, shall have been
distributed to the Partners in the manner provided for in Section 15(d) and
(ii) the Certificate of Limited Partnership shall have been canceled in the
manner required by the Act.

 

(c)                                  During and following dissolution, the
Partnership shall continue solely for the purposes of winding up its affairs in
an orderly manner, liquidating the Partnership and satisfying the claims of its
creditors and the Partners.  No Partner shall take any action that is
inconsistent with winding up the business and affairs pertaining to the
Partnership. The General Partner has the responsibility to oversee the winding
up and liquidation of the Partnership.

 

(d)                                 After the Partnership’s assets which are to
be liquidated have been liquidated, the cash proceeds therefrom, plus any
Partnership assets not liquidated, to the extent sufficient, shall be applied
and distributed in the following order of priority:

 

(i)                                     First, to creditors of the Partnership
(including Partners who are creditors, to the extent otherwise permitted by law)
in satisfaction of all of the debts and

 

A-66

--------------------------------------------------------------------------------


 

liabilities of the Partnership, whether by payment or the making of reasonable
provision for payment thereof (including the creation of reserves for
contingencies which the General Partner determines to be necessary); and

 

(ii)                                  The remainder, within the time specified
in Regulations Section 1.704-1(b)(2)(ii)(b)(2), to the Partners in accordance
with the positive balances in their Capital Accounts, after taking into account
all allocations pursuant to Section 7.

 

(e)                                  Except as otherwise provided herein, upon
dissolution of the Partnership, the Partners shall look solely to the
Partnership’s assets for the return of their Capital Contributions, and if the
assets of the Partnership remaining after payment of or due provision for all
debts, liabilities and obligations of the Partnership are insufficient to return
such Capital Contributions, the Partners shall have no recourse against the
Partnership or any other Partner.  Except as otherwise provided herein, no
Partner shall be required to pay to the Partnership or any other Person any
deficit or negative balance which may exist in such Partner’s Capital Account
from time to time or upon liquidation of the Partnership.  A negative Capital
Account shall not be considered a loan from or an asset of the Partnership.

 

16.                               INDEMNIFICATION.

 

(a)                                 To the fullest extent permitted by law, each
Partner shall indemnify, defend and hold harmless the other Partners and the
Partnership and any Subsidiaries from and against any and all losses, claims,
demands, costs, damages, liabilities, expenses of any nature (including
reasonable attorneys’ fees and disbursements), judgments, fines, settlements,
taxes and other amounts relating to or arising out of, directly or indirectly
and in whole or in part, any activity or liability of the indemnifying party
that is outside the scope or purpose of this Agreement and the other Transaction
Documents, or regarding any period prior to the Effective Date. This
indemnification shall continue as to a Person that has ceased to be a Partner. 
The indemnification shall inure to the benefit of the heirs, successors and/or
personal representatives of any such party.

 

(b)                                 To the fullest extent permitted by law,
except as may otherwise be provided herein or in any other Transaction Document,
no Limited Partner, in its capacity as such, shall be liable, responsible or
accountable in damages or otherwise to the Partnership or the other Partners for
any action taken or failure to act on behalf of the Partnership within the scope
of authority conferred upon such Limited Partner, unless such action or omission
was performed or omitted fraudulently, or constituted (i) willful misconduct,
(ii) gross negligence, or (iii) a knowing and intentional violation of law which
violation of law materially and adversely affects the Partnership. Except with
respect to a Limited Partner’s indemnification obligations under this Agreement
or as may otherwise be provided in any other Transaction Document, no Limited
Partner, in its capacity as such, shall be liable for the debts, liabilities,
contracts or any other obligations of the Partnership beyond such Partner’s
Capital Contributions.  Except as may be provided in this Agreement or any other
Transaction Document, no Limited Partner, in its capacity as such, shall have
any personal liability for the repayment of the Capital Contributions of the
other Partners. Except as may be provided in any other Transaction Document, any
obligation of a Limited Partner, in its capacity as such, to return or repay
funds to the Partnership

 

A-67

--------------------------------------------------------------------------------


 

hereunder or under the Act shall be the obligation of such person and not of the
remaining Partners. This Section 16(b) shall continue as to a Person who/that
has ceased to be a Partner.

 

(c)                                  Except as otherwise provided herein or in
the other Transaction Documents, to the fullest extent permitted by law, the
Partnership and its successors and assigns shall indemnify the Partners (each,
an “Indemnified Party” and collectively, the “Indemnified Parties”) from and
against any losses, claims, demands, costs, damages, liabilities, expenses of
any nature (including reasonable attorneys’ fees and disbursements), judgments,
fines, settlements, taxes and other amounts arising from any and all claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative involving causes of actions or claims made by unaffiliated
third parties (i.e., not Affiliated with a Partner) against an Indemnified Party
(“Claims”), in which the Indemnified Party was involved or may be involved, or
threatened to be involved, as a party or otherwise, arising out of or incidental
to a Partner’s investment in the Partnership and ownership of Partnership
Interests as well as the Business of the Partnership and its Subsidiaries to the
fullest extent permitted by law unless such Claims arise out of an act or
omission of the Indemnified Party which was performed fraudulently, or
constituted (i) willful misconduct, (ii) gross negligence, or (iii) a knowing
and intentional violation of law which violation of law materially and adversely
affects the Partnership, or, solely with respect to an act or omission of the
General Partner, constituted a knowing and intentional breach of this
Agreement.  This indemnification shall continue as to a Person who/that has
ceased to be a Partner.  The indemnification shall inure to the benefit of the
heirs, successors and/or personal representatives of any such party.

 

17.                               Partners’ authority and other activities.
Except to the extent specified in this agreement, no Partner shall have any
authority to bind or act for, or assume any obligation or responsibility on
behalf of, the Partnership, any subsidiary or any other Partner.  Subject to a
partner’s indemnification obligation under this agreement or as otherwise set
out in this agreement or the act, none of the Partnership, any subsidiary or any
Partner shall be responsible or liable for any indebtedness or other obligation
or liability of any other Partner incurred or arising either before or after the
execution and delivery of this agreement. This agreement shall not be deemed to
create a relationship among the Partners with respect to any activities
whatsoever other than activities within the scope of the business of the
Partnership and its subsidiaries. Any Partner who takes any action not
authorized by, pursuant to or under this agreement shall be responsible to, and
shall indemnify and hold harmless, the other partners and the partnership and
any subsidiaries from and against liabilities or expenses of any nature arising
out of, or resulting from, such unauthorized action.

 

18.                               NOTICES.

 

18.1                        Except as otherwise provided herein, any notice or
writing required, permitted or desired to be served, given or delivered
hereunder shall be in writing and shall be given in person, by a reputable
courier or delivery service with expenses of delivery prepaid, by first-class
certified or registered mail, return receipt requested and postage prepaid, or
by facsimile or PDF/e-mail transmission, and shall become effective: (a) on
delivery, if delivered in person or by

 

A-68

--------------------------------------------------------------------------------


 

courier or delivery service; (b) on the earlier of delivery or three
(3) Business Days after deposited in the mails, if deposited in the mails and
properly addressed to the party to be notified; and (c) when proof of successful
transmission to the correct facsimile number has been received by the sender of
the notice, if sent by facsimile transmission during normal business hours in
the place of the recipient; and (d) when sent if sent by pdf/e-mail transmission
during normal business hours in the place of the recipient.  Notices or writings
to be delivered to the Partnership shall be delivered to the General Partner and
each Partner and shall be sent to the address, email address and/or facsimile
number directed to the Persons set forth on Schedule 1, or to such other address
as such Person shall have designated by written notice delivered to the
Partnership in accordance with this Section 18.

 

18.2                        A copy of each such notice (which copy shall not
constitute notice) shall also be delivered to counsel for each of the General
Partner and each Partner at the address specified below or such address as the
General Partner or such other Partner shall have designated by written notice
delivered to the Partnership and the Partners in accordance with this
Section 18:

 

If to counsel for the General Partner:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile: (212) 218-5526
E-mail: jnapoli@seyfarth.com
bhornick@seyfarth.com
Attention: John P. Napoli
Blake Hornick

 

 

 

If to counsel for either Rockpoint Preferred Holder:

 

Gibson, Dunn & Crutcher LLP
2029 Century Park East, Suite 4000
Los Angeles, CA
Facsimile: (213) 229-6638
E-mail: jsharf@gibsondunn.com
gpollner@gibsondunn.com
Attention: Jesse Sharf
Glenn R. Pollner

 

19.                               Amendment.  While any preferred interest is
outstanding, this agreement may only be amended with the prior written consent
of (i) the holders of not less than a majority of the Preferred Interests,
(ii) the rockpoint Preferred Holders, (iii) the General Partner and Common
Holders holding not less than a majority of the Common Interests. 
Notwithstanding anything to the contrary contained in this agreement:  (a) to
the extent any amendment would disproportionately adversely affect any Partner
or its direct or indirect owners without similarly affecting all other partners
or their direct or indirect owners, then the prior written consent of such
disproportionately adversely affected Partner shall also be required; (b) any
change to section 4 or the definition of “business” shall require the
affirmative written consent of

 

A-69

--------------------------------------------------------------------------------


 

All of the Partners; and (c) any amendment to the tax related rights of the
rockpoint Preferred Holders or the reit owners that can materially adversely
affect them or their direct or indirect owners shall require the written consent
of the rockpoint Preferred Holders (or the reit owners if the rockpoint reit
interests have been acquired pursuant to sections 12 or 13, even if they no
longer own a direct or indirect interest in the Partnership).  Notwithstanding
the foregoing, the holders of Preferred Interests shall receive written notice
of, but its consent shall not be required for, ministerial amendments that do
not adversely affect the rights of the holders of Common Interests or Preferred
Interests, including without limitation, amendments to reflect the admission of
new partners with rights subordinate to the holders of Preferred Interests.

 

20.                               Waiver of Partition; Nature of Interest. 
Except as otherwise expressly provided in this agreement, to the fullest extent
permitted by law, each Partner hereby irrevocably waives any right or power that
such Partner might have to cause the Partnership or its subsidiaries or any of
their respective assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of the Partnership, to compel any
sale of all or any portion of the assets of the Partnership pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
the Partnership.  The Partnership interest of each Partner is personal property.

 

21.                               Benefits of Agreement; No Third-party rights. 
None of the provisions of this agreement shall be for the benefit of or
enforceable by any creditor of the Partnership or any subsidiary, or by any
creditor of any partner or its affiliates. Nothing in this agreement shall be
deemed to create any right in any person (other than indemnified parties) not a
party hereto, and this agreement shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third person (other than
indemnified parties).

 

22.                               CONFIDENTIALITY COVENANTS.

 

(a)                                 Each Partner recognizes and acknowledges
that it has and may in the future receive certain confidential and proprietary
information and trade secrets of the Partnership and its Subsidiaries,
including, but not limited to, confidential information of the Partnership and
its Subsidiaries regarding identifiable, specific and discrete business
opportunities being pursued by the Partnership or its Subsidiaries (the
“Confidential Information”).  Each Partner (on behalf of itself and its
Representatives) agrees that it will not and will cause its respective
Representatives not to, during or for a period of two (2) years after it and its
Affiliates are no longer are a Partner, whether directly or indirectly through
any Controlling or Controlled Affiliate or otherwise, disclose Confidential
Information to any Person for any reason or purpose whatsoever, except: (i) to
authorized Representatives in the course of performing such Partner’s
obligations or enforcing such Partner’s rights under this Agreement, the
Transaction Documents and other agreements expressly contemplated hereby,
provided that such disclosing Partner shall be responsible for any breach of
this Section 22(a) by such

 

A-70

--------------------------------------------------------------------------------


 

Representative; (ii) as part of such Partner’s normal reporting, rating or
review procedure (including normal credit rating and pricing process), or in
connection with such Partner’s or such Partner’s Affiliates’ normal fundraising,
marketing, informational or reporting activities, or to such Partner’s
Affiliates, auditors, accountants, attorneys, lenders, investors, potential
lenders or investors or other agents; (iii) to any (A) investor or permitted,
bona fide prospective investor in such Partner or its Affiliates, (B) permitted,
bona fide prospective purchaser of the equity or assets of such Partner or its
Affiliates or the Securities held by such Partner, or (C) prospective merger
partner of such Partner or its Affiliates, provided that such investor,
prospective investor, purchaser or merger partner agrees to be bound by the
provisions of this Section 22(a) or substantially comparable confidentiality
restrictions; or (iv) as is required to be disclosed by order of a court of
competent jurisdiction, administrative body or governmental body, or by
subpoena, summons or legal process, or by law, rule or regulation; provided that
the Partner required to make such disclosure pursuant to clause (iv) above
shall, to the extent permitted by applicable law, rule or regulation, provide to
the Partnership prompt notice of such disclosure.

 

(b)                                 For purposes of this Section 22(b), the term
“Confidential Information” shall not include any information of which (x) such
Person learns from a source other than the Partnership or any of its
Representatives, and in each case who is not known by such Person to be bound by
a confidentiality obligation to the Partnership, or (y) at the time of
disclosure or thereafter is in or becomes generally available to the public
other than as a result of disclosure directly or indirectly by such Person or
any of such Person’s Affiliates or Representatives, or (z) was or is
independently developed by such Person or its Representatives or on their
respective behalves without use of the Confidential Information and otherwise
violating the terms of this Section 22(b).  Nothing in this Section 22(b) shall
in any way limit or otherwise modify any confidentiality covenants entered into
by any employee of the Partnership pursuant to any other agreement.

 

23.                               GENERAL PROVISIONS.

 

(a)                                 To the fullest extent permitted by law, the
rights of and restrictions on the Partnership and the Partners hereunder shall
be binding on, apply to and govern the operations and acts of all Subsidiaries.
The Partners agree to execute and deliver such documents and agreements required
to give effect to the foregoing, as may be required or requested by the General
Partner.

 

(b)                                 This Agreement, together with the other
Transaction Documents, constitutes the entire agreement and understanding of the
Partners with respect to the matters covered hereby and shall supersede all
previous written, oral or implied agreements, representations, statements,
promises and understandings between them with respect to such matters.

 

(c)                                  This Agreement shall be binding upon, and
inure to the benefit of, the parties to this Agreement and their respective
permitted successors and assigns.

 

(d)                                 The validity, interpretation and enforcement
of this Agreement shall be governed by the laws of the State of Delaware without
regard to its principles of conflicts of law.

 

A-71

--------------------------------------------------------------------------------


 

(e)                                  Each Partner hereby submits to the
exclusive jurisdiction of any United States Federal court sitting in New York
County or New York State Court located in New York County in any action or
proceeding arising out of or relating to this Agreement.

 

(f)                                   EACH OF THE PARTNERS HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, A TRIAL BY JURY IN ANY ACTION ARISING OUT OF
MATTERS RELATED TO THIS AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

(g)                                  Subject to Section 23(e), if any provision
in this Agreement shall be determined by a court of competent jurisdiction to be
invalid or unenforceable, such provision shall be enforced to the extent it can
be so enforced and such determination shall not affect the remaining provisions
of this Agreement, all of which shall remain in full force and effect.

 

(h)                                 The failure of any Partner to enforce at any
time any of the provisions of this Agreement shall not be construed to be a
waiver of any such provision or of any other provision, nor in any way affect
the validity of this Agreement or the right of any Partner to enforce each and
every such provision in the future. No waiver of any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.  Any Partner
may, at such Partner’s option, waive any provision of this Agreement provided
such waiver is in writing.

 

(i)                                     The rights and remedies of the Partners
set forth in this Agreement are not exclusive and each Partner shall be entitled
to all rights and remedies available to such party under applicable legal or
equitable principles.

 

(j)                                    The headings of the Sections in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(k)                                 Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine and neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural, and vice versa.

 

(l)                                     This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original against any party
who signed such counterpart, but all of which together shall constitute one and
the same instrument.  A facsimile or electronic PDF copy of a signature hereto
shall be fully effective as if an original.

 

(m)                             The Schedules and Exhibits annexed hereto or
otherwise set forth in the Supplemental Letter are an integral part of this
Agreement and all references herein to this Agreement shall encompass such
Schedules and Exhibits.

 

(n)                                 Unless otherwise indicated, all section
references are to this Agreement.

 

(o)                                 Each Partner hereby agrees and acknowledges
that: (i) the General Partner and Roseland Residential Holding, LLC, as a
Limited Partner, has retained Seyfarth Shaw LLP (the “GP Law Firm”), the
Rockpoint Preferred Holders, as a Limited Partner, has retained Gibson, Dunn &
Crutcher LLP (the “RP Law Firm”), in each case, in connection with the drafting
of this Agreement, and (ii) each of the General Partner and Roseland Residential

 

A-72

--------------------------------------------------------------------------------


 

Holding, LLC, on the one hand, and the Rockpoint Preferred Holders, on the other
hand, expects to continue to retain the GP Law Firm and the RP Law Firm,
respectively, in connection with matters involving the Partnership.  The other
Partners agree that the GP Law Firm may continue to represent MCRC, MCRLP, MCPT,
the General Partner, the Partnership and related Affiliates and Subsidiaries. 
Each of the Partners agrees and waives any present or future conflict for such
representation. The RP Law Firm shall be free to represent the Rockpoint
Preferred Holders and their respective Affiliates in the enforcement of the
Transaction Documents.  Each of the Rockpoint Preferred Holders agrees and
acknowledges that in the event of a default on the part of any of the Rockpoint
Preferred Holders, the GP Law Firm shall be free to represent each of the
Partners (other than the Rockpoint Preferred Holders) and their respective
Affiliates and Subsidiaries in the enforcement of the Transaction Documents.
Each Partner has had, and will have, the opportunity to retain its own
independent counsel with respect to this Agreement and as to any other matters
related hereto and to future matters, but unless otherwise agreed to, shall pay
all its own fees and expenses of such independent counsel.

 

24.                               CERTIFICATION OF PARTNERSHIP INTERESTS.

 

(a)                                 Each Partnership Interest shall constitute
and shall remain a “security” within the meaning of, and governed by,
(i) Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the States of Delaware and New York
and (ii) the corresponding provisions of the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the
1994 revisions to Article 8 of the Uniform Commercial Code as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1994
(and each Partnership Interest shall be treated as such a “security” for all
purposes, including, without limitation, perfection of the security interest
therein under Article 8 of each applicable Uniform Commercial Code as the
Partnership has “opted-in” to such provisions).  Notwithstanding any provision
of this Agreement to the contrary, to the extent that any provision of this
Agreement is inconsistent with any non-waivable provision of Article 8 of the
Uniform Commercial Code as in effect in the State of Delaware (6 Del C. § 8-101,
et. seq.) (the “UCC”), such provision of Article 8 of the UCC shall be
controlling.

 

(b)                                 Upon the issuance of Partnership Interests
to any Person in accordance with the provisions of this Agreement or with
respect to any Partnership Interests that have already been issued by the
Partnership and are currently outstanding and owned by any Person, without any
further act, vote or approval of any Partner or any officer, director or officer
of the Partnership, or any Person, the Partnership and the General Partner as
the General Partner on behalf of the Partnership, may, but shall not be required
to, issue or cause to be issued one or more non-negotiable certificates in the
name of such Person evidencing the ownership of the Partnership Interests in the
Partnership of such Person (each such certificate, a “Partnership Interest
Certificate”).  Each such Partnership Interest Certificate shall be denominated
in terms of the Partnership Units in the Partnership evidenced by such
Partnership Interest Certificate and shall be signed by the General Partner on
behalf of the Partnership.

 

(c)                                  Without any further act, vote or approval
of any Partner, the Partnership and the General Partner on behalf of the
Partnership shall issue or cause to be issued a new

 

A-73

--------------------------------------------------------------------------------


 

Partnership Interest Certificate in place of any Partnership Interest
Certificate previously issued if the holder of the Partnership Interests
represented by such Partnership Interest Certificate, as reflected on the books
and records of the Partnership:

 

(i)                                     makes proof by affidavit, in form and
substance satisfactory to the General Partner on behalf of the Partnership, that
such previously issued Partnership Interest Certificate has been lost, stolen or
destroyed; and

 

(ii)                                  requests the issuance of a new Partnership
Interest Certificate before the Partnership has written notice that such
previously issued Partnership Interest Certificate has been acquired by a
purchaser for value in good faith and without notice of an adverse claim.

 

(f)                                   Upon a Partner’s transfer in a transaction
that constitutes a Permitted Transfer in accordance with the provisions of this
Agreement of any or all Partnership Interests represented by a Partnership
Interest Certificate, the transferee of such Partnership Interests shall deliver
such Partnership Interest Certificate to the Partnership for cancellation
(executed by such transferee on the reverse side thereof), and the Partnership
shall thereupon issue a new Partnership Interest Certificate to such transferee
for the Partnership Units in the Partnership being transferred and, if
applicable, cause to be issued to such Partner a new Partnership Interest
Certificate for that percentage of Partnership Interests in the Partnership that
were represented by the canceled Partnership Interest Certificate and that are
not being transferred.

 

25.                               REGISTRATION OF PARTNERSHIP INTERESTS.

 

The Partnership shall maintain books for the purpose of registering the Transfer
of Partnership Interests.  A Transfer of a Partner’s Partnership Interests shall
be effective upon registration of such Transfer in the books of the Partnership,
subject to, and in accordance with, the terms of this Agreement.

 

26.                               EVENTS OF DEFAULT; REMEDIES.

 

(a)                                 Events of Default.  Any of the following
shall constitute an “Event of Default”:

 

(i)                                     The Partnership fails to pay to a
Rockpoint Preferred Holder or its Affiliates, as applicable, any financial
obligations required to be paid to it pursuant to this Agreement, including,
without limitation, the Purchase Payments, and such failure continues for five
(5) Business Days following the General Partner’s receipt of written notice from
the Rockpoint Class A Preferred Holder with respect to such non-payment;

 

(ii)                                  The occurrence of a Rockpoint Class A Base
Return Default and such failure continues for five (5) Business Days following
the General Partner’s receipt of written notice from the Rockpoint Class A
Preferred Holder with respect to such Rockpoint Class A Base Return Default;

 

(iii)                               The Partnership, the General Partner, MCRC
or any other MCRC Party or Partnership Party, each as defined in the Investment
Agreement, fails to perform or

 

A-74

--------------------------------------------------------------------------------


 

observe any other material covenant or agreement (not specified in
Section 26(a)(i) above) contained in the Transaction Documents on such Person’s
part to be performed or observed and such failure continues (A) for twenty (20)
Business Days following the General Partner’s receipt of written notice from a
Rockpoint Preferred Holder with respect to such default or (B) if such failure
is not capable of being cured within twenty (20) Business Days, the General
Partner delivers to each Rockpoint Preferred Holder a written notice indicating
that such failure is not capable of being cured within twenty (20) Business
Days, then such Person shall have up to an additional twenty (20) Business Days
to cure such failure; provided such Person uses its commercially reasonable
efforts to cure in a diligent fashion such failure within such period; and

 

(iv)                              A FIRPTA Event shall occur.

 

(b)                                 Remedies.

 

(i)                                     If any Event of Default occurs:

 

(A)                               and is continuing, the rate of the Rockpoint
Class A Base Return and any Deficiency Return described in clause (i)(A) of the
definition of such term shall automatically increase to eighteen percent (18%)
per annum, compounded monthly and based on a thirty (30)-day month and three
hundred sixty (360)-day year;

 

(B)                               (I) described in Section 26(a)(i) remains
uncured for a period of one hundred twenty (120) calendar days following the
General Partner’s receipt of written notice of such Event of Default from the
Rockpoint Preferred Holders (an “Uncured Event of Default”), which such Uncured
Event of Default, once triggered at the end of such one hundred twenty (120)
calendar day period, may not be subsequently cured without the written consent
of the Rockpoint Preferred Holders, and (II) such Event of Default is continuing
following the tenth (10th) anniversary of the Effective Date, the Rockpoint
Preferred Holders may effect their right to expand the RRT Board of Trustees and
to nominate and have elected a majority of the members of the RRT Board of
Trustees as provided in the RRT Shareholders Agreement;

 

(C)                               during the Lockout Period and such Event of
Default is an Uncured Event of Default, then, for the purposes set forth in this
Section 26(b)(i)(C), the Rockpoint Preferred Holders may by delivery of written
notice to the Partnership cause the Lockout Period to be treated as having ended
as of the date of such notice and the Rockpoint Preferred Holders and the REIT
Owners shall have the right to cause the General Partner to acquire the Put/Call
Interests in the same manner as if the General Partner were acquiring the
Put/Call Interest in connection with an Early Purchase (which, for the avoidance
of doubt, would include the right to any Distribution Make-Whole and the right
to make the Conversion Election and cause the Partnership to issue Common
Interests in exchange for the Preferred Interests held by the Rockpoint
Preferred Holders in accordance with Section 13(f)).  Nothing in this
Section 26(b)(i)(C) shall be deemed to end the Lockout Period for purposes of
the General Partner’s or Partnership’s rights to cause the Put/Call Interests to
be acquired.

 

(ii)                                  The remedies specified in
Section 26(b)(i) above are not intended to be exclusive of any other remedy and
shall be in addition to every other remedy now or hereafter existing at law or
in equity.

 

A-75

--------------------------------------------------------------------------------


 

* * * * * Signature page follows * * * * *

 

A-76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the General Partner has executed and delivered this Second
Amended and Restated Limited Partnership Agreement of Roseland Residential, L.P.
as of the date first above written.

 

 

General Partner

 

 

 

ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[signatures continue on next page]

 

A-77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Limited Partners have executed and delivered this Second
Amended and Restated Limited Partnership Agreement of Roseland Residential, L.P.
as of the date first above written.

 

 

Limited Partners

 

 

 

RPIIA-RLA, L.L.C., a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

RPIIA-RLB, L.L.C., a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[signatures continue on next page]

 

A-78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, solely with respect to Sections 8(b) and 10(g)(iii), each of
MCRLP and MCRC has executed and delivered this Second Amended and Restated
Limited Partnership Agreement of Roseland Residential, L.P. as of the date first
above written.

 

 

 

MACK-CALI REALTY, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

Mack-Cali Realty Corporation, a Maryland corporation its General Partner

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

MACK-CALI REALTY CORPORATION,

 

a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

A-79

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS; CAPITAL CONTRIBUTIONS; PARTNERSHIP UNITS; PERCENTAGE INTERESTS

 

Name and Address

 

Capital 
Commitment

 

Capital 
Contribution

 

RRT Initial 
Capital 
Contribution

 

Partnership Units

 

Percentage 
Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL PARTNER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roseland Residential Trust

c/o Mack-Cali Realty Corporation

Harborside 3

210 Hudson Street, Suite 400

Jersey City, NJ 07311

Fax: (732) 590-1009

 

$

0

 

$

1,230,000,000

*

$

1,217,700,000

*

1,230,000 Common Partnership Units

 

89.13

%

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED PARTNERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RPIIA-RLA, L.L.C.

500 Boylston Street

Boston, MA 02116

Fax: (617) 437-7011(2)

 

$

297,000,000

 

$

147,000,000

 

 

 

147,000 Class A Partnership Units

 

10.65

%

 

 

 

 

 

 

 

 

 

 

 

 

RPII-RLB, L.L.C.

500 Boylston Street

Boston, MA 02116

Fax: (617) 437-7011

 

$

3,000,000

 

$

3,000,000

 

 

 

3,000 Class B Partnership Units

 

0.22

%

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$

1,380,000,000

 

 

 

1,380,000Partnership Units

 

100

%

 

--------------------------------------------------------------------------------

(2)                                  All notices to RP should be sent to the
attention of:  Paisley Boney, Ron Hoyl, Steve Chen and Joe Goldman.

*                                          Subject to adjustment prior to
closing based on Supplemental Letter.

 

A-80

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

MAJOR DECISIONS

 

Each of the following shall be a Major Decision as to which the prior written
consent of the Rockpoint Preferred Holders (subject to Sections 5(b)(iii),
10(b), 12(c)(iii) and 13(h)) is required before the General Partner may make any
such Major Decision or take any action, directly or indirectly, in furtherance
thereof (including causing (i) any Subsidiary, (ii) the general partner or
manager of any Subsidiary or (iii) the Partnership to consent to any action
pursuant to the organizational documents of any Subsidiary which is a Major
Decision):

 

1.                                      Any debt financing in excess of
sixty-five percent (65%) of the ratio of (i) loan-to-cost, with respect to for
development Properties (including any Properties the Partnership or any
Subsidiary may acquire), and (ii) loan-to-value, with respect to existing
Properties or Properties acquired; provided that any proceeds from the debt
financing of an existing asset must be retained at the Partnership level and
used for acquisition, renovation and/or development.

 

2.                                      Financing at the level of the
Partnership. that is pari-passu or senior to the Preferred Interests, except for
any financing contemplated by the Credit Enhancement Services Agreement.

 

3.                                      Any new investment opportunity to the
extent such opportunity requires an equity capitalization in excess of ten
percent (10%) of the Partnership’s most recent Fair Market Value, as determined
pursuant to Section 14; provided that the Partnership’s existing, pre-identified
development pipeline at the Closing Date as set forth in the applicable schedule
to the Supplemental Letter is hereby deemed pre-approved by the Rockpoint
Preferred Holders.

 

4.                                      Any new investment opportunities located
in a metropolitan statistical area where neither the Partnership nor any
Subsidiary owned property as of its previous fiscal quarter.

 

5.                                      Declaration of Bankruptcy by the
Partnership or the General Partner.

 

6.                                      Any transaction or arrangement between
the Partnership or any of its Subsidiaries, on the one hand, and MCRC, MCRLP or
any of their respective Affiliates, on the other hand (including, without
limitation, any financings involving such Persons or any change, modification,
termination or amendment to, or waiver of, any provision of an agreement between
the Partnership or any of its Subsidiaries and any of such Persons (including,
without limitation, the Shared Services Agreement and the Credit Enhancement
Agreement); provided that the transfer prices for repurposing certain sites
currently

 

A-81

--------------------------------------------------------------------------------


 

owned by MCRC or MCRLP that may be transferred to the Partnership in the future,
which prices and sites in the applicable schedule to the Supplemental Letter,
are hereby deemed pre-approved by the Rockpoint Preferred Holders; provided
further that the transfer price for repurposing any site which is not set forth
in the Supplemental Letter shall be MCRC’s or MCRLP’s book value for such site.

 

7.                                      Any equity granted, or equity incentive
plan adopted, in each case at the level of the Partnership or any of its
Subsidiaries.

 

8.                                      Other than making ordinary course
borrowings under the Credit Enhancement Agreement and making ordinary course
repayments thereof, make any decision or concede any right under or with respect
to the Credit Enhancement Agreement.

 

A-82

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

SUBSIDIARIES

 

1.                                      M-C Harsimus Partners L.L.C. (NJ)

 

2.                                      Plaza VIII & IX Associates L.L.C. (NJ)

 

3.                                      Mack-Cali Harborside Unit A L.L.C. (NJ)

 

4.                                      MC Richmond NB L.L.C. (NJ)

 

5.                                      MC Riverwatch NB L.L.C. (NJ)

 

6.                                      RRT 2 Campus L.L.C. (NJ)*

 

7.                                      Roseland Residential TRS Corp. (DE)

 

8.                                      MC Roseland TRS Operating L.L.C. (DE)

 

9.                                      BA Roseland L.L.C. (DE)

 

10.                               Roseland/RBA, L.L.C. (NJ)

 

11.                               Roseland Hospitality Corp. (NJ)

 

12.                               Roseland Services L.L.C. (DE)

 

13.                               Roseland Management Services, L.P. (DE)

 

14.                               Roseland Designs, L.L.C. (NJ)

 

15.                               Roseland Asset Services, L.L.C. (NJ)

 

16.                               Roseland Residential Development, L.L.C. (NJ)

 

17.                               Roseland Management Holding, L.L.C. (NJ)

 

18.                               Roseland Management Company, L.L.C. (NJ)

 

19.                               Port Imperial South 1/3 Holding, L.L.C. (NJ)

 

20.                               Port Imperial South 1/3 Garage, L.L.C. (NJ)

 

21.                               Roseland/Port Imperial South, L.L.C. (NJ)

 

A-83

--------------------------------------------------------------------------------


 

22.                               Port Imperial South, L.L.C. (NJ)

 

23.                               Roseland 4/5 Holding, L.L.C. (NJ)

 

24.                               Port Imperial South 4/5 Holding L.L.C. (NJ)

 

25.                               Port Imperial South 4/5 Garage, L.L.C. (NJ)

 

26.                               Port Imperial South 4/5 Retail, L.L.C. (NJ)

 

27.                               MC Roseland Port Imperial 11 L.L.C. (NJ)**

 

28.                               Port Imperial South 11, L.L.C. (NJ)**

 

29.                               Port Imperial South 11 Holding, L.L.C. (NJ)**

 

30.                               Port Imperial South 11 Urban Renewal, L.L.C.
(NJ)

 

31.                               Roseland Freehold LLC (NJ)

 

32.                               MC Roseland Epsteins L.L.C. (DE)

 

33.                               MC Roseland Jersey City II L.L.C. (DE)

 

34.                               MC Roseland NJ Holdings L.L.C. (NJ)

 

35.                               MC Roseland Monaco L.L.C.(DE)

 

36.                               MC Roseland/North Retail, L.L.C. (DE)

 

37.                               MC Port Imperial Hotel L.L.C. (NJ)

 

38.                               XS Hotel Urban Renewal Associates LLC (NJ)

 

39.                               XS Hotel Associates LLC (NJ)

 

40.                               MC Port Imperial Hotel TRS, L.L.C. (NJ)

 

41.                               Port Imperial South 1/3 Retail, L.L.C. (NJ)

 

42.                               MC Roseland Marbella South L.L.C. (DE)

 

43.                               Roseland/Riverwalk G, L.L.C. (NJ)**

 

44.                               PruRose Riverwalk G, L.L.C. (NJ)

 

45.                               MC Roseland Hillsborough, L.L.C. (DE)

 

46.                               MC Roseland/Waterfront Partners, L.L.C. (DE)

 

A-84

--------------------------------------------------------------------------------


 

47.                               Roseland / Harrison, L.L.C. (NJ)

 

48.                               Roseland/Port Imperial, L.L.C. (NJ)

 

49.                               Roseland / Lincoln Harbor, L.L.C. (NJ)

 

50.                               233 Canoebrook Associates, L.L.C. (NJ)

 

51.                               Overlook Ridge L.L.C. (DE)

 

52.                               Roseland/Overlook, L.L.C. (NJ)

 

53.                               Overlook Ridge JV, L.L.C. (DE)**

 

54.                               MC Chestnut Street Realty, L.L.C. (PA)**

 

55.                               MC Roseland MA Holdings L.L.C. (MA)

 

56.                               Roseland/Overlook 2C/3B, L.L.C. (NJ)

 

57.                               Overlook Ridge JV 2C/3B, L.L.C. (DE)

 

58.                               Overlook Ridge Apartments Investors LLC (DE)

 

59.                               Overlook Ridge Chase II L.L.C. (DE)

 

60.                               Overlook Ridge III L.L.C. (DE)

 

61.                               MC Roseland Portside at Pier One L.L.C. (DE)

 

62.                               Portside Master Company, L.L.C. (NJ)

 

63.                               Portside Apartment Holdings, L.L.C. (DE)

 

64.                               Portside Apartment Developers, L.L.C. (DE)

 

65.                               Alterra I L.L.C. (DE)

 

66.                               MC Roseland Portside L.L.C. (DE)**

 

67.                               Portside Holdings, L.L.C. (DE)**

 

68.                               Portside 5/6, L.L.C. (DE)

 

69.                               Portside 1/4, L.L.C. (DE)

 

70.                               MC Roseland Worcester L.L.C. (DE)

 

71.                               Mack-Cali TC L.L.C. (DE)**

 

A-85

--------------------------------------------------------------------------------


 

72.                               MC Roseland Washington Street L.P. (DE)

 

73.                               MC Monument Apartment L.P. (PA)

 

74.                               Roseland Monument L.L.C. (DE)

 

75.                               MC Roseland VA Holdings L.L.C. (VA)

 

76.                               CHAI JV Member LLC (VA)

 

77.                               MC Roseland NY Holdings L.L.C. (NY)

 

78.                               Roseland/Eastchester, L.L.C. (DE)

 

79.                               150 Main Street, L.L.C. (DE)

 

80.                               55 Corporate Realty L.L.C. (DE)

 

81.                               55 Corporate Partners L.L.C. (DE)

 

82.                               MC 55 Corporate Drive LLC (DE)

 

83.                               Alterra II L.L.C. (DE)

 

84.                               MC 55 Corporate Manager LLC (DE)

 

85.                               Rahway Apts TIC L.L.C. (NJ)

 

86.                               Park Square TIC L.L.C. (NJ)

 

87.                               PSA Rahway TIC L.L.C. (NJ)

 

88.                               Greenbelt/Springhill Lake Associates L.L.C.
(MD)

 

89.                               Greenbelt L Realty LLC (MD)

 

90.                               Greenbelt Holding LLC (MD)

 

91.                               Greenbelt GKA Realty LLC (MD)

 

92.                               Greenbelt I-1 Realty LLC (MD)

 

93.                               Mack-Cali Johnson Road L.L.C. (NJ)

 

94.                               M-C Plaza VI & VII L.L.C. (NJ)

 

95.                               Littleton Realty Associates L.L.C. (NJ)

 

96.                               Parcel 8-9 at Port Imperial LLC (NJ)

 

A-86

--------------------------------------------------------------------------------


 

97.                               Parcel 1-3 at Port Imperial LLC (NJ)

 

98.                               Parcel 16 at Port Imperial LLC (NJ)

 

99.                               Park Parcel at Port Imperial LLC (NJ)

 

100.                        Parcel 2 at Port Imperial LLC (NJ)

 

101.                        Port Imperial Marina LLC (NJ)

 

102.                        MC Plaza 8-9 PM L.L.C. (NJ)

 

103.                        MC Roseland Parcel 2 L.L.C (NJ)

 

104.                        Rosewood Morristown, L.L.C. (NJ)

 

105.                        Morristown Epsteins, L.L.C. (NJ)

 

106.                        Epsteins B Rentals, L.L.C. (NJ)

 

107.                        Epsteins B Metropolitan Rosewood Unit, L.L.C. (NJ)

 

108.                        Epsteins B 40 Park Rosewood Unit, L.L.C. (NJ)

 

109.                        40 Park Holdings, L.L.C. (NJ)

 

110.                        40 Park, L.L.C. (NJ)

 

111.                        Marbella RoseGarden, L.L.C. (NJ)

 

112.                        PruRose Marbella I, L.L.C. (DE)

 

113.                        Marbella Tower Urban Renewal Associates, L.L.C.
(Ground Lessee)(NJ)

 

114.                        Marbella Tower Associates, L.L.C. (Ground
Lessor)(NJ)

 

115.                        RoseGarden Monaco L.L.C. (NJ)

 

116.                        RoseGarden Monaco Holdings L.L.C. (NJ)

 

117.                        Monaco Holdings, L.L.C. (NJ)

 

118.                        PruRose Monaco Holdings, L.L.C. (NJ)

 

119.                        Monaco South Urban Renewal, LLC (NJ)

 

120.                        Monaco North Urban Renewal, L.L.C. (NJ)

 

121.                        Port Imperial North Retail, L.L.C. (NJ)

 

A-87

--------------------------------------------------------------------------------


 

122.                        Rose Garden Marbella South, L.L.C. (NJ)

 

123.                        PruRose Marbella II, L.L.C. (DE)

 

124.                        Marbella Tower Urban Renewal Associates South,
L.L.C. (NJ)

 

125.                        Riverwalk G Urban Renewal, L.L.C. (NJ)

 

126.                        Hillsborough 206 Holdings, L.L.C. (NJ)

 

127.                        Grand Jersey Waterfront Urban Renewal Associates,
L.L.C. (NJ)

 

128.                        Roseland / Port Imperial Partners, L.P. (DE)

 

129.                        Crystal House Apartments Investors LLC (DE)

 

130.                        Capitol Place Mezz LLC (DE)

 

131.                        Port Imperial Clubhouse, L.L.C. (NJ)

 

132.                        Riverwalk C Urban Renewal, L.L.C. (NJ)

 

133.                        Station Townhouses LLC (DE)

 

134.                        Atlantis Charter Company, L.L.C. (NJ)

 

135.                        Andover Place Apts, L.L.C. (DE)**

 

136.                        120 Passaic Street LLC (NJ)***

 

137.                        1 Water Street L.L.C. (NY)***

 

138.                        135 Chestnut Realty L.L.C. (NJ)***

 

139.                        85 Livingston SPE LLC****

 

140.                        6 Becker SPE LLC****

 

--------------------------------------------------------------------------------

*Currently owned by qualified intermediary, Roseland Residential, L.P. is
non-member manager.

**Dissolution papers being filed.

***Repurposing properties to be transferred prior to closing.

****Roseland option properties pursuant to limited partnership agreement
anticipated to be transferred post closing.

 

Limited Controlled Subsidiaries

 

141.                        Epsteins C Lofts, L.L.C. (NJ)

 

A-88

--------------------------------------------------------------------------------


 

142.                        Harborside Unit A Urban Renewal, L.L.C. (NJ)

 

Non-Controlled Subsidiaries

 

143.                        Belle Associates, L.L.C. (NJ)

 

144.                        Riverpark at Harrison I Urban Renewal, L.L.C. (NJ)

 

145.                        Millrose Developers, L.L.C. (NJ)

 

146.                        Elmajo Urban Renewal Associates, LLC*

 

147.                        Estuary Urban Renewal Unit B, LLC*

 

--------------------------------------------------------------------------------

* Sold membership interest in these entities February 15, 2017.

 

A-89

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PRINCIPLES OF CONVERSION TO COMMON INTERESTS

 

If the conditions to the application of this Schedule 4 are met, then the
Partnership shall determine the Percentage Interests of each Partner (other than
any MC Class A Preferred Holder, if it is a Partner at such time).  In order to
determine Percentage Interest, each Partner’s Numerator and the Denominator must
be computed.

 

The Denominator is the sum of the Partnership Interest Liquidation Values for
all Partnership Interests (other than any Class A Preferred Partnership Interest
remaining outstanding).

 

The Numerator for Rockpoint Class A Preferred Holder (if it makes the Conversion
Election) is the Class A Waterfall Value.

 

The Numerator of the Rockpoint Class B Preferred Holder (if it makes the
Conversion Election) is the Partnership Interest Liquidation Value of the
Class B Preferred Partnership Interest owned by the Rockpoint Class B Preferred
Holder, or, if greater, the Rockpoint Class B Preferred Holder’s Capital
Contributions plus the Rockpoint Class B Preferred Holder’s Distribution
Make-Whole with respect thereto.

 

The Numerator of RRT is the Denominator minus the Numerators for the Rockpoint
Preferred Holders that make the Conversion Election.  For the sake of clarity,
if any Common Interests are issued after the Effective Date, such Common
Interests (including any Common Interests acquired by the Rockpoint Preferred
Holders or their Affiliates) shall be included within the reference to RRT in
this schedule, and shall share pro rata based on the Common Interests owned by
them at the time of conversion.

 

Each holder of Common Interests will be entitled to non-liquidating
distributions based on its Percentage Interest.  Target allocations of Profit
and Loss (or, alternatively, Modified Net Income and remaining items of income
or loss, as determined by the Rockpoint Preferred Holders after consultation
with its tax advisors at the time the Agreement is being modified to reflect
this schedule) to cause the Rockpoint Class A Preferred Holder and/or Rockpoint
Class B Preferred Holder’s Capital Account (increased by its share of minimum
gain and by any built-in gain specially allocated, as described below) to be in
the same proportion to its Percentage Interest .  Notwithstanding the foregoing,
Rockpoint Class A Preferred Member shall have the right, at the time the
Conversion Election is implemented, to cause future Losses to be allocated to
the Members in proportion to their respective Percentage Interests if it deems
necessary after consultation with its tax advisors.

 

In connection with the conversion of the Rockpoint Class A Preferred Interests
and/or Rockpoint Class B Preferred Interests, there will be a book-up/down to
FMV to the extent permissible or, if not permissible, a modification of the
Agreement to specially allocate built-in gain at the time of the conversion
(determined by reference to the difference between Fair Market Value and Gross
Asset Value at that time) among the Partners in a manner that is

 

A-90

--------------------------------------------------------------------------------


 

consistent with how such built-in gain would have been allocated in connection
with a revaluation event.

 

Example:

 

Assume:

 

·                                          An event results in a transaction
that would cause a purchase of the Rockpoint REIT Interests.

 

·                                          FMV (net of all debt) of the
Partnership is determined to be $1.8B.

 

·                                          If the $1.8B were distributed
pursuant to section 9(a)(ii) and 9(d), the REIT Owners would be entitled to the
distributions under Sections 9(a)(ii) and 9(d) equal to $500M, including any
previously deferred amounts and any Distribution Make-Whole (this is the Class A
Waterfall Value).

 

·                                          Rockpoint’s Class B Capital
Contributions were $5M.

 

·                                          Upon a sale of Partnership assets for
FMV (including any assets of Applicable Entities that own Permitted Sale
Properties), there would be Permitted Sale Property Gain of $40M, and therefore
the Partnership Interest Liquidation Value of the Rockpoint Class B Preferred
Holder’s Class B Preferred Interest is $9M.

 

·                                          All other Permitted Sale Property
Gain has been distributed.

 

·                                          Based on a deemed asset sale at FMV,
and the allocation under Article 7 of all amounts that would arise therefrom,
the Capital Accounts of the Partners would be:

 

·                                          Rockpoint Class A Preferred Holder: 
$450M

 

·                                          Rockpoint Class B Preferred Holder:
$9M

 

·                                          RRT: $1.341B

 

·                                          Rockpoint Class A Preferred Holder
and Rockpoint Class B Preferred Holder make the Conversion Election.

 

·                                          Members’ Capital Accounts before the
Conversion Election are:

 

·                                          Rockpoint Class A Preferred Holder: 
$295M (19.667%)

 

·                                          Rockpoint Class B Preferred Holder:
$5M (0.333%)

 

·                                          RRT: $1.2B (80%)

 

·                                          No MC Class B Preferred Interests and
no other Partnership Interests have been issued.

 

A-91

--------------------------------------------------------------------------------


 

Consequences:

 

1.                                      If there is an ability to restate
Capital Accounts in connection with the Conversion election.

 

a.                                      Capital Accounts of the Partners will be
restated to equal (subject to availability of sufficient items):

 

·                                          Rockpoint Class A Preferred Holder: 
$450M

 

·                                          Rockpoint Class B Preferred Holder:
$9M

 

·                                          RRT: $1.341B

 

b.                                      Percentage Interests of the Partners
from and after the conversion are:

 

·                                          Rockpoint Class A Preferred Holder: 
27.78% (500/1800)

 

·                                          Rockpoint Class B Preferred Holder:
0.5% (9/1800)

 

·                                          RRT: 71.72% (1291[which is 1800 minus
500 minus 9]/1800)

 

c.                                       Liquidating distributions will be made
in accordance with positive Capital Account balances.

 

d.                                      First dollars of [Net Profit]/[Modified
Net Income] will be allocated to Rockpoint Class A Preferred Holder and
Rockpoint Class B Preferred Holder, and if Rockpoint Class A Preferred Holder so
determines, first dollars of [Net Loss]/[Losses] may be allocated to RRT, until
the Partners’ adjusted Capital Accounts (Capital Accounts plus
partnership/partner minimum gain) are in proportion to their respective
Percentage Interests.

 

e.  Once adjusted Capital Accounts are in proportion to Percentage Interests,
then future allocations will be based on Percentage Interests.

 

2.  Assume no ability to restate Capital Accounts solely as a result of the
Conversion Election

 

a.                                      Capital Accounts immediately following
conversion remain as set forth above.

 

b.                                      Non-liquidating distributions will be
made in the same Percentage Interests as described in 1.b. above.

 

c.                                       Liquidating distributions will be made
in accordance with positive Capital Account balances.

 

d.                                      Partnership agreement will be amended to
allocate existing built-in gain of $300M among the partners in the same manner
as if the assets of the partnership had been revalued in connection with the
conversion.  This would result in a special allocation of the first dollars of
gain $155M to Rockpoint Class A Preferred Holder. $4M to Rockpoint Class B

 

A-92

--------------------------------------------------------------------------------


 

Preferred Holder, and $141M to RRT.  This gain would be included in the Capital
Account in the same manner as minimum gain for purposes of applying the target
allocation provisions.

 

e.                                       First dollars of [Net Profit]/[Modified
Net Income] will be allocated to Rockpoint Class A Preferred Holder and
Rockpoint Class B Preferred Holder, and if Rockpoint Class A Preferred Holder so
determines, first dollars of [Net Loss]/[Losses] may be allocated to RRT, until
the Partners’ adjusted Capital Accounts (Capital Accounts plus
partnership/partner minimum gain and, for these purposes, including gain
specially allocated under d. above) are in proportion to their respective
Percentage Interests.

 

f.                                        Once adjusted Capital Accounts are in
proportion to Percentage Interests, then future allocations will be based on
Percentage Interests.

 

A-93

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Shared Services Agreement

 

See attached.

 

A-94

--------------------------------------------------------------------------------


 

SHARED SERVICES AGREEMENT

 

between

 

MACK-CALI REALTY, L.P.

 

and

 

ROSELAND RESIDENTIAL, L.P.

 

Effective March    , 2017

 

A-95

--------------------------------------------------------------------------------


 

SHARED SERVICES AGREEMENT

 

THIS SHARED SERVICES AGREEMENT (together with the Schedule and Exhibit attached
hereto, the “Agreement”), dated March    , 2017 (the “Effective Date”), is by
and between Mack-Cali Realty, L.P., a Delaware limited partnership (“MCRLP”) and
Roseland Residential, L.P., a Delaware limited partnership (the “Partnership”). 
MCRLP and the Partnership shall be collectively referred to herein as the
“Parties”, and each, a “Party”.

 

RECITALS

 

WHEREAS, the Partnership is issuing up to $300,000,000 in preferred equity units
to RPIIA-RLA, L.L.C., a Delaware limited liability company (together with its
permitted successors, assigns and transferees, “RP Investor I”), and RPIIA-RLB,
L.L.C., a Delaware limited liability company (together with its permitted
successors, assigns and transferees, “RP Investor II” and, together with RP
Investor I, the “Investors”) pursuant to the terms of that certain Preferred
Equity Investment Agreement, dated February 27, 2017 (the “Investment
Agreement”) by and among the Partnership, MCRLP, Mack-Cali Realty Corporation, a
Maryland corporation, Mack-Cali Property Trust, a Maryland business trust,
Mack-Cali Texas Property, L.P., a Texas limited partnership, Roseland
Residential Trust, a Maryland real estate investment trust (the “General
Partner”), Roseland Residential Holding L.L.C., a Delaware limited liability
company (the “Limited Partner”), and the Investors (the “Transaction”);

 

WHEREAS, in connection with the Transaction, the General Partner, the Limited
Partner, and the Investors are amending and restating that certain Amended and
Restated Agreement of Limited Partnership of Roseland Residential, L.P., dated
as of December 22, 2015, and entering into that certain Second Amended Restated
Agreement of Limited Partnership of Roseland Residential, L.P., dated as of
March    , 2017 (the “Partnership Agreement”);

 

WHEREAS, in connection with the Transaction, MCRLP has agreed to provide certain
Services (as defined below) to the Partnership on a going forward basis on the
terms and conditions set forth herein; and

 

WHEREAS, in connection with providing the Services, MCRLP has agreed to share
certain commercial office space, executive and administrative employees,
proprietary systems, processes, and other assets with the Partnership, on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree, intending to be legally bound, as follows:

 

A-96

--------------------------------------------------------------------------------


 

ARTICLE I

 

SHARED SERVICES

 

Section 1.01                            Shared Services, Assets, and Employees.

 

(a)                                 Services.

 

Commencing on the Effective Date and continuing through the duration of the
Services Period (as defined below), MCRLP shall assist the Partnership in its
day-to-day business and operations, as an indirect subsidiary of MCRLP.  MCRLP
shall provide the Partnership with (i) those services provided to the
Partnership prior to the Effective Date and those services described on
Schedule 1 and (ii) any additional services reasonably required by the
Partnership to conduct its business that MCRLP provides for itself or its
affiliates (the “Base Services” and, together with Additional Services agreed by
the Parties in accordance with Section 1.1(b), the “Services”).  The Services
shall only be made available, and the Partnership shall only be entitled to
utilize the Services, for the benefit of the operation of the Partnership’s
business.  MCRLP’s obligations to perform services hereunder shall be limited to
the Services.  Schedule 1 may be amended from time to time with the mutual
consent of both Parties, or as otherwise provided in this Agreement.

 

(b)                                 Additional Services.

 

In the event that the Partnership determines that it would be beneficial for
MCRLP to provide any additional service or services not included in the
Services, or a material change in the then-current Services, to the Partnership,
the Partnership shall request in writing that MCRLP provide such additional
services (as so determined, the “Additional Services”).  MCRLP shall, in its
reasonable discretion, determine (i) whether to provide such Additional
Services, taking into consideration its ability to provide such Additional
Services, and (ii) the amount, if any, by which the Services Fee (as defined
below) shall be increased to reflect all Additional Services to be performed. 
The Parties shall agree in writing on any Additional Services to be performed
and any corresponding increase in the Services Fee.  Following such agreement,
Schedule 1 shall be amended to reflect all Additional Services to be performed. 
The Additional Services shall be subject to the terms and conditions of this
Agreement as with any other Services provided hereunder.  Except as provided
herein, the Services Fee may not be increased without the prior written approval
of the Investors, which approval may not be unreasonably withheld. 
Notwithstanding the foregoing, MCRLP shall have no obligation to provide any
Additional Services or to negotiate the additional Services Fee with the
Partnership or the Investors.

 

(c)                                  Subcontractors.

 

MCRLP may, directly or through one or more affiliates, hire or engage one or
more subcontractors, consultants, vendors, or other third parties (each, a
“Subcontractor”) to perform any or all of the Services under this Agreement to
the extent MCRLP has determined in its sole discretion that such Subcontractors
are reasonably necessary for the efficient performance of any of the Services
and to the extent MCRLP, directly or through one or more

 

A-97

--------------------------------------------------------------------------------


 

affiliates, hires or engages such Subcontractors to provide similar services for
itself or its affiliates; provided, that MCRLP shall remain ultimately
responsible for ensuring that the obligations set forth in this Agreement are
satisfied with respect to any Services provided by any Subcontractor.

 

(d)                                 Sharing of Space and Assets.

 

In connection with the provision of the Services, MCRLP agrees to share with the
Partnership the commercial office space located at Harborside 3, 210 Hudson
Street, Suite 400, Jersey City, NJ 07311 and provide certain computer systems,
hardware, and other assets to the Partnership (collectively, the “Shared
Assets”).  The determination of which assets constitute Shared Assets and the
scope of the Partnership’s use of the Shared Assets shall be made by MCRLP in
its reasonable discretion.  For the avoidance of doubt, the commercial office
space located at 150 JFK Parkway, Short Hills, NJ 07078 and 7 Sylvan Way,
Parsippany, NJ 07054 shall not constitute “Shared Assets” and shall be governed
by separate lease agreements attached hereto as Exhibit A.]

 

(e)                                  Service Delivery Employees.

 

MCRLP may, from time to time, permit some of its employees to render the
Services or perform other functions for the benefit of the Partnership (the
“Service Delivery Employees”).  The Service Delivery Employees will, at all
times, remain employees of MCRLP or its affiliates, and shall not become
employees of the Partnership.  MCRLP shall remain solely responsible for any
liability in respect to the Service Delivery Employees and their beneficiaries
and dependents relating to any employment or termination of employment of any
Service Delivery Employees.  The use of Service Delivery Employees and their
scope of responsibilities shall be determined by MCRLP in its sole discretion.

 

Section 1.02                            Term and Termination.

 

(a)                                 Term.  The term of this Agreement shall
commence as of the Effective Date, and shall continue until terminated as
provided in Section 1.2(b) herein (the “Services Period”).

 

(b)                                 Termination.  This Agreement may be
terminated as follows:

 

(A)                               by MCRLP:

 

(A)                               in the event that the Partnership has not paid
any amounts required to be paid under Section 2.1(a) (other than, for purposes
of clarification, with respect to disputed amounts) within thirty (30) days
after the applicable due date and such breach remains uncured for ten
(10) business days after receipt of written notice by the Partnership and the
Investors from MCRLP; or

 

(B)                               in the event that the Partnership has filed a
voluntary petition or has filed against it a petition for an order of relief
under the federal bankruptcy code, as the same may be amended, so as to take
advantage of any insolvency laws (which is not dismissed or

 

A-98

--------------------------------------------------------------------------------


 

discontinued within sixty (60) days after the filing of such petition) or to
file an answer admitting the general obligations of an insolvency petition.

 

(C)                               upon one hundred twenty (120) days’ prior
written notice to the Partnership and the Investors.

 

(B)                               by the Partnership in the event that MCRLP:

 

(A)                               commits a material breach of this Agreement
and such breach remains uncured for ten (10) business days after receipt of
written notice by MCRLP from the Partnership;

 

(B)                               files a voluntary petition or has filed
against it a petition for an order of relief under the federal bankruptcy code,
as the same may be amended, so as to take advantage of any insolvency laws
(which is not dismissed or discontinued within sixty (60) days after the filing
of such petition) or to file an answer admitting the general obligations of an
insolvency petition; or

 

(C)                               upon thirty (30) days’ prior written notice to
MCRLP and the Investors.

 

(C)                               by the Parties at any time upon mutual written
consent.

 

(c)                                  Upon termination of this Agreement, all
accrued undisputed Services Fees shall become due and payable to MCRLP
(i) immediately, upon termination by MCRLP in accordance with Section 1.2(b)(i),
termination by the Partnership in accordance with Section 1.2(b)(ii)(C) or
termination by the Parties in accordance with Section 1.2(b)(iii) and
(ii) fifteen (15) business days after the termination date, upon termination by
the Partnership in accordance with Section 1.2(b)(ii)(A) or
Section 1.2(b)(ii)(B).

 

Section 1.03                            General Terms.

 

(a)                                 Provision of Services.

 

(i)                                     MCRLP shall provide the Services in a
manner and level of performance that is consistent with the manner in which and
level of performance with which it provides similar services to itself and its
affiliates.  The Parties hereto shall use their respective commercially
reasonable efforts to cooperate with each other in all matters relating to the
provision and receipt of the Services.  MCRLP shall, at its cost and expense,
obtain and maintain all consents, licenses, sublicenses and approvals necessary
or desirable to permit MCRLP (and its agents) to perform, and the Partnership to
receive, the Services.

 

(ii)                                  Management of, and control over, the
provision of the Services (including the determination or designation at any
time of the Shared Assets, Service Delivery Employees and other resources of
MCRLP or any Subcontractors used in connection with the provision of such
Services in accordance with Section 1.1(c), Section 1.1(d) and Section 1.1(e))
shall reside

 

A-99

--------------------------------------------------------------------------------


 

solely with MCRLP.  Without limiting the generality of the foregoing, all labor
matters relating to any employees of MCRLP, its affiliates and any third party
service provider shall be within the exclusive control of such entity.  MCRLP
shall be solely responsible for the payment of all salary and benefits and all
income tax, social security taxes, unemployment compensation, tax, workers’
compensation tax, other employment taxes or withholdings and premiums and
remittances with respect to MCRLP employees used to provide such Services.

 

(iii)                               Except as provided elsewhere in this
Agreement, all procedures, methods, systems, strategies, tools, equipment,
facilities and other resources, including the Shared Assets, owned by MCRLP or
any Subcontractors shall remain the property of MCRLP or such Subcontractors and
shall at all times be under the sole direction and control of MCRLP.

 

(b)                                 Service Standards/Limitations.

 

(i)                                     MCRLP, together with its affiliates,
shall maintain the necessary staff and other resources to perform the Services
and otherwise fulfill its obligations under this Agreement.  Notwithstanding the
foregoing, in providing the Services, neither MCRLP nor any of its affiliates
shall be obligated to:  (A) hire any additional employees; (B) maintain the
employment of any specific employee; or (C) purchase, lease or license any
additional equipment, hardware, intellectual property or software (other than
such equipment, hardware or software that is necessary to replace damaged or
broken equipment or hardware or software necessary to perform the Services).

 

(ii)                                  MCRLP shall not be required, and shall be
excused from providing, any Service to the extent and for so long as the
performance of such Service becomes impracticable as a result of a cause or
causes outside the reasonable control of MCRLP, including unfeasible
technological requirements, or to the extent the performance of such Service
would require MCRLP or a Subcontractor to violate any applicable law, or would
result in the breach of any software license or other applicable contract,
whether related to intellectual property or otherwise.  In the event that MCRLP
claims any of the foregoing conditions to excuse MCRLP’s performance of any
Service, then MCRLP shall provide prompt written notice to the Partnership and
shall use commercially reasonable efforts to cure, remove or resolve the
condition as promptly as possible or to find an alternative manner to achieve
the intent of this Agreement.

 

(iii)                               MCRLP shall not have any responsibility
under this Agreement for verifying the accuracy of any information given to it
by the Partnership or on behalf of the Partnership by its third parties (other
than MCRLP or any Subcontractor) for the purpose of providing the Services.

 

(c)                                  Response Time.  MCRLP shall respond to
notifications from the Partnership and shall use commercially reasonable efforts
to resolve any problems in connection with the provision of Services within a
commercially reasonable period of time, using response and proposed resolution
times consistent with response and resolution of problems in past practice.  To
the extent MCRLP notifies the Partnership of an issue in connection with the
Partnership’s receipt or use of the Services, the Partnership shall respond to
such notifications and shall use commercially reasonable efforts to resolve such
issue within a commercially reasonable period of time.

 

A-100

--------------------------------------------------------------------------------


 

(d)                                 Independent Contractors.  The Parties hereto
are independent contractors, and none of the Parties or their respective
employees, representatives or agents will be deemed to be employees,
representatives or agents of the any other Party pursuant to or as a result of
performing any obligations under this Agreement.  No partnership, joint venture,
alliance, fiduciary or any relationship other than that of independent
contractors is created by this Agreement, expressly or by implication.  The
Parties’ respective rights and obligations hereunder shall be limited to the
contractual rights and obligations expressly set forth herein on the terms and
conditions set forth herein.

 

(e)                                  Assumption of Liabilities.  MCRLP shall not
assume or have any responsibility with respect to any financial obligations or
liabilities of the Partnership, and the Partnership shall not assume or have any
responsibility with respect to any financial obligation or liability of MCRLP,
pursuant to this Agreement.

 

(f)                                   Record Retention and Data Ownership. 
MCRLP shall maintain all books and records related to the Services and the
Partnership (the “Books and Records”) and, upon the Partnership’s request, shall
provide the Partnership, regulators and government representatives with
reasonable access to the Books and Records.  The Partnership shall own all of
all the data or information regarding businesses of the Partnership, including
any data or information developed or produced by MCRLP or Subcontractors in
connection with the Services (the “Partnership Data”).  To the extent MCRLP or
Subcontractors have or acquire any rights in Partnership Data, MCRLP hereby
irrevocably assigns, transfers and conveys (and shall cause Subcontractors to
hereby irrevocably assign, transfer and convey) to the Partnership all of its
and their all of its right, title and interest in and to the Partnership Data. 
Upon expiration or termination of this Agreement, MCRLP shall return all Books
and Records and Partnership Data to the Partnership, except to the extent MCRLP
is required to retain a copy of particular documents or materials in order to
comply with applicable law or MCRLP’s internal record retention requirements.

 

ARTICLE II

 

CONSIDERATION

 

Section 2.01                            Payments.

 

(a)                                 Payments.  In consideration for the Base
Services provided by MCRLP hereunder (including use of Shared Assets and Service
Delivery Employees) and all Additional Services provided by MCRLP hereunder that
the Parties have agreed in accordance with Section 1.1(b) will not increase the
Services Fee, the Partnership shall pay to MCRLP the aggregate sum of one
million dollars ($1,000,000) per year, in twelve equal monthly payments of
eighty-three thousand three hundred and thirty-three dollars and thirty-three
cents ($83,333.33), commencing on the Effective Date and continuing until
termination of this Agreement, with an annual three percent (3%) increase each
year thereafter during the Services Period (the “Base Services Fee”).  In
consideration for any Additional Services provided by MCRLP hereunder for which
the Parties have agreed to an increase in the Services Fee in accordance with
Section 1.1(b), the Partnership shall pay to MCRLP, in twelve equal monthly
payments, the amount agreed by the Parties for such Additional Services (the
“Additional Services Fee” and, together with the Base Services Fee, the
“Services Fee”).  The Services Fee shall be paid on a monthly basis in advance.

 

A-101

--------------------------------------------------------------------------------


 

The first payment is due on March    , 2017 (the “Payment Date”) and all
subsequent payments (other than any disputed amounts) are due thirty (30) days
after the Partnership’s receipt of an invoice from MCRLP. No other payment for
Services provided hereunder shall be required.  Any undisputed Services Fees not
paid within thirty (30) days after their respective due dates will be considered
delinquent and a late payment charge of the lesser of one percent (1%) of the
delinquent balance due or the maximum amount permissible by applicable law will
be assessed per month on the amounts that remain delinquent.  The Partnership
shall not offset any amounts owing to it by MCRLP or its affiliates against
amounts payable by the Partnership hereunder.  Upon termination of this
Agreement, other than upon termination by MCRLP in accordance with
Section 1.2(b)(i)(A), MCRLP shall refund to the Partnership an amount equal to
the portion of the prepaid monthly Services Fee attributable to the period after
the termination date.

 

(b)                                 Reimbursable Expenses.  The Services Fee
shall include all, and the Partnership shall not be obligated to reimburse MCRLP
for any, travel, lodging and other out-of-pocket expenses incurred by MCRLP in
connection with providing the Services.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF MCRLP

 

MCRLP represents and warrants to the Partnership as of the date hereof:

 

Section 3.01                            Organization of MCRLP.

 

MCRLP is a limited partnership, duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
partnership power and authority to own, license, use or lease and operate its
assets and properties and to carry on its business as it is now being conducted.

 

Section 3.02                            Authority; Non-Contravention; Approvals.

 

(a)                                 MCRLP has all requisite limited partnership
power and authority to execute and deliver this Agreement and to perform the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement and the performance by MCRLP of the transactions contemplated by this
Agreement have been approved by the general partner of MCRLP and no other
partnership voting or other proceeding on the part of MCRLP is necessary to
authorize the execution and delivery by MCRLP of this Agreement or the
performance by MCRLP of the transactions contemplated by this Agreement.  This
Agreement has been duly executed and delivered by MCRLP and constitutes a valid
and binding obligation of MCRLP enforceable against MCRLP in accordance with its
terms, except as such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement or creditors’ rights generally and (ii) general equitable
principles.

 

(b)                                 The execution and delivery by MCRLP of this
Agreement and the performance of the transactions contemplated by this Agreement
do not and will not (i) conflict with or result in a breach of any provision of
the limited partnership agreement or comparable organizational documents of
MCRLP; (ii) result in a violation or material breach of or constitute a default
(or an event which, with or without notice or lapse of time or both, would
constitute a default) under, or

 

A-102

--------------------------------------------------------------------------------


 

result in the termination, modification or cancellation of, or the loss of a
benefit under or accelerate the performance required by, or result in a right of
termination, modification, cancellation or acceleration under the terms,
conditions or provisions of any contract or other instrument of any kind to
which MCRLP is now a party or by which any of their respective assets or
businesses may be bound or affected; or (iii) violate any order, writ, judgment,
injunction, decree, statute, treaty, rule or regulation applicable to MCRLP or
any of its assets or businesses.

 

(c)                                  No declaration, filing or registration
with, notice to, or authorization, consent, order or approval of, any
governmental authority is required to be obtained or made in connection with or
as a result of the execution and delivery of this Agreement by MCRLP or the
performance by MCRLP of the transactions contemplated by this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

Section 3.03                            Capabilities.

 

MCRLP has and will maintain throughout the Services Period sufficient employees
and other resources to perform the Services and otherwise satisfy its
obligations under this Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

The Partnership represents and warrants to MCRLP as of the date hereof:

 

Section 4.01                            Organization and Qualification.

 

The Partnership is a partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Partnership has all
requisite limited partnership power and authority to own, license, use or lease
and operate its assets and properties and to carry on its business as it is now
being conducted.

 

Section 4.02                            Authority; Non-Contravention; Approvals.

 

(a)                                 The Partnership has all requisite limited
partnership power and authority to execute and deliver this Agreement and to
perform the transactions contemplated by this Agreement.  The execution and
delivery of this Agreement and the performance by the Partnership of the
transactions contemplated by this Agreement have been approved by the General
Partner of the Partnership.  No other partnership voting or other proceeding on
the part of the Partnership is necessary to authorize the execution and delivery
of this Agreement or the performance by the Partnership of the transactions
contemplated by this Agreement.  This Agreement has been duly executed and
delivered by the Partnership and, assuming the due authorization, execution and
delivery of this Agreement by MCRLP, this Agreement constitutes valid and
binding obligations of the Partnership enforceable against the Partnership in
accordance with its terms, except as such enforcement may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement or creditors’ rights generally and
(ii) general equitable principles.

 

A-103

--------------------------------------------------------------------------------


 

(b)                                 The execution and delivery by the
Partnership of this Agreement and the performance of the transactions
contemplated by this Agreement will not (i) conflict with or result in a
material breach of any provisions of the Partnership Agreement of the
Partnership; or (ii) violate any order, writ, judgment, injunction, decree,
statute, treaty, rule or regulation applicable to the Partnership.

 

(c)                                  No declaration, filing or registration
with, notice to, or authorization, consent, order or approval of, any
governmental authority is required to be obtained or made in connection with or
as a result of the execution and delivery of this Agreement by the Partnership
or the performance by the Partnership of the transactions contemplated by this
Agreement or the consummation of the transactions contemplated by this
Agreement.

 

ARTICLE V

 

INDEMNIFICATION AND DAMAGES

 

Section 5.01                            Indemnification of MCRLP.

 

The Partnership shall indemnify MCRLP and its general and limited partners,
officers, directors, employees, agents, successors and permitted assigns (the
“MCRLP Indemnified Parties”), and shall hold the MCRLP Indemnified Parties
harmless against, any loss, damage, cost or expense (including reasonable
attorneys’ fees) (collectively, “Losses”) which the MCRLP Indemnified Parties
may sustain or incur by reason of any claim, demand, suit or recovery by any
third party allegedly arising out of MCRLP’s performance of the Services,
subject to any limitations imposed by law or the Partnership Agreement, except
in cases where the claim arises out of MCRLP’s bad faith, gross negligence or
willful misconduct in performing the Services or the breach by MCRLP of their
obligations under this Agreement.

 

Section 5.02                            Indemnification of the Partnership.

 

MCRLP shall indemnify and shall hold the Partnership and its general and limited
partners, officers, directors, employees, agents, successors and permitted
assigns (the “Partnership Indemnified Parties”) harmless against any Losses
which the Partnership Indemnified Parties may sustain or incur by reason of any
claim, demand, suit or recovery by any third party allegedly arising out of
MCRLP’s bad faith, gross negligence or willful misconduct in performing the
Services or the breach by MCRLP of their obligations under this Agreement.

 

Section 5.03                            Limitation of Liability.

 

(a)                                 Reliance.

 

MCRLP may rely conclusively on, and will have no liability to the Partnership
for acting upon, any instruction, notice, certificate, statement, instrument,
report or other paper or document which the Partnership or those acting on its
behalf provided to MCRLP in connection with the performance of the Services.

 

A-104

--------------------------------------------------------------------------------


 

(b)                                 Disclaimer.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, THE SERVICES ARE
PROVIDED “AS IS” AND MCRLP DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES AND MAKE NO REPRESENTATIONS OR
WARRANTIES AS TO THE QUALITY, SUITABILITY OR ADEQUACY OF THE SERVICES FOR ANY
PURPOSE OR USE.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01                            Compliance with Laws.

 

Each of the Parties hereto shall, with respect to its obligations and
performance hereunder, comply with all applicable requirements of applicable
law, including import and export control, environmental and occupational safety
requirements.

 

Section 6.02                            Confidentiality.

 

Each Party shall keep confidential all information obtained by it in connection
with this Agreement and provision of the Services and shall not disclose any
such information (or use the same except in furtherance of its duties and
obligations under this Agreement) to unaffiliated third parties, except: 
(a) with the prior written consent of the applicable Party; (b) to legal
counsel, accountants and other professional advisors; (c) to appraisers,
financing sources and others in the ordinary course of business; (d) to third
parties who agree to keep such information confidential by contract or by
professional or ethical duty and who need to know such information to perform
services or to evaluate a prospective transaction; (e) to governmental officials
having jurisdiction over the applicable Party; (f) in connection with any
governmental or regulatory filings of the applicable Party, or disclosure or
presentations to such Party’s investors; (vii) as required by law or legal
process to which a Party or any person to whom disclosure is permitted hereunder
is subject; or (g) to the extent such information is otherwise publicly
available through the actions of a person other than the Party not resulting
from the Party’s violation of this Section 6.2.

 

Section 6.03                            Governing Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without regard to the conflicts of law
principles of such State.  The Parties hereto consent and submit to the
exclusive jurisdiction of the courts (State and federal) located in the State of
New York in connection with any controversy arising under this Agreement or its
subject matter.  The Parties hereby waive any objection they may have in any
such action based on lack of personal jurisdiction, improper venue or
inconvenient forum.  The Parties further agree that service of any process,
summons, notice or document by U.S. registered mail to its respective address
set forth below shall be effective legal service for any litigation brought in
such courts.

 

A-105

--------------------------------------------------------------------------------


 

Section 6.04                            Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREE THAT NEITHER PARTY SHALL BE
LIABLE FOR ANY PUNITIVE DAMAGES.

 

Section 6.05                            Force Majeure.

 

Except for the Partnership’s obligation to make timely payments for Services
performed in accordance with the terms hereof, no Party shall have any liability
for any losses or delay to the extent due to fire, explosion, lightning, pest
damage, power failure or surges, strikes or labor disputes, water or flood, acts
of God, the elements, war, civil disturbances, acts of civil or military
authorities or the public enemy, acts or omissions of communications or other
carriers, or any other cause beyond such Party’s reasonable control, whether or
not similar to the foregoing that prevent such Party from materially performing
its obligations hereunder.  If any Party claims a condition of force majeure as
an excuse for non-performance of any provision of Services, the Party asserting
the claim must notify the other Parties hereto in writing as soon as practicable
of the force majeure condition, describing the condition in reasonable detail
and, to the extent known, the probable extent and duration of the condition. 
For so long as a condition of force majeure continues, the Party invoking the
condition as an excuse for non-performance hereunder will use commercially
reasonable efforts to cure or remove the condition as promptly as possible or to
provide an alternative method to provide the Services so as to resume
performance of its obligations hereunder as promptly as possible.

 

Section 6.06                            Assignment.

 

This Agreement and all the provisions hereof shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.  Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assignable or transferable by any Party without the prior
written consent of the other Party hereto, and any such unauthorized assignment
or transfer will be void ab initio.  The Partnership acknowledges that the
Services may be performed by one of MCRLP’s affiliates or by any Subcontractor.

 

Section 6.07                            Third Party Beneficiaries.

 

This Agreement is the sole benefit of the Parties and their permitted assigns
and each such Party intends that this Agreement shall not benefit, or create any
right or cause of action in or on behalf of, any person or entity other than the
Parties or their permitted assigns, and with respect to (a) Section 1.1(b) and
the notification right under Section 1.2(b)(i)(A), the Investors,
(b) Section 5.1, the MCRLP Indemnified Parties and (c) Section 5.2, the
Partnership Indemnified Parties.

 

Section 6.08                            Entire Agreement; Modification; Waivers.

 

This Agreement constitutes the entire agreement between the Parties hereto with
respect to the subject matter hereof and shall supersede all previous
negotiation, commitments

 

A-106

--------------------------------------------------------------------------------


 

and writings with respect to the Services; provided, that, for the avoidance of
doubt, nothing contained in this Agreement shall affect or be deemed to modify
any rights of the Investors relating to this Agreement and provided for under
the Partnership Agreement, the Investment Agreement or any other agreement to
which the Investors are a party and relating to the Transaction.  This Agreement
may not be altered, modified or amended except by a written instrument signed by
all affected Parties.  The failure of any Party to require the performance or
satisfaction of any term or obligation of this Agreement, or the waiver by any
Party of any breach of this Agreement, shall not prevent subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

 

Section 6.09                            Severability.

 

The provisions of this Agreement are severable, and in the event that any one or
more provisions are deemed illegal or unenforceable the remaining provisions
shall remain in full force and effect, unless the deletion of such provision
shall materially adversely affect the benefits or obligations of MCRLP, on the
one hand, or the Partnership, on the other hand, in which event the Parties
shall use their respective commercially reasonable efforts to arrive at an
accommodation that best preserves for the Parties the benefits and obligations
of the offending provision.

 

Section 6.10                            Survival.

 

Section 1.3(f), Article V and Article VI shall survive the expiration or
termination of this Agreement.

 

Section 6.11                            Title and Headings.

 

Titles and headings to sections herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

 

Section 6.12                            Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

Section 6.13                            Interpretation.

 

When a reference is made in this Agreement to an Article, Section, paragraph,
clause, Schedule or Exhibit, such reference shall be to an Article, Section,
paragraph, clause, Schedule or Exhibit of this Agreement unless otherwise
indicated.  All words used in this Agreement will be construed to be of such
gender as the circumstances require, and in the singular or plural as the
circumstances require.  Any capitalized terms used in any Schedule or
Exhibit but not otherwise defined therein shall have the meaning as defined in
this Agreement.  The word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation”, unless otherwise
specified.  The words “hereof”, “hereto”, “hereby”, “herein” and “hereunder” and
words of similar import when used in this Agreement

 

A-107

--------------------------------------------------------------------------------


 

shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The term “or” is not exclusive.  The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  The words
“asset” and “property” shall be deemed to have the same meaning, and to refer to
all assets and properties, whether real or personal, tangible or intangible. 
Any agreement, instrument or law defined or referred to herein means such
agreement, instrument or law as from time to time amended, modified or
supplemented, unless otherwise specifically indicated.  References to any law
include references to any associated rules, regulations and official guidance
with respect thereto.  References to a person or entity are also to its
predecessors, successors and assigns.  Unless otherwise specifically indicated,
all references to “dollars” and “$” are references to the lawful money of the
United States of America.  References to “days” mean calendar days unless
otherwise specified.  References to times of the day are to the Eastern Time
zone unless otherwise specified.  References to “affiliates” or “an affiliate”
of MCRLP shall exclude the Partnership, and references to “affiliates” or “an
affiliate” of the Partnership shall exclude MCRLP.  Each Party has been
represented by counsel in connection with this Agreement and the transactions
contemplated hereby and, accordingly, any rule of law or any legal doctrine that
would require interpretation of any claimed ambiguities in this Agreement
against the drafting party has no application and is expressly waived.

 

Section 6.14                            Savings Clause.

 

If any provision hereof shall be held invalid or unenforceable by any court of
competent jurisdiction or as a result of future legislative action, such holding
or action shall be strictly construed and shall not affect the validity or
effect of any other provision hereof.

 

Section 6.15                            Notices.

 

All notices, requests, demands and other communications under this Agreement
shall be in writing and delivered in person, or sent by facsimile, or sent by
overnight courier service or sent by certified mail, postage prepaid, and
properly addressed as follows:

 

To MCRLP:

 

c/o Mack-Cali Realty Corporation
Harborside 3, 210 Hudson Street, Suite 400
Jersey City, NJ 07311
Facsimile: (732) 205-8237
Email: gwagner@mack-cali.com
Attention: Gary Wagner, Esq., General Counsel and Secretary

 

With Copy To:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile: (212) 218-5526
Email: jnapoli@seyfarth.com

 

A-108

--------------------------------------------------------------------------------


 

bhornick@seyfarth.com
Attention: John Napoli
Blake Hornick

 

To the Partnership:

 

c/o Roseland Residential Trust
Harborside 3, 210 Hudson Street, Suite 400
Jersey City, NJ 07311
Facsimile: (732) 205-8237
Email: baron@roselandres.com
Attention: Ivan Baron

 

With Copy To:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile: (212) 218-5526
Email: jnapoli@seyfarth.com
bhornick@seyfarth.com
Attention: John Napoli
Blake Hornick

 

Any Party may from time to time change its address for the purpose of notices to
that Party by a similar notice specifying a new name and/or address, but no such
change shall be deemed to have been given until it is actually received by the
Party sought to be charged with its contents.

 

All notices and other communications required or permitted under this Agreement
which are addressed as provided in this Section 6.15 if delivered personally or
by overnight courier, shall be effective upon delivery; if sent by facsimile,
shall be delivered upon receipt of proof of transmission and if delivered by
mail, shall be effective three (3) business days following deposit in the United
States mail, postage prepaid.

 

Remainder of page intentionally left blank; signature page to follow.

 

A-109

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed on its behalf by its duly authorized officer as of the date first
written above.

 

 

 

MACK-CALI REALTY, L.P.,

 

a Delaware limited partnership

 

 

 

By:

MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Michael J. DeMarco

 

 

Title: President and Chief Operating Officer

 

 

 

 

 

ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership

 

 

 

By:

ROSELAND RESIDENTIAL TRUST,

 

 

a Maryland real estate investment trust, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Michael J. DeMarco

 

 

Title: Chief Executive Officer

 

Signature Page to Shared Services Agreement

 

A-110

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SERVICES

 

Services include but are not limited to the sharing of:

 

·                                          Accounting

·                                          Tax preparation

·                                          Human resources and payroll
processing

·                                          Shared executive and administrative
staff

·                                          Reimbursement for taxes and operating
expenses

·                                          Computer facilities

·                                          Printers

·                                          Software

·                                          Phones

·                                          Public company expenses

·                                          Insurance

 

A-111

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEASES EXCLUDED FROM SHARED ASSETS

 

A-112

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Credit Enhancement Services Agreement

 

See attached.

 

A-113

--------------------------------------------------------------------------------


 

DISCRETIONARY DEMAND PROMISSORY NOTE

 

March    , 2017

 

For value received and in consideration of any advance or advances
(individually, an “Advance” and collectively, the “Advances”) which MACK-CALI
REALTY, L.P., a Delaware limited partnership (together with its successors and
assigns, the “Lender”) may, in its absolute and sole discretion elect to make to
ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership (the “Borrower”),
from time to time, the Borrower hereby unconditionally and irrevocably promises
to pay to the order of the Lender at the Lender’s principal place of business
located at Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
07311 or to such other place as the Lender may designate in writing to the
Borrower, in lawful money of the United States of America in immediately
available funds, the principal amount of each such Advance on DEMAND.  The
maximum aggregate principal amount of Advances at any one time hereunder shall
be $25,000,000.00.

 

The Borrower also promises to pay to the Lender interest on the outstanding
principal amount of each Advance from the date of each Advance at the Applicable
Rate, as defined herein, on the date on which the Borrower repays any principal
amount of such Advance (such date, the “Interest Payment Date,” and each period
beginning on the date of any such Advance through and including the business day
that precedes any subsequent Interest Payment Date, an “Interest Period”).  The
“Applicable Rate” means, as of any date of determination, a fluctuating rate per
annum equal to, for each Interest Period, the LIBOR Rate for such Interest
Period plus fifty (50) basis points above the Applicable Margin for Revolving
Credit Loans (as used and defined in that certain Amended and Restated Revolving
Credit and Term Loan Agreement dated as of January 25, 2017 (the “Credit
Agreement”) by and among Lender, Bank of America, N.A., JPMorgan Chase Bank,
N.A., Wells Fargo Bank, N.A. and certain other lending institutions which are or
may become parties to the Credit Agreement.

 

“LIBOR Rate” means, for any Interest Period, the rate specified in the Wall
Street Journal, “Money Rates” column (or any successor column), as the “London
Interbank Offered Rate” for the month beginning on the first day of such
Interest Period (as published on the second business day in London prior to the
first day of such Interest Period).  Accrued interest shall be due and payable
at the end of each Interest Period.  Interest on this Note and the amounts
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed (including the first day of the period and
excluding the date of repayment).  Any change in the interest rate resulting
from a change in the rate applicable thereto (or any component thereof) pursuant
to the terms hereof shall become effective as of the opening of business on the
day on which such change in the applicable rate (or component) shall become
effective.

 

The Applicable Rate applicable to an Advance shall be set forth on the payment
grid attached hereto and made a part hereof on Schedule 1 (the “Grid”), as
adjusted by time to time by the Lender in accordance with changes to the
Applicable Rate.

 

A-114

--------------------------------------------------------------------------------


 

All payments made in connection with this Discretionary Demand Promissory Note
(this “Note”) shall be in lawful money of the United States in immediately
available funds without counterclaim or setoff and free and clear of and without
any deduction or withholding for, any taxes or other payments.  All such
payments shall be applied by the Lender to the outstanding principal and
interest accrued on the Advances, and other liabilities of the Borrower
hereunder, first, in respect of any interest then due, and second to outstanding
principal.

 

BORROWER ACKNOWLEDGES AND AGREES THAT THE LENDER HAS NO COMMITMENT OR OBLIGATION
TO MAKE ANY ADVANCE TO THE BORROWER, AND MAY REFUSE, IN THE EXERCISE OF ITS SOLE
DISCRETION, TO MAKE ANY ADVANCE TO THE BORROWER.

 

In consideration of the granting of the Advances evidenced by this Note, the
Borrower hereby further agrees as follows:

 

1.                                      No Commitment; Advance Requests.  The
Lender shall have no obligation to make any Advance hereunder.  Requests for
Advances shall be made within a time period acceptable to the Lender.  No course
of dealing, expectation, or reliance shall be established by any action of
Lender to approve an Advance or make an Advance within any time period.

 

2.                                      Prepayment.  The Borrower may prepay any
Advance at any time in whole or in part without premium or penalty.  Each such
prepayment shall be made together with interest accrued thereon to and including
the date of prepayment.

 

3.                                      Lender’s Books and Records; Grid. The
Lender shall maintain an account or accounts evidencing the indebtedness of the
Borrower to the Lender resulting from each Advance made by the Lender, including
(i) the amount of each Advance, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to the Lender
hereunder and (iii) the amount of any payment received by the Lender hereunder. 
The Lender shall record such amounts on the Grid, but in the event of any
conflict between the Grid and Lender’s records concerning the size of such
Advance, and other amounts related thereto, the records deemed most accurate by
the Lender shall govern and control, absent manifest error.

 

4.                                      RESERVED.

 

5.                                      Representations and Warranties;
Covenants.  The Borrower represents and warrants to the Lender (which
representations and warranties shall be deemed to be made at the time of each
Advance hereunder) that: (a) it is duly organized, validly existing and in good
standing under the laws of the state of Delaware and is qualified to do business
and is in good standing under the laws of every state where its failure to so
qualify could reasonably be expected to have a material and adverse effect on
its business, operations, property or other condition; (b) the execution,
issuance and delivery of this Note by the Borrower are within its organizational
powers and have been duly authorized, and the Note is valid and binding, and is
not in violation of law or of the terms of the Borrower’s organizational
documents and does not result in the breach of or constitute a default under any
indenture, agreement or undertaking to which the Borrower is a party or by which
it or its property may be bound or affected; (c) no authorization or approval or
other action by, and no notice to or filing with, any governmental

 

A-115

--------------------------------------------------------------------------------


 

authority or regulatory body is required for the due execution, delivery and
performance by the Borrower of this Note; (d) all Advances shall at all times
rank at least pari passu with all other unsecured indebtedness of the Borrower;
and (e) on the occasion of the granting of each Advance all representations and
warranties contained herein shall be true and correct in all material respects
and with the same force and effect as though such representations and warranties
had been made on and as of the date of the making of each such Advance.

 

6.                                      Payment on Demand.  The Lender may by
notice to the Borrower at any time and for any reason declare the principal
amount of all Advances hereunder, together with accrued interest thereon and any
other amounts owing hereunder, to be due and payable, subject to Section 7.  The
Borrower shall, upon any such demand, repay all such amounts in accordance with
such demand within thirty (30) business days. The failure by the Borrower to
repay all such amounts (the “Default Amount”) in accordance with such demand
within thirty (30) business days shall constitute an event of default (an “Event
of Default”) hereunder.

 

7.                                      Remedies. Upon the occurrence of an
Event of Default, the Lender shall, within five (5) business days thereof, give
written notice (a “Default Notice”) to the Rockpoint Preferred Holders (as
defined in the Second Amended and Restated Partnership Agreement of the Borrower
dated as of March    , 2017 (the “Partnership Agreement”)) in accordance with
the notice provisions set forth in the Partnership Agreement.  Such notice shall
be in addition to the notice the Lender shall give to the Borrower, and shall be
given concurrent therewith.  Following receipt of a Default Notice, the
Rockpoint Preferred Holders, or any affiliate(s) thereof or other parties
designated by them (collectively, “Rockpoint”), shall have the right, but not
the obligation, to make payment to the Lender, within thirty (30) business days
of receiving the Default Notice (the period from the occurrence of the Event of
Default through the expiration of such thirty (30) business day period, the
“Default Election Period”), in an amount equal to the Default Amount (a “Default
Advance”). During any Default Election Period, the Lender shall have no right to
enforce the provisions hereof in respect of such Event of Default or pursue any
remedies in connection therewith, including declaring the principal amount of
the Advances or interest thereon (whether or not accrued) or any other amounts
payable hereunder due and payable. In the event Rockpoint elects to make a
Default Advance, such Default Advance shall be deemed to (a) cure the Event of
Default and (b) be a demand loan by Rockpoint to the Borrower, and shall bear
interest payable to Rockpoint monthly at a rate equal to the lesser of
(i) eighteen percent (18%) per annum or, if lower, (ii) the highest rate of
interest permitted under applicable law, from and after the date of the Default
Advance until the date such Default Advance is repaid by the Borrower to
Rockpoint in full. If Rockpoint does not elect to make a Default Advance during
the Default Election Period, the Lender shall, following the expiration of the
Default Election Period, be entitled to enforce the provisions hereof in respect
of such Event of Default and pursue any remedies it may be entitled to at law or
in equity in respect of the Event of Default, including its right to declare the
principal amount of the Advances or interest thereon (whether or not accrued) or
any other amounts payable hereunder due and payable.  For the avoidance of
doubt, in the event Rockpoint makes a Default Advance, Rockpoint shall, at any
time, be entitled pursue any and all rights and remedies it may have in law or
in equity against the Borrower in the event the Borrower fails to repay to
Rockpoint the amount of the Default Advance or fails to pay any interest thereon
to Rockpoint when due.

 

A-116

--------------------------------------------------------------------------------


 

8.                                      Additional Guarantees and Other Credit
Support At No Cost.  To the extent that the Lender or any of its subsidiaries
(not including the Borrower or its subsidiaries) currently guarantees or
otherwise promises to pay or provides other credit support for any present
obligations or liabilities of the Borrower or any of its subsidiaries, or
determines in its discretion to do so in the future, of any type or description
as of or following the date hereof, (i) whether arising under or in connection
with credit agreements, notes, guaranties, reimbursement agreements, other
agreements, by operation of law or otherwise, obligations and liabilities under
any hedging contracts, (ii) whether for money borrowed, in respect of letters of
credit, for goods and services delivered or rendered, or other amounts,
(iii) whether for principal, interest, letter of credit or other reimbursement
obligations, cash collateral cover, fees expenses, indemnities or other amounts
(including attorneys’ fees and expenses), (iv) whether or not evidenced by one
or more instruments, documents agreements or other writings, or (v) whether
incurred by the Borrower or any of its subsidiaries individually or as a member
of a group, the Lender or any of its subsidiaries providing any such guarantee
or otherwise promising to pay or providing credit support shall do so
unconditionally, and neither the Partnership nor any such subsidiary shall bear
any cost or other obligation in respect of such guarantee or other promise to
pay.  Notwithstanding the foregoing, nothing in this Section 8 shall be
construed as an obligation on the part of the Lender or any of its subsidiaries
to provide any such guarantee or promise to pay or other credit support, other
than any such arrangements in effect as of the date hereof.

 

9.                                      Miscellaneous.

 

(a)                                 Notices.

 

(i)                                     All notices, requests or other
communications required or permitted to be delivered hereunder to the Lender or
Borrower (each, a “Party”) shall be delivered in writing to such address as
provided for the applicable Party on page one of this Note or as such Party may
otherwise specify from time to time in writing.

 

(ii)                                  Notices if (A) mailed by certified or
registered mail or sent by hand or overnight courier service shall be deemed to
have been given when received, (B) sent by facsimile during the recipient’s
normal business hours shall be deemed to have been given when sent (and if sent
after normal business hours shall be deemed to have been given at the opening of
the recipient’s business on the next business day) and (C) sent by e-mail shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment).

 

(b)                                 RESERVED.

 

(c)                                  Waivers; Amendments.  No waiver of any
provision of this Note shall be effective unless such waiver shall be in writing
and signed by a duly authorized officer of the Lender (or, with respect to any
rights of Rockpoint hereunder, the Rockpoint Preferred Holders), and the same
shall then be effective only for the period and on the conditions and for the
specific instances specified in such writing.  No failure or delay by the Lender
or Rockpoint, as the case may be, in exercising any right, power or privilege
hereunder shall operate as a waiver thereof by the Lender or Rockpoint; nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any rights, power or privilege.  This Note
may not be

 

A-117

--------------------------------------------------------------------------------


 

amended or modified except by a written instrument describing such amendment or
modification executed by the Borrower and the Lender, and for so long as any
Preferred Interests are held by a Rockpoint Preferred Holder, the Rockpoint
Preferred Holders.

 

(d)                                 Third Party Beneficiaries.  The Lender and
Borrower agree that it is the specific intention of the Lender and Borrower that
Rockpoint is and shall be a third-party beneficiary of the provisions of
Section 7 and Section 8 hereof, and any rights, powers, privileges and other
provisions of this Note relating thereto.

 

(e)                                  Governing Law.  This Note shall be
construed in accordance with and governed by the laws of the State of New York
(excluding the laws applicable to conflicts or choice of law).  The Borrower and
Lender each agree that any suit relating to this Note may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York and consent to the nonexclusive jurisdiction of
such court and service of process in any such suit being made upon the Borrower
and the Lender by mail at the address set forth on the signature page of this
Note.  Each of the Borrower and Lender hereby waives any objection that it may
now or hereafter have to the venue of any such suit or any such court or that
such suit is brought in an inconvenient forum.  Final judgment in any action,
suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment.

 

(f)                                   Interest Adjustment.  All agreements
between the Borrower and the Lender are hereby expressly limited so that in no
contingency or event whatsoever shall the amount of interest paid or agreed to
be paid to the Lender exceed the maximum permissible under applicable law. In
this regard, it is expressly agreed that it is the intent of the Borrower and
the Lender in the execution, delivery and acceptance of this Note to contract in
strict compliance with the laws of the State of New York from time to time in
effect.  If, under or from any circumstances whatsoever, fulfillment of any
provision hereof at the time of performance of such provision shall be due,
shall involve transcending the limit of such validity prescribed by applicable
law, then the obligation to be fulfilled shall automatically be reduced to the
limits of such validity, and if under or from circumstances whatsoever the
Lender should ever receive as interest an amount which would exceed the highest
lawful rate, such amount which would be excessive interest shall be applied to
the reduction of the principal balance evidenced hereby and not to the payment
of interest.  This provision shall control every other provision of all
agreements between the Borrower and the Lender.

 

(g)                                  WAIVER OF JURY TRIAL AND CERTAIN OTHER
WAIVERS.  THE BORROWER AND THE LENDER (BY ACCEPTANCE OF THIS NOTE) MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN EACH CASE IN RESPECT OF ANY LEGAL ACTION BASED HEREON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS NOTE OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE ADMINISTRATION OF THE
ADVANCES AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. 
EXCEPT AS PROHIBITED BY LAW, THE BORROWER HEREBY

 

A-118

--------------------------------------------------------------------------------


 

WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.

 

(h)                                 No Assignments.  This Note shall not be
assignable by either the Lender or the Borrower other than with the consent of
each party hereto.

 

(i)                                     Successors and Assigns.  This Note shall
be binding upon and inure to the benefit of the Borrower, the Lender, and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights under this Note without the prior written consent of
the Lender, and except further that, for so long as any Preferred Interests are
held by a Rockpoint Preferred Holder, neither the Lender nor the Borrower may
assign or transfer any of its rights or obligations under this Note without the
prior written consent of the Rockpoint Preferred Holders.

 

(j)                                    Severability.  If any provision of this
Note is held to be illegal, invalid or unenforceable, (a) the legality, validity
and enforceability of the remaining provisions of this Note shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(k)                                 Counterparts; Integration; Effectiveness.
This Note and any amendments, waivers, consents or supplements hereto may be
executed in counterparts, each of which shall constitute an original, but all
taken together shall constitute a single contract. This Note constitutes the
entire contract between the Parties with respect to the subject matter hereof
and supersede all previous agreements and understandings, oral or written, with
respect thereto, provided, however, that, for the avoidance of doubt, nothing
herein shall affect any additional rights the Rockpoint Preferred Holders may
have with respect hereto under the terms of any Transaction Document (as such
term is defined in the Partnership Agreement). Delivery of an executed
counterpart of a signature page to this Note by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Note.

 

[Remainder of page intentionally left blank; Signature page follows]

 

A-119

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership

 

 

 

By: ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust, its
general partner

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: Chief Executive Officer

 

 

 

 

 

LENDER:

 

 

 

MACK-CALI REALTY, L.P., a Delaware limited partnership

 

 

 

By: MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: President and Chief Executive Officer

 

A-120

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Date

 

Amount of 
Advance

 

Interest Payment

 

Principal 
Payment

 

Name of Person
Making Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-121

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Indemnity Agreement

 

See attached.

 

A-122

--------------------------------------------------------------------------------


 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Indemnity Agreement”) made as of the    day of
         , 20   by and among Rockpoint Growth and Income Real Estate Fund II,
L.P., a Delaware limited partnership (“Indemnitor”); Mack-Cali Realty
Corporation, a Maryland corporation (“MCRC”); Mack-Cali Realty, L.P., a Delaware
limited partnership (“MCRLP”); Mack-Cali Property Trust, a Maryland business
trust (“MCPT”); Roseland Residential Trust, a Maryland business trust (“RRT”);
and [Mack-Cali Purchaser] (the “Purchaser”, and together with MCRC, MCRLP, MCPT
and RRT, the “Indemnitees” and each, individually, an “Indemnitee”).  Each of
the Indemnitor and the Indemnitees is referred to herein individually as a
“Party”, and collectively, as “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, RRT, RPIIA-RLA, L.L.C., a Delaware limited liability company that has
elected to be treated as a real estate investment trust for U.S. federal income
tax purposes (“REIT I”), RPIIA-RLB, L.L.C., a Delaware limited liability
company, and MCRLP have entered into that certain Second Amended and Restated
Limited Partnership Agreement of Roseland Residential, L.P. (the “Partnership”),
dated as of             , 2017 (such agreement, including any subsequent
amendments thereto, the “LP Agreement”); and

 

WHEREAS, the Indemnitor is an affiliate of REIT I and of Rockpoint Growth and
Income Upper REIT II-A, L.L.C., a Delaware limited liability company that has
elected to be treated as a real estate investment trust for U.S. federal income
tax purposes and that is an owner of common equity in REIT I (“REIT II”; each of
REIT I and REIT II are referred to herein as a “REIT” and together, the
“REITs”); and

 

WHEREAS, as contemplated in Section 13(f)(iii) of the LP Agreement, Purchaser
shall acquire one hundred percent (100%) of the outstanding common equity
interests of each REIT (with the sole exception of the common equity interests
of REIT I owned by REIT II) (collectively, the “REIT Interests”), from the
owners thereof (each owner individually a “Seller” and such owners,
collectively, the “Sellers”); and

 

WHEREAS, as a material inducement to Purchaser’s acquiring the REIT Interests
(it being recognized and agreed by the Parties that Purchaser would not
otherwise acquire the REIT Interests but for Indemnitor’s entering into this
Indemnity Agreement), the Indemnitor agrees to indemnify the Indemnitees as
provided herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements of the Parties herein contained and for other good and valuable
consideration, the receipt and sufficiency of which is hereby
acknowledged, Indemnitor and the Indemnitees hereby agree as follows:

 

1.                                      Indemnity.  Except as otherwise set
forth herein (including but not limited to Sections 3(h), 3(i) and
3(j)), Indemnitor shall indemnify and hold harmless each of the Indemnitees,
together with the officers, directors, employees, affiliates, successors and
permitted

 

A-123

--------------------------------------------------------------------------------


 

assigns of the Indemnitees (collectively, the “Indemnitee Parties” and each,
individually, an “Indemnitee Party”), in the event, and to the extent, that any
of them shall incur any damage, loss, liability, claim, action, judgment,
settlement, interest, award, penalty, fine, cost, U.S. tax, or other expense of
any type or kind solely as a result of the failure of any of the specified
matters (the “Specified Matters”) set forth in Section 2 of this Indemnity
Agreement to be true and correct in any material respect as of the date of this
Indemnity Agreement (a “Loss”), provided that indemnification in the event of a
Loss that is a result of a failure of a Specified Matter set forth in
Section 2(e) to be true and correct (i) shall be limited to U.S. taxes,
interest, penalties, additions to tax, contest costs, and other reasonable
professional fees and expenses and (ii) shall be paid by the Indemnitor on an
after-tax basis, and provided further that indemnification for Losses shall not
include (A) any incidental, consequential, special and indirect damages except
to the extent such damages are actually incurred and were reasonably
foreseeable, and (B) any punitive damages and damages based on any multiple of
revenue or income unless, and only to the extent, actually awarded by a
governmental authority or other third party.

 

2.                                      Specified Matters.  The Specified
Matters referred to in Section 1 are as follows:

 

(a)                                 Each REIT is a limited liability company
duly organized, validly existing and in good standing under the Delaware Limited
Liability Company Act, as amended.  Indemnitor has all necessary limited
partnership power and authority to enter into this Indemnity Agreement and to
carry out its obligations hereunder.  Indemnitor is a limited partnership duly
organized, validly existing and in good standing under the Delaware Revised
Uniform Limited Partnership Act, as amended.  Indemnitor has all necessary
right, power and authority to enter into this Indemnity Agreement, and to carry
out its obligations hereunder.  Each Seller has all necessary right, power and
authority to effectuate the sale of its interest in the REIT Interests to
Purchaser.  The execution and delivery by Indemnitor of this Indemnity
Agreement, the performance by Indemnitor of its obligations hereunder and the
consummation by each Seller of the sale of its interest in the REIT Interests
contemplated hereby have been duly authorized by all requisite actions on the
part of Indemnitor and Seller, as applicable.  This Indemnity Agreement has been
duly executed and delivered by the Indemnitor and constitutes a legal, valid and
binding obligation thereof, enforceable against Indemnitor in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).  Each person signing
this Indemnity Agreement on behalf of Indemnitor is authorized to do so.

 

(b)                                 The execution, delivery and performance by
Indemnitor of this Indemnity Agreement, and the consummation of the transactions
contemplated hereby, does not and will not: (1) result in a violation or breach
of any provision of the limited partnership agreement, certificate of
incorporation, bylaws, certificate of formation, operating agreement, and/or any
other formation, organizational or governing document, as applicable, of
Indemnitor, any Seller, or either REIT; (2) result in a violation or breach of
any provision of any law or governmental order applicable to Indemnitor, any
Seller, or either REIT; or (3) require the consent, notice or other action by
any person under, conflict with, result in a violation or breach of, constitute
a default under or result in the acceleration of any agreement to which
Indemnitor, any Seller, or either REIT is a party, except in the cases of this
clause (3) or clause (2) above, where the violation, breach, conflict, default,
acceleration or failure to give notice, obtain consent or take

 

A-124

--------------------------------------------------------------------------------


 

other action would not have a material adverse effect on such Indemnitor’s,
Seller’s, or REIT’s ability to consummate the transactions contemplated hereby,
and except, in the case of clause (3) above, for any consents, notices or
actions that have been or will be duly and timely obtained, given or taken as
required. No consent, approval, permit, governmental order, declaration or
filing with, or notice to any governmental authority is required by or with
respect to Indemnitor in connection with the execution and delivery of this
Indemnity Agreement and the consummation of the transactions contemplated hereby
other than any that have been or will be duly and timely obtained, received,
made or filed as required.

 

(c)                                  Each Seller has exclusive legal title to,
is the sole owner of, and has the unrestricted power, right and authority to
sell, convey, transfer, assign and deliver its interest in the REIT Interests
free and clear of all encumbrances of any kind or nature.  Following the
acquisition by Purchaser of the REIT Interests as contemplated herein and in the
LP Agreement, Purchaser shall have legal title to, and shall be the exclusive
legal and equitable owner of, the REIT Interests free and clear of all
encumbrances of any kind or nature (other than any encumbrances arising from
acts of the Purchaser or any other Indemnitee).

 

(d)                                 Other than as expressly set forth in the
Transaction Documents (as defined in the LP Agreement), as of the date hereof,
each REIT has (i) no material indebtedness or other material liabilities
including material contingent liabilities, and (ii) in the case of REIT I, no
material assets other than ownership of    Class A Preferred Partnership Units
(as defined in the LP Agreement) in the Partnership and, in the case of REIT II,
ownership of an interest in REIT I (it being understood that any obligation to
return or restore an amount pursuant to Section 9(d) of the LP Agreement shall
not be a Specified Matter giving rise to indemnity under this Agreement).

 

(e)                                  Except as may result from (i) an action
expressly permitted in the Transaction Documents, or (ii) any action taken by or
at the written request of Indemnitees or their affiliates, each REIT (A) has
never been classified as an association taxable as a corporation (other than a
corporation that has elected to be treated as a real estate investment trust
within the meaning of the Internal Revenue Code of 1986, as amended (the
“Code”)) for U.S. federal income tax purposes, (B) was eligible to make and
timely made an election to be taxed as a real estate investment trust within the
meaning of the Code, (C) other than during any period in which it was a
disregarded entity or partnership for U.S. federal income tax purposes, for each
year of its existence, beginning with its first taxable year, has qualified as a
real estate investment trust within the meaning of the Code, (D) has operated in
such a manner as to qualify as a real estate investment trust within the meaning
of the Code for each such year and through the effective date of the applicable
Seller’s sale of its interest in the REIT Interests to Purchaser as contemplated
herein and in the LP Agreement, and (E) has not taken, omitted to take, or
permitted or suffered to be taken any action which would cause such REIT to fail
to qualify as a real estate investment trust within the meaning of the Code.

 

(f)                                   Each of Indemnitor, each Seller, and each
REIT has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by its creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of its assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of its assets, (v) admitted in writing to outside third

 

A-125

--------------------------------------------------------------------------------


 

parties (which, for the avoidance of doubt, shall not be deemed to include
internal communications or privileged or confidential communications with
counsel, accountants, financial advisors or other consultants, advisors,
representatives or agents of any of the Indemnitor, any Seller or any REIT or
similar parties acting for or on behalf of the Indemnitor or any Seller or REIT)
its inability to pay its debts generally as they come due, or (vi) made an offer
of settlement, extension or composition to its creditors generally.

 

(g)                                  There are no claims, actions, causes of
action, demands, lawsuits, arbitrations, inquiries, notice of violations,
proceedings, litigations, tax audits, citations, summons, subpoenas or
investigations of any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity (each, an “Action”) pending or, to
Seller’s knowledge, threatened in writing against Indemnitor, any Seller, or
either REIT (or an affiliate of Indemnitor, any Seller, or either REIT) that
would have a material adverse effect on either REIT, on Indemnitor’s ability to
satisfy its obligations pursuant to this Indemnity Agreement, or on any Seller’s
ability to sell its interest in the REIT Interests as contemplated herein and in
the LP Agreement.  To the knowledge of Indemnitor, no event has occurred and no
circumstances exist that would be reasonably likely to give rise to, or serve as
a basis for, any such Action.  There are no outstanding governmental orders and
no unsatisfied judgments, penalties or awards against or adversely affecting
either REIT or that would otherwise prevent Indemnitor from being able to
perform its obligations under this Indemnity Agreement or prevent any Seller
from being able to sell its interest in the REIT Interests to Purchaser.

 

3.                                      Contests.

 

(a)                                 If the Purchaser, any other Indemnitee or
any affiliate thereof receives any written notice of a pending or threatened
audit, investigation, inquiry, assessment, proposed adjustment, notice of
deficiency, litigation, contest or other dispute that could result in a Loss for
which the Indemnitor is obligated to indemnify an Indemnitee under this
Indemnity Agreement (a “Claim”), the Purchaser agrees promptly to notify the
Indemnitor in writing of such Claim.

 

(b)                                 Upon written notice from the Indemnitor to
the Purchaser within fifteen (15) days after receipt by Indemnitor of the notice
referred to in Section 3(a), the Indemnitor or its designee shall have the sole
right to represent the REITs in the applicable Claim at the expense of the
Indemnitor, with counsel selected by the Indemnitor and in the forum selected by
the Indemnitor; provided that in the case of a Claim in respect of Section 2(e),
the Indemnitor or its designee shall be entitled so to represent the REITs only
in a controversy with the Internal Revenue Service (the “IRS”) for a taxable
period ending on or before or that includes the date of Purchaser’s acquisition
of the REIT Interests pursuant to the LP Agreement (the “Purchase Date”);
provided that the Purchaser or its designee shall be entitled to assume such
representation if upon the Purchaser’s request the Indemnitor is not able to
demonstrate to the Purchaser’s reasonable satisfaction that the Indemnitor has
the financial capability to satisfy its obligations hereunder with respect to
the applicable Claim.  Notwithstanding the foregoing, the Indemnitor shall not
be entitled to settle any controversy so conducted by the Indemnitor without the
prior written consent of the Purchaser (not unreasonably to be withheld, delayed
or conditioned) if such settlement could (i) adversely affect the tax status or
liability of either REIT, any Indemnitee or any affiliate thereof for any
taxable period commencing on or after or that

 

A-126

--------------------------------------------------------------------------------


 

includes the Purchase Date or (ii) reasonably be expected to result in a Loss to
an Indemnitee for which such Indemnitee would not be indemnified under this
Indemnity Agreement.

 

(c)                                  The Purchaser or its designee shall contest
any Claim not contested by the Indemnitor or its designee pursuant to
Section 3(b), in good faith at the expense of the Indemnitor (such expenses,
including reasonable legal, accounting and investigatory fees and costs, to be
paid currently by the Indemnitor), with counsel selected by the Purchaser and in
the forum selected by the Purchaser upon written request therefor from the
Indemnitor to the Purchaser within thirty (30) days after receipt by the
Indemnitor of the notice referred to in Section 3(a) accompanied by proof
reasonably satisfactory to the Purchaser that the Indemnitor has the financial
capability to satisfy its obligations hereunder with respect to the applicable
Claim along with an opinion in form and substance reasonably satisfactory to
Purchaser of independent tax counsel or accountants of recognized standing
reasonably satisfactory to the Purchaser to the effect that there is substantial
authority for the position that the Purchaser seeks to take in the contest of
such Claim, provided that (i) the Purchaser shall not be required to pursue any
appeal of a judicial decision under this Section 3(c) unless timely so requested
in writing by Indemnitor and shall not be obligated to contest any Claim in the
U. S. Supreme Court, and (ii) the Indemnitor shall advance to the Purchaser on
an interest free basis sufficient funds to pay the applicable tax, interest,
penalties and additions to tax to the extent necessary for the contest to
proceed in the forum selected by the Purchaser.  The Purchaser shall have the
sole right to represent the REITs in any controversy with the IRS that does not
constitute a Claim or that is solely with respect to taxable periods beginning
after the Purchase Date and to employ counsel of its choice at its expense.  The
Purchaser shall (except to the extent provided in Section 3(d)) have full
control over the conduct of any contest under this Section 3(c) but shall keep
the Indemnitor informed as to the progress of such contest, shall provide the
Indemnitor with all documents and information related to such contest reasonably
requested in writing by the Indemnitor (other than tax returns (except for
(i) separate company tax returns of either or both REITS or (ii) portions of tax
returns that include but are not limited to either or both REITS or information
therefrom compiled by the Purchaser) and other confidential information), and
shall consider in good faith any suggestions made by the Indemnitor as to the
conduct of such contest.  Neither the Purchaser nor any REIT or any Indemnitee
shall waive or extend the statute of limitations with respect to any taxable
year of either REIT ending on or before or that includes the Purchase Date
without the prior written consent of the Indemnitor (not unreasonably to be
withheld, delayed or conditioned).

 

(d)                                 Purchaser shall advise Indemnitor in writing
of any settlement offer made by the IRS with respect to a controversy being
contested pursuant to Section 3(c).  Purchaser shall not be entitled to settle
or compromise, either administratively or after the commencement of litigation,
any controversy conducted by it pursuant to Section 3(c) without the prior
written consent of the Indemnitor (not unreasonably to be withheld, delayed or
conditioned) if such settlement or compromise (i) would give rise to an
obligation of Indemnitor to indemnify an Indemnitee under this Indemnity
Agreement (unless Purchaser waives payment of such indemnity) or (ii) could
adversely affect the liability of Indemnitor or any direct or indirect owner of
Indemnitor for taxes.  If the Indemnitor requests in writing that the Purchaser
accept a settlement or compromise offer (other than a settlement or compromise
offer that would adversely affect the status of any Indemnitee or any affiliate
(other than the REITs) as a real estate investment trust for Federal income tax
purposes or a settlement or compromise offer

 

A-127

--------------------------------------------------------------------------------


 

conditioned upon agreement with respect to any matter not indemnified against by
Indemnitor under this Indemnity Agreement), the Purchaser shall either accept
such settlement offer or agree with the Indemnitor that the liability of the
Indemnitor with respect to such Claim under this Indemnity Agreement shall be
limited to an amount calculated on the basis of such settlement offer.

 

(e)                                  Indemnitor shall pay any indemnity amount
due under this Indemnity Agreement in respect of a Claim that is contested as
set forth in Section 3(b) or 3(c), and Purchaser shall refund to Indemnitor any
amount advanced by Indemnitor pursuant to clause (ii) of the proviso to the
first sentence of Section 3(c) in excess of the portion thereof due to Purchaser
under this Indemnity Agreement, within fifteen (15) Business Days (as defined in
the LP Agreement) after the earlier of (i) a decision, judgment, decree or other
order by any court of competent jurisdiction which has become final and is not
appealed pursuant to this Indemnity Agreement, or (ii) entry into a closing
agreement or other settlement agreement or compromise in connection with an
administrative or judicial proceeding. Indemnitor shall pay any indemnity amount
due under this Indemnity Agreement in respect of a Claim other than a Claim that
is contested as set forth in Section 3(b) or 3(c) within fifteen (15) Business
Days (as defined in the LP Agreement) after written demand therefor by the
Purchaser accompanied by reasonable evidence of the liability for and amount of
the indemnity. Late payments shall bear interest at the rate of eighteen percent
(18%) per annum compounded monthly (or if less, the highest rate allowed by
law).

 

(f)                                   Except as provided above, the Purchaser
and the other Indemnitees shall have full control over any decisions in respect
of contesting or not contesting any tax matter and may pursue or not pursue
administrative and/or judicial remedies and conduct any contest in any manner as
they may determine, in each case in their sole and absolute discretion.

 

(g)                                  The Parties shall use commercially
reasonable efforts to mitigate any Loss, including by availing the REITs at the
expense of the Indemnitor of the mitigation provisions available to real estate
investment trusts under the Code.

 

(h)                                 Notwithstanding anything herein to the
contrary, under no circumstances shall the Indemnitor be liable for any Loss: 
(i) incurred by any Person (as defined in the LP Agreement) other than the REITs
after the earlier of (A) the day immediately prior to the last day of the
calendar quarter that includes the Purchase Date or (B) the last day of the tax
year of the REITs that includes the Purchase Date (regardless of when during the
Survival Period such taxes are assessed by the IRS) (it being understood that
any tax arising from a failure to comply with Section 856(c)(4) of the Code in
any quarter is incurred no sooner than the last day of the applicable quarter);
or (ii) incurred by either or both of the REITs that results from a transaction
(including a transaction deemed to occur for income tax purposes) that occurs
after the date which is six (6) months following the Purchase Date (regardless
of when during the Survival Period such taxes are assessed by the IRS);
provided, however, that Indemnitor’s liability for any Loss relating to taxes
shall be determined by reference to, and shall not exceed, the RP REITs’ Tax
Liability Limitation (as hereinafter defined).  For purposes of this Agreement,
the term “RP REITs’ Tax Liability Limitation” shall mean the tax liabilities of
the REITs that would have resulted had REIT I sold its assets on the Purchase
Date for the value used to determine the Purchase Payments (as defined in the LP
Agreement) under the LP Agreement (such maximum

 

A-128

--------------------------------------------------------------------------------


 

tax liabilities to be determined (x) for the sake of clarity, taking into
account any additional tax arising from such sale resulting from the actual
failure of a REIT to qualify as a real estate investment trust within the
meaning of Section 856 of the Code on or prior to the Purchase Date, and
(y) without giving effect to any items of deduction or credits unrelated to such
deemed sales that such REITs would have had available to reduce their tax
liabilities resulting from such sales).

 

(i) Notwithstanding anything contained herein to the contrary, no Specified
Matter shall be treated as failing to be true and correct, and therefore no such
Specified Matter shall be the basis for indemnification under this Indemnity
Agreement, to the extent any failure of such Specified Matter to be true and
correct is the result of a breach by the Partnership or any Indemnitee of any
representation or covenant in any Transaction Document, including any failure by
the Partnership to operate in accordance with the REIT Requirements (as defined
in the LP Agreement), or as a result of any Event of Default (as defined in the
LP Agreement).

 

(j)                                    The amount for which Indemnitor is
otherwise liable hereunder shall be reduced by reason of any liability that it
would not have incurred but for an Event of Default having occurred.

 

4.                                      Entire Agreement.  This Indemnity
Agreement constitutes the entire understanding among the Parties with respect to
the subject matter hereof and supersedes any prior agreement or understanding
among the Parties with respect to the subject matter hereof.

 

5.                                      Governing Law; Submission to
Jurisdiction; Waiver of Trial by Jury.  The validity, interpretation and
enforcement of this Indemnity Agreement shall be governed by the laws of the
State of New York without regard to its principles of conflicts of law.  Each
Party hereby submits to the exclusive jurisdiction of any United States Federal
court sitting in New York County or New York State Court located in New York
County in any action or proceeding arising out of or relating to this Indemnity
Agreement.  EACH OF THE PARTIES HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, A TRIAL BY JURY IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS
INDEMNITY AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

6.                                      Amendments.  This Indemnity Agreement
shall not be modified, altered, supplemented or amended, except pursuant to a
written agreement executed and delivered by all of the Parties.

 

7.                                      Notices.  Any notice, demand or request
may be given in writing by email transmission to the Party for whom it is
intended, or (a) by registered or certified mail (return receipt requested and
postage prepaid), (b) by a nationally recognized overnight courier providing for
signed receipt of delivery, or (c) by facsimile, with delivery confirmed by the
sender and followed by copy sent by nationally recognized overnight courier
providing for signed receipt of delivery, in each case at the following address,
or such other address as may be designated in writing by notice given in
accordance with this Section 7:

 

A-129

--------------------------------------------------------------------------------


 

If to any Indemnitee:

 

c/o Roseland Residential Trust
210 Hudson Street, Suite 400
Jersey City, NJ 07311
Facsimile:(732) 590-1009
E-mail: Baron@Roselandres.com
Attention: Ivan Baron

 

 

 

with a copy to:

 

Mack-Cali Realty Corporation
Harborside 3
210 Hudson Street, Suite 400
Jersey City, NJ 07311
Facsimile: (732) 205-9015
Email:gwagner@mack-cali.com
Attention: Gary Wagner
Executive Vice President and General Counsel

 

 

 

with a copy to:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile: (212) 218-5526
E-mail: jnapoli@seyfarth.com
bhornick@seyfarth.com
Attention: John P. Napoli
Blake Hornick

 

A-130

--------------------------------------------------------------------------------


 

If to Indemnitor:



 

 

 

 

 

 

 

and

 

Rockpoint Growth and Income Real Estate Fund II
500 Boylston Street
Boston, MA 02116
Facsimile: (617) 437-7011
E-mail: pboney@rockpointgroup.com
jgoldman@rockpointgroup.com
Attention: Paisley Boney
Joseph Goldman

Rockpoint Growth and Income Real Estate Fund II
Woodlawn Hall at Old Parkland
3953 Maple Avenue, Suite 300
Dallas, TX 75219
Facsimile: (972) 934-8836
E-mail: rhoyl@rockpointgroup.com
Attention: Ron Hoyl

 

 

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP
2029 Century Park East, Suite 4000
Los Angeles, CA 90067
Facsimile: (213) 229-6638
E-mail: jsharf@gibsondunn.com
gpollner@gibsondunn.com
Attention: Jesse Sharf
Glenn R. Pollner

 

 

All notices (i) shall be deemed to have been delivered on the date that the same
shall have been actually delivered in accordance with the provisions of this
Section 7 and (ii) may be delivered either by a Party or by such Party’s
attorneys.  Any Party may, from time to time, specify as its address for
purposes of this Indemnity Agreement any other address upon the giving of ten
(10) days’ written notice thereof to the other Parties.

 

8.                                      Term.  The term of this Indemnity
Agreement shall survive for the full period of all applicable statutes of
limitations (giving effect to any waiver, mitigation or extension thereof) plus
sixty (60) days (the “Survival Period”).

 

9.                                      Counterparts.  This Indemnity Agreement
may be executed in one or more counterparts, all of which taken together shall
constitute one and the same instrument.  Delivery of such counterpart signature
pages may be effectuated by email pursuant to Section 7.

 

A-131

--------------------------------------------------------------------------------


 

10.                               Severability.  If any provision of this
Indemnity Agreement is held to be illegal, invalid, or unenforceable under
present or future laws effective during the term of this Agreement, such
provision shall be fully severable and this Indemnity Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part of this Indemnity Agreement, and the remaining
provisions of this Indemnity Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Indemnity Agreement, unless such continued effectiveness
of this Indemnity Agreement, as modified, would be contrary to the basic
understandings and intentions of the Parties as expressed herein.

 

11.                               Recitals.  The recitals and introductory
paragraphs hereof are a part hereof, form a basis for this Indemnity Agreement
and shall be considered prima facie evidence of the facts and documents referred
to therein.

 

12.                               Third Party Beneficiaries.  None of the
provisions of this Indemnity Agreement shall be for the benefit of or
enforceable by any person not a party hereto, provided, however, that
notwithstanding the foregoing, those Indemnitee Parties who are not parties to
this Indemnity Agreement are third party beneficiaries hereof, it being agreed
to and understood that such Indemnitee Parties shall have the right to be
indemnified by Indemnitor pursuant to the terms of this Indemnity Agreement (and
shall have the right to enforce this Indemnity Agreement against Indemnitor) as
if such Indemnitee Parties were parties hereto.

 

13.                               Successors and Assigns.  This Indemnity
Agreement shall inure to the benefit of, and be binding upon, the Parties hereto
and their respective successors and permitted assigns, provided, however, that
Indemnitor shall not be entitled to assign its obligations pursuant to this
Indemnity Agreement without the express written consent of the Indemnitees
(which consent shall not be unreasonably withheld).

 

14.                               Sole Remedy.                    
Notwithstanding anything to the contrary in this Indemnity Agreement, the
indemnification provided for in this Indemnity Agreement shall be the sole and
exclusive remedy of the Purchaser for the failure of any of the Specified
Matters set forth in Section 2 to be true and correct in any material respect as
of the date of this Indemnity Agreement or with respect to any other matter with
respect to which indemnification of the Purchaser is contemplated by this
Indemnity Agreement.  For the avoidance of doubt, the failure of any of the
Specified Matters set forth in Section 2 to be true and correct at any time
shall not relieve the Purchaser from its obligation to purchase the Put/Call
Interests (as defined in the LP Agreement) from Rockpoint Preferred Holders (as
defined in the LP Agreement) at any time such purchase is required pursuant to
the terms of the LP Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURE PAGES FOLLOW]

 

A-132

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Indemnity Agreement as
of the date first written above.

 

 

INDEMNITOR

 

 

 

ROCKPOINT GROWTH AND INCOME FUND II

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEES

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

By

 

 

Name:

 

Title:

 

 

 

[PURCHASER]

 

 

 

By

 

 

Name:

 

Title:

 

 

 

MACK-CALI PROPERTY TRUST

 

 

 

By

 

 

Name:

 

Title:

 

A-133

--------------------------------------------------------------------------------


 

 

ROSELAND RESIDENTIAL TRUST

 

 

 

By

 

 

Name:

 

Title:

 

A-134

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Example (Special Allocation of Modified Net Income)

 

Assume net 704(b) income for year is $0, Permitted Sale Property Gain included
in that amount is $20M, and Depreciation included in that amount is $40M.  Also
assume Gross Asset Value is $1.5B ($1.5B - $40M Depreciation + $40M Cash ($20M
attributable to Permitted Sale Property Gain and $20M attributable to operating
cash sheltered by Depreciation).

 

Also assume that during the year, the accrued Base Return for Rockpoint and RRT
are $18M and $72M, respectively, there is no Deficiency or Distribution
Make-Whole applicable, and there have been no adjustments to the RRT Initial
Capital Contribution (so that Rockpoint has an initial Capital Account of $300M
and RRT has an initial Capital Account of $1.2B).  For simplicity, assume there
is no Capital Account attributable to the Rockpoint Class B Preferred Interest.

 

First, determine Modified Net Income:

 

Net Income

 

($0M)

 

 

 

Less Permitted Sale Property Gain

 

($20M)

 

 

 

Plus Depreciation

 

$40M

 

 

 

Modified Net Income

 

$20M

 

Next, it is necessary to determine application of cash under the waterfall upon
a deemed liquidation, selling assets for Gross Asset Value.  First, the $20M
attributable to Permitted Sale Property Gain would be divided 10% to the
Rockpoint Class B Preferred Interest ($2M) and 90% to RRT ($18M).  The remaining
$1.48B would be distributed as follows:

 

Section 9(a)(ii)(B) - Accrued Rockpoint Class A Base Return - $18M to Rockpoint

 

Section 9(a)(ii)(C) — Unreturned Class A Capital Contributions - $300M to
Rockpoint

 

Section 9(a)(ii)(D) and (E) — 5% to Rockpoint and 95% to RRT until RRT has
received its RRT Base Return and Unreturned Capital - $58.1M to Rockpoint
$1,103,900,000 to RRT.

 

As the next step, it is necessary to determine how much income must be allocated
to the Rockpoint Class A Preferred Holder in order to bring its Capital Account
equal to its cash entitlement under the distribution waterfall.  Rockpoint
Class A beginning Capital Account is $300M, and it’s target year-end Capital
Account is $376.1M ($300M + $18M + $58.1M).

 

Items of Modified Net Income would be allocated to Rockpoint Class A up to
$76.1M in order to increase the Rockpoint Class A Capital Account to $376.1. 
Because Modified Net Income is only $20M for the year, that amount would be
allocated entirely to Rockpoint Class A, bringing Rockpoint Class A Preferred
Holder’s Capital Account to $320M.  The Capital Account

 

A-135

--------------------------------------------------------------------------------


 

attributable to Rockpoint Class B Preferred Holder would equal $2M (again,
assuming for this purpose no Class B Capital Contribution).

 

By excluding Modified Net Income from Profit and Loss, $40M of Depreciation is
left for allocation, and that amount would be allocated entirely to RRT.  As a
result, RRT’s capital account at the end of the year would be equal to
$1,178,000,000 ($1.2B + $18M (the Permitted Sale Property Gain allocation) -
$40M).

 

A-136

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Partnership’s Wiring Instructions

 

--------------------------------------------------------------------------------


 

MC ROSELAND NJ HOLDINGS, LLC Wire Instructions

 

Wire To:                                            [Intentionally Omitted]

 

Credit To: [Intentionally Omitted]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Shared Services Agreement

 

--------------------------------------------------------------------------------


 

SHARED SERVICES AGREEMENT

 

between

 

MACK-CALI REALTY, L.P.

 

and

 

ROSELAND RESIDENTIAL, L.P.

 

Effective March    , 2017

 

C-1

--------------------------------------------------------------------------------


 

SHARED SERVICES AGREEMENT

 

THIS SHARED SERVICES AGREEMENT (together with the Schedule and Exhibit attached
hereto, the “Agreement”), dated March    , 2017 (the “Effective Date”), is by
and between Mack-Cali Realty, L.P., a Delaware limited partnership (“MCRLP”) and
Roseland Residential, L.P., a Delaware limited partnership (the “Partnership”). 
MCRLP and the Partnership shall be collectively referred to herein as the
“Parties”, and each, a “Party”.

 

RECITALS

 

WHEREAS, the Partnership is issuing up to $300,000,000 in preferred equity units
to RPIIA-RLA, L.L.C., a Delaware limited liability company (together with its
permitted successors, assigns and transferees, “RP Investor I”), and RPIIA-RLB,
L.L.C., a Delaware limited liability company (together with its permitted
successors, assigns and transferees, “RP Investor II” and, together with RP
Investor I, the “Investors”) pursuant to the terms of that certain Preferred
Equity Investment Agreement, dated February 27, 2017 (the “Investment
Agreement”) by and among the Partnership, MCRLP, Mack-Cali Realty Corporation, a
Maryland corporation, Mack-Cali Property Trust, a Maryland business trust,
Mack-Cali Texas Property, L.P., a Texas limited partnership, Roseland
Residential Trust, a Maryland real estate investment trust (the “General
Partner”), Roseland Residential Holding L.L.C., a Delaware limited liability
company (the “Limited Partner”), and the Investors (the “Transaction”);

 

WHEREAS, in connection with the Transaction, the General Partner, the Limited
Partner, and the Investors are amending and restating that certain Amended and
Restated Agreement of Limited Partnership of Roseland Residential, L.P., dated
as of December 22, 2015, and entering into that certain Second Amended Restated
Agreement of Limited Partnership of Roseland Residential, L.P., dated as of
March    , 2017 (the “Partnership Agreement”);

 

WHEREAS, in connection with the Transaction, MCRLP has agreed to provide certain
Services (as defined below) to the Partnership on a going forward basis on the
terms and conditions set forth herein; and

 

WHEREAS, in connection with providing the Services, MCRLP has agreed to share
certain commercial office space, executive and administrative employees,
proprietary systems, processes, and other assets with the Partnership, on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree, intending to be legally bound, as follows:

 

C-2

--------------------------------------------------------------------------------


 

ARTICLE VII

 

SHARED SERVICES

 

Section 7.01                            Shared Services, Assets, and Employees.

 

(a)                                 Services.

 

Commencing on the Effective Date and continuing through the duration of the
Services Period (as defined below), MCRLP shall assist the Partnership in its
day-to-day business and operations, as an indirect subsidiary of MCRLP.  MCRLP
shall provide the Partnership with (i) those services provided to the
Partnership prior to the Effective Date and those services described on
Schedule 1 and (ii) any additional services reasonably required by the
Partnership to conduct its business that MCRLP provides for itself or its
affiliates (the “Base Services” and, together with Additional Services agreed by
the Parties in accordance with Section 1.1(b), the “Services”).  The Services
shall only be made available, and the Partnership shall only be entitled to
utilize the Services, for the benefit of the operation of the Partnership’s
business.  MCRLP’s obligations to perform services hereunder shall be limited to
the Services.  Schedule 1 may be amended from time to time with the mutual
consent of both Parties, or as otherwise provided in this Agreement.

 

(b)                                 Additional Services.

 

In the event that the Partnership determines that it would be beneficial for
MCRLP to provide any additional service or services not included in the
Services, or a material change in the then-current Services, to the Partnership,
the Partnership shall request in writing that MCRLP provide such additional
services (as so determined, the “Additional Services”).  MCRLP shall, in its
reasonable discretion, determine (i) whether to provide such Additional
Services, taking into consideration its ability to provide such Additional
Services, and (ii) the amount, if any, by which the Services Fee (as defined
below) shall be increased to reflect all Additional Services to be performed. 
The Parties shall agree in writing on any Additional Services to be performed
and any corresponding increase in the Services Fee.  Following such agreement,
Schedule 1 shall be amended to reflect all Additional Services to be performed. 
The Additional Services shall be subject to the terms and conditions of this
Agreement as with any other Services provided hereunder.  Except as provided
herein, the Services Fee may not be increased without the prior written approval
of the Investors, which approval may not be unreasonably withheld. 
Notwithstanding the foregoing, MCRLP shall have no obligation to provide any
Additional Services or to negotiate the additional Services Fee with the
Partnership or the Investors.

 

(c)                                  Subcontractors.

 

MCRLP may, directly or through one or more affiliates, hire or engage one or
more subcontractors, consultants, vendors, or other third parties (each, a
“Subcontractor”) to perform any or all of the Services under this Agreement to
the extent MCRLP has determined in its sole discretion that such Subcontractors
are reasonably necessary for the efficient performance of any of the Services
and to the extent MCRLP, directly or through one or more

 

C-3

--------------------------------------------------------------------------------


 

affiliates, hires or engages such Subcontractors to provide similar services for
itself or its affiliates; provided, that MCRLP shall remain ultimately
responsible for ensuring that the obligations set forth in this Agreement are
satisfied with respect to any Services provided by any Subcontractor.

 

(d)                                 Sharing of Space and Assets.

 

In connection with the provision of the Services, MCRLP agrees to share with the
Partnership the commercial office space located at Harborside 3, 210 Hudson
Street, Suite 400, Jersey City, NJ 07311 and provide certain computer systems,
hardware, and other assets to the Partnership (collectively, the “Shared
Assets”).  The determination of which assets constitute Shared Assets and the
scope of the Partnership’s use of the Shared Assets shall be made by MCRLP in
its reasonable discretion.  For the avoidance of doubt, the commercial office
space located at 150 JFK Parkway, Short Hills, NJ 07078 and 7 Sylvan Way,
Parsippany, NJ 07054 shall not constitute “Shared Assets” and shall be governed
by separate lease agreements attached hereto as Exhibit A.]

 

(e)                                  Service Delivery Employees.

 

MCRLP may, from time to time, permit some of its employees to render the
Services or perform other functions for the benefit of the Partnership (the
“Service Delivery Employees”).  The Service Delivery Employees will, at all
times, remain employees of MCRLP or its affiliates, and shall not become
employees of the Partnership.  MCRLP shall remain solely responsible for any
liability in respect to the Service Delivery Employees and their beneficiaries
and dependents relating to any employment or termination of employment of any
Service Delivery Employees.  The use of Service Delivery Employees and their
scope of responsibilities shall be determined by MCRLP in its sole discretion.

 

Section 7.02                            Term and Termination.

 

(a)                                 Term.  The term of this Agreement shall
commence as of the Effective Date, and shall continue until terminated as
provided in Section 1.2(b) herein (the “Services Period”).

 

(b)                                 Termination.  This Agreement may be
terminated as follows:

 

(A)                               by MCRLP:

 

(A)                               in the event that the Partnership has not paid
any amounts required to be paid under Section 2.1(a) (other than, for purposes
of clarification, with respect to disputed amounts) within thirty (30) days
after the applicable due date and such breach remains uncured for ten
(10) business days after receipt of written notice by the Partnership and the
Investors from MCRLP; or

 

(B)                               in the event that the Partnership has filed a
voluntary petition or has filed against it a petition for an order of relief
under the federal bankruptcy code, as the same may be amended, so as to take
advantage of any insolvency laws (which is not dismissed or

 

C-4

--------------------------------------------------------------------------------


 

discontinued within sixty (60) days after the filing of such petition) or to
file an answer admitting the general obligations of an insolvency petition.

 

(C)                               upon one hundred twenty (120) days’ prior
written notice to the Partnership and the Investors.

 

(B)                               by the Partnership in the event that MCRLP:

 

(A)                               commits a material breach of this Agreement
and such breach remains uncured for ten (10) business days after receipt of
written notice by MCRLP from the Partnership;

 

(B)                               files a voluntary petition or has filed
against it a petition for an order of relief under the federal bankruptcy code,
as the same may be amended, so as to take advantage of any insolvency laws
(which is not dismissed or discontinued within sixty (60) days after the filing
of such petition) or to file an answer admitting the general obligations of an
insolvency petition; or

 

(C)                               upon thirty (30) days’ prior written notice to
MCRLP and the Investors.

 

(C)                               by the Parties at any time upon mutual written
consent.

 

(c)                                  Upon termination of this Agreement, all
accrued undisputed Services Fees shall become due and payable to MCRLP
(i) immediately, upon termination by MCRLP in accordance with Section 1.2(b)(i),
termination by the Partnership in accordance with Section 1.2(b)(ii)(C) or
termination by the Parties in accordance with Section 1.2(b)(iii) and
(ii) fifteen (15) business days after the termination date, upon termination by
the Partnership in accordance with Section 1.2(b)(ii)(A) or
Section 1.2(b)(ii)(B).

 

Section 7.03                            General Terms.

 

(a)                                 Provision of Services.

 

(i)                                     MCRLP shall provide the Services in a
manner and level of performance that is consistent with the manner in which and
level of performance with which it provides similar services to itself and its
affiliates.  The Parties hereto shall use their respective commercially
reasonable efforts to cooperate with each other in all matters relating to the
provision and receipt of the Services.  MCRLP shall, at its cost and expense,
obtain and maintain all consents, licenses, sublicenses and approvals necessary
or desirable to permit MCRLP (and its agents) to perform, and the Partnership to
receive, the Services.

 

(ii)                                  Management of, and control over, the
provision of the Services (including the determination or designation at any
time of the Shared Assets, Service Delivery Employees and other resources of
MCRLP or any Subcontractors used in connection with the provision of such
Services in accordance with Section 1.1(c), Section 1.1(d) and Section 1.1(e))
shall reside

 

C-5

--------------------------------------------------------------------------------


 

solely with MCRLP.  Without limiting the generality of the foregoing, all labor
matters relating to any employees of MCRLP, its affiliates and any third party
service provider shall be within the exclusive control of such entity.  MCRLP
shall be solely responsible for the payment of all salary and benefits and all
income tax, social security taxes, unemployment compensation, tax, workers’
compensation tax, other employment taxes or withholdings and premiums and
remittances with respect to MCRLP employees used to provide such Services.

 

(iii)                               Except as provided elsewhere in this
Agreement, all procedures, methods, systems, strategies, tools, equipment,
facilities and other resources, including the Shared Assets, owned by MCRLP or
any Subcontractors shall remain the property of MCRLP or such Subcontractors and
shall at all times be under the sole direction and control of MCRLP.

 

(b)                                 Service Standards/Limitations.

 

(i)                                     MCRLP, together with its affiliates,
shall maintain the necessary staff and other resources to perform the Services
and otherwise fulfill its obligations under this Agreement.  Notwithstanding the
foregoing, in providing the Services, neither MCRLP nor any of its affiliates
shall be obligated to:  (A) hire any additional employees; (B) maintain the
employment of any specific employee; or (C) purchase, lease or license any
additional equipment, hardware, intellectual property or software (other than
such equipment, hardware or software that is necessary to replace damaged or
broken equipment or hardware or software necessary to perform the Services).

 

(ii)                                  MCRLP shall not be required, and shall be
excused from providing, any Service to the extent and for so long as the
performance of such Service becomes impracticable as a result of a cause or
causes outside the reasonable control of MCRLP, including unfeasible
technological requirements, or to the extent the performance of such Service
would require MCRLP or a Subcontractor to violate any applicable law, or would
result in the breach of any software license or other applicable contract,
whether related to intellectual property or otherwise.  In the event that MCRLP
claims any of the foregoing conditions to excuse MCRLP’s performance of any
Service, then MCRLP shall provide prompt written notice to the Partnership and
shall use commercially reasonable efforts to cure, remove or resolve the
condition as promptly as possible or to find an alternative manner to achieve
the intent of this Agreement.

 

(iii)                               MCRLP shall not have any responsibility
under this Agreement for verifying the accuracy of any information given to it
by the Partnership or on behalf of the Partnership by its third parties (other
than MCRLP or any Subcontractor) for the purpose of providing the Services.

 

(c)                                  Response Time.  MCRLP shall respond to
notifications from the Partnership and shall use commercially reasonable efforts
to resolve any problems in connection with the provision of Services within a
commercially reasonable period of time, using response and proposed resolution
times consistent with response and resolution of problems in past practice.  To
the extent MCRLP notifies the Partnership of an issue in connection with the
Partnership’s receipt or use of the Services, the Partnership shall respond to
such notifications and shall use commercially reasonable efforts to resolve such
issue within a commercially reasonable period of time.

 

C-6

--------------------------------------------------------------------------------


 

(d)                                 Independent Contractors.  The Parties hereto
are independent contractors, and none of the Parties or their respective
employees, representatives or agents will be deemed to be employees,
representatives or agents of the any other Party pursuant to or as a result of
performing any obligations under this Agreement.  No partnership, joint venture,
alliance, fiduciary or any relationship other than that of independent
contractors is created by this Agreement, expressly or by implication.  The
Parties’ respective rights and obligations hereunder shall be limited to the
contractual rights and obligations expressly set forth herein on the terms and
conditions set forth herein.

 

(e)                                  Assumption of Liabilities.  MCRLP shall not
assume or have any responsibility with respect to any financial obligations or
liabilities of the Partnership, and the Partnership shall not assume or have any
responsibility with respect to any financial obligation or liability of MCRLP,
pursuant to this Agreement.

 

(f)                                   Record Retention and Data Ownership. 
MCRLP shall maintain all books and records related to the Services and the
Partnership (the “Books and Records”) and, upon the Partnership’s request, shall
provide the Partnership, regulators and government representatives with
reasonable access to the Books and Records.  The Partnership shall own all of
all the data or information regarding businesses of the Partnership, including
any data or information developed or produced by MCRLP or Subcontractors in
connection with the Services (the “Partnership Data”).  To the extent MCRLP or
Subcontractors have or acquire any rights in Partnership Data, MCRLP hereby
irrevocably assigns, transfers and conveys (and shall cause Subcontractors to
hereby irrevocably assign, transfer and convey) to the Partnership all of its
and their all of its right, title and interest in and to the Partnership Data. 
Upon expiration or termination of this Agreement, MCRLP shall return all Books
and Records and Partnership Data to the Partnership, except to the extent MCRLP
is required to retain a copy of particular documents or materials in order to
comply with applicable law or MCRLP’s internal record retention requirements.

 

ARTICLE VIII

 

CONSIDERATION

 

Section 8.01                            Payments.

 

(a)                                 Payments.  In consideration for the Base
Services provided by MCRLP hereunder (including use of Shared Assets and Service
Delivery Employees) and all Additional Services provided by MCRLP hereunder that
the Parties have agreed in accordance with Section 1.1(b) will not increase the
Services Fee, the Partnership shall pay to MCRLP the aggregate sum of one
million dollars ($1,000,000) per year, in twelve equal monthly payments of
eighty-three thousand three hundred and thirty-three dollars and thirty-three
cents ($83,333.33), commencing on the Effective Date and continuing until
termination of this Agreement, with an annual three percent (3%) increase each
year thereafter during the Services Period (the “Base Services Fee”).  In
consideration for any Additional Services provided by MCRLP hereunder for which
the Parties have agreed to an increase in the Services Fee in accordance with
Section 1.1(b), the Partnership shall pay to MCRLP, in twelve equal monthly
payments, the amount agreed by the Parties for such Additional Services (the
“Additional Services Fee” and, together with the Base Services Fee, the
“Services Fee”).  The Services Fee shall be paid on a monthly basis in advance.

 

C-7

--------------------------------------------------------------------------------


 

The first payment is due on March    , 2017 (the “Payment Date”) and all
subsequent payments (other than any disputed amounts) are due thirty (30) days
after the Partnership’s receipt of an invoice from MCRLP. No other payment for
Services provided hereunder shall be required.  Any undisputed Services Fees not
paid within thirty (30) days after their respective due dates will be considered
delinquent and a late payment charge of the lesser of one percent (1%) of the
delinquent balance due or the maximum amount permissible by applicable law will
be assessed per month on the amounts that remain delinquent.  The Partnership
shall not offset any amounts owing to it by MCRLP or its affiliates against
amounts payable by the Partnership hereunder.  Upon termination of this
Agreement, other than upon termination by MCRLP in accordance with
Section 1.2(b)(i)(A), MCRLP shall refund to the Partnership an amount equal to
the portion of the prepaid monthly Services Fee attributable to the period after
the termination date.

 

(b)                                 Reimbursable Expenses.  The Services Fee
shall include all, and the Partnership shall not be obligated to reimburse MCRLP
for any, travel, lodging and other out-of-pocket expenses incurred by MCRLP in
connection with providing the Services.

 

ARTICLE IX

 

REPRESENTATIONS AND WARRANTIES OF MCRLP

 

MCRLP represents and warrants to the Partnership as of the date hereof:

 

Section 9.01                            Organization of MCRLP.

 

MCRLP is a limited partnership, duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
partnership power and authority to own, license, use or lease and operate its
assets and properties and to carry on its business as it is now being conducted.

 

Section 9.02                            Authority; Non-Contravention; Approvals.

 

(a)                                 MCRLP has all requisite limited partnership
power and authority to execute and deliver this Agreement and to perform the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement and the performance by MCRLP of the transactions contemplated by this
Agreement have been approved by the general partner of MCRLP and no other
partnership voting or other proceeding on the part of MCRLP is necessary to
authorize the execution and delivery by MCRLP of this Agreement or the
performance by MCRLP of the transactions contemplated by this Agreement.  This
Agreement has been duly executed and delivered by MCRLP and constitutes a valid
and binding obligation of MCRLP enforceable against MCRLP in accordance with its
terms, except as such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement or creditors’ rights generally and (ii) general equitable
principles.

 

(b)                                 The execution and delivery by MCRLP of this
Agreement and the performance of the transactions contemplated by this Agreement
do not and will not (i) conflict with or result in a breach of any provision of
the limited partnership agreement or comparable organizational documents of
MCRLP; (ii) result in a violation or material breach of or constitute a default
(or an event which, with or without notice or lapse of time or both, would
constitute a default) under, or

 

C-8

--------------------------------------------------------------------------------


 

result in the termination, modification or cancellation of, or the loss of a
benefit under or accelerate the performance required by, or result in a right of
termination, modification, cancellation or acceleration under the terms,
conditions or provisions of any contract or other instrument of any kind to
which MCRLP is now a party or by which any of their respective assets or
businesses may be bound or affected; or (iii) violate any order, writ, judgment,
injunction, decree, statute, treaty, rule or regulation applicable to MCRLP or
any of its assets or businesses.

 

(c)                                  No declaration, filing or registration
with, notice to, or authorization, consent, order or approval of, any
governmental authority is required to be obtained or made in connection with or
as a result of the execution and delivery of this Agreement by MCRLP or the
performance by MCRLP of the transactions contemplated by this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

Section 9.03                            Capabilities.

 

MCRLP has and will maintain throughout the Services Period sufficient employees
and other resources to perform the Services and otherwise satisfy its
obligations under this Agreement.

 

ARTICLE X

 

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

The Partnership represents and warrants to MCRLP as of the date hereof:

 

Section 10.01                     Organization and Qualification.

 

The Partnership is a partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Partnership has all
requisite limited partnership power and authority to own, license, use or lease
and operate its assets and properties and to carry on its business as it is now
being conducted.

 

Section 10.02                     Authority; Non-Contravention; Approvals.

 

(a)                                 The Partnership has all requisite limited
partnership power and authority to execute and deliver this Agreement and to
perform the transactions contemplated by this Agreement.  The execution and
delivery of this Agreement and the performance by the Partnership of the
transactions contemplated by this Agreement have been approved by the General
Partner of the Partnership.  No other partnership voting or other proceeding on
the part of the Partnership is necessary to authorize the execution and delivery
of this Agreement or the performance by the Partnership of the transactions
contemplated by this Agreement.  This Agreement has been duly executed and
delivered by the Partnership and, assuming the due authorization, execution and
delivery of this Agreement by MCRLP, this Agreement constitutes valid and
binding obligations of the Partnership enforceable against the Partnership in
accordance with its terms, except as such enforcement may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement or creditors’ rights generally and
(ii) general equitable principles.

 

C-9

--------------------------------------------------------------------------------


 

(b)                                 The execution and delivery by the
Partnership of this Agreement and the performance of the transactions
contemplated by this Agreement will not (i) conflict with or result in a
material breach of any provisions of the Partnership Agreement of the
Partnership; or (ii) violate any order, writ, judgment, injunction, decree,
statute, treaty, rule or regulation applicable to the Partnership.

 

(c)                                  No declaration, filing or registration
with, notice to, or authorization, consent, order or approval of, any
governmental authority is required to be obtained or made in connection with or
as a result of the execution and delivery of this Agreement by the Partnership
or the performance by the Partnership of the transactions contemplated by this
Agreement or the consummation of the transactions contemplated by this
Agreement.

 

ARTICLE XI

 

INDEMNIFICATION AND DAMAGES

 

Section 11.01                     Indemnification of MCRLP.

 

The Partnership shall indemnify MCRLP and its general and limited partners,
officers, directors, employees, agents, successors and permitted assigns (the
“MCRLP Indemnified Parties”), and shall hold the MCRLP Indemnified Parties
harmless against, any loss, damage, cost or expense (including reasonable
attorneys’ fees) (collectively, “Losses”) which the MCRLP Indemnified Parties
may sustain or incur by reason of any claim, demand, suit or recovery by any
third party allegedly arising out of MCRLP’s performance of the Services,
subject to any limitations imposed by law or the Partnership Agreement, except
in cases where the claim arises out of MCRLP’s bad faith, gross negligence or
willful misconduct in performing the Services or the breach by MCRLP of their
obligations under this Agreement.

 

Section 11.02                     Indemnification of the Partnership.

 

MCRLP shall indemnify and shall hold the Partnership and its general and limited
partners, officers, directors, employees, agents, successors and permitted
assigns (the “Partnership Indemnified Parties”) harmless against any Losses
which the Partnership Indemnified Parties may sustain or incur by reason of any
claim, demand, suit or recovery by any third party allegedly arising out of
MCRLP’s bad faith, gross negligence or willful misconduct in performing the
Services or the breach by MCRLP of their obligations under this Agreement.

 

Section 11.03                     Limitation of Liability.

 

(a)                                 Reliance.

 

MCRLP may rely conclusively on, and will have no liability to the Partnership
for acting upon, any instruction, notice, certificate, statement, instrument,
report or other paper or document which the Partnership or those acting on its
behalf provided to MCRLP in connection with the performance of the Services.

 

C-10

--------------------------------------------------------------------------------


 

(b)                                 Disclaimer.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, THE SERVICES ARE
PROVIDED “AS IS” AND MCRLP DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES AND MAKE NO REPRESENTATIONS OR
WARRANTIES AS TO THE QUALITY, SUITABILITY OR ADEQUACY OF THE SERVICES FOR ANY
PURPOSE OR USE.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01                     Compliance with Laws.

 

Each of the Parties hereto shall, with respect to its obligations and
performance hereunder, comply with all applicable requirements of applicable
law, including import and export control, environmental and occupational safety
requirements.

 

Section 12.02                     Confidentiality.

 

Each Party shall keep confidential all information obtained by it in connection
with this Agreement and provision of the Services and shall not disclose any
such information (or use the same except in furtherance of its duties and
obligations under this Agreement) to unaffiliated third parties, except: 
(a) with the prior written consent of the applicable Party; (b) to legal
counsel, accountants and other professional advisors; (c) to appraisers,
financing sources and others in the ordinary course of business; (d) to third
parties who agree to keep such information confidential by contract or by
professional or ethical duty and who need to know such information to perform
services or to evaluate a prospective transaction; (e) to governmental officials
having jurisdiction over the applicable Party; (f) in connection with any
governmental or regulatory filings of the applicable Party, or disclosure or
presentations to such Party’s investors; (vii) as required by law or legal
process to which a Party or any person to whom disclosure is permitted hereunder
is subject; or (g) to the extent such information is otherwise publicly
available through the actions of a person other than the Party not resulting
from the Party’s violation of this Section 6.2.

 

Section 12.03                     Governing Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without regard to the conflicts of law
principles of such State.  The Parties hereto consent and submit to the
exclusive jurisdiction of the courts (State and federal) located in the State of
New York in connection with any controversy arising under this Agreement or its
subject matter.  The Parties hereby waive any objection they may have in any
such action based on lack of personal jurisdiction, improper venue or
inconvenient forum.  The Parties further agree that service of any process,
summons, notice or document by U.S. registered mail to its respective address
set forth below shall be effective legal service for any litigation brought in
such courts.

 

C-11

--------------------------------------------------------------------------------


 

Section 12.04                     Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREE THAT NEITHER PARTY SHALL BE
LIABLE FOR ANY PUNITIVE DAMAGES.

 

Section 12.05                     Force Majeure.

 

Except for the Partnership’s obligation to make timely payments for Services
performed in accordance with the terms hereof, no Party shall have any liability
for any losses or delay to the extent due to fire, explosion, lightning, pest
damage, power failure or surges, strikes or labor disputes, water or flood, acts
of God, the elements, war, civil disturbances, acts of civil or military
authorities or the public enemy, acts or omissions of communications or other
carriers, or any other cause beyond such Party’s reasonable control, whether or
not similar to the foregoing that prevent such Party from materially performing
its obligations hereunder.  If any Party claims a condition of force majeure as
an excuse for non-performance of any provision of Services, the Party asserting
the claim must notify the other Parties hereto in writing as soon as practicable
of the force majeure condition, describing the condition in reasonable detail
and, to the extent known, the probable extent and duration of the condition. 
For so long as a condition of force majeure continues, the Party invoking the
condition as an excuse for non-performance hereunder will use commercially
reasonable efforts to cure or remove the condition as promptly as possible or to
provide an alternative method to provide the Services so as to resume
performance of its obligations hereunder as promptly as possible.

 

Section 12.06                     Assignment.

 

This Agreement and all the provisions hereof shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.  Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assignable or transferable by any Party without the prior
written consent of the other Party hereto, and any such unauthorized assignment
or transfer will be void ab initio.  The Partnership acknowledges that the
Services may be performed by one of MCRLP’s affiliates or by any Subcontractor.

 

Section 12.07                     Third Party Beneficiaries.

 

This Agreement is the sole benefit of the Parties and their permitted assigns
and each such Party intends that this Agreement shall not benefit, or create any
right or cause of action in or on behalf of, any person or entity other than the
Parties or their permitted assigns, and with respect to (a) Section 1.1(b) and
the notification right under Section 1.2(b)(i)(A), the Investors,
(b) Section 5.1, the MCRLP Indemnified Parties and (c) Section 5.2, the
Partnership Indemnified Parties.

 

Section 12.08                     Entire Agreement; Modification; Waivers.

 

This Agreement constitutes the entire agreement between the Parties hereto with
respect to the subject matter hereof and shall supersede all previous
negotiation, commitments

 

C-12

--------------------------------------------------------------------------------


 

and writings with respect to the Services; provided, that, for the avoidance of
doubt, nothing contained in this Agreement shall affect or be deemed to modify
any rights of the Investors relating to this Agreement and provided for under
the Partnership Agreement, the Investment Agreement or any other agreement to
which the Investors are a party and relating to the Transaction.  This Agreement
may not be altered, modified or amended except by a written instrument signed by
all affected Parties.  The failure of any Party to require the performance or
satisfaction of any term or obligation of this Agreement, or the waiver by any
Party of any breach of this Agreement, shall not prevent subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

 

Section 12.09                     Severability.

 

The provisions of this Agreement are severable, and in the event that any one or
more provisions are deemed illegal or unenforceable the remaining provisions
shall remain in full force and effect, unless the deletion of such provision
shall materially adversely affect the benefits or obligations of MCRLP, on the
one hand, or the Partnership, on the other hand, in which event the Parties
shall use their respective commercially reasonable efforts to arrive at an
accommodation that best preserves for the Parties the benefits and obligations
of the offending provision.

 

Section 12.10                     Survival.

 

Section 1.3(f), Article V and Article VI shall survive the expiration or
termination of this Agreement.

 

Section 12.11                     Title and Headings.

 

Titles and headings to sections herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

 

Section 12.12                     Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

Section 12.13                     Interpretation.

 

When a reference is made in this Agreement to an Article, Section, paragraph,
clause, Schedule or Exhibit, such reference shall be to an Article, Section,
paragraph, clause, Schedule or Exhibit of this Agreement unless otherwise
indicated.  All words used in this Agreement will be construed to be of such
gender as the circumstances require, and in the singular or plural as the
circumstances require.  Any capitalized terms used in any Schedule or
Exhibit but not otherwise defined therein shall have the meaning as defined in
this Agreement.  The word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation”, unless otherwise
specified.  The words “hereof”, “hereto”, “hereby”, “herein” and “hereunder” and
words of similar import when used in this Agreement

 

C-13

--------------------------------------------------------------------------------


 

shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The term “or” is not exclusive.  The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  The words
“asset” and “property” shall be deemed to have the same meaning, and to refer to
all assets and properties, whether real or personal, tangible or intangible. 
Any agreement, instrument or law defined or referred to herein means such
agreement, instrument or law as from time to time amended, modified or
supplemented, unless otherwise specifically indicated.  References to any law
include references to any associated rules, regulations and official guidance
with respect thereto.  References to a person or entity are also to its
predecessors, successors and assigns.  Unless otherwise specifically indicated,
all references to “dollars” and “$” are references to the lawful money of the
United States of America.  References to “days” mean calendar days unless
otherwise specified.  References to times of the day are to the Eastern Time
zone unless otherwise specified.  References to “affiliates” or “an affiliate”
of MCRLP shall exclude the Partnership, and references to “affiliates” or “an
affiliate” of the Partnership shall exclude MCRLP.  Each Party has been
represented by counsel in connection with this Agreement and the transactions
contemplated hereby and, accordingly, any rule of law or any legal doctrine that
would require interpretation of any claimed ambiguities in this Agreement
against the drafting party has no application and is expressly waived.

 

Section 12.14                     Savings Clause.

 

If any provision hereof shall be held invalid or unenforceable by any court of
competent jurisdiction or as a result of future legislative action, such holding
or action shall be strictly construed and shall not affect the validity or
effect of any other provision hereof.

 

Section 12.15                     Notices.

 

All notices, requests, demands and other communications under this Agreement
shall be in writing and delivered in person, or sent by facsimile, or sent by
overnight courier service or sent by certified mail, postage prepaid, and
properly addressed as follows:

 

To MCRLP:

 

c/o Mack-Cali Realty Corporation
Harborside 3, 210 Hudson Street, Suite 400
Jersey City, NJ 07311
Facsimile: (732) 205-8237
Email: gwagner@mack-cali.com
Attention: Gary Wagner, Esq., General Counsel and Secretary

 

With Copy To:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile: (212) 218-5526
Email: jnapoli@seyfarth.com

 

C-14

--------------------------------------------------------------------------------


 

bhornick@seyfarth.com
Attention: John Napoli
Blake Hornick

 

To the Partnership:

 

c/o Roseland Residential Trust
Harborside 3, 210 Hudson Street, Suite 400
Jersey City, NJ 07311
Facsimile: (732) 205-8237
Email: baron@roselandres.com
Attention: Ivan Baron

 

With Copy To:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile: (212) 218-5526
Email: jnapoli@seyfarth.com
bhornick@seyfarth.com
Attention: John Napoli
Blake Hornick

 

Any Party may from time to time change its address for the purpose of notices to
that Party by a similar notice specifying a new name and/or address, but no such
change shall be deemed to have been given until it is actually received by the
Party sought to be charged with its contents.

 

All notices and other communications required or permitted under this Agreement
which are addressed as provided in this Section 6.15 if delivered personally or
by overnight courier, shall be effective upon delivery; if sent by facsimile,
shall be delivered upon receipt of proof of transmission and if delivered by
mail, shall be effective three (3) business days following deposit in the United
States mail, postage prepaid.

 

Remainder of page intentionally left blank; signature page to follow.

 

C-15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed on its behalf by its duly authorized officer as of the date first
written above.

 

 

 

MACK-CALI REALTY, L.P.,

 

a Delaware limited partnership

 

 

 

By:

MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

 

By:

 

 

 

Name: Michael J. DeMarco

 

 

Title: President and Chief Operating Officer

 

 

 

 

 

ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership

 

 

 

By:

ROSELAND RESIDENTIAL TRUST,

 

 

a Maryland real estate investment trust, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Michael J. DeMarco

 

 

Title: Chief Executive Officer

 

Signature Page to Shared Services Agreement

 

C-16

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SERVICES

 

Services include but are not limited to the sharing of:

 

·                                          Accounting

·                                          Tax preparation

·                                          Human resources and payroll
processing

·                                          Shared executive and administrative
staff

·                                          Reimbursement for taxes and operating
expenses

·                                          Computer facilities

·                                          Printers

·                                          Software

·                                          Phones

·                                          Public company expenses

·                                          Insurance

 

C-17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEASES EXCLUDED FROM SHARED ASSETS

 

C-18

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Credit Enhancement Agreement

 

--------------------------------------------------------------------------------


 

DISCRETIONARY DEMAND PROMISSORY NOTE

 

March    , 2017

 

For value received and in consideration of any advance or advances
(individually, an “Advance” and collectively, the “Advances”) which MACK-CALI
REALTY, L.P., a Delaware limited partnership (together with its successors and
assigns, the “Lender”) may, in its absolute and sole discretion elect to make to
ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership (the “Borrower”),
from time to time, the Borrower hereby unconditionally and irrevocably promises
to pay to the order of the Lender at the Lender’s principal place of business
located at Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
07311 or to such other place as the Lender may designate in writing to the
Borrower, in lawful money of the United States of America in immediately
available funds, the principal amount of each such Advance on DEMAND.  The
maximum aggregate principal amount of Advances at any one time hereunder shall
be $25,000,000.00.

 

The Borrower also promises to pay to the Lender interest on the outstanding
principal amount of each Advance from the date of each Advance at the Applicable
Rate, as defined herein, on the date on which the Borrower repays any principal
amount of such Advance (such date, the “Interest Payment Date,” and each period
beginning on the date of any such Advance through and including the business day
that precedes any subsequent Interest Payment Date, an “Interest Period”).  The
“Applicable Rate” means, as of any date of determination, a fluctuating rate per
annum equal to, for each Interest Period, the LIBOR Rate for such Interest
Period plus fifty (50) basis points above the Applicable Margin for Revolving
Credit Loans (as used and defined in that certain Amended and Restated Revolving
Credit and Term Loan Agreement dated as of January 25, 2017 (the “Credit
Agreement”) by and among Lender, Bank of America, N.A., JPMorgan Chase Bank,
N.A., Wells Fargo Bank, N.A. and certain other lending institutions which are or
may become parties to the Credit Agreement.

 

“LIBOR Rate” means, for any Interest Period, the rate specified in the Wall
Street Journal, “Money Rates” column (or any successor column), as the “London
Interbank Offered Rate” for the month beginning on the first day of such
Interest Period (as published on the second business day in London prior to the
first day of such Interest Period).  Accrued interest shall be due and payable
at the end of each Interest Period.  Interest on this Note and the amounts
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed (including the first day of the period and
excluding the date of repayment).  Any change in the interest rate resulting
from a change in the rate applicable thereto (or any component thereof) pursuant
to the terms hereof shall become effective as of the opening of business on the
day on which such change in the applicable rate (or component) shall become
effective.

 

The Applicable Rate applicable to an Advance shall be set forth on the payment
grid attached hereto and made a part hereof on Schedule 1 (the “Grid”), as
adjusted by time to time by the Lender in accordance with changes to the
Applicable Rate.

 

D-1

--------------------------------------------------------------------------------


 

All payments made in connection with this Discretionary Demand Promissory Note
(this “Note”) shall be in lawful money of the United States in immediately
available funds without counterclaim or setoff and free and clear of and without
any deduction or withholding for, any taxes or other payments.  All such
payments shall be applied by the Lender to the outstanding principal and
interest accrued on the Advances, and other liabilities of the Borrower
hereunder, first, in respect of any interest then due, and second to outstanding
principal.

 

BORROWER ACKNOWLEDGES AND AGREES THAT THE LENDER HAS NO COMMITMENT OR OBLIGATION
TO MAKE ANY ADVANCE TO THE BORROWER, AND MAY REFUSE, IN THE EXERCISE OF ITS SOLE
DISCRETION, TO MAKE ANY ADVANCE TO THE BORROWER.

 

In consideration of the granting of the Advances evidenced by this Note, the
Borrower hereby further agrees as follows:

 

1.                                      No Commitment; Advance Requests.  The
Lender shall have no obligation to make any Advance hereunder.  Requests for
Advances shall be made within a time period acceptable to the Lender.  No course
of dealing, expectation, or reliance shall be established by any action of
Lender to approve an Advance or make an Advance within any time period.

 

2.                                      Prepayment.  The Borrower may prepay any
Advance at any time in whole or in part without premium or penalty.  Each such
prepayment shall be made together with interest accrued thereon to and including
the date of prepayment.

 

3.                                      Lender’s Books and Records; Grid. The
Lender shall maintain an account or accounts evidencing the indebtedness of the
Borrower to the Lender resulting from each Advance made by the Lender, including
(i) the amount of each Advance, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to the Lender
hereunder and (iii) the amount of any payment received by the Lender hereunder. 
The Lender shall record such amounts on the Grid, but in the event of any
conflict between the Grid and Lender’s records concerning the size of such
Advance, and other amounts related thereto, the records deemed most accurate by
the Lender shall govern and control, absent manifest error.

 

4.                                      RESERVED.

 

5.                                      Representations and Warranties;
Covenants.  The Borrower represents and warrants to the Lender (which
representations and warranties shall be deemed to be made at the time of each
Advance hereunder) that: (a) it is duly organized, validly existing and in good
standing under the laws of the state of Delaware and is qualified to do business
and is in good standing under the laws of every state where its failure to so
qualify could reasonably be expected to have a material and adverse effect on
its business, operations, property or other condition; (b) the execution,
issuance and delivery of this Note by the Borrower are within its organizational
powers and have been duly authorized, and the Note is valid and binding, and is
not in violation of law or of the terms of the Borrower’s organizational
documents and does not result in the breach of or constitute a default under any
indenture, agreement or undertaking to which the Borrower is a party or by which
it or its property may be bound or affected; (c) no authorization or approval or
other action by, and no notice to or filing with, any governmental

 

D-2

--------------------------------------------------------------------------------


 

authority or regulatory body is required for the due execution, delivery and
performance by the Borrower of this Note; (d) all Advances shall at all times
rank at least pari passu with all other unsecured indebtedness of the Borrower;
and (e) on the occasion of the granting of each Advance all representations and
warranties contained herein shall be true and correct in all material respects
and with the same force and effect as though such representations and warranties
had been made on and as of the date of the making of each such Advance.

 

6.                                      Payment on Demand.  The Lender may by
notice to the Borrower at any time and for any reason declare the principal
amount of all Advances hereunder, together with accrued interest thereon and any
other amounts owing hereunder, to be due and payable, subject to Section 7.  The
Borrower shall, upon any such demand, repay all such amounts in accordance with
such demand within thirty (30) business days. The failure by the Borrower to
repay all such amounts (the “Default Amount”) in accordance with such demand
within thirty (30) business days shall constitute an event of default (an “Event
of Default”) hereunder.

 

7.                                      Remedies. Upon the occurrence of an
Event of Default, the Lender shall, within five (5) business days thereof, give
written notice (a “Default Notice”) to the Rockpoint Preferred Holders (as
defined in the Second Amended and Restated Partnership Agreement of the Borrower
dated as of March    , 2017 (the “Partnership Agreement”)) in accordance with
the notice provisions set forth in the Partnership Agreement.  Such notice shall
be in addition to the notice the Lender shall give to the Borrower, and shall be
given concurrent therewith.  Following receipt of a Default Notice, the
Rockpoint Preferred Holders, or any affiliate(s) thereof or other parties
designated by them (collectively, “Rockpoint”), shall have the right, but not
the obligation, to make payment to the Lender, within thirty (30) business days
of receiving the Default Notice (the period from the occurrence of the Event of
Default through the expiration of such thirty (30) business day period, the
“Default Election Period”), in an amount equal to the Default Amount (a “Default
Advance”). During any Default Election Period, the Lender shall have no right to
enforce the provisions hereof in respect of such Event of Default or pursue any
remedies in connection therewith, including declaring the principal amount of
the Advances or interest thereon (whether or not accrued) or any other amounts
payable hereunder due and payable. In the event Rockpoint elects to make a
Default Advance, such Default Advance shall be deemed to (a) cure the Event of
Default and (b) be a demand loan by Rockpoint to the Borrower, and shall bear
interest payable to Rockpoint monthly at a rate equal to the lesser of
(i) eighteen percent (18%) per annum or, if lower, (ii) the highest rate of
interest permitted under applicable law, from and after the date of the Default
Advance until the date such Default Advance is repaid by the Borrower to
Rockpoint in full. If Rockpoint does not elect to make a Default Advance during
the Default Election Period, the Lender shall, following the expiration of the
Default Election Period, be entitled to enforce the provisions hereof in respect
of such Event of Default and pursue any remedies it may be entitled to at law or
in equity in respect of the Event of Default, including its right to declare the
principal amount of the Advances or interest thereon (whether or not accrued) or
any other amounts payable hereunder due and payable.  For the avoidance of
doubt, in the event Rockpoint makes a Default Advance, Rockpoint shall, at any
time, be entitled pursue any and all rights and remedies it may have in law or
in equity against the Borrower in the event the Borrower fails to repay to
Rockpoint the amount of the Default Advance or fails to pay any interest thereon
to Rockpoint when due.

 

D-3

--------------------------------------------------------------------------------


 

8.                                      Additional Guarantees and Other Credit
Support At No Cost.  To the extent that the Lender or any of its subsidiaries
(not including the Borrower or its subsidiaries) currently guarantees or
otherwise promises to pay or provides other credit support for any present
obligations or liabilities of the Borrower or any of its subsidiaries, or
determines in its discretion to do so in the future, of any type or description
as of or following the date hereof, (i) whether arising under or in connection
with credit agreements, notes, guaranties, reimbursement agreements, other
agreements, by operation of law or otherwise, obligations and liabilities under
any hedging contracts, (ii) whether for money borrowed, in respect of letters of
credit, for goods and services delivered or rendered, or other amounts,
(iii) whether for principal, interest, letter of credit or other reimbursement
obligations, cash collateral cover, fees expenses, indemnities or other amounts
(including attorneys’ fees and expenses), (iv) whether or not evidenced by one
or more instruments, documents agreements or other writings, or (v) whether
incurred by the Borrower or any of its subsidiaries individually or as a member
of a group, the Lender or any of its subsidiaries providing any such guarantee
or otherwise promising to pay or providing credit support shall do so
unconditionally, and neither the Partnership nor any such subsidiary shall bear
any cost or other obligation in respect of such guarantee or other promise to
pay.  Notwithstanding the foregoing, nothing in this Section 8 shall be
construed as an obligation on the part of the Lender or any of its subsidiaries
to provide any such guarantee or promise to pay or other credit support, other
than any such arrangements in effect as of the date hereof.

 

9.                                      Miscellaneous.

 

(a)                                 Notices.

 

(i)                                     All notices, requests or other
communications required or permitted to be delivered hereunder to the Lender or
Borrower (each, a “Party”) shall be delivered in writing to such address as
provided for the applicable Party on page one of this Note or as such Party may
otherwise specify from time to time in writing.

 

(ii)                                  Notices if (A) mailed by certified or
registered mail or sent by hand or overnight courier service shall be deemed to
have been given when received, (B) sent by facsimile during the recipient’s
normal business hours shall be deemed to have been given when sent (and if sent
after normal business hours shall be deemed to have been given at the opening of
the recipient’s business on the next business day) and (C) sent by e-mail shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment).

 

(b)                                 RESERVED.

 

(c)                                  Waivers; Amendments.  No waiver of any
provision of this Note shall be effective unless such waiver shall be in writing
and signed by a duly authorized officer of the Lender (or, with respect to any
rights of Rockpoint hereunder, the Rockpoint Preferred Holders), and the same
shall then be effective only for the period and on the conditions and for the
specific instances specified in such writing.  No failure or delay by the Lender
or Rockpoint, as the case may be, in exercising any right, power or privilege
hereunder shall operate as a waiver thereof by the Lender or Rockpoint; nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any rights, power or privilege.  This Note
may not be

 

D-4

--------------------------------------------------------------------------------


 

amended or modified except by a written instrument describing such amendment or
modification executed by the Borrower and the Lender, and for so long as any
Preferred Interests are held by a Rockpoint Preferred Holder, the Rockpoint
Preferred Holders.

 

(d)                                 Third Party Beneficiaries.  The Lender and
Borrower agree that it is the specific intention of the Lender and Borrower that
Rockpoint is and shall be a third-party beneficiary of the provisions of
Section 7 and Section 8 hereof, and any rights, powers, privileges and other
provisions of this Note relating thereto.

 

(e)                                  Governing Law.  This Note shall be
construed in accordance with and governed by the laws of the State of New York
(excluding the laws applicable to conflicts or choice of law).  The Borrower and
Lender each agree that any suit relating to this Note may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York and consent to the nonexclusive jurisdiction of
such court and service of process in any such suit being made upon the Borrower
and the Lender by mail at the address set forth on the signature page of this
Note.  Each of the Borrower and Lender hereby waives any objection that it may
now or hereafter have to the venue of any such suit or any such court or that
such suit is brought in an inconvenient forum.  Final judgment in any action,
suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment.

 

(f)                                   Interest Adjustment.  All agreements
between the Borrower and the Lender are hereby expressly limited so that in no
contingency or event whatsoever shall the amount of interest paid or agreed to
be paid to the Lender exceed the maximum permissible under applicable law. In
this regard, it is expressly agreed that it is the intent of the Borrower and
the Lender in the execution, delivery and acceptance of this Note to contract in
strict compliance with the laws of the State of New York from time to time in
effect.  If, under or from any circumstances whatsoever, fulfillment of any
provision hereof at the time of performance of such provision shall be due,
shall involve transcending the limit of such validity prescribed by applicable
law, then the obligation to be fulfilled shall automatically be reduced to the
limits of such validity, and if under or from circumstances whatsoever the
Lender should ever receive as interest an amount which would exceed the highest
lawful rate, such amount which would be excessive interest shall be applied to
the reduction of the principal balance evidenced hereby and not to the payment
of interest.  This provision shall control every other provision of all
agreements between the Borrower and the Lender.

 

(g)                                  WAIVER OF JURY TRIAL AND CERTAIN OTHER
WAIVERS.  THE BORROWER AND THE LENDER (BY ACCEPTANCE OF THIS NOTE) MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN EACH CASE IN RESPECT OF ANY LEGAL ACTION BASED HEREON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS NOTE OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE ADMINISTRATION OF THE
ADVANCES AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. 
EXCEPT AS PROHIBITED BY LAW, THE BORROWER HEREBY

 

D-5

--------------------------------------------------------------------------------


 

WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.

 

(h)                                 No Assignments.  This Note shall not be
assignable by either the Lender or the Borrower other than with the consent of
each party hereto.

 

(i)                                     Successors and Assigns.  This Note shall
be binding upon and inure to the benefit of the Borrower, the Lender, and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights under this Note without the prior written consent of
the Lender, and except further that, for so long as any Preferred Interests are
held by a Rockpoint Preferred Holder, neither the Lender nor the Borrower may
assign or transfer any of its rights or obligations under this Note without the
prior written consent of the Rockpoint Preferred Holders.

 

(j)                                    Severability.  If any provision of this
Note is held to be illegal, invalid or unenforceable, (a) the legality, validity
and enforceability of the remaining provisions of this Note shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(k)                                 Counterparts; Integration; Effectiveness.
This Note and any amendments, waivers, consents or supplements hereto may be
executed in counterparts, each of which shall constitute an original, but all
taken together shall constitute a single contract. This Note constitutes the
entire contract between the Parties with respect to the subject matter hereof
and supersede all previous agreements and understandings, oral or written, with
respect thereto, provided, however, that, for the avoidance of doubt, nothing
herein shall affect any additional rights the Rockpoint Preferred Holders may
have with respect hereto under the terms of any Transaction Document (as such
term is defined in the Partnership Agreement). Delivery of an executed
counterpart of a signature page to this Note by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Note.

 

[Remainder of page intentionally left blank; Signature page follows]

 

D-6

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership

 

 

 

By: ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust, its
general partner

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: Chief Executive Officer

 

 

 

 

 

LENDER:

 

 

 

MACK-CALI REALTY, L.P., a Delaware limited partnership

 

 

 

By: MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: President and Chief Executive Officer

 

D-7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

Date

 

Amount of 
Advance

 

Interest Payment

 

Principal 
Payment

 

Name of Person 
Making Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-8

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Indemnification Agreement

 

--------------------------------------------------------------------------------


 

INDEMNIFICATION AGREEMENT
(Trustees and Officers)

 

THIS INDEMNIFICATION AGREEMENT is made and entered into as of the     day of
March, 2017 by and between ROSELAND RESIDENTIAL TRUST, a Maryland real estate
investment trust (the “Trust”), and                                             
(“Indemnitee”).

 

RECITALS

 

WHEREAS, it is essential to the Trust to retain and attract as trustees and
officers the most capable persons available; and

 

WHEREAS, Indemnitee is a trustee and/or officer of the Trust; and

 

WHEREAS, both the Trust and Indemnitee recognize the increased risk of
litigation and other claims being asserted against trustees (or directors) and
officers of companies in today’s environment; and

 

WHEREAS, the Trust’s declaration of trust (the “Declaration of Trust”) and
bylaws (the “Bylaws”) provide that the Trust has the power to, and will,
indemnify its trustees and officers to the maximum extent permitted by law and
will advance expenses in connection therewith, and Indemnitee’s willingness to
serve as a trustee and/or officer of the Trust is based on Indemnitee’s reliance
on such provisions; and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Trust in an effective manner, and Indemnitee’s reliance on the aforesaid
provisions of the Declaration of Trust and Bylaws, and in part to provide
Indemnitee with specific contractual assurance that the protection promised by
such provisions will be available to Indemnitee (regardless of, among other
things, any amendment to or revocation of such provisions or any change in the
composition of the Trust’s Board of Trustees or any acquisition or business
combination transaction relating to the Trust), the Trust wishes to provide in
this Agreement for the indemnification of and the advancement of expenses to
Indemnitee as set forth in this Agreement and, to the extent insurance is
maintained, for the continued coverage of Indemnitee under the Trust’s
directors’ and officers’ liability insurance policies.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1              Certain Definitions.

 

1.1          “Claim” shall mean any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative, investigative or
other, or any inquiry or investigation, whether instituted, made or conducted by
the Trust or any other party, that Indemnitee in good faith believes might lead
to the institution of any such action, suit or

 

E-1

--------------------------------------------------------------------------------


 

proceeding, whether civil, criminal, administrative, investigative or other.

 

1.2          ”Expenses” shall mean and include all court costs, attorneys’ fees,
disbursements and all other costs, expenses and obligations paid or incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness in or participate
in, any Claim relating to any Indemnifiable Event.

 

1.3          “Indemnifiable Event” shall mean any actual or asserted event or
occurrence related to the fact that Indemnitee is or was a trustee, officer,
employee, agent or fiduciary of the Trust, or is or was serving at the request
of the Trust as a director, officer, partner, employee, trustee, agent or
fiduciary of another real estate investment trust, corporation, partnership,
joint venture, employee benefit plan, trust or other entity, or anything done or
not done by Indemnitee in any such capacity.

 

2                                         Basic Indemnification Arrangement.  In
the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising or related in whole or in part
out of) an Indemnifiable Event, (a) the Trust will indemnify and hold harmless
Indemnitee to the maximum extent which a Maryland corporation is permitted to
indemnify its directors and officers under Section 2-418 of the Maryland General
Corporation Law (the “MGCL”) as the same may be amended from time to time after
the date hereof, as soon as practicable, but in any event no later than fifteen
(15) calendar days after written demand is presented to the Trust, from and
against any and all Expenses, judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties or amounts paid in settlement) of, or suffered or incurred by
Indemnitee in connection with, such Claim; and (b) the Trust will pay or
reimburse Indemnitee for any and all Expenses incurred by Indemnitee in
connection with a Claim prior to final disposition of the Claim, to the fullest
extent permitted by law but without requiring any preliminary determination of
the ultimate entitlement of Indemnitee to indemnification, as soon as
practicable, but in any event within two (2) business days, after request by
Indemnitee.  Notwithstanding anything in this Section 2 or Section 5 of this
Agreement to the contrary, Indemnitee will not be entitled to indemnification
pursuant to this Agreement in connection with any Claim initiated by Indemnitee
against the Trust or any trustee or officer of the Trust except as provided in
Section 4 of this Agreement or unless the Trust has joined in or consented to
the initiation of such Claim.

 

3                                         Procedures for Indemnification.  Any
indemnification or payment or reimbursement of Expenses required or permitted
under this Agreement shall be furnished in the manner, and in accordance with,
and subject to, the procedures, provided for indemnification or payment or
reimbursement of expenses, as the case may be, under Section 2-418 of the MGCL.

 

4                                         Indemnification for Additional
Expenses.  The Trust will indemnify Indemnitee against and, if requested by
Indemnitee, will, within two (2) business days of such request, advance to
Indemnitee, any and all attorneys’ fees and other costs, expenses and
obligations paid or incurred by Indemnitee in connection with any claim, action,
suit or proceeding asserted or brought by Indemnitee for (i) indemnification or
payment or reimbursement of Expenses prior to final disposition of the Claim by
the Trust under this Agreement or any other agreement or under any provisions of
the Declaration of Trust or Bylaws now or hereafter in effect relating to Claims
for Indemnifiable Events and/or (ii) recovery under any directors’ and officers’
liability insurance policies maintained by the Trust, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be.

 

5                                         Partial Indemnity, Etc.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Trust for some or a portion of the

 

E-2

--------------------------------------------------------------------------------


 

Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Trust will
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.  In addition, notwithstanding any other provision of this Agreement,
to the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee will be indemnified against all Expenses incurred in
connection therewith. In connection with any determination as to whether
Indemnitee is entitled to be indemnified hereunder, the burden of proof will be
on the Trust to establish that Indemnitee is not so entitled.  The Trust agrees
to make any such determination, or to cause such determination to be made, as
expeditiously as practicable.

 

6                                         No Presumption.  For purposes of this
Agreement, the termination of any Claim, action, suit or proceeding by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere or its equivalent, will not create a presumption
that Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.

 

7                                         Non-Exclusivity. Etc.  The rights of
Indemnitee hereunder will be in addition to any other rights Indemnitee may have
under the Declaration of Trust, the Bylaws or the MGCL (it being the intention
of the parties that Indemnitee will have the same rights as a director of a
Maryland corporation under the MGCL) or otherwise; provided, however, that to
the extent that Indemnitee otherwise would have any greater right to
indemnification under any provision of the Declaration of Trust or Bylaws as in
effect on the date hereof, Indemnitee will be deemed to have such greater right
hereunder, and provided, further, that to the extent that any change is made to
the MGCL (whether by legislative action or judicial decision), the Declaration
of Trust and/or the Bylaws which permits any greater right to indemnification
than that provided under this Agreement as of the date hereof, Indemnitee will
be deemed to have such greater right hereunder. The Trust will not adopt any
amendment to the Declaration of Trust or the Bylaws the effect of which would be
to deny, diminish or encumber Indenmitee’s right to indemnification under the
Declaration of Trust, the Bylaws, the Maryland REIT Law, the MGCL or otherwise
as applied to any act or failure to act occurring in whole or in part prior to
the date upon which the amendment was approved by the Trust’s Board of Trustees
and/or its shareholders, as the case may be.

 

8                                         Liability Insurance.  The Trust shall
maintain an insurance policy or policies providing directors’ and officers’
liability insurance in an amount not less than $1,000,000 and on customary
terms. Indemnitee will be covered by such policy or policies, in accordance with
its or their terms, to the maximum extent of the coverage available for any
Trust trustee or officer.

 

9                                         Period of Limitations. No legal action
will be brought and no cause of action will be asserted by or on behalf of the
Trust or any affiliate of the Trust against Indemnitee or Indemnitee’s spouse,
personal or legal representatives, executors, administrators, successors, heirs,
distributees or legatees after the expiration of three (3) years from the date
of accrual of such cause of action, and any claim or cause of action of the
Trust or its affiliates will be extinguished and deemed released unless asserted
by the timely filing of a legal action within such three (3) year period;
provided, however, that if any shorter period of limitation is otherwise
applicable to any such cause of action, such shorter period will govern.

 

10                                  Subrogation. 

 

(a)           In the event of payment under this Agreement, the Trust will be
subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities. Indemnitee will
execute all papers reasonably required and will do everything that may be
reasonably necessary to secure such rights and enable the Trust effectively to
bring suit to

 

E-3

--------------------------------------------------------------------------------


 

enforce such rights (all of Indemnitee’s reasonable costs and expenses,
including attorneys’ fees and disbursements, to be reimbursed by or, at the
option of Indemnitee, advanced by the Trust).

 

(b)           The Indemnitee may have certain rights to indemnification,
advancement of expenses and/or insurance provided by RP-RLB, LLC, a Delaware
limited liability company and certain of its affiliates (collectively, the
“RockPoint Indemnitors”). The Trust hereby agrees (i) that, as between the Trust
and the Rockpoint Indemnitors, the Trust is the indemnitor of first resort,
(ii) that the Trust shall be required to advance the full amount of Expenses
incurred by Indemnitee and shall be liable for the full amount of all Expenses,
judgments, penalties and amounts paid in settlement to the extent required by
the terms of this Agreement, and (iii) that the Trust irrevocably waives and
releases the RockPoint Indemnitors from any and all claims against the RockPoint
Indemnitors for contribution, subrogation or any other recovery in respect
thereof.  The RockPoint Indemnitors shall have a right of contribution and/or be
subrogated, to the extent the RockPoint Indemnitors make an advancement or
payment, to all of the rights of recovery of Indemnitee against the Trust.  The
RockPoint Indemnitors are express third party beneficiaries of the terms of this
Section 10(b) and this Section 10(b) may not be amended without the consent of
the RockPoint Indemnitors.

 

11                                  No Duplication of Payments.  Except as
otherwise provided in Section 10(b), the Trust will not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, the Declaration of Trust, the Bylaws or otherwise)
of the amounts otherwise Indemnifiable hereunder.

 

12                                  Successors and Binding Agreement.

 

(a)           The Trust will require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Trust, by agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Trust would
be required to perform if no such succession had taken place. This Agreement
will be binding upon and inure to the benefit of the Trust and any successor to
the Trust, including, without limitation, any person acquiring directly or
indirectly all or substantially all of the business or assets of the Trust
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor will thereafter be deemed the “Trust” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Trust.

 

(b)           This Agreement will inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

 

(c)           This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 12(a) and 12(b) hereof.  Without limiting the generality or effect of
the foregoing, Indemnitee’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by Indemnitee’s will or by the
laws of descent and distribution, and any such attempted assignment shall be
null and void and of no effect.

 

E-4

--------------------------------------------------------------------------------


 

13                                  Notices.  For all purposes of this
Agreement, all communications, including, without limitation, notices, consents,
requests or approvals, required or permitted to be given hereunder will be in
writing and will be deemed to have been duly given when hand delivered or
dispatched by electronic facsimile transmission (with receipt thereof orally
confirmed), or five (5) calendar days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid, or one
(1) business day after having been sent for next-day delivery by a nationally
recognized overnight courier service, addressed to the Trust (to the attention
of the Secretary of the Trust) at its principal executive office and to
Indemnitee at Indemnitee’s principal residence as shown in the Trust’s most
current records, or to such other address as any party may have furnished to the
other in writing and in accordance herewith, except that notices of changes of
address will be effective only upon receipt.

 

14                                  Governing Law.  The validity,
interpretation, construction and performance of this Agreement will be governed
by and construed in accordance with the laws of the State of Maryland, without
giving effect to the principles of conflict of laws.

 

15                                  Validity.  If any provision of this
Agreement or the application of any provision hereof to any person or
circumstance is held invalid, unenforceable or otherwise illegal, the remainder
of this Agreement and the application of such provision to any other person or
circumstance will not be affected, and the provision so held to be invalid,
unenforceable or otherwise illegal will be reformed to the extent (and only to
the extent) necessary to make it enforceable, valid or legal.

 

16                                  Miscellaneous.  No provision of this
Agreement may be waived, modified or discharged unless such waiver, modification
or discharge is agreed to in writing by Indemnitee and the Trust.  No waiver by
either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. References to Sections are references to Sections
of this Agreement.

 

17                                  Counterparts.  This Agreement may be
executed in one (1) or more counterparts, each of which will be deemed to be an
original but both of which together will constitute one and the same agreement.

 

[Remainder of page left blank; Signature page follows]

 

E-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

 

THE TRUST:

 

 

 

ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: Chief Executive Officer

 

 

 

 

 

THE INDEMNITEE:

 

 

 

 

 

By:

 

 

Name:

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (as amended, supplemented or modified from
time to time, this “Agreement”), dated as of March    , 2017, is made and
entered into by and among Mack-Cali Realty Corporation, a Maryland corporation
(“MCRC”), Mack-Cali Realty, L.P., a Delaware limited partnership (“MCRLP”),
Mack-Cali Property Trust, a Maryland business trust (“MCPT”, and together with
MCRC and MCRLP, the “MCRC Parties”), Roseland Residential, L.P., a Delaware
limited partnership (the “Partnership”), Roseland Residential Trust, a Maryland
real estate investment trust (the “General Partner”), Roseland Residential
Holding L.L.C., a Delaware limited liability company (the “Limited Partner”, and
together with the General Partner and the Partnership, the “Partnership
Parties”), and each of the Persons set forth on the signature pages hereto
(each, a “Holder,” and collectively, the “Holders”).

 

RECITALS

 

A.            The MCRC Parties, the Partnership Parties, RPIIA-RLA, L.L.C., a
Delaware limited liability company (“RP Investor I”) and RPIIA-RLB, L.L.C., a
Delaware limited liability company (“RP Investor II”, and together with RP
Investor I, the “Investors”) have entered into a Preferred Equity Investment
Agreement, dated as February 27, 2017 (the “Investment Agreement”), pursuant to
which the Investors are acquiring units of the Partnership’s preferred units
(the “Preferred Units”).

 

B.            The terms and conditions by which the Partnership was originally
governed are set forth in that certain Amended and Restated Agreement of Limited
Partnership, dated as of December 22, 2015 (the “Original LP Agreement”).

 

C.            Concurrently with the execution of the Investment Agreement, the
Investors, the General Partner amended and restated the Original LP Agreement
(the “Second Amended and Restated LP Agreement”).

 

D.            Under certain circumstances as provided in the Second Amended and
Restated LP Agreement, the Investors may be entitled to receive Common Units (as
defined herein) of the Partnership (“Common Units”), or other securities
issuable upon exchange, conversion or redemption therefor.

 

E.            In connection with the execution and delivery of the Investment
Agreement, the Second Amended and Restated LP Agreement, the Ancillary
Agreements (as defined in the Investment Agreement) and the consummation of the
transactions contemplated thereby, the Partnership Parties have agreed to grant
the Holders, who shall also initially be the Investors, certain registration
rights as set forth below.

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

F-1

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

Section 1.1            Certain Definitions.  As used in this Agreement,
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them below:

 

“Additional Registrable Securities” shall have the meaning set forth in
Section 2.3(c)(i).

 

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, such specified Person; provided that an
Affiliate shall not include any portfolio company of any Person; provided,
further that (i) the Partnership Parties, the MCRC Parties or any of their
respective other Affiliates shall not be considered Affiliates of any Investor
or of any of such Investors’ Affiliates and (ii) no Investor or any of its
Affiliates shall be considered an Affiliate of the Partnership Parties or the
MCRC Parties.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New
York.

 

“Common Units” means (a) the common units of the Partnership and (b) any other
securities into which or for which any of the securities described in clause
(a) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, consolidation, sale of assets or similar transaction,
and following the closing date of an IPO, any class of units or other equity
securities issued by the Partnership or the General Partner or any direct or
indirect parent entity thereof (other than MCRC or MCRLP) to the public.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holder” or “Holders” means any Holder as set forth on the signature
pages hereto and any other Person who shall acquire and hold Registrable
Securities in accordance with the terms of this Agreement.

 

“IPO” means any initial offering of Common Units pursuant to an effective
Registration Statement filed under the Securities Act.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

 

“Long-Form Registration Statement” shall have the meaning set forth in
Section 2.1(a)(i).

 

“Majority Participating Holders” means Participating Holders holding more than
50% of the Registrable Securities proposed to be included in any offering of
Registrable Securities by such Participating Holders pursuant to Section 2.1 or
Section 2.2.

 

F-2

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity or any governmental or regulatory body or other
agency or authority or political subdivision thereof, including any successor,
by merger or otherwise, of any of the foregoing.

 

“Piggyback Units” shall have the meaning set forth in Section 2.3(a)(ii).

 

“Preferred Units” means the preferred units of the Partnership issued pursuant
to the Investment Agreement (as defined in the Recitals).

 

“Prospectus”  means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance on Rule 430A under the Securities Act or any
successor rule thereto), as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

“Registrable Securities” means (a) the Common Units, if any, issued or issuable,
directly or indirectly, in exchange for, upon redemption of or otherwise with
respect to the Preferred Units (including as a result of combinations,
recapitalizations, mergers, consolidations, reorganizations or similar
transactions) and (b) any shares or other securities of an Issuer issued as a
dividend or distribution on, in exchange for, upon redemption of or otherwise in
respect of, any Common Units referred to in clause (a).   For the avoidance of
doubt, “Registrable Securities” shall also include all and any Common Units
issued to the Holders pursuant to Sections 2(b)(iii) and 2(b)(iv) of that
certain Second Amended and Restated LP Agreement. Any particular Registrable
Securities shall cease to be Registrable Securities when (A) a registration
statement with respect to the sale of such securities shall have been declared
effective under the Securities Act and such securities shall have been disposed
of in accordance with such registration statement, (B) such securities are able
to be to be freely resold by the Holder thereof  to the public pursuant to
Rule 144 (or any successor provision) under the Securities Act without
restriction or limitation of any kind (including without any information
requirements or volume or manner of sale limitations or restrictions), or
(C) such securities shall cease to be outstanding.

 

“Registration Expenses” means all fees and expenses incurred in connection with
the MCRC Parties’ and the Partnership Parties’ performance of or compliance with
the provisions of Article II, including:  (i) all registration, listing,
qualification and filing fees (including FINRA filing fees); (ii) fees and
expenses of compliance with state securities or “blue sky” laws (including
counsel fees in connection with the preparation of a blue sky and legal
investment survey and FINRA filings); (iii) printing and copying expenses;
(iv) messenger and delivery expenses; (v) expenses incurred in connection with
any road show; (vi) fees and disbursements of counsel for the MCRC Parties and
the Partnership Parties, respectively; (vii) with respect to each registration,
the fees and disbursements of one counsel for the selling Holder(s) selected by
the Majority Participating Holders; (viii) fees and disbursements of independent
public accountants, including the expenses of any audit or “cold comfort”
letter, and fees and expenses of other persons, including special experts,
retained by the Partnership Parties;

 

F-3

--------------------------------------------------------------------------------


 

(ix) underwriter fees, excluding discounts and commissions, and any other
expenses which are customarily borne by the issuer or seller of securities in a
public equity offering; and (x) all internal expenses of the MCRC Parties and
the Partnership Parties (including all salaries and expenses of officers and
employees performing legal or accounting duties).

 

“Registration Statement” means any registration statement of the Partnership,
including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(c).

 

“Shelf Notice” shall have the meaning set forth in Section 2.1(c).

 

“Short-Form Registration Statement” shall have the meaning set forth in
Section 2.1(a)(i).

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.1            Demand Registrations.

 

(a)           (i)              Subject to Section 2.1(d), at any time beginning
180 days after the first date on which the Partnership, the General Partner or
any other Alternative IPO Entity (as defined in Section 4.11) (each an “Issuer”)
shall have effected the registration under the Securities Act of any Registrable
Securities, one or more Holders shall have the right to require the Issuer to
file a registration statement on Form S-1 or Form S-11, as applicable, or any
successor forms thereto (each, a “Long-Form Registration”) or on Form S-3 or any
successor form thereto (each, a “Short-Form Registration” and together with the
Long-Form Registrations, the “Demand Registrations”) under the Securities Act
covering all or a portion of the then outstanding Registrable Securities
beneficially owned by the Holders, by delivering a written request therefor to
the Issuer specifying the number of Registrable Securities to be included in
such registration by such Holders and the intended method of distribution
thereof.  All such requests by any Holder pursuant to this Section 2.1(a)(i) are
referred to as “Demand Registration Requests,” and the Holders making such
demand for registration are referred to as the “Initiating Holders.”  As
promptly as practicable, but no later than 10 days after receipt of a Demand
Registration Request, the Issuer shall give written notice (a “Demand Exercise
Notice”) of such Demand Registration Request to all other Holders.

 

(ii)           The Issuer, subject to Sections 2.3 and 2.6, shall include in a
Demand Registration (A) the Registrable Securities of the Initiating Holders and
(B) the Registrable Securities of any other Holder of Registrable Securities
that shall have validly made a written request to the Partnership Parties within
the time limits specified below for inclusion in

 

F-4

--------------------------------------------------------------------------------


 

such registration (together with the Initiating Holders, the “Participating
Holders”).  Any such request from the other Holders must be delivered to the
Issuer within 15 days after the receipt of the Demand Exercise Notice and must
specify the maximum number of Registrable Securities intended to be disposed of
by such other Holders.

 

(iii)          The Issuer, as expeditiously as possible but subject to
Section 2.1(d), shall use their commercially reasonable efforts to file a
Registration Statement, and cause such Registration Statement to be declared
effective after the filing thereof under the Securities Act, covering all of the
Registrable Securities that the Holders have requested to register for
distribution in accordance with such intended method of distribution.

 

(b)           Registrations under this Section 2.1 shall be on such appropriate
registration form of the SEC for the disposition of such Registrable Securities
in accordance with the intended method of disposition thereof, which form shall
be selected by the Issuer and shall be reasonably acceptable to the Majority
Participating Holders.

 

(c)           Without limiting the foregoing, within ten Business Days after the
Issuer becomes eligible to file a shelf registration statement that permits
sales of Registrable Securities on a delayed or continuous basis pursuant to
Rule 415 under the Securities Act (a “Shelf Registration Statement”), the Issuer
shall give written notice (the “Shelf Notice”) to all Holders and shall include
in such registration all Registrable Securities of the Holders. The Issuer shall
as promptly as practicable, and in any event within twenty Business Days after
the giving of the Shelf Notice, file with the SEC a Shelf Registration Statement
with respect to such Registrable Securities to be included in accordance with
the foregoing sentence and shall amend such Shelf Registration Statement at such
times and as reasonably requested by Holders so as to permit the inclusion of
any Registrable Securities therein. With respect to any Shelf Registration
Statement covering Registrable Securities, the Issuer shall use their
commercially reasonable efforts (if the Issuer is not eligible to use an
automatic shelf registration statement as defined in Rule 405 under the
Securities Act (an “automatic shelf registration statement”) to keep such Shelf
Registration Statement continuously effective under the Securities Act in order
to permit the prospectus forming a part thereof to be usable by the applicable
Holder until the date as of which all Registrable Securities included in such
Shelf Registration Statement either (1)  have been sold pursuant to the Shelf
Registration Statement or another Registration Statement filed under the
Securities Act (but in no event prior to the applicable period referred to in
Section 4(a)(3) of the Securities Act and Rule 174 thereunder), or (2) cease to
be Registrable Securities.

 

(d)           The Demand Registration rights granted in Section 2.1(a) to the
Holders are subject to the following limitations:

 

(i)            the Issuer shall not be required to cause a registration pursuant
to Section 2.1(a) to be filed within 90 days or to be declared effective within
a period of 180 days after the effective date of any other registration
statement of the Issuer filed pursuant to the Securities Act;

 

(ii)           if in the opinion of outside counsel to the Issuer, any
registration of Registrable Securities would require disclosure of information
not otherwise then required by law to be publicly disclosed and, in the good
faith judgment of the board of directors of the

 

F-5

--------------------------------------------------------------------------------


 

Issuer, such disclosure is reasonably likely to adversely affect any material
financing, acquisition, corporate reorganization or merger or other material
transaction or event involving the Issuer or otherwise have a material adverse
effect on the Issuer (a “Valid Business Reason”), the Issuer may postpone or
withdraw a filing of a registration statement relating to a Demand Registration
Request until such Valid Business Reason no longer exists, but in no event shall
the Issuer avail itself of such right for more than 90 days, in the aggregate,
in any period of 365 consecutive days (such period of postponement or withdrawal
under this clause (ii), the “Postponement Period”); and the Issuer shall give
notice of its determination to postpone or withdraw a registration statement and
of the fact that the Valid Business Reason for such postponement or withdrawal
no longer exists, in each case, promptly after the occurrence thereof; and

 

(iii)          In connection with the provisions of this Section 2, the Holders
shall have three Demand Registration Requests, in each case with respect to
Long-Form Registrations which they are permitted to deliver (or cause to be
delivered) to the Issuer hereunder. The Holders shall have an unlimited number
of Demand Registration Requests with respect to Short-Form Registrations which
they are permitted to deliver (or cause to be delivered) to the Issuer
hereunder.

 

If the Issuer shall give any notice of postponement or withdrawal of any
registration statement pursuant to clause (ii) above, the Issuer shall not
register any equity security of the Issuer during the period of postponement or
withdrawal.  Each Holder of Registrable Securities agrees that, upon receipt of
any notice from the Issuer that the Issuer has determined to withdraw any
registration statement pursuant to clause (ii) above, such Holder will
discontinue its disposition of Registrable Securities pursuant to such
registration statement.  If the Issuer shall have withdrawn or prematurely
terminated a registration statement filed under Section 2.1(a)(i), the Issuer
shall not be considered to have effected an effective registration for the
purposes of this Agreement until the Issuer shall have filed a new registration
statement covering the Registrable Securities covered by the withdrawn
registration statement and such registration statement shall have been declared
effective and shall not have been withdrawn.  If the Issuer shall give any
notice of withdrawal or postponement of a registration statement, at such time
as the Valid Business Reason that caused such withdrawal or postponement no
longer exists (but in no event more than 90 days after the date of the
postponement or withdrawal), the Issuer shall use its commercially reasonable
efforts to effect the registration under the Securities Act of the Registrable
Securities covered by the withdrawn or postponed registration statement in
accordance with this Section 2.1.

 

(e)           The Issuer, subject to Sections 2.3 and 2.6, may elect to include
in any registration statement and offering made pursuant to Section 2.1(a)(i),
(i) authorized but unissued Common Units of the Partnership and (ii) any other
Common Units that are requested to be included in such registration pursuant to
the exercise of piggyback rights granted by the Issuer that are not inconsistent
with the rights granted in, or otherwise conflict with the terms of, this
Agreement (“Additional Piggyback Rights”); provided, however, that such
inclusion shall be permitted only to the extent pursuant to and subject to the
terms of the underwriting agreement or arrangements, if any, entered into by the
Participating Holders.

 

F-6

--------------------------------------------------------------------------------


 

(f)            A Holder may withdraw its Registrable Securities from a Demand
Registration at any time.  If all such Holders do so, the Issuer shall cease all
efforts to secure registration and such registration nonetheless shall be deemed
a Demand Registration for purposes of this Section 2.1 unless (i) the withdrawal
is made following withdrawal or postponement of such registration by the Issuer
pursuant to a Valid Business Reason as contemplated by Section 2.1(d), (ii) the
withdrawal is based on the reasonable determination of the Holders who requested
such registration that there has been, since the date of the Demand Registration
Request, a material adverse change in the business or prospects of the Issuer or
(iii) the Holders who requested such registration shall have paid or reimbursed
the Issuer for all of the reasonable out-of-pocket fees and expenses incurred by
the Issuer in connection with the withdrawn registration.

 

(g)           A Demand Registration shall not be deemed to have been effected
and shall not count as such (i) unless a registration statement with respect
thereto has become effective and has remained effective for a period of at least
180 days or such shorter period during which all Registrable Securities covered
by such Registration Statement either (x) have been sold or withdrawn, (y) cease
to be Registrable Securities or, (z) if such Registration Statement relates to
an underwritten offering, such longer period as, in the opinion of counsel for
the underwriter(s), is required by law for delivery of a prospectus in
connection with the sale of Registrable Securities by an underwriter or dealer,
(ii) if, after the registration statement with respect thereto has become
effective, it becomes subject to any stop order, injunction or other order or
requirement of the SEC or other governmental agency or court for any reason,
(iii) if it is withdrawn by the Issuer pursuant to a Valid Business Reason as
contemplated by Section 2.1(d) or (iv) if the conditions to closing specified in
the purchase agreement or underwriting agreement entered into in connection with
such Demand Registration are not satisfied, other than solely by reason of some
act or omission of the Participating Holders.

 

(h)           In connection with any Demand Registration, the Majority
Participating Holders may designate the lead managing underwriter in connection
with such registration and each other managing underwriter for such
registration, provided, that, in each case, each such underwriter is reasonably
satisfactory to the Issuer.  Notwithstanding the foregoing, the Issuer will have
the right to designate the underwriters in connection with any registration of
equity securities to be sold for the account of any Issuer.

 

Section 2.2            Piggyback Registrations.

 

(a)           If, at any time, the Issuer proposes or is required to register
any Registrable Securities under the Securities Act (other than pursuant to
(i) registrations on such form or similar forms solely for registration of
securities in connection with an employee benefit plan or dividend reinvestment
plan; (ii) a Demand Registration under Section 2.1; or (iii) in connection with
registrations relating to an IPO (other than a Registration Statement on
Form S-4, Form S-8 or any successor forms thereto), (x) if the equity securities
so registered or proposed to be registered in such IPO are solely on account of
the Issuer and do not include equity securities of any other party and (y) none
of the proceeds from any such IPO will be paid (including by dividend,
distribution, loan repayment or otherwise) to any MCRC Party or any of its
Affiliates other than the Issuer or any of its wholly-owned subsidiaries (any
such IPO, a “Non-Piggyback IPO”)) on a registration statement on Form S-1 or
Form S-11 or Form S-3, as

 

F-7

--------------------------------------------------------------------------------


 

applicable, or an equivalent general registration form then in effect, as
applicable, whether or not for its own account (except as otherwise provided
herein) (a “Piggyback Registration”), the Issuer shall give prompt written
notice of their intention to do so to each Holder of record of Registrable
Securities.  Upon the written request of any such Holder, made within 15 days
following the receipt of any such written notice (which request shall specify
the maximum number of Registrable Securities intended to be disposed of by such
Holder and the intended method of distribution thereof), the Issuer, subject to
Sections 2.2(b), 2.3 and 2.6, shall use commercially reasonable efforts to cause
all such Registrable Securities to be included in the registration statement
with the securities that the Issuer at the time proposes to register to permit
the sale or other disposition by the Holders in accordance with the intended
method of distribution thereof of the Registrable Securities to be so
registered.  No registration of Registrable Securities effected under this
Section 2.2(a) shall relieve the Issuer of its obligations to effect Demand
Registrations under Section 2.1.

 

(b)           If, at any time after giving written notice of the Issuer’s
intention to register any equity securities and prior to the effective date of
the registration statement filed in connection with such registration, the
Issuer shall determine for any reason not to register or to delay registration
of such equity securities, the Issuer will give written notice of such
determination to each Holder of record of Registrable Securities and (i) in the
case of a determination not to register, shall be relieved of their obligation
to register any Registrable Securities in connection with such abandoned
registration, without prejudice, however, to the rights of Holders under
Section 2.1 and (ii) in the case of a determination to delay such registration
of their equity securities, shall be permitted to delay the registration of such
Registrable Securities for the same period as the delay in registering such
other equity securities.

 

(c)           Any Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any registration statement pursuant
to this Section 2.2 by giving written notice to the Issuer of its request to
withdraw.  Such request must be made in writing prior to the earlier of the
execution of the underwriting agreement or the execution of the custody
agreement with respect to such registration.  Such withdrawal shall be
irrevocable and, after making such withdrawal, a Holder shall no longer have any
right to include Registrable Securities in the registration as to which such
withdrawal was made.

 

Section 2.3            Priority in Registrations.

 

(a)           If any requested registration made pursuant to Section 2.1
involves an underwritten offering and the lead managing underwriter of such
offering (the “Manager”) shall advise the Issuer that, in its view, the number
of securities requested to be included in such registration by the Holders of
Registrable Securities or any other persons, including those Registrable
Securities requested by the Issuer to be included in such registration, exceeds
the largest number (the “Section 2.3(a) Sale Number”) that can be sold in an
orderly manner in such offering within a price range acceptable to the Majority
Participating Holders, the Issuer shall use commercially reasonable efforts to
include in such registration:

 

(i)            first, all Registrable Securities requested to be included in
such registration by the Holders thereof; provided, however, that, if the number
of such Registrable Securities exceeds the Section 2.3(a) Sale Number, the
number of such Registrable Securities

 

F-8

--------------------------------------------------------------------------------


 

(not to exceed the Section 2.3(a) Sale Number) to be included in such
registration shall be allocated on a pro rata basis among all Holders requesting
that Registrable Securities be included in such registration, based on the
number of Registrable Securities then owned by each such Holder requesting
inclusion in relation to the number of Registrable Securities owned by all
Holders requesting inclusion;

 

(ii)           second, to the extent that the number of securities to be
included pursuant to clause (i) of this Section 2.3(a) is less than the
Section 2.3(a) Sale Number, the remaining units to be included in such
registration shall be allocated on a pro rata basis among all Holders requesting
that securities be included in such registration pursuant to the exercise of
Additional Piggyback Rights (“Piggyback Units”), based on the aggregate number
of Piggyback Units then owned by each Holder requesting inclusion in relation to
the aggregate number of Piggyback Units owned by all Holders requesting
inclusion, up to the Section 2.3(a) Sale Number; and

 

(iii)          third, to the extent that the number of securities to be included
pursuant to clauses (i) and (ii) of this Section 2.3(a) is less than the
Section 2.3(a) Sale Number, any securities that the Issuer proposes to register,
up to the Section 2.3(a) Sale Number.

 

If, as a result of the proration provisions of this Section 2.3(a), any Holder
shall not be entitled to include all Registrable Securities in a registration
that such Holder has requested be included, such Holder may elect to withdraw
its request to include Registrable Securities in such registration or may reduce
the number requested to be included; provided, however, that (A) such request
must be made in writing prior to the earlier of the execution of the
underwriting agreement or the execution of the custody agreement with respect to
such registration and (B) such withdrawal shall be irrevocable and, after making
such withdrawal, such Holder shall no longer have any right to include
Registrable Securities in the registration as to which such withdrawal was made.

 

(b)           If any registration pursuant to Section 2.2 involves an
underwritten offering that was proposed by the Issuer and the Manager shall
advise the Issuer that, in its view, the number of securities requested to be
included in such registration exceeds the number (the “Section 2.3(b) Sale
Number”) that can be sold in an orderly manner in such registration within a
price range acceptable to the Issuer, the Issuer shall include in such
registration:

 

(i)            first, all Registrable Securities that the Issuer proposes to
register, or in the event of an IPO other than a Non-Piggyback IPO, the units to
be allocated in such registration shall be allocated on a pro rata basis among
the Issuer, if any, and all holders requesting that Registrable Securities or
Piggyback Units be included in such registration pursuant to the exercise of
piggyback rights pursuant to Section 2.2 of this Agreement or Additional
Piggyback Rights, based on the aggregate number of Registrable Securities and
Piggyback Units then owned by each holder requesting inclusion in relation to
the aggregate number of Registrable Securities and Piggyback Units owned by all
holders requesting inclusion and by the Issuer, up to the Section 2.3(b) Sale
Number; and

 

(ii)           second, to the extent that the number of securities to be
included pursuant to clause (i) of this Section 2.3(b) is less than the
Section 2.3(b) Sale Number, the

 

F-9

--------------------------------------------------------------------------------


 

remaining units to be included in such registration shall be allocated on a pro
rata basis among all holders requesting that Registrable Securities or Piggyback
Units be included in such registration pursuant to the exercise of piggyback
rights pursuant to Section 2.2 of this Agreement or Additional Piggyback Rights,
based on the aggregate number of Registrable Securities and Piggyback Units then
owned by each holder requesting inclusion in relation to the aggregate number of
Registrable Securities and Piggyback Units owned by all holders requesting
inclusion, up to the Section 2.3(b) Sale Number.

 

(c)           If any registration pursuant to Section 2.2 involves an
underwritten offering that was proposed by Holders of securities of the Issuer
that have the right to require such registration pursuant to an agreement
entered into by the Issuer in accordance with Section 3.4 (“Additional Demand
Rights”) and the Manager shall advise the Issuer that, in its view, the number
of securities requested to be included in such registration exceeds the number
(the “Section 2.3(c) Sale Number”) that can be sold in an orderly manner in such
registration within a price range acceptable to the Issuer, the Issuer shall
include in such registration:

 

(i)            first, all securities requested to be included in such
registration by the holders of Additional Demand Rights (“Additional Registrable
Securities”); provided, however, that, if the number of such Additional
Registrable Securities exceeds the Section 2.3(c) Sale Number, the number of
such Additional Registrable Securities (not to exceed the Section 2.3(c) Sale
Number) to be included in such registration shall be allocated on a pro rata
basis among all holders of Additional Registrable Securities requesting that
Additional Registrable Securities be included in such registration, based on the
number of Additional Registrable Securities then owned by each such holder
requesting inclusion in relation to the number of Additional Registrable
Securities owned by all of such holders requesting inclusion;

 

(ii)           second, to the extent that the number of securities to be
included pursuant to clause (i) of this Section 2.3(c) is less than the
Section 2.3(c) Sale Number, any Preferred Units that the Issuer proposes to
register for its own account, up to the Section 2.3(c) Sale Number; and

 

(iii)          third, to the extent that the number of securities to be included
pursuant to clauses (i) and (ii) of this Section 2.3(c) is less than the
Section 2.3(c) Sale Number, the remaining units to be included in such
registration shall be allocated on a pro rata basis among all holders requesting
that Registrable Securities or Piggyback Units be included in such registration
pursuant to the exercise of piggyback rights pursuant to Section 2.2 or
Additional Piggyback Rights, based on the aggregate number of Registrable
Securities and Piggyback Units then owned by each holder requesting inclusion in
relation to the aggregate number of Registrable Securities and Piggyback Units
owned by all holders requesting inclusion, up to the Section 2.3(c) Sale Number.

 

Section 2.4            Registration Procedures.  Whenever the Issuer is required
by the provisions of this Agreement to use commercially reasonable efforts to
effect or cause the registration of any Registrable Securities under the
Securities Act as provided in this Agreement, the Issuer as expeditiously as
possible:

 

F-10

--------------------------------------------------------------------------------


 

(a)           shall prepare and file with the SEC the requisite registration
statement, which shall comply as to form in all material respects with the
requirements of the applicable form and shall include all financial statements
required by the SEC to be filed therewith, and use commercially reasonable
efforts to cause such registration statement to become and remain effective
(provided, however, that before filing a registration statement or prospectus or
any amendments or supplements thereto, or comparable statements under securities
or blue sky laws of any jurisdiction, or any Issuer Free Writing Prospectus
related thereto, the Issuer will furnish to one counsel for the Holders
participating in the planned offering (selected by the Majority Participating
Holders) and the lead managing underwriter, if any, copies of all such documents
proposed to be filed (including all exhibits thereto), which documents will be
subject to the reasonable review and reasonable comment of such counsel, and the
Issuer shall not file any registration statement or amendment thereto, any
prospectus or supplement thereto or any Issuer Free Writing Prospectus related
thereto to which the holders of a majority of the Registrable Securities covered
by such registration statement or the underwriters, if any, shall reasonably
object);

 

(b)           shall prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
such period as any seller of Registrable Securities pursuant to such
registration statement shall request and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all Registrable
Securities covered by such registration statement in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such registration statement;

 

(c)           shall furnish, without charge, to each seller of such Registrable
Securities and each underwriter, if any, of the securities covered by such
registration statement such number of copies of such registration statement,
each amendment thereto, the prospectus included in such registration statement,
each preliminary prospectus and each Issuer Free Writing Prospectus utilized in
connection therewith, all in conformity with the requirements of the Securities
Act, and such other documents as such seller and underwriter reasonably may
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such seller, and shall consent to the use in
accordance with all applicable law of each such registration statement, each
amendment thereto, each such prospectus, preliminary prospectus or Issuer Free
Writing Prospectus by each such seller of Registrable Securities and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such registration statement or prospectus;

 

(d)           shall use commercially reasonable efforts to register or qualify
the Registrable Securities covered by such registration statement under such
other securities or “blue sky” laws of such jurisdictions as any sellers of
Registrable Securities or any managing underwriter, if any, reasonably shall
request, and do any and all other acts and things that may be reasonably
necessary or advisable to enable such sellers or underwriter, if any, to
consummate the disposition of the Registrable Securities in such jurisdictions,
except that in no event shall any Issuer be required to qualify to do business
as a foreign corporation in any jurisdiction where, but for the requirements of
this Section 2.4(d), it would not be required to be so qualified, to subject
itself to taxation in any such jurisdiction or to consent to general service of
process in any such jurisdiction;

 

F-11

--------------------------------------------------------------------------------


 

(e)           shall promptly notify each Holder selling Registrable Securities
covered by such registration statement and each managing underwriter, if any:

 

(i)            when the registration statement, any pre-effective amendment, the
prospectus or any prospectus supplement related thereto, any post-effective
amendment to the registration statement or any Issuer Free Writing Prospectus
has been filed and, with respect to the registration statement or any
post-effective amendment, when the same has become effective;

 

(ii)           of any request by the SEC or state securities authority for
amendments or supplements to the registration statement or the prospectus
related thereto or for additional information;

 

(iii)          of the issuance by the SEC of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
for that purpose;

 

(iv)          of the receipt by the Issuer of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or blue sky laws of any jurisdiction or the initiation of any
proceeding for such purpose;

 

(v)           of the existence of any fact of which the Issuer becomes aware
which results in the registration statement, the prospectus related thereto, any
document incorporated therein by reference, any Issuer Free Writing Prospectus
or the information conveyed to any purchaser at the time of sale to such
purchaser containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make any statement
therein not misleading; and

 

(vi)          if at any time the representations and warranties contemplated by
any underwriting agreement, securities sale agreement, or other similar
agreement, relating to the offering shall cease to be true and correct in all
material respects; and, if the notification relates to an event described in
clause (v), the Issuer, subject to the provisions of Section 2.1(d), promptly
shall prepare and file with the SEC, and furnish to each seller and each
underwriter, if any, a reasonable number of copies of, a prospectus supplemented
or amended so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein in the light of the circumstances
under which they were made not misleading;

 

(f)            shall comply with all applicable rules and regulations of the
SEC, and make generally available to its security holders, as soon as reasonably
practicable after the effective date of the registration statement (and in any
event within 90 days after the end of such 12 month period described hereafter),
an earnings statement, which need not be audited, covering the period of at
least 12 consecutive months beginning with the first day of the Issuer’s first
calendar quarter after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

 

(g)           shall use commercially reasonable efforts to cause all Registrable
Securities covered by such registration statement to be authorized to be listed
on a national

 

F-12

--------------------------------------------------------------------------------


 

securities exchange if units of the particular class of Registrable Securities
are at that time, or will be immediately following the offering, listed on such
exchange;

 

(h)           shall provide and cause to be maintained a transfer agent and
registrar for all such Registrable Securities covered by such registration
statement not later than the effective date of such registration statement;

 

(i)            shall enter into such customary agreements (including, if
applicable, an underwriting agreement) and take such other actions as the
Majority Participating Holders shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities (it being understood
that the Holders of the Registrable Securities that are to be distributed by any
underwriters shall be parties to any such underwriting agreement and may, at
their option, require that the Issuer make to and for the benefit of such
Holders the representations, warranties and covenants of the Issuer which are
being made to and for the benefit of such underwriters);

 

(j)            shall use commercially reasonable efforts to obtain an opinion
from the Issuer’s counsel and a “cold comfort” letter from the Issuer’s
independent public accountants in customary form and covering such matters as
are customarily covered by such opinions and “cold comfort” letters delivered to
underwriters in underwritten public offerings, which opinion and letter shall be
reasonably satisfactory to the underwriter, if any;

 

(k)           shall use commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of the registration statement;

 

(l)            shall provide a CUSIP number for all Registrable Securities, not
later than the effective date of the registration statement;

 

(m)          shall make reasonably available its employees and personnel for
participation in “road shows” and other marketing efforts and otherwise provide
reasonable assistance to the underwriters, taking into account the needs of the
Issuer’s businesses and the requirements of the marketing process, in the
marketing of Registrable Securities in any underwritten offering;

 

(n)           shall promptly prior to the filing of any document that is to be
incorporated by reference into the registration statement or the prospectus, and
prior to the filing of any Issuer Free Writing Prospectus, provide copies of
such document to counsel for the selling holders of Registrable Securities and
to each managing underwriter, if any, and make the Issuer’s representatives
reasonably available for discussion of such document and make such changes in
such document concerning the selling holders prior to the filing thereof as
counsel for such selling holders or underwriters may reasonably request;

 

(o)           shall cooperate with the sellers of Registrable Securities and the
managing underwriter, if any, to facilitate the timely preparation and delivery
of certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the sellers of Registrable Securities at least three Business
Days prior to any sale of Registrable Securities and instruct any

 

F-13

--------------------------------------------------------------------------------


 

transfer agent and registrar of Registrable Securities to release any stop
transfer orders in respect thereof;

 

(p)           shall take all such other commercially reasonable actions as are
necessary or advisable in order to expedite or facilitate the disposition of
such Registrable Securities;

 

(q)           shall not take any direct or indirect action prohibited by
Regulation M under the Exchange Act;

 

(r)            shall cooperate with each seller of Registrable Securities and
each underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA; and

 

(s)            shall take all reasonable action to ensure that any Issuer Free
Writing Prospectus utilized in connection with any registration covered by
Section 2.1 or 2.2 complies in all material respects with the Securities Act, is
filed in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related prospectus, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

To the extent the Issuer is a well-known seasoned issuer as defined in Rule 405
under the Securities Act (a “WKSI”) at the time any Demand Registration Request
is submitted to the Issuer, and such Demand Registration Request requests that
the Issuer file an automatic shelf registration statement on Form S-3, the
Issuer shall file an automatic shelf registration statement that covers those
Registrable Securities that are requested to be registered.  The Issuer shall
use commercially reasonable efforts to remain a WKSI and not become an
ineligible issuer (as defined in Rule 405 under the Securities Act) during the
period during which such automatic shelf registration statement is required to
remain effective.  If the Issuer does not pay the filing fee covering the
Registrable Securities at the time the automatic shelf registration statement is
filed, the Issuer shall pay such fee at such time or times as the Registrable
Securities are to be sold.  If the automatic shelf registration statement has
been outstanding for at least three years, at the end of the third year the
Issuer shall refile a new automatic shelf registration statement covering the
Registrable Securities.  If at any time when the Issuer is required to
re-evaluate its WKSI status, the Issuer determines that it is not a WKSI, the
Issuer shall use commercially reasonable efforts to refile the shelf
registration statement on Form S-3 and, if such form is not available, Form S-1
or S-11, as applicable, and keep such registration statement effective during
the period during which such registration statement is required to be kept
effective.

 

Notwithstanding anything contained herein to the contrary, the Issuer shall be
entitled to exclude from the shelf registration statement such Registrable
Securities as the Issuer and their securities counsel reasonably determine (in
consultation with the Majority Participating Holders and their securities
counsel) is reasonably necessary for the offering to qualify as a secondary
(rather than a primary) offering pursuant to Rule 415 under the Securities Act
in response to comments from the staff of the SEC.  To the extent any
Registrable Securities are so excluded, the Issuer agrees to register such
excluded securities in accordance with Section 2.1 promptly when eligible to do
so under applicable federal securities laws, rules, regulations and

 

F-14

--------------------------------------------------------------------------------


 

policies, as the Issuer and their securities counsel reasonably determine (in
consultation with the Majority Participating Holders and their securities
counsel).

 

If the Issuer files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, the Issuer shall
include in such registration statement such disclosures as may be required by
Rule 430B under the Securities Act, referring to the unnamed selling security
holders in a generic manner by identifying the initial offering of the
securities to the Holders, in order to ensure that the Holders may be added to
such shelf registration statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment.

 

The Issuer may require as a condition precedent to the Issuer’s obligations
under this Section 2.4 that each seller of Registrable Securities as to which
any registration is being effected furnish the Issuer such information in
writing regarding such seller and the distribution of such Registrable
Securities as the Issuer from time to time reasonably may request; provided,
that such information is necessary for the Issuer to consummate such
registration and shall be used only in connection with such registration.

 

Each seller of Registrable Securities agrees that upon receipt of any notice
from the Issuer under Section 2.4(e)(v), such seller will discontinue such
seller’s disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such seller’s receipt of
the copies of the supplemented or amended prospectus.  In the event the Issuer
shall give any such notice, the applicable period set forth in
Section 2.4(b) shall be extended by the number of days during such period from
and including the date of the giving of such notice to and including the date
when each seller of any Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus.

 

If any such registration statement or comparable statement under “blue sky” laws
refers to any Holder by name or otherwise as the Holder of any securities of the
Issuer, such Holder shall have the right to require (i) the insertion therein of
language, in form and substance reasonably satisfactory to such Holder and the
Issuer, to the effect that the holding by such Holder of such securities is not
to be construed as a recommendation by such Holder of the investment quality of
the Issuer’s securities covered thereby and that such holding does not imply
that such Holder will assist in meeting any future financial requirements of the
Issuer or (ii) in the event that such reference to such Holder by name or
otherwise is not in the judgment of the Issuer, as advised by counsel, required
by the Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such Holder.

 

Section 2.5            Registration Expenses.

 

(a)           The Issuer shall pay all Registration Expenses (i) with respect to
any Demand Registration whether or not it becomes effective or remains effective
for the period contemplated by Section 2.4(b) and (ii) with respect to any
registration effected under Section 2.2.

 

F-15

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the foregoing, (i) the provisions of this
Section 2.5 shall be deemed amended to the extent necessary to cause these
expense provisions to comply with “blue sky” laws of each state in which the
offering is made, (ii) in connection with any registration hereunder, each
Holder of Registrable Securities being registered shall pay all underwriting
discounts and commissions and any transfer taxes, if any, attributable to the
sale of such Registrable Securities, pro rata with respect to payments of
discounts and commissions in accordance with the number of units or other equity
securities sold in the offering by such Holder and (iii) the Issuer shall, in
the case of all registrations under this Article II, be responsible for all
their internal expenses.

 

Section 2.6            Underwritten Offerings.

 

(a)           If requested by the underwriters for any underwritten offering by
the Holders pursuant to a registration requested under Section 2.1, the Issuer
shall enter into a customary underwriting agreement with the underwriters.  Such
underwriting agreement shall be satisfactory in form and substance to the
Majority Participating Holders and shall contain such representations and
warranties by, and such other agreements on the part of, the Issuer and such
other terms as are generally prevailing in agreements of that type.  Any Holder
participating in the offering shall be a party to such underwriting agreement
and, at its option, may require that any or all of the representations and
warranties by, and the other agreements on the part of, the Issuer to and for
the benefit of such underwriters also shall be made to and for the benefit of
such Holder and that any or all of the conditions precedent to the obligations
of such underwriters under such underwriting agreement be conditions precedent
to the obligations of such Holder; provided, however, that the Issuer shall not
be required to make any representations or warranties with respect to written
information specifically provided by a selling Holder for inclusion in the
registration statement.  No Holder shall be required to make any representations
or warranties to or agreements with the Issuer or the underwriters other than
representations, warranties or agreements regarding such Holder, its ownership
of and title to the Registrable Securities and its intended method of
distribution; and any liability of such Holder to any underwriter or other
Person under such underwriting agreement shall be limited to liability arising
from breach of its representations and warranties and shall be limited to an
amount equal to the proceeds (net of expenses and underwriting discounts and
commissions) that it derives from such registration.

 

(b)           In the case of a registration pursuant to Section 2.2, if the
Issuer shall have determined to enter into an underwriting agreement in
connection therewith, any Registrable Securities to be included in such
registration shall be subject to such underwriting agreement.  Any Holder
participating in such registration may, at its option, require that any or all
of the representations and warranties by, and the other agreements on the part
of, the Issuer to and for the benefit of such underwriters shall also be made to
and for the benefit of such Holder and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement be conditions precedent to the obligations of such Holder.  No Holder
shall be required to make any representations or warranties to or agreements
with the Issuer or the underwriters other than representations, warranties or
agreements regarding such Holder, its ownership of and title to the Registrable
Securities and its intended method of distribution; and any liability of such
Holder to any underwriter or other Person under such underwriting agreement
shall be limited to liability arising from breach of its representations and
warranties

 

F-16

--------------------------------------------------------------------------------


 

and shall be limited to an amount equal to the proceeds (net of expenses and
underwriting discounts and commissions) that it derives from such registration.

 

(c)           In the case of any registration under Section 2.1 pursuant to an
underwritten offering, or, in the case of a registration under Section 2.2, if
the Issuer has determined to enter into an underwriting agreement in connection
therewith, all securities to be included in such registration shall be subject
to an underwriting agreement and no Person may participate in such registration
unless such Person agrees to sell such Person’s securities on the basis provided
therein and, subject to the provisions of this Section 2.6, completes and
executes all reasonable questionnaires, and other documents, including custody
agreements and powers of attorney, that must be executed in connection
therewith, and provides such other information to the Issuer or the underwriter
as may be necessary to register such Person’s securities.

 

Section 2.7            Holdback Agreements.

 

(a)           Each seller of Registrable Securities agrees, to the extent
requested in writing by a managing underwriter, if any, of any registration
effected pursuant to Section 2.1, not to sell, transfer or otherwise dispose of,
including any sale pursuant to Rule 144 under the Securities Act, any Preferred
Units, or any other equity security of the Issuer or any security convertible
into or exchangeable or exercisable for any equity security of the Issuer other
than as part of such underwritten public offering during the time period
reasonably requested by the managing underwriter, not to exceed 90 days.

 

(b)           The Issuer agrees that, if they shall previously have received a
request for registration pursuant to Section 2.1 or 2.2, and if such previous
registration shall not have been withdrawn or abandoned, they shall not sell,
transfer or otherwise dispose of any Preferred Units, or any other equity
security of the Issuer or any security convertible into or exchangeable or
exercisable for any equity security of the Issuer (other than as part of such
underwritten public offering, a registration on Form S-4 or Form S-8 or any
successor or similar form which is then in effect or upon the conversion,
exchange or exercise of any then outstanding Preferred Unit Equivalents), until
a period of 90 days (180 days in connection with a registration hereunder that
is an IPO) shall have elapsed from the effective date of such previous
registration; and the Issuer shall so provide in any registration rights
agreements hereafter entered into with respect to any of its securities.

 

Section 2.8            No Required Sale.  Nothing in this Agreement shall be
deemed to create an independent obligation on the part of any Holder to sell any
Registrable Securities pursuant to any effective registration statement.

 

Section 2.9            Indemnification.

 

(a)           In the event of any registration of any securities of the Issuer
under the Securities Act pursuant to this Article II, the Issuer will, and
hereby agrees to, indemnify and hold harmless, to the fullest extent permitted
by law, each Holder of Registrable Securities, its directors, officers,
fiduciaries, employees, agents, affiliates, consultants, representatives,
general and limited partners, stockholders, successors, assigns (and the
directors, officers, employees and stockholders thereof), and each other Person,
if any, who controls such Holder within the

 

F-17

--------------------------------------------------------------------------------


 

meaning of the Securities Act, from and against any and all losses, claims,
damages or liabilities, joint or several, actions or proceedings (whether
commenced or threatened) and expenses (including reasonable fees of counsel and
any amounts paid in any settlement effected with the Issuer’s consent, which
consent shall not be unreasonably withheld or delayed) to which each such
indemnified party may become subject under the Securities Act or otherwise in
respect thereof (collectively, “Losses”), insofar as such Losses arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement under which such
securities were registered under the Securities Act or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary, final or summary prospectus or any amendment or supplement thereto,
together with the documents incorporated by reference therein, or any Issuer
Free Writing Prospectus utilized in connection therewith, or the omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and the Issuer will reimburse any such indemnified party
for any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Loss as such expenses are
incurred; provided, however, that the Issuer shall not be liable to any such
indemnified party in any such case to the extent such Loss arises out of or is
based upon any untrue statement or alleged untrue statement of a material fact
or omission or alleged omission of a material fact made in such registration
statement or amendment thereof or supplement thereto or in any such prospectus
or any preliminary, final or summary prospectus or Issuer Free Writing
Prospectus in reliance upon and in conformity with written information furnished
to the Issuer by or on behalf of such indemnified party specifically for use
therein.  Such indemnity and reimbursement of expenses shall remain in full
force and effect regardless of any investigation made by or on behalf of such
indemnified party and shall survive the transfer of such securities by such
Holder.

 

(b)           Each Holder of Registrable Securities that are included in the
securities as to which any registration under Section 2.1 or 2.2 is being
effected shall, severally and not jointly, indemnify and hold harmless (in the
same manner and to the same extent as set forth in paragraph (a) of this
Section 2.9) to the extent permitted by law the Issuer, their officers and
directors, each Person controlling the Issuer within the meaning of the
Securities Act and all other prospective sellers and their respective directors,
officers, fiduciaries, employees, agents, affiliates, consultants,
representatives, general and limited partners, stockholders, successors, assigns
and respective controlling Persons with respect to any untrue statement or
alleged untrue statement of any material fact in, or omission or alleged
omission of any material fact from, such registration statement, any
preliminary, final or summary prospectus contained therein, or any amendment or
supplement thereto, or any Issuer Free Writing Prospectus utilized in connection
therewith, if such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Issuer or its representatives by or on behalf of such Holder
specifically for use therein and reimburse such indemnified party for any legal
or other expenses reasonably incurred in connection with investigating or
defending any such Loss as such expenses are incurred; provided, however, that
the aggregate amount that any such Holder shall be required to pay pursuant to
this Section 2.9(b) and Sections 2.9(c), (e) and (f) shall in no case be greater
than the amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities pursuant to the registration statement giving rise to
such claim.  Such indemnity and reimbursement of expenses

 

F-18

--------------------------------------------------------------------------------


 

shall remain in full force and effect regardless of any investigation made by or
on behalf of such indemnified party and shall survive the transfer of such
securities by such Holder.

 

(c)           Any Person entitled to indemnification under this Agreement
promptly shall notify the indemnifying party in writing of the commencement of
any action or proceeding with respect to which a claim for indemnification may
be made pursuant to this Section 2.9, but the failure of any such Person to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.9, except to the extent the
indemnifying party is materially prejudiced thereby and shall not relieve the
indemnifying party from any liability that it may have to any such Person
otherwise than under this Article II.  In case any action or proceeding is
brought against an indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, unless in the reasonable opinion of outside counsel to
the indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to assume the defense
thereof jointly with any other indemnifying party similarly notified, to the
extent that it chooses, with counsel reasonably satisfactory to such indemnified
party, and after notice from the indemnifying party to such indemnified party
that it so chooses, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that (i) if the indemnifying party
fails to take reasonable steps necessary to defend diligently the action or 
proceeding within 20 days after receiving notice from such indemnified party,
(ii) if such indemnified party who is a defendant in any action or proceeding
that is also brought against the indemnifying party reasonably shall have
concluded that there may be one or more legal defenses available to such
indemnified party that are not available to the indemnifying party or (iii) if
representation of both parties by the same counsel is otherwise inappropriate
under applicable standards of professional conduct, then, in any such case, the
indemnified party shall have the right to assume or continue its own defense as
set forth above (but with no more than one firm of counsel for all indemnified
parties in each jurisdiction, except to the extent any indemnified party or
parties reasonably shall have concluded that there may be legal defenses
available to such party or parties that are not available to the other
indemnified parties or to the extent representation of all indemnified parties
by the same counsel is otherwise inappropriate under applicable standards of
professional conduct) and the indemnifying party shall be liable for any
expenses therefor.  Without the written consent of the indemnified party, which
consent shall not be unreasonably withheld, no indemnifying party shall effect
the settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder, whether or not the
indemnified party is an actual or potential party to such action or claim,
unless such settlement, compromise or judgment (A) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(d)           If for any reason the foregoing indemnity is unavailable or is
insufficient to hold harmless an indemnified party under Section 2.9(a), (b) or
(c), then each indemnifying party shall contribute to the amount paid or payable
by such indemnified party as a result of any Loss in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on

 

F-19

--------------------------------------------------------------------------------


 

the one hand, and the indemnified party, on the other hand, with respect to such
offering of securities.  The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  If, however, the
allocation provided in the second preceding sentence is not permitted by
applicable law, then each indemnifying party shall contribute to the amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative faults but also the relative benefits of the
indemnifying party and the indemnified party as well as any other relevant
equitable considerations.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 2.9(d) were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
preceding sentences of this Section 2.9(d).  The amount paid or payable in
respect of any Loss shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such Loss.  No Person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  Notwithstanding anything in this Section 2.9(d) to the
contrary, no indemnifying party other than the Issuer shall be required pursuant
to this section 2.9(d) to contribute any amount in excess of the net proceeds
received by such indemnifying party from the sale of Registrable Securities in
the offering to which the losses, claims, damages or liabilities of the
indemnified parties relate, less the amount of any indemnification payment made
by such indemnifying party pursuant to Sections 2.9(b) and (c).

 

(e)           The indemnity and contribution agreements contained herein shall
be in addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party.

 

(f)            The indemnification and contribution required by this Section 2.9
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.

 

ARTICLE III
GENERAL

 

Section 3.1            Rule 144.  The Issuer covenants that (a) upon such time
as it becomes, and so long as it remains, subject to the reporting provisions of
the Exchange Act, it will timely file the reports required to be filed by it
under the Securities Act or the Exchange Act or, if it is not required to file
such reports, upon the request of any Holder it shall make publicly available
other information so long as necessary to permit sales of such Registrable
Securities in compliance with Rule 144 under the Securities Act and (b) it will
take such further action as any Holder of Registrable Securities reasonably may
request, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 under the Securities
Act, as

 

F-20

--------------------------------------------------------------------------------


 

such Rule may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC.  Upon the request of any Holder of
Registrable Securities, the Issuer will deliver to such Holder a written
statement as to whether it has complied with such requirements.

 

Section 3.2            Nominees for Beneficial Owners.  If Registrable
Securities are held by a nominee for the beneficial owner thereof, the
beneficial owner thereof may, at its option, be treated as the Holder of such
Registrable Securities for purposes of any request or other action by any Holder
or Holders of Registrable Securities pursuant to this Agreement or any
determination of any number or percentage of units constituting Registrable
Securities held by any Holder or Holders of Registrable Securities contemplated
by this Agreement; provided, that the Issuer shall have received assurances
reasonably satisfactory to it of such beneficial ownership.

 

Section 3.3            No Inconsistent Agreements.  The rights granted to the
Holders of Registrable Securities hereunder do not in any way conflict with and
are not inconsistent with any other agreements to which the MCRC Parties or the
Partnership Parties are a party or by which they are bound.  Without the prior
written consent of Holders of a majority of the then outstanding Registrable
Securities, the MCRC Parties and the Partnership Parties will not enter into any
agreement with respect to their securities that is inconsistent with the rights
granted in this Agreement or otherwise conflicts with the provisions hereof or
provides terms and conditions that are more favorable to, or less restrictive
on, the other party thereto than the terms and conditions contained in this
Agreement are to the Holders, other than any lock-up agreement with the
underwriters in connection with any registered offering effected hereunder,
pursuant to which the Partnership Parties shall agree not to register for sale,
and the Partnership Parties shall agree not to sell or otherwise dispose of,
Preferred Units, or any securities convertible into or exercisable or
exchangeable for Preferred Units, for a specified period following the
registered offering.  If the MCRC Parties and the Partnership Parties enter into
any other registration rights agreement with respect to any of their securities
that contains terms that are more favorable to, or less restrictive on, the
other party thereto than the terms and conditions contained in this Agreement
are to the Holders, the terms and conditions of this Agreement shall immediately
be deemed to have been amended without further action by the Partnership Parties
or any of the Holders of Registrable Securities so that the Holders shall each
be entitled to the benefit of any such more favorable or less restrictive terms
or conditions.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1            Amendment and Waiver.

 

(a)           Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by the MCRC Parties and the Partnership Parties and a majority in
interest of the Holders or, in the case of a waiver, by the party or parties
against whom the waiver is to be effective, in an instrument specifically
designated as an amendment or waiver hereto; provided, however, that waiver by
the Holders shall require the consent of a majority in interest of the Holders.

 

F-21

--------------------------------------------------------------------------------


 

(b)           No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power. 
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.

 

Section 4.2            Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or if by facsimile or e-mail, upon written confirmation
of receipt by facsimile, e-mail or otherwise, (b) on the first Business Day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered to the addresses set forth below, or pursuant to
such other instructions as may be designated in writing by the party to receive
such notice:

 

If to a Partnership Party:

 

c/o Roseland Residential Trust
Harborside 3, 210 Hudson Street
Suite 400
Jersey City, New Jersey 07311
Facsimile: (732) 205-8237
E-mail: baron@roselandres.com
Attention: Ivan Baron, Chief Legal Officer

 

F-22

--------------------------------------------------------------------------------


 

with a copy to:

 

Mack-Cali Realty Corporation
Harborside 3, 210 Hudson Street
Suite 400
Jersey City, New Jersey 07311
Facsimile: (732) 205-8237
Email: gwagner@mack-cali.com
Attention: Gary Wagner, Esq., General Counsel and Secretary

 

 

 

with a copy to:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile: (212) 218-5526
E-mail: jnapoli@seyfarth.com
bhornick@seyfarth.com
Attention: John P. Napoli
Blake Hornick

 

 

 

If to an MCRC Party:

 

Mack-Cali Realty Corporation
Harborside 3, 210 Hudson Street
Suite 400
Jersey City, New Jersey 07311
Facsimile: (732) 205-8237
Email: gwagner@mack-cali.com
Attention: Gary Wagner, Esq., General Counsel and Secretary

 

 

 

with a copy to:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile: (212) 218-3338
E-mail: bhornick@seyfarth.com
Attention: Blake Hornick

 

 

 

If to any Holder:

 

Rockpoint Fund Acquisitions, L.L.C.
c/o Rockpoint Group
500 Boylston Street
Boston, MA 02116
Facsimile: (617) 437-7011
E-mail: info@rockpointgroup.com
Attention:

 

F-23

--------------------------------------------------------------------------------


 

with a copy to:

 

Gibson, Dunn & Crutcher LLP
2029 Century Park East, Suite 4000
Los Angeles, CA 90071-3197
Facsimile: 213.229.6638
E-mail: jsharf@gibsondunn.com
gpollner@gibsondunn.com
Attention: Jesse Sharf
Glenn R. Pollner

 

or such other address as the MCRC Parties, Partnership Parties or the Holders
shall have specified to another party in writing in accordance with this
Section 4.2.

 

Section 4.3            Interpretation.  When a reference is made in this
Agreement to a Section, Article, Exhibit or Schedule such reference shall be to
a Section, Article, Exhibit or Schedule of this Agreement unless otherwise
indicated.  The headings contained in this Agreement or in any Exhibit or
Schedule are for convenience of reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement.  All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require.  Any capitalized terms used in any Exhibit or Schedule but not
otherwise defined therein shall have the meaning as defined in this Agreement. 
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth herein.  The
word “including” and words of similar import when used in this Agreement will
mean “including, without limitation,” unless otherwise specified.  The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to the Agreement as a whole and not to any particular
provision in this Agreement.  The term “or” is not exclusive.  The word “will”
shall be construed to have the same meaning and effect as the word “shall.” 
References to days mean calendar days unless otherwise specified.

 

Section 4.4            Entire Agreement.  This Agreement, the Investment
Agreement and the Ancillary Agreements constitute the entire agreement, and
supersede all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the parties with respect to the
subject matter hereof and thereof.

 

Section 4.5            No Third-Party Beneficiaries.  Except as provided in
Section 2.9, nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the parties and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement.

 

Section 4.6            Governing Law.  This Agreement and all disputes or
controversies arising out of or relating to this Agreement or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without regard to the laws of any other
jurisdiction that might be applied because of the

 

F-24

--------------------------------------------------------------------------------


 

conflicts of laws principles of the State of New York (other than Section 5-1401
of the New York General Obligations Law).

 

Section 4.7            Submission to Jurisdiction.  Each of the parties
irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by any other party or its successors or
assigns shall be brought and determined in any New York State or federal court
sitting in the Borough of Manhattan in The City of New York (or, if such court
lacks subject matter jurisdiction, in any appropriate New York State or federal
court), and each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.  Each of the parties agrees not to commence any action,
suit or proceeding relating thereto except in the courts described above in New
York, other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in New York as described
herein.  Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient.  Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in New York as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

Section 4.8            Assignment; Successors.  This Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.  If any Person shall acquire Registrable
Securities from any Holder in any manner, whether by operation of law or
otherwise, such Person shall promptly notify the Partnership Parties and such
Registrable Securities acquired from such Holder shall be held subject to all of
the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be entitled to receive the benefits of and be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement.  Any such successor or assign shall
agree in writing to acquire and hold the Registrable Securities acquired from
such Holder subject to all of the terms hereof.  If any Holder shall acquire
additional Registrable Securities, such Registrable Securities shall be subject
to all of the terms, and entitled to all of the benefits, of this Agreement.

 

Section 4.9            Enforcement.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any New York State or federal court sitting in the Borough of
Manhattan in The

 

F-25

--------------------------------------------------------------------------------


 

City of New York (or, if such court lacks subject matter jurisdiction, in any
appropriate New York State or federal court), this being in addition to any
other remedy to which such party is entitled at law or in equity.  Each of the
parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable relief.

 

Section 4.10          Severability.  Whenever possible, each provision or
portion of any provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision or
portion of any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.

 

Section 4.11          Alternative IPO Entities.  In the event that any MCRC
Party or the General Partner elects to effect an underwritten registered
offering of equity securities of any of its directly or indirectly owned
subsidiaries or any other entity through which it directly or indirectly
maintains an interest in the Partnership (excluding any registered offerings of
equity securities directly by the Partnership) or if such offering involves the
formation of a public UPREIT or an UPREIT beneath a public entity (in either
case, collectively, the “Alternative IPO Entities”), rather than the equity
securities of the Partnership (provided the applicable MCRC Party or the General
Partner has received written consent of the Holders to effect such registered
offering in accordance with the terms of the Second Amended and Restated LP
Agreement if and to the extent required), the MCRC Parties and the General
Partner shall cause the Alternative IPO Entity to enter into an agreement with
the Holders that provides the Holders with registration rights with respect to
the equity securities of the Alternative IPO Entity that are substantially the
same as, and in any event no less favorable in the aggregate to, the
registration rights provided to the Holders under this Agreement (including
making appropriate provision, if necessary, for any Common Units to be
convertible or exchangeable by Holders for substantially similar equity
securities of the Alternative IPO Entity).

 

Section 4.12          Termination. The obligations of the Partnership Parties
and of any Holder, other than those obligations contained in Section 2.5,
Section 2.9 and this Article 4, shall terminate with respect to the Partnership
Parties and such Holder as soon as such Holder no longer holds any Registrable
Securities.

 

Section 4.13          Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.14          Counterparts.  This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties.

 

F-26

--------------------------------------------------------------------------------


 

Section 4.15          Facsimile or .pdf Signature.  This Agreement may be
executed by facsimile or .pdf signature and a facsimile or .pdf signature shall
constitute an original for all purposes

 

Section 4.16          Time of Essence.  Time is of the essence with regard to
all dates and time periods set forth or referred to in this Agreement.

 

Section 4.17          No Presumption Against Drafting Party.  Each of the
parties hereto acknowledges that it has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement.  Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.

 

[The remainder of this page is intentionally left blank; Signature page follows]

 

F-27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership

 

 

 

By:

ROSELAND RESIDENTIAL TRUST, a

 

 

Maryland real estate investment trust, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Michael J. DeMarco

 

 

Title: Chief Executive Officer

 

 

 

 

 

MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: President and Chief Executive Officer

 

 

 

 

 

MACK-CALI PROPERTY TRUST, a Maryland business trust

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: President and Chief Executive Officer

 

 

 

ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: Chief Executive Officer

 

F-28

--------------------------------------------------------------------------------


 

 

ROSELAND RESIDENTIAL HOLDING L.L.C., a Delaware limited liability company

 

 

 

By:

ROSELAND RESIDENTIAL TRUST, a

 

 

Maryland real estate investment trust, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Michael J. DeMarco

 

 

Title: Chief Executive Officer

 

 

 

 

 

HOLDER

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

F-29

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Recourse Agreement

 

--------------------------------------------------------------------------------


 

RECOURSE AGREEMENT

 

This RECOURSE AGREEMENT (this “Agreement”) is executed as of March    , 2017, by
MACK-CALI REALTY CORPORATION, a Maryland corporation (“MCRC”), MACK-CALI REALTY,
L.P., a Delaware limited partnership (“MCRLP”) and ROSELAND RESIDENTIAL TRUST, a
Maryland real estate investment trust (“RRT”) (each of MCRC, MCRLP and RRT, a
“Responsible Party” and, collectively, the “Responsible Parties”), in favor of
RP-RLA, LLC, a Delaware limited liability company and RP-RLB, LLC, a Delaware
limited liability company (together with their respective successors and
assigns, each, a “Rockpoint Preferred Holder,” and collectively, the “Rockpoint
Preferred Holders”).

 

W I T N E S E T H:

 

A.            The Responsible Parties, Mack-Cali Property Trust, a Maryland
business trust, the Rockpoint Preferred Holders, Roseland Residential Holding
L.L.C., and Roseland Residential, L.P., a Delaware limited partnership
(the “Partnership”) have entered into that certain Preferred Equity Investment
Agreement dated February 27, 2017 (the “Investment Agreement”), pursuant to
which the Rockpoint Preferred Holders are acquiring, concurrently herewith,
Preferred Interests of the Partnership.

 

B.            In connection with the Investment Agreement and concurrently
herewith, RRT, as the general partner of the Partnership and the Rockpoint
Preferred Holders, as newly admitted limited partners of the Partnership, and,
for the purposes set forth therein, MCRLP, MCRC and the other parties named
therein, are entering into that certain Second Amended and Restated Limited
Partnership Agreement of the Partnership, dated as of the date hereof
(the “Limited Partnership Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Limited
Partnership Agreement.

 

C.            The Partnership directly or indirectly owns certain real property
(individually or collectively, as the context may require, “Property,” and any
Person through which the Partnership owns its interests in such Property, a
“Property Owner”), more particularly described in the Limited Partnership
Agreement.

 

D.            The Rockpoint Preferred Holders have required, as a condition to
their entering into the Investment Agreement and the Limited Partnership
Agreement, and their making contributions on account of the Rockpoint Capital
Commitment to the Partnership (the “Preferred Investment”), that the Responsible
Parties, jointly and severally, unconditionally guarantee the payment and
performance to the Rockpoint Preferred Holders of the Recourse Obligations (as
herein defined).

 

E.            The Responsible Parties own direct or indirect interests in the
Partnership, and the Responsible Parties will directly benefit from the
Rockpoint Preferred Holders’ making the Preferred Investment in the Partnership.

 

NOW, THEREFORE, as an inducement to the Rockpoint Preferred Holders to enter
into the Investment Agreement and the Limited Partnership Agreement and to make
the Preferred

 

G-1

--------------------------------------------------------------------------------


 

Investment, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

 

ARTICLE 1
NATURE AND SCOPE OF GUARANTY

 

Section 1.1            Guaranty of Obligations.

 

(a)           Each Responsible Party hereby irrevocably and unconditionally
guarantees to the Rockpoint Preferred Holders and their successors and assigns
the payment and performance of the Recourse Obligations, as and when the same
shall be due and payable, whether by lapse of time, by acceleration of maturity
or otherwise.  Each Responsible Party hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Recourse Obligations as a primary
obligor.

 

(b)           As used herein, the term “Recourse Obligations” means any Losses
(as herein defined) actually incurred or suffered by the Rockpoint Preferred
Holders and their permitted assignees arising out of or in connection with any
of the following actions, in each case taken or not taken, as the case may be,
by the Partnership, any Property Owner, any Responsible Party or any of their
respective Controlled Affiliates (as defined below), agents, contractors or
anyone acting at the direction of any of the foregoing (collectively, the “RR
Parties” and each a “RR Party”): (i) distributions, payments or transfers of, or
the failure to make distributions, payments or transfers of, Available Cash,
Class A Capital Event Cash Flow, or Class B Capital Event Cash Flow, or the
Property or any portion thereof, (ii) the failure to make any Purchase Payment,
redemption payment, payment in respect of any indemnity obligation under the
Limited Partnership Agreement, or any payment in connection with the dissolution
of the Partnership, or the purchase of Rockpoint REIT Interests or Partnership
Interests when due, or (iii) the failure to honor any Conversion Election made
by a Rockpoint Preferred Holder, in any case that is a breach of the Limited
Partnership Agreement that has not been cured before the expiration of any
applicable notice and cure periods set forth in the Limited Partnership
Agreement.

 

(c)           As used herein, the term “Losses” means the Available Cash,
Class A Capital Event Cash Flow, or Class B Capital Event Cash Flow, or the
value of any Security or Property or any portion thereof, or the amount of any
Purchase Payment, redemption payment, payment in respect of any indemnity
obligation under the Limited Partnership Agreement, or any payment in connection
with the dissolution of the Partnership or the purchase of Rockpoint REIT
interests or Partnership Interests, which, if not for a breach of the Limited
Partnership Agreement by the Partnership, RRT or any other RR Party, would have
been, or would have been required to have been, distributed, paid or transferred
to (or imputed to the capital account of) the Rockpoint Preferred Holders or
REIT Owners under the terms of the Limited Partnership Agreement, as well as
reasonable attorneys’ fees and other out-of-pocket expenses incurred in
connection with investigating, enforcing or defending any right hereunder and/or
breach hereof.

 

(d)           Notwithstanding anything to the contrary in this Agreement or in
any of the other Transaction Documents, the Rockpoint Preferred Holders shall
not be deemed to have waived any right which the Rockpoint Preferred Holders may
have under Section 506(a), 506(b),

 

G-2

--------------------------------------------------------------------------------


 

1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the Preferred Investment.

 

Section 1.2            Termination of Guaranty.  The obligations and liability
of the Responsible Parties, and the rights of the Rockpoint Preferred Holders to
assert a claim against the Responsible Parties for performance and payment of
the Recourse Obligations, shall terminate following: (i) conversion by the
Rockpoint Preferred Holders of their Preferred Units to Common Units pursuant to
the terms of the Limited Partnership Agreement; or (ii) the redemption or
purchase of the Rockpoint Preferred Holders’ Preferred Investment, directly or
indirectly, by the Partnership or the Responsible Parties pursuant to the
Limited Partnership Agreement, in which, following such redemption or purchase,
the Rockpoint Preferred Holders no longer hold Preferred Units, directly or
indirectly.  Notwithstanding the foregoing, any Recourse Obligations that arose
prior to such termination and that remain outstanding, shall continue as the
valid obligations and liabilities of the Responsible Parties until satisfied in
full.

 

Section 1.3            Nature of Guaranty. This Agreement is an irrevocable,
absolute, continuing guaranty of payment and performance of the Recourse
Obligations and not a guaranty of collection.  This Agreement may not be revoked
by any Responsible Party and shall continue to be effective with respect to any
Recourse Obligations arising or created after any attempted revocation by any
Responsible Party. The fact that at any time or from time to time the Recourse
Obligations may be increased or reduced shall not release or discharge the
obligation of any Responsible Party to the Rockpoint Preferred Holders with
respect to the Recourse Obligations.  This Agreement may be enforced by the
Rockpoint Preferred Holders, and any subsequent holder of the Preferred
Investment under the Limited Partnership Agreement, and shall not be discharged
by the assignment or negotiation of all or part of the Preferred Investment.

 

Section 1.4            Recourse Obligations Not Reduced by Offset. The Recourse
Obligations and the liabilities and obligations of the Responsible Parties to
the Rockpoint Preferred Holders hereunder are joint and several obligations of
the Responsible Parties, and shall not be reduced, discharged or released
because or by reason of any existing or future offset, claim or defense of the
Partnership or any other party against the Rockpoint Preferred Holders or
against payment of the Recourse Obligations, whether such offset, claim or
defense  in connection with the Recourse Obligations (or the transactions
creating the Recourse Obligations) or otherwise.

 

Section 1.5            Payment By Responsible Parties.  If all or any part of
the Recourse Obligations is or shall give rise to a monetary obligation, and
such monetary obligation shall not be punctually paid when due under the terms
of the Limited Partnership Agreement, whether at demand, maturity, acceleration
or otherwise, the Responsible Parties shall, immediately upon demand by the
Rockpoint Preferred Holders and without presentment, protest, notice of protest,
notice of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, all such notices
being hereby waived by the Responsible Parties, pay in lawful money of the
United States of America, the amount due on the Recourse Obligations to the
Rockpoint Preferred Holders or REIT Owners at the Rockpoint Preferred Holders’
address as set forth herein.  Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Recourse Obligations
and may be made from time to time with respect to the same or different items of
Recourse Obligations.

 

G-3

--------------------------------------------------------------------------------


 

Such demand shall be deemed made, given and received in accordance with the
notice provisions hereof.

 

Section 1.6            No Duty To Pursue Others. It shall not be necessary for
the Rockpoint Preferred Holders (and the Responsible Parties hereby waive any
rights which the Responsible Parties may have to require the Rockpoint Preferred
Holders), in order to enforce the obligations of the Responsible Parties
hereunder, first to (i) institute suit or exhaust its remedies against the
Partnership or others liable for the outstanding Preferred Investment or the
Recourse Obligations or any other Person, (ii) enforce the Rockpoint Preferred
Holders’ rights after an Event of Default, (iii) enforce the Rockpoint Preferred
Holders’ rights against any other guarantors of the Recourse Obligations,
(iv) join the Partnership or any others liable on the Recourse Obligations in
any action seeking to enforce this Agreement, (v) exhaust any remedies available
to the Rockpoint Preferred Holders under any of the Transaction Documents, or
(vi) resort to any other means of obtaining payment of the Recourse
Obligations.  The Rockpoint Preferred Holders shall not be required to mitigate
damages or take any other action to reduce, collect or enforce the Recourse
Obligations; provided, that any amounts on account of the Recourse Obligations
received by the Rockpoint Preferred Holders from sources other than the
Responsible Parties shall reduce the liability of the Responsible Parties for
the Recourse Obligations by such amounts received, including, without
limitation, pursuant to the provisions of the Limited Partnership Agreement.

 

Section 1.7            Waivers. Except as otherwise provided herein or with
respect to any notice and cure periods set forth herein or in the Limited
Partnership Agreement, each Responsible Party agrees to the provisions of the
Transaction Documents and hereby waives notice of (i) acceptance of this
Agreement, (ii) any amendment of the Investment Agreement, the Limited
Partnership Agreement or any other Transaction Document, (iii) the execution and
delivery by any Responsible Party, or any of their respective Affiliates, and
the Rockpoint Preferred Holders of any other agreement or of the execution and
delivery by any Responsible Party, or any of their respective Affiliates, of any
other document arising under the Transaction Documents or in connection with any
Property, (iv) the occurrence of (A) any breach by any Responsible Party, or any
of their respective Affiliates, of any of the terms or conditions of the
Investment Agreement or the Limited Partnership Agreement or any of the other
Transaction Documents, or (B) an Event of Default, (v) the Rockpoint Preferred
Holders’ transfer or disposition of the Recourse Obligations, or any part
thereof, (vi) the enforcement of the Rockpoint Preferred Holders’ rights under
the Investment Agreement or the Limited Partnership Agreement, (vii) protest,
proof of non-payment or default by RRT or MCRLP, or (viii) any other action at
any time taken or omitted by the Rockpoint Preferred Holders and, generally, all
demands and notices of every kind in connection with this Agreement, the
Investment Agreement, the Limited Partnership Agreement, any documents or
agreements evidencing, securing or relating to any of the Recourse Obligations
and/or the obligations hereby guaranteed.

 

Section 1.8            Payment of Expenses. The Responsible Parties shall,
promptly upon demand by the Rockpoint Preferred Holders, pay the Rockpoint
Preferred Holders all reasonable out-of-pocket costs and expenses (including
court costs and reasonable attorneys’ fees) incurred by the Rockpoint Preferred
Holders in the enforcement hereof or the preservation of the Rockpoint Preferred
Holders’ rights hereunder, together with interest thereon at the rate of 18% per
annum, compounded monthly, from the fifteenth (15th) business day after the date
requested

 

G-4

--------------------------------------------------------------------------------


 

in writing by the Rockpoint Preferred Holders until the date of payment to the
Rockpoint Preferred Holders.  The covenant contained in this Section shall
survive the payment and performance of the Recourse Obligations.

 

Section 1.9            Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, the Rockpoint Preferred Holders
must rescind or restore any payment or any part thereof received by the
Rockpoint Preferred Holders in satisfaction of the Recourse Obligations, as set
forth herein, any prior release or discharge from the terms of this Agreement
given to any Responsible Party by the Rockpoint Preferred Holders to the extent
of such sums rescinded or restored shall be without effect and this Agreement
shall remain (or shall be reinstated to be) in full force and effect.  It is the
intention of the Partnership and the Responsible Parties that a Responsible
Party’s obligations hereunder shall not be discharged except by the Responsible
Parties’ performance of such obligations and then only to the extent of such
performance.

 

Section 1.10         Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Agreement, each
Responsible Party hereby unconditionally and irrevocably waives, releases and
abrogates any and all rights it may now or hereafter have under any agreement,
at law or in equity (including any law subrogating any Responsible Party to the
rights of the Rockpoint Preferred Holders), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from the
Partnership or any other party liable for the payment of any or all of the
Recourse Obligations, other than from the other Responsible Parties, for any
payment made by any Responsible Party under or in connection with this Agreement
or otherwise.

 

ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING RESPONSIBLE PARTIES’ OBLIGATIONS

 

Each Responsible Party hereby consents and agrees to each of the following and
agrees that such Responsible Party’s obligations under this Agreement shall not
be released, diminished, impaired, reduced or adversely affected by any of the
following and waives any common law, equitable, statutory or other rights
(including rights to notice) which such Responsible Party might otherwise have
as a result of or in connection with any of the following:

 

Section 2.1            Modifications. Any renewal, extension, increase,
modification, alteration or rearrangement of all or any part of the Recourse
Obligations, the Investment Agreement, the Limited Partnership Agreement, or any
other document, instrument, contract or understanding between the Partnership
and either the Rockpoint Preferred Holders or any other parties pertaining to
the Recourse Obligations or any failure of the Rockpoint Preferred Holders to
notify such Responsible Party of any such action.

 

Section 2.2            Adjustment. Any adjustment, indulgence, forbearance or
compromise that might be granted or given by the Rockpoint Preferred Holders to
the Partnership or any Responsible Party.

 

G-5

--------------------------------------------------------------------------------


 

Section 2.3            Condition of the Partnership or any Responsible Party.
The insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution or lack of power of the Partnership, any Responsible
Party or any other Person at any time liable for the payment of all or part of
the Recourse Obligations; or any dissolution of the Partnership or any
Responsible Party or any sale, lease or transfer of any or all of the assets of
the Partnership or any Responsible Party or any changes in the direct or
indirect shareholders, partners or members, as applicable, of the Partnership or
any Responsible Party; or any reorganization of the Partnership or any
Responsible Party.

 

Section 2.4            Invalidity of Recourse Obligations. The invalidity,
illegality or unenforceability of all or any part of the Recourse Obligations or
any document or agreement executed in connection with the Recourse Obligations
for any reason whatsoever, including the fact that (i) the Recourse Obligations
or any part thereof exceeds the amount permitted by law, (ii) the act of
creating the Recourse Obligations or any part thereof is ultra vires, (iii) the
officers or representatives of the RR Parties executing the Investment
Agreement, the Limited Partnership Agreement or the other Transaction Documents
or otherwise creating the Recourse Obligations acted in excess of their
authority, (iv) the Recourse Obligations violate applicable usury laws, (v) the
Partnership or any other Person has valid defenses, claims or offsets (whether
at law, in equity or by agreement) which render the Recourse Obligations wholly
or partially uncollectible from the Partnership or such other Person(s),
(vi) the creation, performance or repayment of the Recourse Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Recourse Obligations or executed in connection with the Recourse
Obligations or given to secure the repayment of the Recourse Obligations) is
illegal, uncollectible or unenforceable, or (vii) the Investment Agreement, the
Limited Partnership Agreement or any of the other Transaction Documents have
been forged or otherwise are irregular or not genuine or authentic, it being
agreed that each Responsible Party shall remain liable hereon to the extent set
forth in this Agreement regardless of whether the Partnership or any other
Person be found not liable on the Recourse Obligations or any part thereof for
any reason.

 

Section 2.5            Other Collateral.  The taking or accepting of any
security, collateral or other guaranty, or other assurance of payment, for all
or any part of the Recourse Obligations.

 

Section 2.6            Care and Diligence. The failure of the Rockpoint
Preferred Holders or any other party to exercise diligence or reasonable care in
enforcing the Recourse Obligations, including any neglect, delay, omission,
failure or refusal of the Rockpoint Preferred Holders (i) to take or prosecute
any action for the collection of any of the Recourse Obligations, (ii) to
declare an Event of Default, or (iii) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Recourse Obligations.

 

Section 2.7            Unenforceability. The fact that the Recourse Obligations,
or any part thereof, shall prove to be unenforceable, it being recognized and
agreed by each Responsible Party that such Responsible Party is not entering
into this Agreement in reliance on, or in contemplation of the benefits of, the
validity or enforceability of any Transaction Document, unless such
unenforceability is the result of fraud, gross negligence or wilful misconduct
of the Rockpoint Preferred Holders.

 

G-6

--------------------------------------------------------------------------------


 

Section 2.8            Offset. Any existing or future right of offset, claim or
defense of the Partnership against any Rockpoint Preferred Holders, or any other
party, or against payment of the Recourse Obligations, whether such right of
offset, claim or defense arises in connection with the Recourse Obligations (or
the transactions creating the Recourse Obligations) or otherwise.

 

Section 2.9            Merger. The reorganization, merger or consolidation of
the Partnership or any Responsible Party into or with any other Person.

 

Section 2.10         Preference. Any payment by the Partnership to the Rockpoint
Preferred Holders is held to constitute a preference under the Bankruptcy Code
or for any reason the Rockpoint Preferred Holders are required to refund such
payment or pay such amount to the Partnership or to any other Person, except if
the Rockpoint Preferred Holders agree in writing, or a court of competent
jurisdiction determines, that any such payment or amount is not owed by the
Partnership.

 

Section 2.11         Other Actions Taken or Omitted. Any other action taken by
any Person or omitted to be taken with respect to the Transaction Documents, the
Recourse Obligations or the security and collateral therefor, whether or not
such action or omission prejudices any Responsible Party or increases the
likelihood that any Responsible Party will be required to pay the Recourse
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Responsible Party that such Responsible Party
shall be obligated to pay the Recourse Obligations when due, notwithstanding any
occurrence, circumstance, event, action or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Recourse Obligations.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

To induce the Rockpoint Preferred Holders to enter into the Investment
Agreement, the Limited Partnership Agreement and to provide the Preferred
Investment to the Partnership, each Responsible Party represents and warrants to
the Rockpoint Preferred Holders as follows:

 

Section 3.1            Benefit. Such Responsible Party is an Affiliate of the
Partnership, is the owner of a direct or indirect interest in the Partnership
and has received, or will receive, direct or indirect benefit from the making of
this Agreement with respect to the Recourse Obligations.

 

Section 3.2            Familiarity and Reliance.  Such Responsible Party is
familiar with, and has independently reviewed books and records regarding, the
financial condition of the Partnership; however, such Responsible Party is not
relying on such financial condition or any collateral as an inducement to enter
into this Agreement.

 

Section 3.3            No Representation By the Rockpoint Preferred Holders.
Neither the Rockpoint Preferred Holders nor any other party has made any
representation, warranty or statement to such Responsible Party in order to
induce such Responsible Party to execute this Agreement.

 

G-7

--------------------------------------------------------------------------------


 

Section 3.4            Responsible Party’s Financial Condition. As of the date
hereof, and after giving effect to this Agreement and the contingent obligation
evidenced hereby, such Responsible Party (a) is and will be solvent, (b) has and
will have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and (c) has and will have property
and assets sufficient to satisfy and repay its obligations and liabilities,
including the Recourse Obligations.

 

Section 3.5            Legality. The execution, delivery and performance by such
Responsible Party of this Agreement and the consummation of the transactions
contemplated hereunder do not and will not contravene or conflict with any law,
statute or regulation whatsoever to which such Responsible Party is subject, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the breach of, any indenture,
mortgage, charge, lien, contract, agreement or other instrument to which such
Responsible Party is a party or which may be applicable to such Responsible
Party.  This Agreement is a legal and binding obligation of such Responsible
Party and is enforceable against such Responsible Party in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditors’ rights.

 

Section 3.6            Litigation. There is no action, suit, proceeding or
investigation pending or, to such Responsible Party’s knowledge, threatened in
writing against such Responsible Party in any court or by or before any other
governmental authority that, if adversely determined, could reasonably be
expected to materially and adversely affect the ability of such Responsible
Party to carry out the obligations contemplated by this Agreement.

 

Section 3.7            Survival of Representations and Warranties. All
representations and warranties made by such Responsible Party herein shall
survive the execution hereof.

 

ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS

 

Section 4.1            Subordination of All Responsible Party Claims. As used
herein, the term “Responsible Party Claims” shall mean all debts and liabilities
of the Partnership to Responsible Party, whether such debts and liabilities now
exist or are hereafter incurred or arise, and whether the obligations of the
Partnership thereon be direct, contingent, primary, secondary, several, joint
and several, or otherwise, and irrespective of whether such debts or liabilities
be evidenced by note, contract, open account, or otherwise, and irrespective of
the Person or Persons in whose favor such debts or liabilities may, at their
inception, have been, or may hereafter be, created, or the manner in which they
have been, or may hereafter be, acquired by Responsible Party other than such
debts and liabilities arising from, or in connection with, that certain Credit
Enhancement Promissory Note, dated March    , 2017, or that certain Shared
Services Agreement, dated March    , 2017. The Responsible Party Claims shall
include, without limitation, all rights and claims of Responsible Party against
the Partnership (arising as a result of subrogation or otherwise) as a result of
Responsible Party’s payment of all or a portion of the Recourse Obligations.  So
long as any portion of the Preferred Investment or the Recourse Obligations
remain outstanding, Responsible Party shall not receive or collect, directly or
indirectly, from the Partnership or any other Person any amount upon the
Responsible Party Claims.

 

G-8

--------------------------------------------------------------------------------


 

Section 4.2            Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceeding involving Responsible Party as a debtor, the Rockpoint Preferred
Holders shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian dividends and payments which would otherwise be payable
upon Responsible Party Claims.  Should the Rockpoint Preferred Holders receive,
for application against the Recourse Obligations, any dividend or payment which
is otherwise payable to Responsible Party and which, as between the Partnership
and any Responsible Party, shall constitute a credit against the Responsible
Party Claims, then, upon payment to the Rockpoint Preferred Holders in full of
the Recourse Obligations, Responsible Party shall become subrogated to the
rights of the Rockpoint Preferred Holders to the extent that such payments to
the Rockpoint Preferred Holders on the Responsible Party Claims have contributed
toward the liquidation of the Recourse Obligations, and such subrogation shall
be with respect to that proportion of the Recourse Obligations which would have
been unpaid if the Rockpoint Preferred Holders have not received dividends or
payments upon the Responsible Party Claims.

 

Section 4.3            Payments Held for the Benefit of Rockpoint Preferred
Holders.  Notwithstanding anything to the contrary contained in this Agreement,
in the event that Responsible Party should receive any funds, payments, claims
and/or distributions which are prohibited by this Agreement, Responsible Party
agrees to hold for the benefit of the Rockpoint Preferred Holders an amount
equal to the amount of all funds, payments, claims and/or distributions so
received, and agrees that it shall have absolutely no dominion over the amount
of such funds, payments, claims and/or distributions so received except to pay
such funds, payments, claims and/or distributions promptly to the Rockpoint
Preferred Holders, and Responsible Party covenants promptly to pay the same to
the Rockpoint Preferred Holders.

 

ARTICLE 5
MISCELLANEOUS

 

Section 5.1            Waiver. No failure to exercise, and no delay in
exercising, on the part of the Rockpoint Preferred Holders, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right.  The rights of the Rockpoint Preferred Holders hereunder shall be
in addition to all other rights provided by law.  No modification or waiver of
any provision of this Agreement, nor any consent to any departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved.  No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.

 

Section 5.2            Notices. All notices, demands, requests, consents,
approvals or other communications (any of the foregoing, a “Notice”) required,
permitted or desired to be given hereunder shall be in writing and shall be sent
(i) by hand, (ii) by email; provided, that such email is followed by delivery by
overnight courier in accordance with the following clause (iii) or (iii) by
reputable overnight courier, addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 5.2.  Any
Notice shall be deemed to have been received: (a) on the date of sending by
email if sent during business hours on a Business Day (otherwise on

 

G-9

--------------------------------------------------------------------------------


 

the next Business Day), (b) on the date of delivery by hand if delivered during
business hours on a Business Day (otherwise on the next Business Day), and
(c) on the next Business Day if sent by an overnight commercial courier, in each
case addressed to the parties as follows:

 

If to the Rockpoint

 

Preferred Holders:

Rockpoint Growth and Income Real Estate Fund II

 

500 Boylston Street

 

Boston, MA 02116

 

Facsimile: (617) 437-7011

 

E-mail: pboney@rockpointgroup.com

 

jgoldman@rockpointgroup.com

 

Attention: Paisley Boney

 

Joseph Goldman

 

 

And to:

Rockpoint Growth and Income Real Estate Fund II

 

Woodlawn Hall at Old Parkland

 

3953 Maple Avenue, Suite 300

 

Dallas, TX 75219

 

Facsimile: (972) 934-8836

 

E-mail: rhoyl@rockpointgroup.com

 

Attention: Ron Hoyl

 

 

with a copy to:

Gibson, Dunn & Crutcher LLP

 

2029 Century Park East, Suite 4000

 

Los Angeles, CA 90067

 

Attention: Jesse Sharf and Glenn R. Pollner

 

Email: JSharf@gibsondunn.com and GPollner@gibsondunn.com

 

 

If to any Responsible

 

Party:

c/o Mack-Cali Realty Corporation

 

Harborside 3, 210 Hudson Street, Suite 400

 

Jersey City, NJ 07311

 

Attention: Gary Wagner, Esq., General Counsel and Secretary

 

Email: gwagner@mack-cali.com

 

 

with a copy to:

Seyfarth Shaw LLP

 

620 Eighth Avenue

 

New York, New York 10018-1405

 

Attention: Blake Hornick

 

Email: bhornick@seyfarth.com

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 5.2.  Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no

 

G-10

--------------------------------------------------------------------------------


 

Notice was given or there is a rejection or refusal to accept any Notice offered
for delivery.  Notice for any party may be given by its respective counsel.

 

Section 5.3            Governing Law; Jurisdiction; Service of Process.

 

(a)           THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF NEW YORK
WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE LAW
OF ANOTHER JURISDICTION GOVERNING, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL
LAWS.  EACH RESPONSIBLE PARTY CONSENTS TO THE JURISDICTION OF ANY FEDERAL OR
STATE COURT WITHIN NEW YORK HAVING PROPER VENUE AND ALSO CONSENT TO SERVICE OF
PROCESS BY ANY MEANS AUTHORIZED BY NEW YORK OR FEDERAL LAW.

 

(b)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY ROCKPOINT
PREFERRED HOLDERS OR ANY RESPONSIBLE PARTY ARISING OUT OF OR RELATING TO THIS
AGREEMENT MAY BE INSTITUTED ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH RESPONSIBLE PARTY WAIVES ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. 
EACH RESPONSIBLE PARTY DOES HEREBY DESIGNATE AND APPOINT:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, New York 10018-1405
Attention:  Blake Hornick

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH RESPONSIBLE PARTY
AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID SERVICE MAILED OR DELIVERED TO SUCH RESPONSIBLE PARTY IN THE
MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON SUCH RESPONSIBLE PARTY IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
THE STATE OF NEW YORK.  EACH RESPONSIBLE PARTY (I) SHALL GIVE PROMPT NOTICE TO
THE ROCKPOINT PREFERRED HOLDERS OF ANY CHANGED ADDRESS OF ITS AUTHORIZED

 

G-11

--------------------------------------------------------------------------------


 

AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
THE ROCKPOINT PREFERRED HOLDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY
RESPONSIBLE PARTY IN ANY OTHER JURISDICTION.

 

Section 5.4            Invalid Provisions. If any provision of this Agreement is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Agreement, such provision shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement, unless such continued
effectiveness of this Agreement, as modified, would be contrary to the basic
understandings and intentions of the parties as expressed herein.

 

Section 5.5            Amendments. This Agreement may be amended only by an
instrument in writing executed by the party(ies) against whom such amendment is
sought to be enforced.

 

Section 5.6            Parties Bound; Assignment. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors, permitted assigns, heirs and legal representatives.  The
Rockpoint Preferred Holders shall have the right to assign or transfer its
rights under this Agreement in connection with any assignment of the Preferred
Investment and the Transaction Documents in accordance with the Investment
Agreement and the Limited Partnership Agreement.  Any permitted assignee or
transferee of the Rockpoint Preferred Holders shall be entitled to all the
benefits afforded to the Rockpoint Preferred Holders under this Agreement.  No
Responsible Party shall have the right to assign or transfer its rights or
obligations under this Agreement without the prior written consent of the
Rockpoint Preferred Holders, and any attempted assignment without such consent
shall be null and void.

 

Section 5.7            Headings. Section headings are for convenience of
reference only and shall in no way affect the interpretation of this Agreement.

 

Section 5.8            Recitals. The recitals and introductory paragraphs hereof
are a part hereof, form a basis for this Agreement and shall be considered prima
facie evidence of the facts and documents referred to therein.

 

Section 5.9            Counterparts. To facilitate execution, this Agreement may
be executed in as many counterparts as may be convenient or required.  It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
instrument.  It shall not be necessary in making proof of this Agreement to
produce or account

 

G-12

--------------------------------------------------------------------------------


 

for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.  Any signature page to any counterpart
may be detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

Section 5.10         Rights and Remedies. If any Responsible Party becomes
liable for any amounts owing by the Partnership to the Rockpoint Preferred
Holders, in respect of the Preferred Investment or otherwise, other than under
this Agreement, such liability shall not be in any manner impaired or affected
hereby and the rights of the Rockpoint Preferred Holders hereunder shall be
cumulative of any and all other rights that the Rockpoint Preferred Holders may
ever have against such Responsible Party.  The exercise by the Rockpoint
Preferred Holders of any right or remedy hereunder or under any other
instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.

 

Section 5.11         Entirety. THIS AGREEMENT EMBODIES THE FINAL, ENTIRE
AGREEMENT OF EACH RESPONSIBLE PARTY AND THE ROCKPOINT PREFERRED HOLDERS WITH
RESPECT TO SUCH RESPONSIBLE PARTY’S GUARANTY OF THE RECOURSE OBLIGATIONS AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF. 
THIS AGREEMENT IS INTENDED BY EACH RESPONSIBLE PARTY AND THE ROCKPOINT PREFERRED
HOLDERS AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THIS AGREEMENT, AND
NO COURSE OF DEALING BETWEEN ANY RESPONSIBLE PARTY AND THE ROCKPOINT PREFERRED
HOLDERS, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS AGREEMENT.  THERE ARE NO ORAL AGREEMENTS BETWEEN RESPONSIBLE
PARTY AND THE ROCKPOINT PREFERRED HOLDERS WITH RESPECT TO THIS AGREEMENT.

 

Section 5.12         Waiver of Right To Trial By Jury. EACH RESPONSIBLE PARTY
AND THE ROCKPOINT PREFERRED HOLDERS HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THIS AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY THE ROCKPOINT PREFERRED HOLDERS AND EACH RESPONSIBLE PARTY AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH RESPONSIBLE PARTY AND THE
ROCKPOINT PREFERRED HOLDERS ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

G-13

--------------------------------------------------------------------------------


 

Section 5.13         Cooperation. Each Responsible Party acknowledges that the
Rockpoint Preferred Holders and their successors and assigns may Transfer the
Preferred Investment or one or more interests therein to investors in accordance
with the Limited Partnership Agreement (the transactions thereby referred to are
hereinafter each referred to as “Secondary Market Transaction”).  Each
Responsible Party shall, at no material cost to such Responsible Party,
cooperate with the Rockpoint Preferred Holders in effecting any such Secondary
Market Transaction and shall provide (or cause the Partnership to provide) such
information and materials as may be reasonably required or necessary.

 

Section 5.14         Gender; Number; General Definitions. Unless the context
clearly indicates a contrary intent or unless otherwise specifically provided
herein, (a) words used in this Agreement may be used interchangeably in the
singular or plural form, (b) any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, (c) the word “including”
means “including but not limited to,” (d) the words “hereof,” “herein,” and
“hereunder,” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provisions, (e) the word
“Controlled Affiliates” means, as to any Person, any other Person that (i) is in
Control of, is Controlled by, or is under common ownership or Control with such
Person, (ii) is a director or officer of such Person or of an Affiliate of such
Person, or (iii) is the spouse, issue, or parent of such Person or an Affiliate
of such Person, (f) the word “Partnership” means “Partnership and any subsequent
owner or owners of the Subsidiaries or any part thereof or interest therein,”
(g) the word “Rockpoint Preferred Holders” means “the Rockpoint Preferred
Holders and any subsequent holder of the Preferred Investment,” (h) the word
“Property” includes any portion of any Property and any interest therein, and
(i) the phrases “attorneys’ fees,” “legal fees,” and “counsel fees” include any
and all reasonable out-of-pocket attorneys’, paralegal and law clerk fees and
disbursements, including fees and disbursements at the pre-trial, trial, and
appellate levels, incurred or paid by the Rockpoint Preferred Holders in
protecting or enforcing their respective rights hereunder.

 

Section 5.15         Joint and Several.  The obligations and liabilities of each
person or entity comprising the Responsible Parties hereunder are joint and
several.

 

[NO FURTHER TEXT ON THIS PAGE]

 

G-14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Responsible Party has executed this Agreement as of the
day and year first above written.

 

 

 

RESPONSIBLE PARTIES:

 

 

 

MACK-CALI REALTY CORPORATION, a Maryland business trust

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: President and Chief Executive Officer

 

 

 

 

 

MACK-CALI REALTY, L.P., a Delaware limited partnership

 

 

 

By:

MACK-CALI REALTY CORPORATION,

 

 

a Maryland business trust, its general partner

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: President and Chief Executive Officer

 

 

 

 

 

ROSELAND RESIDENTIAL TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: Chief Executive Officer

 

G-15

--------------------------------------------------------------------------------


 

 

RP-RLA, LLC, a Delaware limited liability company

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

 

 

RP-RLB, LLC, a Delaware limited liability company

 

 

 

 

 

By

 

 

Name:

 

Title:

 

G-16

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Shareholders Agreement

 

--------------------------------------------------------------------------------


 

SHAREHOLDERS AGREEMENT

 

This Shareholders Agreement (the “Agreement”) is entered into as of the    day
of March, 2017 by and among Roseland Residential Trust, a Maryland real estate
investment trust (the “Trust”), RPIIA-RLA, a Delaware limited liability company
(together with its permitted successors, assigns and transferees, the  “RP
Investor I”), RPIIA-RLB, a Delaware limited liability company (together with its
permitted successors, assigns and transferees, the “RP Investor II” and,
together with the RP Investor I, the “Investors”) and each of the shareholders
of the Trust listed on Schedule I attached hereto (each individually a
“Shareholder” and collectively, the “Shareholders”).

 

WHEREAS, each Shareholder is as of the date hereof the record or beneficial
owner of the number of common shares of beneficial interest, par value $0.01 per
share (the “Common Shares”), of the Trust set forth on Schedule I attached
hereto;

 

WHEREAS, the Trust is the general partner of Roseland Residential, L.P., a
Delaware limited partnership (the “Partnership”);

 

WHEREAS, the Investors have agreed to purchase preferred limited partnership
interests in the Partnership (the “Investment”) pursuant to (a) the Preferred
Equity Investment Agreement, dated as of the date hereof (the “Investment
Agreement”), by and among the Partnership, Mack-Cali Realty Corporation, a
Maryland corporation, Mack-Cali Realty, L.P., a Delaware limited partnership
(“MCRLP”), Mack-Cali Property Trust, a Maryland business trust (“the Trust”),
Mack-Cali Texas Property, L.P., a Texas limited partnership, Roseland
Residential Holding L.L.C., a Delaware limited liability company, and the
Investors and (b) the Second Amended and Restated Partnership Agreement of the
Partnership, dated as of the date hereof (the “Partnership Agreement”), by and
among the Trust, the Investors and MCRLP; and

 

WHEREAS, as a condition to the Investors making the Investment and entering into
the Investment Agreement and the Partnership Agreement, the Investors have
requested that the Shareholders and the Trust agree and the Shareholders and the
Trust have agreed, to enter into this Agreement in order to set forth certain
provisions regarding the election and removal of trustees of the Trust and the
approval of certain actions of the Trust.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Board Representation.

 

(a)           The RP Investor II shall have the right to designate one trustee
(such trustee and any trustee who subsequently replaces such trustee in
accordance with this Agreement, a “Primary RP Trustee”) for election to the
Board of Trustees of the Trust (the “Board”) in accordance with, and subject to
the conditions of, Section 10(a)(iii) of the Partnership Agreement.  In the
event that any Primary RP Trustee shall die, retire from or be removed from the
Board, a substitute Primary RP Trustee shall be designated by the RP Investor II
for election to the Board pursuant to this Agreement.  Each of the Shareholders
shall vote, or

 

H-1

--------------------------------------------------------------------------------


 

cause to be voted, all of the Common Shares beneficially owned or held of record
by such Shareholder at any regular or special meeting of the shareholders of the
Trust called for the purpose of filling positions on the Board, or in any
written or electronic consent executed in lieu of such a meeting of
shareholders, to cause the election to the Board of the Primary RP Trustee.  The
RP Investor II has named Paisley Boney as the initial Primary RP Trustee.

 

(b)           The RP Investor II shall have the exclusive right to cause the
removal of the Primary RP Trustee (such trustee, a “Removed Trustee”) and
designate a replacement RP Trustee in accordance with, and subject to the
conditions of, Section 10(a)(iii) of the Partnership Agreement. If the Removed
Trustee does not resign or if the Board does not fill the resulting vacancy with
the replacement Primary RP Trustee within five (5) business days of written
notice of the RP Investor II, each of the Shareholders shall act by written or
electronic consent to remove the Removed Trustee and elect a replacement Primary
RP Trustee (or, if such written or electronic consent would not be effective for
any reason, by causing the Trust to call a special meeting of the shareholders
of the Trust and voting all of the Common Shares beneficially owned or held of
record by such Shareholder at such special meeting of the shareholders in favor
of such actions).

 

(c)           If an Event of Default (as defined in the Partnership Agreement)
occurs and remains uncured for a period of sixty (60) calendar days following
the Trust’s receipt of written notice from the RP Investor II: (i) the RP
Investor II shall have the right by written notice to the Trust (the “Board
Increase Election”) to request that the number of trustees then constituting the
Board be increased by a number of trustees that would result in the RP Investor
II being entitled to designate for nomination and election a majority of the
members of the Board (each such additional trustee and any trustee who
subsequently replaces such trustee in accordance with this Agreement, an
“Additional RP Trustee” and, together with the Primary RP Trustee, the “RP
Trustees”); (ii) the removal of any Additional RP Trustees may only be effected
in accordance with the terms of Section 1(b) of this Agreement; (iii) in the
event that any Additional RP Trustee shall die, retire from or be removed from
the Board, a substitute Additional RP Trustee shall be designated by the RP
Investor II; and (iv) each of the Shareholders shall vote, or cause to be voted,
all of the Common Shares beneficially owned or held of record by such
Shareholder at any regular or special meeting of the shareholders of the Trust
called for the purpose of filling positions on the Board, or in any written or
electronic consent executed in lieu of such a meeting of shareholders, to cause
the election to the Board of the Additional RP Trustees.  If for any reason the
number of trustees on the Board is not increased in accordance with (i) above so
that the RP Trustees constitute a majority of the Board, each of the
Shareholders shall act by written or electronic consent to remove such number of
trustees and elect Additional RP Trustees so that the RP Trustees constitute a
majority of the Board (or, if such written or electronic consent would not be
effective for any reason, by causing the Trust to call a special meeting of the
shareholders of the Trust and voting all of the Common Shares beneficially owned
or held of record by such Shareholder at such special meeting of the
shareholders in favor of such actions).

 

H-2

--------------------------------------------------------------------------------


 

(d)                                 Each Shareholder shall vote any additional
Common Shares or other voting securities of the Trust acquired by such
Shareholder after the date hereof in accordance with the provisions of
Paragraphs (a), (b) and (c) above.

 

(e)                                  The Primary RP Trustee shall serve on each
committee of the Board and shall be provided substantially comparable access to
the business records and operational matters of the Trust as the other members
of the Board.

 

(f)                                   The RP Investor II shall have the right to
designate one individual as a non-voting observer to the Board (a “Board
Observer”), who shall initially be Tom Gilbane.  Any Board Observer shall be
entitled to attend meetings of the Board and any committee of the Board and to
receive all information provided to the members of the Board or its committees
(including minutes of previous meetings of the Board or such committees);
provided, that (i) the Board Observer shall not be entitled to vote on any
matter submitted to the Board or any of its committees nor to offer any motions
or resolutions to the Board or such committees; and (ii) the Trust may withhold
information or materials from the Board Observer and exclude such Board Observer
from any meeting or portion thereof if (as determined by the Board in good
faith) access to such information or materials or attendance at such meeting
would adversely affect the attorney-client or work product privilege between the
Trust and its counsel.  The RP Investor II shall have the exclusive right to
remove a Board Observer and designate a replacement Board Observer at any time.

 

(g)                                  Each Shareholder has executed and delivered
the Irrevocable Limited Proxy attached hereto as Exhibit A (the “Limited Proxy”)
that grants the RP Investor II (or its designee) an irrevocable limited proxy to
vote all Common Shares held by such Shareholder or execute a written or
electronic consent in lieu of meeting of shareholder of the Trust on behalf of
such Shareholder, each in accordance with this Section 1.

 

2.                                      Approval Rights.  The Trust shall not
take, or cause to be taken, any of the following actions without the approval
the Board, which such approval must include the approval of at least one RP
Trustee:

 

(a)                                 Any action in furtherance of a Major
Decision (as defined in the Partnership Agreement);

 

(b)                                 Any amendment or repeal of the Bylaws of the
Trust (the “Bylaws”) (or any other action) that would cause Title 3, Subtitle 7
of the Maryland General Corporation Law (the “MGCL”) to apply to any control
share acquisition by any of the Investors or any associate (as such term is
defined in Title 3, Subtitle 7 of the MGCL) or affiliate of such person;

 

(c)                                  Any adoption, amendment or repeal of a
resolution of the Board that would cause the provisions of Section 3-602 of the
MGCL to apply to (i) any Investor; (iii) any of each Investor’s existing or
future “affiliates” (as that term is defined in Section 3-601 of the MGCL);
(iii) any of each Investor’s or any of its “affiliates” existing or future
“associates” (as

 

H-3

--------------------------------------------------------------------------------


 

that term is defined in the Section 3-601 of the MGCL); and (iv) any person or
entity acting in concert with any of the persons or entities described in
(i)-(iii); and

 

(d)                                 Any amendment, alteration or repeal of any
provision of the Declaration of Trust (the “Declaration”) of the Trust or the
Bylaws that would limit, modify or materially and adversely impact the rights of
the Investors under Sections 1, 2 or 7 of this Agreement.

 

3.                                      Representations and Warranties of
Shareholders.  Each Shareholder represents and warrants to the Trust and the
Investors as follows:

 

(a)                                 Such Shareholder has all necessary power and
authority to execute and deliver this Agreement, to perform such Shareholder’s
obligations hereunder and to consummate the transactions contemplated hereby.

 

(b)                                 This Agreement has been duly executed and
delivered by such Shareholder, and constitutes the valid and legally binding
obligation of such Shareholder enforceable against such Shareholder in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to creditors’ rights
and general principals of equity.

 

(c)                                  The Common Shares listed on Schedule I
hereto are the only voting securities of the Trust owned (beneficially or of
record) by such Shareholder and are owned free and clear of all liens, charges,
encumbrances, restrictions and commitments of any kind.  Except as contemplated
by this Agreement, such Shareholder has not appointed or granted any irrevocable
proxy, which appointment or grant is still effective, with respect to the Common
Shares owned by such Shareholder.

 

(d)                                 The execution and delivery of this Agreement
by such Shareholder does not (i) conflict with or violate any agreement, law,
rule, regulation, order, judgment or decision or other instrument binding upon
such Shareholder, nor require any consent, notification, regulatory filing or
approval or (ii) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a lien or encumbrance on any of the Common Shares
owned by such Shareholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which such Shareholder is a party or by which such Shareholder or
the Common Shares owned by such Shareholder are bound or effected.

 

4.                                      Representations and Warranties of the
Trust.  The Trust represents and warrants to each Shareholder and the Investors
as follows:

 

(a)                                 The Trust has all necessary trust power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.

 

(b)                                 This Agreement has been duly executed and
delivered by the Trust, and constitutes the valid and legally binding obligation
of the Trust enforceable against the Trust in

 

H-4

--------------------------------------------------------------------------------


 

accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to creditors’ rights
and general principles of equity.

 

5.                                      Representations and Warranties of the
Investors.  Each of the Investors represents and warrants to each Shareholder
and the Trust as follows:

 

(a)                                 Each Investor has all necessary power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.

 

(b)                                 This Agreement has been duly executed and
delivered by the Investor, and constitutes the valid and legally binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to creditors’ rights and general
principles of equity.

 

6.                                      Additional Covenants of Shareholders. 
Each Shareholder hereby agrees that:

 

(a)                                 Except as contemplated by this Agreement,
such Shareholder shall not enter into any voting agreement or grant an
irrevocable proxy or power of attorney with respect to the Common Shares or any
other voting securities of the Trust acquired by such Shareholder which is
inconsistent with this Agreement.

 

(b)                                 The transfer by such Shareholder of any
Common Shares or any other voting securities of the Trust owned by such
Shareholder shall be conditioned upon execution by the transferee of (i) a
counterpart of this Agreement, pursuant to which such transferee shall be
required to vote any Common Shares or other voting securities of the Trust
transferred by such Shareholder in accordance with the provisions of this
Agreement, and (ii) the Limited Proxy.

 

7.                                      Additional Covenants of the Trust.  (a) 
The issuance by the Trust of any additional shares of Common Shares or any other
voting security of the Trust shall be conditioned upon execution of a
counterpart of this Agreement and the Limited Proxy by any new shareholder prior
to its receipt of Common Shares or other voting securities issued by the Trust.

 

(b)                                 In the event the Trust elects (the
“Election”) to qualify as a real estate investment trust under Section 856
through 860 of the Internal Revenue Code of 1986, as amended, the Investors and
their affiliates will be granted an exemption from the Aggregate Share Ownership
Limit and the Common Share Ownership Limit (each as defined in the Declaration)
pursuant to, and subject to the terms and conditions of, Section 7.2.7 of the
Declaration, and subject to the legal duties of the Trustees of the Trust, to
the extent required so that no Common Shares then owned by the Investors nor any
Common Shares which the Investors may own in the future pursuant to the
Investment Agreement and the Partnership Agreement will be transferred to a
Charitable Trust (as defined in the Declaration) pursuant to Section 7.2(b) of
the Declaration.

 

8.                                      Specific Performance.  The parties
hereto acknowledge that failure on any of their part to comply with the terms of
this Agreement shall cause the other party hereto

 

H-5

--------------------------------------------------------------------------------


 

immediate and irreparable harm that cannot be adequately compensated by the
remedies at law, and that in the event of such breach or violation, or
threatened breach or violation, the other parties hereto shall be entitled to
have such provisions of this Agreement specifically enforced by preliminary and
permanent injunctive relief without having to prove the inadequacy of the
available remedies at law or any actual damages and without posting any bond or
other security.  Any remedies sought or obtained by a party hereto shall not be
considered either exclusive or a waiver of the rights of a party hereto to
assert any other remedies they have in law or equity.

 

9.                                      Miscellaneous.

 

(a)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be delivered personally,
or transmitted by telecopier or by registered or certified mail (postage
pre-paid, return receipt requested) or by a nationally recognized overnight
delivery service to the Shareholders at their addresses as set forth on the
books and records of the Trust, to the Trust at its principal office located at
Mack-Cali Property Trust, c/o Mack-Cali Realty Corporation, Harborside 3, 210
Hudson Street, Suite 400, Jersey City, New Jersey 07311, and to the Investors at
c/o Rockpoint Group, L.L.C., 500 Boylston Street, Boston, Massachusetts 02116. 
Any notice shall be deemed to have been given on the date of receipt if
delivered personally or by overnight courier, the date of transmission with
confirmation back if transmitted by telecopier, or the fifth day following
posting if transmitted by registered or certified mail.

 

(b)                                 Amendments, Waivers, Etc.  This Agreement
may not be amended, changed, supplemented, waived or otherwise modified or
terminated except by an instrument in writing signed by the Investors, the Trust
and each of the Shareholders.

 

(c)                                  Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of and be enforceable by
the parties and their respective successors and assigns, including without
limitation, any corporate successor by merger or otherwise.

 

(d)                                 Entire Agreement.  This Agreement, along
with the Partnership Agreement and the Investment Agreement, embodies the entire
agreement and understanding among the parties relating to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.  There are no representations, warranties or covenants by the
parties hereto relating to such subject matter other than those expressly set
forth in this Agreement.

 

(e)                                  Severability.  If any term of this
Agreement or the application thereof to any party or circumstance shall be held
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of such term to the other parties or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by
applicable law.  In such event the parties shall negotiate in good faith in an
attempt to agree to another provision (in lieu of the term or application held
to be invalid or unenforceable) that will be valid and enforceable and will
carry out the parties’ intentions hereunder.

 

(f)                                   No Waiver.  The failure of either party
hereto to exercise any right, power or remedy provided under this Agreement or
otherwise available in respect hereof at law or in equity, or to insist upon
compliance by the other party hereto with its obligations hereunder, and any
custom or practice of the parties at variance with the terms hereof, shall not
constitute a

 

H-6

--------------------------------------------------------------------------------


 

waiver by such party of its rights to exercise any such or other right, power or
remedy or to demand such compliance.

 

(g)                                  No Third Party Beneficiaries.  This
Agreement is not intended to be for the benefit of and shall not be enforceable
by any person or entity who or which is not a party hereto.

 

(h)                                 Termination.  This Agreement shall terminate
at such time as the Investors have no rights to take any of the following
actions: (i) to appoint the RP Trustee pursuant to Section 10(a)(iii) of the
Partnership Agreement, (ii) to approve Major Decisions pursuant to
Section 10(b) of the Partnership Agreement or (iii) to make a Board Increase
Election pursuant to this Agreement and Section 26(b) of the Partnership
Agreement.

 

(i)                                     Governing Law.  This Agreement and all
disputes hereunder shall be governed by and construed and enforced in accordance
with the laws of the State of Maryland without regard to rules of conflict of
law.

 

(j)                                    Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one instrument.  Each
counterpart may consist of a number of copies each signed by less than all, but
together signed by all, of the parties hereto.

 

- signature page follows -

 

H-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

 

TRUST:

 

 

 

 

 

ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael J. DeMarco

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

INVESTORS:

 

 

 

 

 

 

RPIIA-RLA, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

RPIIA-RLB, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

SHAREHOLDERS:

 

 

 

 

 

 

MACK-CALI REALTY, L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael J. DeMarco

 

 

 

Title:

President and Chief Executive Officer

 

H-8

--------------------------------------------------------------------------------


 

 

 

MACK-CALI PROPERTY TRUST, a Maryland business trust

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael J. DeMarco

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

MACK-CALI TEXAS PROPERTY, L.P., a Texas limited partnership

 

 

 

 

 

 

By:

MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael J. DeMarco

 

 

 

Title:

President and Chief Executive Officer

 

H-9

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Name of Shareholder

 

Number of
Shares

 

MACK-CALI REALTY, L.P.,

 

 

 

MACK-CALI PROPERTY TRUST

 

 

 

MACK-CALI TEXAS PROPERTY, L.P.

 

 

 

 

H-10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIMITED PROXY

 

H-11

--------------------------------------------------------------------------------


 

IRREVOCABLE PROXY

 

This proxy is given pursuant to that certain Shareholders Agreement, dated as of
March    , 2017 (the “Shareholders Agreement”), by and among Roseland
Residential Trust, a Maryland real estate investment trust (the “Trust”),
RPIIA-RLA, L.L.C., a Delaware limited liability company (together with its
permitted successors, assigns and transferees, “RP Investor I”), RPIIA-RLB,
L.L.C., a Delaware limited liability company (together with its permitted
successors, assigns and transferees, “RP Investor II” and, together with RP
Investor I, the “Investors”) and each of the shareholders of the Trust listed on
Schedule I attached thereto.

 

The undersigned shareholder of the Trust does hereby constitute and appoint
                     or                      (and any other person designated in
writing by the RP Investor II), or either of them, with full power of
substitution in each of them, as proxies for the undersigned, to (a) cause the
Trust to call one or more special meetings of the shareholder of the Trust,
(b) attend any meeting of shareholders of the Trust and any postponement or
adjournment thereof, (c) to cast on behalf of the undersigned all votes that the
undersigned is entitled to cast at any such meeting (or by written or electronic
consent in lieu of any such meeting) and (d) otherwise to represent the
undersigned at any such meeting with all powers possessed by the undersigned if
personally present, including, but not limited to, the signing or authorizing of
the undersigned shareholder’s name as a shareholder to any waiver or consent
certificate which the laws of the State of Maryland may require or permit in
lieu of a meeting of shareholders, in each case only with respect to the matters
set forth in Section 1 of the Shareholders Agreement, as fully and with like
effect as the undersigned might or could have done if personally present at such
meeting.

 

The undersigned hereby revokes all prior proxies for such meetings with respect
to the matters set forth in Section 1 of the Shareholders Agreement only,
affirms that this proxy is given in connection with the Shareholders Agreement
and that this proxy is coupled with an interest and is irrevocable.  This
irrevocable proxy shall be valid for indefinite term and shall only terminate
upon the termination of the Shareholder’s Agreement in accordance with its
terms.

 

IN WITNESS WHEREOF, the undersigned has executed this Irrevocable Proxy as of
this     day of March, 2017.

 

WITNESS:

 

SHAREHOLDER:

 

 

 

 

 

 

 

 

 

(SEAL)

 

H-12

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Seyfarth Shaw Opinion

 

--------------------------------------------------------------------------------


 

March    , 2017

 

RPIIA-RLB, L.L.C.

RPIIA-RLA, L.L.C.

c/o Rockpoint Group

500 Boylston Street

Boston, MA 02116

 

Re:                             Preferred Equity Investment Agreement

 

Ladies and Gentlemen:

 

We have acted as counsel to (i) Roseland Residential, L.P., a Delaware limited
partnership (the “Partnership”), (ii) Mack-Cali Realty, L.P., a Delaware limited
partnership (“MCRLP”), (iii) Mack-Cali Realty Corporation, a Maryland
corporation (“MCRC”), (iv) Mack-Cali Texas Property, L.P., a Texas limited
partnership (“MCTP”), (v) Mack-Cali Property Trust, a Maryland real estate
investment trust (“MCPT,” and collectively with MCTP, MCRC and MCRLP, the “MC
Parties”), (v) Roseland Residential Trust, a Maryland real estate investment
trust (“RRT”), and (vi) Roseland Residential Holding L.L.C., a Delaware limited
liability company (the “RRH,” and collectively with the Partnership and RRT, the
“Roseland Parties”) in connection with the preparation, execution and delivery
of Preferred Equity Investment Agreement dated as of the date hereof (the
“Agreement”) among the Partnership, MCRLP, MCRC, MCPT, RRT, RRH, and the
Investors named therein. This opinion is rendered to you pursuant to
Section 6.02(c)(ix) of the Agreement.  Capitalized terms used herein without
definition shall have the respective meanings given them in the Agreement.

 

In furnishing our opinion, we have examined copies of the following executed
documents, all dated as of the date hereof (collectively, the “Transaction
Documents”):

 

(i)                                     the Agreement;

 

(ii)                                  the Second Amended and Restated Limited
Partnership Agreement of the Partnership dated as of the date hereof (the
“Partnership Agreement”);

 

(iii)                               the Registration Rights Agreement by and
among MCRC, MCRLP, MCPT, RRT and the Investors dated as of the date hereof (the
“Registration Rights Agreement”);

 

(iv)                              the Recourse Agreement by and among RRT, MCRC,
MCRLP, MCPT and the Investors dated as of the date hereof (the “Recourse
Agreement”);

 

I-1

--------------------------------------------------------------------------------


 

(v)                                 the Shared Services Agreement between the
Partnership and MCRLP dated as of the date hereof (the “Shared Services
Agreement”);

 

(vi)                              the Credit Enhancement Services Agreement
between the Partnership and MCRLP dated as of the date hereof (the “Credit
Enhancement Agreement”);

 

(vii)                           the Indemnity Agreement by and among Rockpoint
Growth and Income Real Estate Fund II, L.P. (the “Indemnitor”), RRT, MCRC.
MCRLP, MCPT, and the Purchaser named therein (the “Indemnity Agreement”); and

 

(viii)                        the Shareholders Agreement by and among RRT, the
Investors and the Shareholders listed on Schedule I thereto (the “Shareholders
Agreement”).

 

In rendering the opinions set forth herein, we have examined originals or copies
certified to our satisfaction, of the organizational documents of the MC Parties
and the Roseland Parties, and such certificates of public officials, and such
other documents, records and papers as we have deemed relevant or necessary in
connection with the opinions set forth herein, and we have assumed, with your
permission, the genuineness of all signatures, the legal competence of all
natural persons, the authenticity of all documents submitted to us as originals
and the conformity with the original documents of all documents submitted to us
as copies.  In addition, we have made such inquiries of the MC Parties, the
Roseland Parties and their respective representatives as we have deemed relevant
or necessary in connection with the opinions set forth herein and we have
assumed, without independent investigation or verification, with your
permission, the accuracy of all factual representations and warranties set forth
or referred to in the Transaction Documents and in any certificates delivered
pursuant thereto or which have been delivered to us.  We have assumed the valid
authorization, execution and delivery of each of the Transaction Documents by
each party other than the MC Parties and the Roseland Parties, and we have
assumed that each of such other parties has been duly organized and is validly
existing and in good standing under its jurisdiction of incorporation and
foreign qualification to do business with the corporate or other organizational
power to perform its obligations thereunder and that each of the Transaction
Documents is a valid and binding obligation of each such other party thereto. 
Additionally, we have assumed, that the execution, delivery and performance by
each of the parties to each of the Transaction Documents (other than the MC
Parties and the Roseland Parties) will not (a) violate any provision of its
organizational or charter documents, as applicable, or any law applicable to
such party or its properties (other than Laws applicable to the properties of
the MC Parties and the Roseland Parties in the Applicable Jurisdictions) or
(b) require any authorization, approval, consent, order, license, or other
action by, and no notice to or filing with, any governmental agency under any
law applicable to such party, which has not already been obtained, or any
judgment, decree or order of any court or governmental or regulatory authority
applicable to such party.

 

Members of our firm are admitted to the bar in the States of New York and New
Jersey.  Except as otherwise set forth herein, the opinions set forth below are
limited to the laws of the States of New York and New Jersey, and we express no
opinion as to the laws of any other

 

I-2

--------------------------------------------------------------------------------


 

jurisdiction, except the laws of the United States of America and the laws of
the State of Delaware to the extent applicable to issuing this opinion (the laws
referred to in this sentence shall be collectively referred to as the
“Applicable Laws” and the United States of America and the States of Delaware,
New York and New Jersey shall be collectively referred to as the “Applicable
Jurisdictions”). Furthermore, we express no opinion with respect to state
securities laws or regulations.  To the extent to which this opinion deals with
matters governed by or relating to the laws of the State of Maryland, including,
without limitation, opinions as to the due organization and valid existence of
MCRC, MCPT and RRT, and the power and authority of MCRC, MCPT and RRT to execute
and deliver the Transaction Documents, we have relied, with your permission, as
to such matters, upon the opinion of Ballard Spahr LLP being delivered to you
today.  To our knowledge, we and you are justified in relying upon such opinion.

 

Whenever our opinion herein with respect to the existence or absence of facts or
circumstances is qualified by the phrase “to our knowledge” or similar language,
it is intended to indicate the actual knowledge of the attorneys of the
undersigned firm who have worked on matters in connection with the Transaction
Documents and that no information has come to their attention which would give
them actual knowledge of the existence or absence of such facts or
circumstances.  No inference as to the existence or absence of such facts or
circumstances should be drawn merely from our giving of this opinion.

 

The opinions expressed below are subject to the qualifications that (i) the
enforceability of the Transaction Documents may be subject to limitations
imposed by law in connection with bankruptcy, insolvency, fraudulent conveyance,
moratorium, reorganization, marshaling or similar laws and rules of law
affecting creditors’ rights generally and general equitable principles, whether
in a suit at law or equity (including, among others, a requirement that the
parties to agreements act reasonably and in good faith or such that may deny
giving effect to waivers of debtors’ or guarantors’ rights), and we express no
opinion as to the availability of equitable or legal relief under such
circumstances; and (ii) we express no opinion herein: (a) with respect to the
applicability of, or compliance by the Investors with, any federal, state or
local law or regulation arising solely from the nature of the Investors’
business which would be applicable to the transactions contemplated by the
Transaction Documents; (b) as to the enforceability of any provisions waiving
any MC Party’s or Roseland Party’s right to trial by jury; (c) the
enforceability of any particular provision of any of the Transaction Documents
relating to remedies after default or as to the availability of any specific or
equitable relief of any kind (and we point out that the enforcement of any of
your rights may in all cases be subject to an implied duty of good faith and
fair dealing and to general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or in equity); or (d) as to
the enforceability of any particular provision of any of the Transaction
Documents relating to (A) waivers of defenses, of rights to trial by jury, or
rights to object to jurisdiction or venue and other rights or benefits bestowed
by operation of law, (B) waivers of provisions which are not capable of waiver
under Sections 1-102(3), 9-602 and 9-603 of the New York, New Jersey and
Delaware Uniform Commercial Codes, (C) the grant of powers of attorney to any
Investor, (D) exculpation clauses, indemnity clauses and clauses

 

I-3

--------------------------------------------------------------------------------


 

relating to releases or waivers of unmatured claims or rights, or (E) the
collection of interest on overdue interest or providing for a penalty rate of
interest or late charges on overdue or defaulted obligations.  We have also
assumed that to the extent any Investor exercises its rights or enforces its
remedies under any Transaction Document, it will do so in good faith and in a
commercially reasonable manner and that the Investors will abide by any implied
covenant of good faith and fair dealing which may be imposed by law.

 

We express no opinion as to whether a court would limit enforcement of your
rights or remedies under the Transaction Documents if the enforcement thereof
under the circumstances would violate an implied covenant of good faith and fair
dealing.

 

On the basis of the foregoing, and in reliance thereon, and subject to the
assumptions qualifications, exceptions and limitations expressed herein, we are
of the opinion that:

 

1.                                      Organization and Good Standing.

 

(a)                                 The Partnership is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware.

 

(b)                                 MCRLP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

 

(c)                                  RRH is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

 

(d)                                 MCTP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Texas.

 

2.                                      Authority.  Each of the Partnership,
MCRLP, MCTP and RRH has the full power and authority to execute and deliver, and
perform its obligations under, the Transaction Documents to which it is a party.

 

3.                                      Qualification and Good Standing.  The
Partnership is duly licensed or qualified to conduct its business and is in good
standing in the State of Delaware and in each jurisdiction in which the
properties owned or leased by it or the operation of its business as currently
conducted makes such licensing or qualification necessary, except where the
failure to be so licensed, qualified or in good standing would not, individually
or in the aggregate, have a Material Adverse Effect.

 

4.                                      Due Authorization; No Conflicts; No
Consents.  The execution and delivery by each of the Partnership, MCRLP, MCTP
and RRH of each of the Transaction Documents and the performance by each of the
Partnership, MCRLP, MCTP and RRH of their respective agreements and obligations
under each of such Transaction Documents have been duly authorized by all
requisite partnership and other action and do not and will not (i) violate any
of their respective Organizational Documents, (ii) contravene or constitute a
default under any provision of any Applicable Law applicable to any of the
Partnership, MCRLP, MCTP or RRH

 

I-4

--------------------------------------------------------------------------------


 

or any of their respective properties or assets, (iii) contravene or constitute
a default under any Governmental Order applicable to any of the Partnership,
MCRLP, MCTP or RRH or any of their respective properties or assets,
(iv) constitute a violation or breach of, constitute a default under, or result
in the acceleration of any Material Contract or any other contract, agreement or
instrument that is material to any of the Partnership, MCRLP, MCTP or RRH, or
(v) require any consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority or agency under any
Applicable Law or regulation thereunder applicable to any of the Partnership,
MCRLP or RRH.

 

5.                                      Execution and Enforceability.  Each of
the Partnership, MCRLP, MCTP and RRH has duly executed and delivered each of the
Transaction Documents to which it is a party, and each of such Transaction
Documents constitutes the valid and binding agreements of each of the
Partnership, MCRLP and RRH, as applicable, enforceable in accordance with their
respective terms.

 

6.                                      Capitalization.  Immediately prior to
the Closing, the common equity interests in the Partnership are owned 99.9% by
General Partner and 0.1% by the Limited Partner.  In addition, immediately prior
to the Closing, the Partnership has not issued any Preferred Units.  Upon
consummation of the Closing, the authorized common equity of the Partnership
will consist of 1,230,000 Common Units. In addition, upon consummation of the
Closing, the Partnership shall have 150,000 Preferred Units issued and
outstanding.

 

7.                                      Proceedings.  To our knowledge, there is
no Proceeding against any MC Party or Roseland Party which challenges the
validity or enforceability of, or seeks to enjoin the performance of, the
Transaction Documents.

 

8.                                      Due and Valid Issuance. All of the
Preferred Units and Common Units issued and outstanding as of the Closing, and
all of the Preferred Units and Common Units when issued and outstanding
following each Drawdown will be, duly authorized, validly issued, fully paid and
non-assessable, and free and clear of all Encumbrances.  The holders of all of
such Preferred Units and Common Units will be entitled to all benefits relating
thereto under the Partnership Agreement.

 

9.                                      Private Placement.  Assuming the
accuracy of the representations and warranties of the Investors set forth in
Article IV of the Agreement, the offer, sale, and issuance of the Preferred
Units as contemplated thereby will be exempt from the registration requirements
of the Securities Act of 1933.

 

10.                            Investment Company Act of 1940.  None of the MC
Parties and Roseland Parties is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, nor will any of such Parties be
required to register as an “investment company” under the Investment Company Act
of 1940, as amended.

 

The opinions expressed above are subject to the following further
qualifications:

 

I-5

--------------------------------------------------------------------------------


 

(a)                                 Our opinions in paragraph 1 above have been
rendered with your understanding that we have relied conclusively as to the
valid existence and good standing of the Partnership, MCRLP, MCRC and RRH on the
certificates of good standing and qualification specified in Exhibit A hereto;

 

(b)                                 Our opinions in paragraphs 4(iii), (iv) and
(v) and 7 above have been rendered with your understanding that (i) we have not
reviewed or searched the indices or docket of the courts in any of the
jurisdictions in which any MC Party or Roseland Party does business; (ii) our
investigation has consisted solely of inquires of the MC Parties and Roseland
Parties with respect thereto; and (iii) we have relied conclusively as to the
matters set forth therein on certificates delivered to us from each MC Party or
Roseland Party and that we have no knowledge of any fact or circumstance that
would make such statements by such MC Party or Roseland Party in such
certificates untrue or misleading in any material respect;

 

(c)                                  The availability of certain remedies and
forms of relief may be limited by general principles of equity, whether
considered in a proceeding in equity or at law, and to the discretion of the
court before which any proceeding therefor may be brought;

 

(d)                                 Any indemnification or contribution
provisions contained in the Transaction Documents may be limited by federal or
state law or public policy considerations or court decisions;

 

(e)                                  The waiver of rights under any usury laws
may be unenforceable; and

 

(f)           Certain provisions of the Transaction Documents including, without
limitation, certain contractual provisions respecting self-help, non-judicial or
summary remedies without notice or opportunity for hearing or correction, or of
provisions providing cumulative remedies or requiring waivers to be in writing,
may be unenforceable in whole or in part under the laws of the State of New
York, but the inclusion of such provisions does not affect the validity of any
individual one of the Transaction Documents, taken as a whole, and each
individual one of the Transaction Documents, taken as a whole, together with
applicable law, contains adequate provisions, if properly invoked, for the
practical realization of the benefits contemplated thereby.

 

We have not been requested to opine, and we have not opined, as to any matters
other than those expressly set forth herein.  In particular, we express no
opinion with respect to any events that may occur or do occur after the date
hereof.

 

I-6

--------------------------------------------------------------------------------


 

The opinions set forth herein is expressed solely for the benefit of the
Investors, and may not, without our express written consent, be relied upon by
any other person; provided, however, that the opinions set forth herein may be
disclosed to the Investors’ counsel, Gibson, Dunn & Crutcher LLP.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

SEYFARTH SHAW LLP

 

 

I-7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Good Standing Certificates:

 

See attached.

 

I-8

--------------------------------------------------------------------------------


 

EXHIBIT J

 

REIT Opinion

 

--------------------------------------------------------------------------------


 

March   , 2017

 

RPIIA-RLA, L.L.C.

RPIIA-RLB, L.L.C.

c/o Rockpoint Group

500 Boylston Street

Boston, MA 02116

 

Ladies and Gentlemen:

 

We have acted as tax counsel to (i) Roseland Residential, L.P., a Delaware
limited partnership (the “Partnership”), (ii) Mack-Cali Realty, L.P., a Delaware
limited partnership, (iii) Mack-Cali Realty Corporation, a Maryland corporation,
(iv) Mack-Cali Texas Property, L.P., a Texas limited partnership, (v) Mack-Cali
Property Trust, a Maryland business trust, (vi) Roseland Residential Trust, a
Maryland real estate investment trust, and (vii) Roseland Residential Holding
L.L.C., a Delaware limited liability company, in connection with the
transactions contemplated pursuant to that certain Preferred Equity Investment
Agreement (the “Investment Agreement”), dated February 27, 2017, among the
Partnership, the other aforementioned parties, and the Investors (as such term
is defined in the Investment Agreement). This opinion is rendered to you
pursuant to Section 6.02(c)(xii) of the Investment Agreement.

 

In rendering the opinion expressed herein, we have examined the certificate of
limited partnership of the Partnership, the Amended and Restated Agreement of
Limited Partnership of the Partnership, the Second Amended and Restated Limited
Partnership Agreement of the Partnership (dated as of the date hereof), the
Investment Agreement, and such other records, certificates and documents as we
have deemed necessary or appropriate for purposes of rendering the opinion set
forth herein.

 

We have relied upon the representations of the Partnership regarding the manner
in which the Partnership has been, and will be, owned and operated.  We have
also relied upon the representations of the accountants for the Partnership
regarding the type and amount of income received by the Partnership during its
taxable year ended December 31, 2016 and the representations similarly made with
respect to prior years of the Partnership.  We have neither independently
investigated nor verified such representations, and we assume that such
representations are true, correct and complete and that all representations made
“to the best of the knowledge and belief” of any person(s) or party(ies) are and
will be true, correct and complete as if made without such qualification.  
However, in the course of our representation of the Partnership, nothing has
come to our attention that would cause us to doubt the truth or completeness of
any of the representations.  We assume that the Partnership has been and will be
operated in accordance with applicable laws and the terms and conditions of
applicable documents.  However, in the course of our representation of the
Partnership, nothing has come to our attention that would cause us to consider
such assumption to be inaccurate in any material respect.  In addition we have
relied on certain additional facts and assumptions described below.

 

J-1

--------------------------------------------------------------------------------


 

In rendering the opinion set forth herein, we have assumed (i) the genuineness
of all signatures on documents we have examined, (ii) the authenticity of all
documents submitted to us as originals, (iii) the conformity to the original
documents of all documents submitted to us as copies, (iv) the conformity of
final documents to all documents submitted to us as drafts, (v) the authority
and capacity of the individual or individuals who executed any such documents on
behalf of any person, (vi) the accuracy and completeness of all records made
available to us, and (vii) the factual accuracy of all representations,
warranties and other statements made by all parties; however, in the course of
our representation of the Partnership, nothing has come to our attention that
would cause us to doubt the accuracy or completeness of the representations,
warranties and other statements made by all parties. We also have assumed,
without investigation, that all documents, certificates and covenants on which
we have relied in rendering the opinion set forth below and that were given or
dated earlier than the date of this letter continue to remain accurate, insofar
as relevant to the opinion set forth herein, from such earlier date through and
including the date of this letter.

 

Our opinion is based upon the Internal Revenue Code of 1986, as amended (the
“Code”), the Treasury Regulations promulgated thereunder, current administrative
positions of the Internal Revenue Service and existing administrative and
judicial decisions, all of which are subject to change at any time, possibly on
a retroactive basis.  No assurance can therefore be given that the federal
income tax consequences described will not be altered in the future. In
addition, as noted above, our opinion is based solely on the documents that we
have examined, the additional information that we have obtained, and the
representations that are being made to us, and cannot be relied upon if any of
the facts contained in such documents or in any such additional information are,
or later become, inaccurate, or if any of the representations made to us are, or
later become, inaccurate.

 

Based upon and subject to the foregoing, we are of the opinion that:

 

Commencing with its formation, and assuming the Partnership qualified to make,
without regard to the requirements of Sections 856(c)(2), (3) and (4) of the
Code, and had made, a valid election to be treated as a real estate investment
trust (“REIT”) under the Code effective at such time, the Partnership’s method
of operation through the date hereof has at all times met, and in the future the
Partnership’s current and proposed method of operation would meet, the
requirements under Section 856(c)(2), (3), and (4) of the Code for it to qualify
as a REIT.

 

The Partnership’s continuing compliance with Section 856(c)(2), (3), and (4) of
the Code will depend on the Partnership meeting, in its actual operations, the
applicable asset composition and source of income requirements of the Code
necessary for qualification and taxation as a REIT.  We will not review these
operations, and no assurance can be given that the actual operations of the
Partnership and its affiliates will meet these requirements or the
representations made to us with respect thereto.

 

We have not been requested to opine, and we have not opined, as to any matters
other than those expressly set forth herein.  In particular, we express no
opinion with respect to any events that may occur or do occur after the date
hereof and we express no opinion regarding the

 

J-2

--------------------------------------------------------------------------------


 

Partnership with respect to any other requirement, pursuant to the Code or
otherwise, that a corporation, trust, or association must satisfy to qualify as
a REIT.

 

The opinion set forth herein is expressed solely for the benefit of the
Investors, and may not, without our express written consent, be relied upon by
any other person; provided, however, that the opinion set forth herein may be
disclosed to the Investors’ counsel, Gibson, Dunn & Crutcher LLP.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

SEYFARTH SHAW LLP

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

Ballard Spahr Opinion

 

--------------------------------------------------------------------------------


 

March   , 2017

 

RPIIA-RLA, L.L.C.

c/o Rockpoint Group

500 Boylston Street

Boston, MA 02116

 

RPIIA-RLB, L.L.C.

c/o Rockpoint Group

500 Boylston Street

Boston, MA 02116

 

 

Re:                             Preferred Equity Investment Agreement, dated as
of February 27, 2017 (the “Investment Agreement”), by and among Mack-Cali Realty
Corporation, a Maryland corporation (“MCRC”), Mack-Cali Realty, L.P., a Delaware
limited partnership (“MCRLP”), Mack-Cali Property Trust, a Maryland real estate
investment trust (“MCPT”), Roseland Residential Trust, a Maryland real estate
investment trust (“RRT”), Roseland Residential Holding, L.L.C., a Delaware
limited liability company (“RRH”), Roseland Residential, L.P., a Delaware
limited partnership (“RRLP”), RPIIA-RLA, L.L.C., a Delaware limited liability
company (“Rockpoint Class A Preferred Holder”), and RPIIA-RLB, L.L.C., a
Delaware limited liability company (“Rockpoint Class B Preferred Holder” and,
together with Rockpoint Class A Preferred Holder, the “Investors”)

 

Ladies and Gentlemen:

 

We have acted as Maryland corporate counsel to MCRC, which serves as the sole
general partner of MCRLP, and as Maryland real estate investment trust counsel
to each of MCPT and RRT, which serves as the sole general partner of RRLP, in
connection with the transactions contemplated by the Investment Agreement.  This
opinion is rendered to you pursuant to Section 6.02(c) of the Investment
Agreement.  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Investment Agreement.

 

We understand that MCRC, MCPT, RRT and certain affiliates thereof are being
represented in this matter by Seyfarth Shaw LLP, and we understand that except
as to those issues specifically opined to herein, you will be relying upon the
opinion of Seyfarth Shaw LLP pertaining to the execution, delivery, legality,
binding effect and enforceability of the Transaction Documents (as defined
herein) and any other instruments or documents to which MCRC, MCPT, RRT or such
affiliates may be a party with respect to any matter governed by the laws of any
jurisdiction other than the State of Maryland.

 

K-1

--------------------------------------------------------------------------------


 

In our capacity as Maryland corporate counsel to MCRC and as Maryland real
estate investment trust counsel to each of MCPT and RRT, and for purposes of
this opinion, we have examined the following:

 

(i)                                     the charter of MCRC (the “MCRC Charter”)
represented by Articles of Restatement filed with the State Department of
Assessments and Taxation of Maryland (the “Department”) on September 18, 2009
and Articles of Amendment filed with the Department on May 14, 2014;

 

(ii)                                  the Amended and Restated Bylaws of MCRC,
as adopted on June 10, 1999 (the “Amended and Restated Bylaws”), as amended by
Amendment No. 1 to the Amended and Restated Bylaws, dated March 4, 2003, as
further amended by Amendment No. 2 to the Amended and Restated Bylaws, dated
May 24, 2006, as further amended by Amendment No. 3 to the Amended and Restated
Bylaws, dated May 14, 2014 (the Amended and Restated Bylaws as so amended, the
“MCRC Bylaws”);

 

(iii)                               Organizational Action of the Board of
Directors of MCRC, dated as of May 25, 1994 (the “MCRC Organizational Minutes”);

 

(iv)                              resolutions adopted by the Board of Directors
of MCRC, dated as of February 23, 2017 (the “Directors’ Resolutions”);

 

(v)                                 the Second Amended and Restated Agreement of
Limited Partnership of MCRLP, dated December 11, 1997, between MCRC and the
limited partners named therein, as amended through the date hereof (the “MCRLP
Partnership Agreement”);

 

(vi)                              a status certificate of the Department, dated
as of a recent date, to the effect that MCRC is duly incorporated and validly
existing under the laws of the State of Maryland;

 

(vii)                           the declaration of trust of MCPT (the “MCPT
Declaration of Trust”) represented by the Declaration of Trust filed with the
Department on April 29, 1997, Articles of Amendment and Restatement filed with
the Department on October 7, 1997, Articles of Amendment filed with the
Department on January 29, 1998 and Articles of Amendment filed with the
Department on September 3, 1998;

 

(viii)                        the Bylaws of MCPT as adopted on April 30, 1997
(the “MCPT Bylaws”);

 

(ix)                              Organizational Action of the Board of Trustees
of MCPT, dated as of April 30, 1997 (the “MCPT Organizational Minutes”);

 

K-2

--------------------------------------------------------------------------------


 

(x)                                 resolutions adopted by the Board of Trustees
of MCPT, dated as of February 23, 2017 (the “MCPT Trustees’ Resolutions”);

 

(xi)                              a status certificate of the Department, dated
as of a recent date, to the effect that MCPT is duly formed and validly existing
under the laws of the State of Maryland;

 

(xii)                           the declaration of trust of RRT (the “RRT
Declaration of Trust”) represented by the Declaration of Trust filed with the
Department on September 22, 2015 and Articles of Amendment and Restatement filed
with the Department on December 21, 2015;

 

(xiii)                        the Bylaws of RRT, as adopted on December 24, 2015
(the “Original RRT Bylaws”), as amended by the Amended and Restated Bylaws of
RRT, as adopted on March   , 2017 (the “Amended and Restated RRT Bylaws” and,
together with the Original RRT Bylaws, the “RRT Bylaws”);

 

(xiv)                       Unanimous Written Consent of Board of Trustees in
Lieu of Organizational Meeting, dated as of December 24, 2015 (the “RRT
Organizational Minutes”);

 

(xv)                          resolutions adopted by the Board of Trustees of
RRT, dated as of February 23, 2017 (the “RRT Trustees’ Resolutions”);

 

(xvi)                       the Amended and Restated Agreement of Limited
Partnership of Roseland Residential, L.P., dated as of December 22, 2015 (the
“Original RRLP Partnership Agreement”), as amended by the Second Amended and
Restated Agreement of Limited Partnership of Roseland Residential, L.P., dated
as of March   , 2017 (the “Second Amended and Restated Partnership Agreement”,
and together with the Original RRLP Partnership Agreement, the “RRLP Partnership
Agreement”);

 

(xvii)                    a status certificate of the Department, dated as of a
recent date, to the effect that RRT is duly formed and validly existing under
the laws of the State of Maryland;

 

(xviii)                 executed counterparts of each of the agreements,
instruments and other documents listed on Exhibit A attached hereto
(collectively, the “Transaction Documents”);

 

(xix)                       a certificate of officers of MCRC, dated as of
March   , 2017 (the “MCRC Officers’ Certificate”), to the effect that, among
other things, the MCRC Charter, the MCRC Bylaws, the MCRC Organizational
Minutes, the Directors’

 

K-3

--------------------------------------------------------------------------------


 

Resolutions and the MCRLP Partnership Agreement are true, correct and complete,
have not been rescinded or modified and are in full force and effect on the date
of the MCRC Officers’ Certificate, and certifying as to the form, execution, and
delivery of the Transaction Documents to which MCRC is a party or a signatory;

 

(xx)                          a certificate of officers of MCPT, dated as of
March   , 2017 (the “MCPT Officers’ Certificate”), to the effect that, among
other things, the MCPT Declaration of Trust, the MCPT Bylaws, the MCPT
Organizational Minutes and the MCPT Trustees’ Resolutions are true, correct and
complete, have not been rescinded or modified and are in full force and effect
on the date of the MCPT Officers’ Certificate, and certifying as to the form,
execution, and delivery of the Transaction Documents to which MCPT is a party;

 

(xxi)                       a certificate of officers of RRT, dated as of
March   , 2017 (the “RRT Officers’ Certificate”), to the effect that, among
other things, the RRT Declaration of Trust, the RRT Bylaws, the RRT
Organizational Minutes, the RRT Trustees’ Resolutions and and the RRLP
Partnership Agreement are true, correct and complete, have not been rescinded or
modified and are in full force and effect on the date of the RRT Officers’
Certificate, and certifying as to the form, execution, and delivery of the
Transaction Documents to which RRT is a party or a signatory;

 

(xxii)                    such other documents and matters as we have deemed
necessary or appropriate to express the opinions set forth in this letter,
subject to the assumptions, limitations and qualifications stated herein.

 

Insofar as the opinions and other matters set forth herein constitute, or are
based upon, factual matters, we have relied solely upon the MCRC Officers’
Certificate, the MCPT Officers’ Certificate, the RRT Officers’ Certificate and
our knowledge.  The words “our knowledge” are limited to the actual knowledge,
without independent investigation, of the lawyers within our firm who have
rendered legal services, as Maryland corporate counsel, to MCRC and, as Maryland
real estate investment trust counsel, to MCPT and RRT.

 

In reaching the opinions set forth below, we have assumed the following:

 

(a)                                 each person executing any instrument,
document or agreement on behalf of any party (other than MCRC, MCPT and RRT) is
duly authorized to do so;

 

(b)                                 each natural person executing any
instrument, document, or agreement is legally competent to do so;

 

K-4

--------------------------------------------------------------------------------


 

(c)                                  each of the parties (other than MCRC, MCPT
and RRT) to each of the Transaction Documents has duly and validly authorized
the execution and delivery of, and the performance of its obligations under, the
Transaction Documents to which it is a party or signatory, and has duly and
validly executed and delivered the Transaction Documents to which it is a party
or signatory;

 

(d)                                 there are no modifications of, or amendments
to, the Transaction Documents as reviewed by us;

 

(e)                                  all documents submitted to us as originals
are authentic, all documents submitted to us as certified, facsimile or
photostatic copies conform to the original document, all signatures of parties
on all documents submitted to us for examination are genuine, and all public
records reviewed are accurate and complete;

 

(f)                                   all representations, warranties and
statements contained in the documents submitted to us (other than
representations, warranties and statements of MCRC, MCPT and RRT as to legal
matters on which opinions are rendered herein) are true and complete; and

 

(g)                                  all certificates submitted to us,
including, without limitation, the MCRC Officers’ Certificate, the MCPT
Officers’ Certificate and the RRT Officers’ Certificate, are true and correct,
both when made and as of the date hereof.

 

Based on our review of the foregoing and subject to the assumptions and
qualifications set forth herein, it is our opinion that, as of the date of this
letter:

 

1.                                      MCRC is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Maryland.

 

2.                                      MCRC has the requisite corporate power
to act as general partner of MCRLP, and to execute and deliver, in its own
capacity and, in its capacity as general partner of MCRLP, on behalf of MCRLP,
as applicable, the Transaction Documents to which MCRC or MCRLP is a party and
to carry out the terms and conditions thereof applicable to MCRC in its own
capacity and in its capacity as general partner of MCRLP.

 

3.                                      RRT is a real estate investment trust
duly formed, validly existing and in good standing under the laws of the State
of Maryland.

 

4.                                      RRT has the requisite real estate
investment trust power to act as general partner of RRLP, and to execute and
deliver, in its own capacity and, in its capacity as general partner of RRLP, on
behalf of RRLP, as applicable, the

 

K-5

--------------------------------------------------------------------------------


 

Transaction Documents to which RRT or RRLP is a party, and to carry out the
terms and conditions thereof applicable to RRT in its own capacity and in its
capacity as general partner of RRLP.

 

5.                                      MCPT is a real estate investment trust
duly formed, validly existing and in good standing under the laws of the State
of Maryland.

 

6.                                      MCPT has the requisite real estate
investment trust power to execute and deliver the Transaction Documents to which
it is a party, and to carry out the terms and conditions thereof applicable to
it.

 

7.                                      The execution, delivery and performance
by MCRC, in its own capacity and, in its capacity as the general partner of
MCRLP, on behalf of MCRLP, as applicable, of the Transaction Documents to which
MCRC or MCRLP is a party have been duly authorized by all necessary corporate
action on the part of MCRC required under the MCRC Charter and MCRC Bylaws and
the Maryland General Corporation Law (the “MGCL”), and such Transaction
Documents have been duly executed and, to our knowledge, delivered by MCRC,
acting in its own capacity and, in its capacity as the general partner of MCRLP,
on behalf of MCRLP, as applicable.

 

8.                                      The execution, delivery and performance
by RRT, in its own capacity and, in its capacity as the general partner of RRLP,
on behalf of RRLP, as applicable, of the Transaction Documents to which RRT or
RRLP is a party have been duly authorized by all necessary real estate
investment trust action on the part of RRT required under the RRT Declaration of
Trust and RRT Bylaws and the Maryland REIT Law (the “MRL”), and such Transaction
Documents have been duly executed and, to our knowledge, delivered by RRT,
acting in its own capacity and, in its capacity as the general partner of RRLP,
on behalf of RRLP, as applicable.

 

9.                                      The execution, delivery and performance
by MCPT, in its own capacity, of the Transaction Documents to which it is a
party have been duly authorized by all necessary real estate investment trust
action on the part of MCPT required under the MCPT Declaration of Trust and MCPT
Bylaws and the MRL, and such Transaction Documents have been duly executed and,
to our knowledge, delivered, by MCPT, acting in its own capacity.

 

10.                               The execution, delivery and performance by
MCRC, in its own capacity and, in its capacity as the general partner of MCRLP,
on behalf of MCRLP, as applicable, of the Transaction Documents to which MCRC or
MCRLP is a party will not result in any violation of:  (i) the provisions of the
MCRC Charter or MCRC Bylaws; or (ii) the MGCL or any other laws of the State of
Maryland (other than securities or tax laws or laws regarding fraudulent
conveyances as to

 

K-6

--------------------------------------------------------------------------------


 

which, in each case, we express no opinion) (the “Other Applicable Maryland
Laws”); or (iii) to our knowledge, any judgment or order of any court or
governmental authority of the State of Maryland applicable by name to MCRC.

 

11.                               No consent, approval, authorization,
registration or qualification of or with any governmental authority of the State
of Maryland under the MGCL or any of the Other Applicable Maryland Laws is
required in connection with the execution, delivery and performance by MCRC, in
its own capacity and, in its capacity as the general partner of MCRLP, on behalf
of MCRLP, as applicable, of the Transaction Documents to which MCRC or MCRLP is
a party.

 

12.                               The execution, delivery and performance by
RRT, in its own capacity and, in its capacity as the general partner of RRLP, on
behalf of RRLP, as applicable, of the Transaction Documents to which RRT or RRLP
is a party will not result in any violation of:  (i) the provisions of the RRT
Declaration of Trust or RRT Bylaws; or (ii) the MRL or any of the Other
Applicable Maryland Laws; or (iii) to our knowledge, any judgment or order of
any court or governmental authority of the State of Maryland applicable by name
to RRT.

 

13.                               No consent, approval, authorization,
registration or qualification of or with any governmental authority of the State
of Maryland under the MRL or any of the Other Applicable Maryland Laws, is
required in connection with the execution, delivery and performance by RRT, in
its own capacity and, in its capacity as the general partner of RRLP, on behalf
of RRLP, as applicable, of the Transaction Documents to which RRT or RRLP is a
party.

 

14.                               The execution, delivery and performance by
MCPT, in its own capacity, of the Transaction Documents to which it is a party
will not result in any violation of:  (i) the provisions of the MCPT Declaration
of Trust or MCPT Bylaws; or (ii) the MRL or any of the Other Applicable Maryland
Laws; or (iii) to our knowledge, any judgment or order of any court or
governmental authority of the State of Maryland applicable by name to MCPT.

 

15.                               No consent, approval, authorization,
registration or qualification of or with any governmental authority of the State
of Maryland under the MRL or any of the Other Applicable Maryland Laws is
required in connection with the execution, delivery and performance by MCPT of
the Transaction Documents to which it is a party.

 

16.                               To our knowledge, there are no actions, suits
or proceedings pending against MCRC, RRT or MCPT before any court or
governmental authority of the State of Maryland that seeks to challenge the
validity or enforceability of, or to enjoin the performance of, any of the
Transaction Documents.

 

K-7

--------------------------------------------------------------------------------


 

17.                               The Shareholders Agreement constitutes the
valid and binding obligation of RRT and MCPT and the other shareholders of RRT
(assuming due authorization, execution and delivery of the Shareholders
Agreement by such other shareholders), enforceable against RRT and its
shareholders in accordance with its terms, subject to (a) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws
affecting or relating to the rights of creditors generally; (b) the exercise of
judicial discretion in accordance with general principles of equity (whether
applied by courts of law or equity), including principles of commercial
reasonableness, good faith and fair dealing and judicial limitations on rights
to specific performance; and (c) the valid exercise of constitutional powers of
the United States of America and of sovereign, policing and tax powers of state
and other governmental units having jurisdiction.

 

18.                               The Indemnification Agreement constitutes the
valid and binding obligation of RRT, enforceable against RRT in accordance with
its terms, subject to (a) applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other laws affecting or relating to
the rights of creditors generally; (b) the exercise of judicial discretion in
accordance with general principles of equity (whether applied by courts of law
or equity), including principles of commercial reasonableness, good faith and
fair dealing and judicial limitations on rights to specific performance; and
(c) the valid exercise of constitutional powers of the United States of America
and of sovereign, policing and tax powers of state and other governmental units
having jurisdiction.

 

19.                               RRT has the requisite real estate investment
trust power to adopt the Amended and Restated RRT Bylaws, and the Amended and
Restated RRT Bylaws have been duly adopted by all necessary real estate
investment trust action on the part of RRT.

 

In addition to the qualifications set forth above, and without limiting the
generality of such qualifications, the opinions contained herein are also
subject to the following:

 

a.                                      We express no opinion as to the
availability of specific performance or injunctive relief in any proceeding to
enforce, or declare valid and enforceable, any of the provisions of the
Shareholders Agreement or the Indemnification Agreement;

 

b.                                      We express no opinion as to the
legality, validity, binding effect or enforceability of any provision of any of
the Shareholders Agreement and the Indemnification Agreement purporting to
(i) waive rights to trial by jury, service of process or objections to the
laying of venue or to forum on the basis of forum

 

K-8

--------------------------------------------------------------------------------


 

non conveniens in connection with any litigation relating to the Shareholders
Agreement and the Indemnification Agreement or transactions covered thereby;
(ii) exclude conflict of law principles; (iii) establish particular courts as
the forum for the adjudication of any controversy relating to the Shareholders
Agreement and the Indemnification Agreement or transactions covered thereby;
(iv) establish the laws of any particular state or jurisdiction for the
adjudication of any controversy relating to the Shareholders Agreement and the
Indemnification Agreement or transactions covered thereby; or (v) provide for
arbitration of disputes or the payment of attorneys fees to the extent such fees
exceed reasonable attorney’s fees;

 

c.                                       Enforceability may be limited to the
extent that remedies are sought with respect to a breach that a court concludes
is not material or does not adversely affect the parties seeking enforcement;

 

d.                                      Enforceability may be limited by any
unconscionable or inequitable conduct on the part of any party, defenses arising
from the failure of any party to act in accordance with the terms and conditions
of the Shareholders Agreement or the Indemnification Agreement, or defenses
arising as a consequence of the passage of time or defenses arising as a result
of any party’s failure to act reasonably or in good faith;

 

e.                                       We express no opinion with respect to
the legality, validity, binding effect or enforceability of, or the compliance
with any applicable law of, any provision of the Shareholders Agreement or the
Indemnification Agreement providing for (i) indemnification or contribution on
the part of any party or any director or officer of such party or (ii) the
limitation of liability of any director or officer, in each case to the extent
that such indemnification, contribution or liability limitation is contrary to
public policy;

 

f.                                        We express no opinion with respect to
the binding effect or enforceability of any provision of the Shareholders
Agreement or the Indemnification Agreement which states that the provisions of
the Shareholders Agreement or the Indemnification Agreement are severable;

 

g.                                       We express no opinion with respect to
the legality, validity, binding effect or enforceability of any provision of the
Shareholders Agreement or the Indemnification Agreement which purports to
establish the governing law of the Shareholders Agreement or the Indemnification
Agreement;

 

h.                                      We express no opinion as to the
legality, validity, binding effect or enforceability of any provisions
prohibiting waivers of any terms of the Shareholders Agreement or the
Indemnification Agreement other than in writing, or prohibiting oral
modifications thereof or modification by course of dealing, nor

 

K-9

--------------------------------------------------------------------------------


 

do we express any opinion herein as to the legality, validity, binding effect or
enforceability of any provision of the Shareholders Agreement or the
Indemnification Agreement which purports to be a waiver of the obligations of
good faith, fair dealing, diligence, mitigation of damages or commercial
reasonableness, or purport to grant or provide for a power of attorney or proxy;

 

i.                                          We express no opinion as the
interpretation of the terms “reasonable”, “material”, “material adverse affect”,
“good faith”, “best efforts”, “reasonable best efforts”, “commercially
reasonable efforts”, “reasonable actions”, “prompt”, “customary terms and
conditions”, “timely”, or “endeavor”, or any similar term or any variation
thereof;

 

j.                                         We express no opinion as to the
enforceability of any provision of the Shareholders Agreement or the
Indemnification Agreement by or against any person or entity not a signatory to
the Shareholders Agreement or the Indemnification Agreement; and

 

k.                                      We express no opinion as to the
enforceability of any provision, the performance of which by MCRC, MCPT or RRT
would be prohibited by federal law or the law of any state other than Maryland.

 

The opinions presented herein are limited to the laws of the State of Maryland,
and we do not express any opinion herein concerning any laws other than the laws
of the State of Maryland.  Furthermore, the opinions presented herein are
limited to the matters specifically set forth herein and no other opinion shall
be inferred beyond the matters expressly stated.  Without limiting the
generality of the foregoing sentence, we express no opinion with respect to any
federal or state securities or tax laws, or laws regarding fraudulent
conveyances, or with respect to the binding effect or enforceability of any of
the Transaction Documents other than the Shareholders Agreement and the
Indemnification Agreement.  Furthermore, we express no opinion with respect to
the legality, validity, binding effect or enforceability of, or the compliance
with any applicable law of, any provision of any of the Shareholders Agreement
or the Indemnification Agreement, or any other matter, which would (i) require
MCRC, MCPT or RRT to take any particular action after the date hereof which by
law could only be undertaken upon the approval of the directors, trustees,
stockholders, shareholders, or others in accordance with the governing documents
of, or laws applicable to, MCRC, MCPT and RRT, or (ii) require the directors,
trustees, stockholders, shareholders or others to take, or to refrain from
taking, any particular action that by law could only be undertaken in accordance
with the governing documents of, or laws applicable to, MCRC, MCPT or RRT, or
require any person or entity other than MCRC, MCPT or RRT to take, or to refrain
from taking, any particular action, in each case after the date hereof.  Our
opinion expressed in paragraph 10 above is based upon our consideration of the
MGCL and only those Other Applicable Maryland Laws, if any, and our opinion
expressed in paragraph 11 above is based upon our consideration of only those
consents, approvals, authorizations, registrations or qualifications of or with
any governmental authority of the State

 

K-10

--------------------------------------------------------------------------------


 

of Maryland, under or pursuant to the MGCL and only those Other Applicable
Maryland Laws, if any, which we as attorneys licensed in the State of Maryland
reasonably believe to be typically applicable to transactions of the type
described by the Transaction Documents.  Moreover, our opinions expressed in
paragraphs 12 and 14 above are based upon our consideration of the MRL and only
those Other Applicable Maryland Laws, if any, and our opinions expressed in
paragraphs 13 and 15 above are based upon our consideration of only those
consents, approvals, authorizations, registrations or qualifications of or with
any governmental authority of the State of Maryland, under or pursuant to the
MRL and only those Other Applicable Maryland Laws, if any, which we as attorneys
licensed in the State of Maryland reasonably believe to be typically applicable
to transactions of the type described by the Transaction Documents.

 

This opinion letter is issued as of the date hereof and is necessarily limited
to laws now in effect and facts and circumstances presently existing and brought
to our attention.  We assume no obligation to supplement this opinion letter if
any applicable laws change after the date hereof, or if we become aware of any
facts or circumstances which now exist or which occur or arise in the future and
may change the opinions expressed herein after the date hereof.

 

The opinions presented in this letter are solely for your use in connection with
the transactions evidenced and contemplated by the Transaction Documents and may
not be relied upon by any other person or entity, or by you for any other
purpose without our prior written consent, except that we consent to reliance on
the opinions expressed in this letter by Seyfarth Shaw LLP in rendering its
opinion to you pursuant to Section 6.02(c) of the Investment Agreement.

 

Very truly yours,

 

K-11

--------------------------------------------------------------------------------


 

Exhibit A

 

Transaction Documents

 

1.                                      Investment Agreement

 

2.                                      Second Amended and Restated Partnership
Agreement

 

3.                                      Shareholders Agreement, by and among
MCRLP, MCPT, MCTP, RRT and the Investors (the “Shareholders Agreement”)

 

4.                                      Discretionary Demand Promissory Note,
from MCRLP to the Partnership

 

5.                                      Registration Rights Agreement, by and
among MCRC, MCRLP, MCPT, RRT, RRH, RRLP and the Investors

 

6.                                      Indemnity Agreement, by and among MCRC,
MCRLP, MCPT, RRT and the Investors

 

7.                                      Recourse Agreement, by and among MCRC,
MCRLP and RRT in favor of the Investors

 

8.                                      Shared Services Agreement, by and
between MCRLP and RRLP

 

9.                                      Indemnification Agreement, by and
between RRT and the indemnitee named therein (the “Indemnification Agreement”)

 

K-12

--------------------------------------------------------------------------------


 

EXHIBIT L

 

Bylaws of the General Partner

 

--------------------------------------------------------------------------------


 

ROSELAND RESIDENTIAL TRUST

 

AMENDED AND RESTATED BYLAWS

 

ARTICLE I

 

OFFICES

 

Section 1.              PRINCIPAL OFFICE.  The principal office of Roseland
Residential Trust, a Maryland real estate investment trust (the “Trust”), shall
be located at such place or places as the board of trustees of the Trust (the
“Board of Trustees”) may designate from time to time.

 

Section 2.              ADDITIONAL OFFICES.  The Trust may have additional
offices at such place or places as the Board of Trustees may from time to time
determine or the business of the Trust may require.

 

ARTICLE II

 

MEETINGS OF SHAREHOLDERS

 

Section 1.              PLACE.  All meetings of shareholders shall be held at
the principal executive office of the Trust or at such other place as shall be
set by the Board of Trustees and stated in the notice of the meeting.

 

Section 2.              ANNUAL MEETING.  An annual meeting of the shareholders
for the election of trustees of the Trust (“Trustees”) and the transaction of
any business within the powers of the Trust shall be held at a convenient
location and on proper notice, at such date and time as shall be designated from
time to time by the Board of Trustees and stated in the notice of the meeting,
beginning with the year 2016.  Failure to hold an annual meeting does not
invalidate the Trust’s existence or affect any otherwise valid acts of the
Trust.

 

Section 3.              SPECIAL MEETINGS.  The president, chief executive
officer or Board of Trustees may call special meetings of the shareholders. 
Special meetings of shareholders shall also be called by the secretary or any
assistant secretary of the Trust upon the written request of the holders of
shares entitled to cast not less than a majority of all the votes entitled to be
cast at such meeting.  Such request shall state the purpose of such meeting and
the matters proposed to be acted on at such meeting.  The secretary or any
assistant secretary shall inform such shareholders of the reasonably estimated
cost of preparing and mailing notice of the meeting and, upon payment to the
Trust by such shareholders of such costs, the secretary shall give notice to
each shareholder entitled to notice of the meeting.  A special meeting need not
be called to consider any matter which is substantially the same as a matter
voted on at any meeting of the shareholders held during the preceding twelve
months.

 

--------------------------------------------------------------------------------


 

Section 4.              NOTICE.  Not less than 10 nor more than 90 days before
each meeting of shareholders, the secretary or any assistant secretary shall
give to each shareholder entitled to vote at such meeting written or printed
notice stating the time and place of the meeting and, in the case of a special
meeting or as otherwise may be required by any statute, the purpose for which
the meeting is called, either by mail to the shareholder at the shareholder’s
address as it appears on the records of the Trust, by presenting it to such
shareholder personally or by leaving it at the shareholder’s residence or usual
place of business, by transmitting it to such shareholder by an electronic
transmission to any address or number of the shareholder which the shareholder
receives electronic transmissions or by any other means permitted by Maryland
law.  If the Trust receives or has received a request from any shareholder that
notice not be sent by electronic transmission, the Trust shall not provide
notice to such shareholder by electronic transmission.  If mailed, such notice
shall be deemed to be given when deposited in the United States mail addressed
to the shareholder’s address as it appears on the records of the Trust, with
postage thereon prepaid.  If transmitted by electronic means, such notice shall
be deemed to be given when receipt of such notice is confirmed.

 

Section 5.              SCOPE OF NOTICE.  Any business of the Trust may be
transacted at an annual meeting of shareholders without being specifically
designated in the notice, except such business as is required by any statute to
be stated in such notice.  No business shall be transacted at a special meeting
of shareholders except as specifically designated in the notice.

 

Section 6.              ORGANIZATION AND CONDUCT.  Every meeting of shareholders
shall be conducted by an individual appointed by the Board of Trustees to be
chairman of the meeting or, in the absence of such appointment, by the chairman
of the board or, in the case of a vacancy in the office or absence of the
chairman of the board, by one of the following officers present at the meeting: 
the vice chairman of the board, if there be one, the chief executive officer,
the president, the vice presidents in their order of rank and seniority, or, in
the absence of such officers, a chairman chosen by the shareholders by the vote
of a majority of the votes cast by shareholders present in person or by proxy. 
The secretary, or, in the secretary’s absence, an assistant secretary, or in the
absence of both the secretary and assistant secretaries, a person appointed by
the Board of Trustees or, in the absence of such appointment, a person appointed
by the chairman of the meeting, shall act as secretary of the meeting.  In the
event that the secretary presides at a meeting of the shareholders, an assistant
secretary shall record the minutes of the meeting.  The order of business and
all other matters of procedure at any meeting of shareholders shall be
determined by the chairman of the meeting.  The chairman of the meeting may
prescribe such rules, regulations and procedures and take such action as, in the
discretion of such chairman, are appropriate for the proper conduct of the
meeting, including, without limitation, (a) restricting admission to the time
set for the commencement of the meeting; (b) limiting attendance at the meeting
to shareholders of record of the Trust, their duly authorized proxies or other
such persons as the chairman of the meeting may determine; (c) limiting
participation at the meeting on any matter to shareholders of record of the
Trust entitled to vote on such matter, their duly authorized proxies or other
such persons as the chairman of the meeting may determine; (d) limiting

 

--------------------------------------------------------------------------------


 

the time allotted to questions or comments by participants; (e) maintaining
order and security at the meeting; (f) removing any shareholder or any other
person who refuses to comply with meeting procedures, rules or guidelines as set
forth by the chairman of the meeting; and (g) recessing or adjourning the
meeting to a later date and time and place announced at the meeting.  Unless
otherwise determined by the chairman of the meeting, meetings of shareholders
shall not be required to be held in accordance with the rules of parliamentary
procedure.

 

Section 7.              QUORUM.  At any meeting of shareholders, the presence in
person or by proxy of shareholders entitled to cast a majority of all the votes
entitled to be cast at such meeting shall constitute a quorum; but this section
shall not affect any requirement under any statute or the Declaration of Trust
of the Trust for the vote necessary for the adoption of any measure.  If,
however, such quorum shall not be present at any meeting of the shareholders,
the chairman of the meeting or the shareholders entitled to vote at such
meeting, present in person or by proxy, shall have the power to adjourn the
meeting from time to time to a date not more than 120 days after the original
record date without notice other than announcement at the meeting.  At such
adjourned meeting at which a quorum shall be present, any business may be
transacted which might have been transacted at the meeting as originally
notified.

 

The shareholders present either in person or by proxy, at a meeting which has
been duly called and convened, may continue to transact business until
adjournment, notwithstanding the withdrawal of enough shareholders to leave less
than a quorum.

 

Section 8.              VOTING.  A plurality of all the votes cast at a meeting
of shareholders duly called and at which a quorum is present shall be sufficient
to elect a Trustee.  Subject to the provisions set forth in the Shareholders
Agreement, dated as of [                ] (the “SHA”), by and among the Trust,
[                ], a Delaware limited liability company, [                ], a
[                ] and each of the shareholders of the Trust, for so long as the
SHA shall remain in effect, each share may be voted for as many individuals as
there are Trustees to be elected and for whose election the share is entitled to
be voted.  A majority of the votes cast at a meeting of shareholders duly called
and at which a quorum is present shall be sufficient to approve any other matter
which may properly come before the meeting, unless more than a majority of the
votes cast is required by statute or by the Declaration of Trust of the Trust. 
Unless otherwise provided in the Declaration of Trust, each outstanding share of
beneficial interest shall be entitled to one vote on each matter submitted to a
vote at a meeting of shareholders.

 

Section 9.              PROXIES.  A shareholder may cast the votes entitled to
be cast by the shares of beneficial interest owned of record by the shareholder
in person or by proxy executed by the shareholder or by the shareholder’s duly
authorized agent in any manner permitted by law.  Such proxy or evidence of
authorization of such proxy shall be filed with the secretary of the Trust
before or at the time of the meeting.  No proxy shall be valid more than eleven
months after its date, unless otherwise provided in the proxy.

 

--------------------------------------------------------------------------------


 

Section 10.            VOTING OF SHARES BY CERTAIN HOLDERS.  Shares of
beneficial interest of the Trust registered in the name of a corporation,
partnership, trust or other entity, if entitled to be voted, may be voted by the
president, a vice president or other authorized officer or representative, a
general partner or trustee thereof, as the case may be, or a proxy appointed by
any of the foregoing individuals, unless some other person who has been
appointed to vote such shares pursuant to a bylaw or a resolution of the
governing body of such corporation or other entity or agreement of the partners
of a partnership presents a certified copy of such bylaw, resolution or
agreement, in which case such person may vote such shares.  Any director or
other such person may vote shares of beneficial interest registered in his or
her name in his or her respective capacity, either in person or by proxy.

 

Shares of beneficial interest of the Trust directly or indirectly owned by it
shall not be voted at any meeting and shall not be counted in determining the
total number of outstanding shares entitled to be voted at any given time,
unless they are held by it in a fiduciary capacity, in which case they may be
voted and shall be counted in determining the total number of outstanding shares
at any given time.

 

The Board of Trustees may adopt by resolution a procedure by which a shareholder
may certify in writing to the Trust that any shares of beneficial interest
registered in the name of the shareholder are held for the account of a
specified person other than the shareholder.  The resolution shall set forth the
class of shareholders who may make the certification, the purpose for which the
certification may be made, the form of certification and the information to be
contained in it; if the certification is with respect to a record date or
closing of the share transfer books, the time after the record date or closing
of the share transfer books within which the certification must be received by
the Trust; and any other provisions with respect to the procedure which the
Board of Trustees considers necessary or desirable.  On receipt of such
certification, the person specified in the certification shall be regarded as,
for the purposes set forth in the certification, the shareholder of record of
the specified shares of beneficial interest in place of the shareholder who
makes the certification.

 

Section 11.            INSPECTORS.  The Board of Trustees, in advance of any
meeting, may, but need not, appoint one or more individual inspectors or one or
more entities that designate individuals as inspectors to act at the meeting or
any adjournment thereof.  If an inspector or inspectors are not appointed, the
person presiding at the meeting may, but need not, appoint one or more
inspectors.  In case any person who may be appointed as an inspector fails to
appear or act, the vacancy may be filled by appointment made by the Board of
Trustees in advance of the meeting or at the meeting by the chairman of the
meeting.  The inspectors, if any, shall determine the number of shares
outstanding and the voting power of each, the shares represented at the meeting,
the validity and effect of proxies, and shall receive votes, ballots or
consents, hear and determine all challenges and questions arising in connection
with the right to vote, count and tabulate all votes, ballots or consents, and
do such acts as are proper to conduct the election or vote with fairness to all
shareholders.  Each such report shall be in writing and signed by him or her or
by a majority of them if there is more than one inspector acting at such
meeting.  If there is

 

--------------------------------------------------------------------------------


 

more than one inspector, the report of a majority shall be the report of the
inspectors.  The report of the inspector or inspectors on the number of shares
represented at the meeting and the results of the voting shall be prima facie
evidence thereof.

 

Section 12.            ACTION BY CONSENT OF SHAREHOLDERS.  Any action required
or permitted to be taken at a meeting of shareholders may be taken without a
meeting if a consent setting forth such action is given in writing or by
electronic transmission by shareholders entitled to cast a sufficient number of
votes to approve the matter, as required by statute, the Declaration of Trust of
the Trust or these Bylaws, and such consent is filed in paper or electronic form
with the minutes of proceedings of the shareholders.

 

Section 13.            VOTING BY BALLOT.  Voting on any question or in any
election may be viva voce unless the presiding officer shall order or any
shareholder shall demand that voting be by ballot.

 

Section 14.            MEETING BY CONFERENCE TELEPHONE.  To the extent permitted
by the Board of Trustees or the chairman of the meeting, shareholders may
participate in a meeting by means of a conference telephone or similar
communications equipment if all persons participating in the meeting can hear
each other at the same time.  Participation in a meeting by these means
constitutes presence in person at a meeting.

 

Section 15.            CONTROL SHARE ACQUISITION ACT.  Notwithstanding any other
provision of the Declaration of Trust of the Trust or these Bylaws, Title 3,
Subtitle 7 of the Maryland General Corporation Law (the “MGCL”) (or any
successor statute) shall not apply to any acquisition by any person of shares of
beneficial interest of the Trust.  This section may be repealed, in whole or in
part, at any time, whether before or after an acquisition of control shares and,
upon such repeal, may, to the extent provided by any successor bylaw, apply to
any prior or subsequent control share acquisition.

 

ARTICLE III

 

TRUSTEES

 

Section 1.              GENERAL POWERS; QUALIFICATIONS; TRUSTEES HOLDING OVER. 
The business and affairs of the Trust shall be managed under the direction of
its Board of Trustees.  A Trustee shall be an individual at least 21 years of
age who is not under legal disability.  In case of failure to elect Trustees at
an annual meeting of the shareholders, the Trustees holding over shall continue
to direct the management of the business and affairs of the Trust until their
successors are elected and qualify.  Subject to the provisions set forth in
Section 1 of the SHA, for so long as the SHA shall remain in effect, any Board
Observer (as defined in Section 1(f) of the SHA) shall have the rights set forth
therein.

 

Section 2.              NUMBER.  Subject to the provisions set forth in Section
1 of the SHA, for so long as the SHA shall remain in effect, at any regular
meeting or at any

 

--------------------------------------------------------------------------------


 

special meeting called for that purpose, a majority of the entire Board of
Trustees may increase or decrease the number of Trustees.

 

Section 3.              ANNUAL AND REGULAR MEETINGS.  An annual meeting of the
Board of Trustees shall be held immediately after and at the same place as the
annual meeting of shareholders, no notice other than this Bylaw being
necessary.  In the event such meeting is not so held, the meeting may be held at
such time and place as shall be specified in a notice given as hereinafter
provided for special meetings of the Board of Trustees.

 

Section 4.              SPECIAL MEETINGS.  Special meetings of the Board of
Trustees may be called by or at the request of the chairman of the board, the
chief executive officer, the president or by a majority of the Trustees then in
office.  The person or persons authorized to call special meetings of the Board
of Trustees may fix any place as the place for holding any special meeting of
the Board of Trustees called by them.  The Board of Trustees may provide, by
resolution, the time and place for the holding of special meetings of the Board
of Trustees without notice other than such resolution.

 

Section 5.              NOTICE.  Notice of any special meeting of the Board of
Trustees shall be delivered personally or by telephone, electronic transmission,
facsimile transmission, United States mail or courier to each Trustee at his or
her business or residence address.  Notice by personal delivery, telephone,
electronic transmission or facsimile transmission shall be given at least 24
hours prior to the meeting.  Notice by United States mail shall be given at
least three days prior to the meeting.  Notice by courier shall be given at
least two days prior to the meeting.  Telephone notice shall be deemed to be
given when the Trustee or his or her agent is personally given such notice in a
telephone call to which the Trustee or his or her agent is a party.  Electronic
transmission notice shall be deemed to be given upon transmission of the message
to any address or number given to the Trust by the Trustee at which the Trustee
receives electronic transmissions.  Facsimile transmission notice shall be
deemed to be given upon completion of the transmission of the message to the
number given to the Trust by the Trustee and receipt of a completed answer-back
indicating receipt.  Notice by United States mail shall be deemed to be given
when deposited in the United States mail properly addressed, with postage
thereon prepaid.  Notice by courier shall be deemed to be given when deposited
with or delivered to a courier properly addressed.  Neither the business to be
transacted at, nor the purpose of, any annual, regular or special meeting of the
Board of Trustees need be stated in the notice, unless specifically required by
statute or these Bylaws.

 

Section 6.              QUORUM.  A majority of the Trustees shall constitute a
quorum for transaction of business at any meeting of the Board of Trustees,
provided that, if less than a majority of such Trustees are present at said
meeting, a majority of the Trustees present may adjourn the meeting from time to
time without further notice, and provided further that if, pursuant to the
Declaration of Trust of the Trust or these Bylaws, the vote of a majority of a
particular group of Trustees is required for action, a quorum must also include
a majority of such group.

 

--------------------------------------------------------------------------------


 

The Trustees present at a meeting which has been duly called and convened may
continue to transact business until adjournment, notwithstanding the withdrawal
of enough Trustees to leave less than a quorum; provided that at least one RP
Trustee (as defined in the SHA) must remain at the meeting in order for the
Trustees to approve any matter described in Section 2 of the SHA, for so long as
the SHA shall remain in effect.

 

Section 7.              VOTING.  The action of the majority of the Trustees
present at a meeting at which a quorum is present shall be the action of the
Board of Trustees, unless (a) the concurrence of a greater proportion is
required for such action by applicable statute or (b) the concurrence of at
least one RP Trustee is required for such action pursuant to Section 2 of the
SHA, for so long as the SHA shall remain in effect.  If enough Trustees have
withdrawn from a meeting to leave less than a quorum but the meeting is not
adjourned, the action of the majority of the Trustees still present at such
meeting shall be the action of the Board of Trustees, unless the concurrence of
a greater proportion is required for such action by applicable law or the
Declaration of Trust.

 

Section 8.              ORGANIZATION.  At each meeting of the Board of Trustees,
the chairman of the board, if one has been designated by the Board of Trustees,
shall act as chairman.  In the absence of the chairman of the board or if no
chairman of the board has been designated, the chief executive officer or in the
absence of the chief executive officer, the president or in the absence of the
president, a Trustee chosen by a majority of the Trustees present, shall act as
chairman.  The secretary or, in his or her absence, an assistant secretary of
the Trust, or in the absence of the secretary and all assistant secretaries, a
person appointed by the chairman, shall act as secretary of the meeting.

 

Section 9.              TELEPHONE MEETINGS.  Trustees may participate in a
meeting by means of a conference telephone or similar communications equipment
if all persons participating in the meeting can hear each other at the same
time.  Participation in a meeting by these means shall constitute presence in
person at the meeting.

 

Section 10.            ACTION BY CONSENT OF TRUSTEES.  Any action required or
permitted to be taken at any meeting of the Board of Trustees may be taken
without a meeting if a consent in writing or by electronic transmission which
sets forth such action is given by each director and such consent is filed in
paper or electronic form with the minutes of proceedings of the Board of
Trustees.

 

Section 11.            VACANCIES.  If for any reason any or all the Trustees
cease to be Trustees, such event shall not terminate the Trust or affect these
Bylaws or the powers of the remaining Trustees hereunder.  Any vacancy on the
Board of Trustees for any cause shall be filled by a majority of the remaining
Trustees, even if such majority is less than a quorum, provided, however, that
in accordance with, and subject to, Section 1 of the SHA, for so long as the SHA
shall remain in effect, the shareholders shall have the power to fill any
vacancies on the Board of Trustees. Any individual so elected as Trustee shall
hold office until the next annual meeting of shareholders and until his or her
successor is elected and qualifies.

 

--------------------------------------------------------------------------------


 

Section 12.            COMPENSATION; FINANCIAL ASSISTANCE.  Trustees shall not
receive any stated salary for their services as Trustees.  The Trust may lend
money to, guarantee an obligation of or otherwise assist a Trustee or a trustee
of its direct or indirect subsidiary.  The loan, guarantee or other assistance
may be with or without interest, unsecured, or secured in any manner that the
Board of Trustees approves, including a pledge of shares.

 

Section 13.            REMOVAL OF TRUSTEES.  Subject to the provisions set forth
in Section 1 of the SHA, for so long as the SHA shall remain in effect, the
shareholders may, at any time, remove any Trustee in the manner provided in the
Declaration of Trust.

 

Section 14.            LOSS OF DEPOSITS.  No Trustee shall be liable for any
loss which may occur by reason of the failure of the bank, trust company,
savings and loan association, or other institution with whom moneys or shares of
beneficial interest have been deposited.

 

Section 15.            SURETY BONDS.  Unless required by law, no Trustee shall
be obligated to give any bond or surety or other security for the performance of
any of his or her duties.

 

Section 16.            RELIANCE.  Each Trustee, officer, employee and agent of
the Trust shall, in the performance of his or her duties with respect to the
Trust, be fully justified and protected with regard to any act or failure to act
in reliance in good faith upon the books of account or other records of the
Trust, upon an opinion of counsel or upon reports made to the Trust by any of
its officers or employees or by the adviser, accountants, appraisers or other
experts or consultants selected by the Board of Trustees or officers of the
Trust, regardless of whether such counsel or expert may also be a Trustee.

 

Section 17.            INTERESTED TRUSTEE TRANSACTIONS.  Section 2-419 of the
Maryland General Corporation Law shall be available for and apply to any
contract or other transaction between the Trust and any of its Trustees or
between the Trust and any other trust, corporation, firm or other entity in
which any of its Trustees is a trustee or director or has a material financial
interest.

 

Section 18.            CERTAIN RIGHTS OF TRUSTEES, OFFICERS, EMPLOYEES AND
AGENTS.  The Trustees shall have no responsibility to devote their full time to
the affairs of the Trust.  Any Trustee or officer, employee or agent of the
Trust, in his or her personal capacity or in a capacity as an affiliate,
employee, or agent of any other person, or otherwise, may have business
interests and engage in business activities similar to or in addition to or in
competition with those of or relating to the Trust.

 

Section 19.            RATIFICATION.  The Board of Trustees or the shareholders
may ratify and make binding on the Trust any action or inaction by the Trust or
its officers to the extent that the Board of Trustees or the shareholders could
have originally authorized the matter.  Moreover, any action or inaction
questioned in any shareholders’ derivative

 

--------------------------------------------------------------------------------


 

proceeding or any other proceeding on the ground of lack of authority, defective
or irregular execution, adverse interest of a Trustee, officer or shareholder,
non-disclosure, miscomputation, the application of improper principles or
practices of accounting, or otherwise, may be ratified, before or after
judgment, by the Board of Trustees or by the shareholders, and if so ratified,
shall have the same force and effect as if the questioned action or inaction had
been originally duly authorized, and such ratification shall be binding upon the
Trust and its shareholders and shall constitute a bar to any claim or execution
of any judgment in respect of such questioned action or inaction.

 

Section 20.            EMERGENCY PROVISIONS.  Notwithstanding any other
provision in the Declaration of Trust or these Bylaws, this Section 19 shall
apply during the existence of any catastrophe, or other similar emergency
condition, as a result of which a quorum of the Board of Trustees under Section
6 of Article III of these Bylaws cannot readily be obtained (an “Emergency”). 
During any Emergency, unless otherwise provided by the Board of Trustees, (i) a
meeting of the Board of Trustees or a committee thereof may be called by any
Trustee or officer by any means feasible under the circumstances; (ii) notice of
any meeting of the Board of Trustees during such an Emergency may be given less
than twenty-four hours prior to the meeting to as many Trustees and by such
means as may be feasible at the time, including publication, television or
radio, and (iii) the number of Trustees necessary to constitute a quorum shall
be one-third of the entire Board of Trustees.

 

ARTICLE IV

 

COMMITTEES

 

Section 1.              NUMBER, TENURE AND QUALIFICATIONS.  Subject to the
provisions set forth in Section 1 of the SHA, for so long as the SHA shall
remain in effect, the Board of Trustees may appoint from among its members one
or more committees, composed of one or more Trustees, to serve at the pleasure
of the Board of Trustees.

 

Section 2.              POWERS.  The Board of Trustees may delegate to any
committee appointed by the Board any of the powers of the Board of Trustees.

 

Section 3.              MEETINGS.  In the absence of any member of a committee,
the members thereof present at any meeting, whether or not they constitute a
quorum, may appoint another Trustee to act in the place of such absent member. 
Notice of committee meetings shall be given in the same manner as notice for
special meetings of the Board of Trustees.

 

One-third, but not less than two, of the members of a committee shall be present
in person at any meeting of such committee in order to constitute a quorum for
the transaction of business at such meeting, and the act of a majority present
shall be the act the committee, subject to the provisions of Section 2 of the
SHA, for so long as the SHA shall remain in effect.  The Board of Trustees may
designate a chairman of any

 

--------------------------------------------------------------------------------


 

committee, and such chairman or, in the absence of such chairman, any two
members of the committee may fix the time and place of its meetings unless the
Board shall otherwise provide.  In the absence or disqualification of any member
of a committee, the members thereof present at any meeting and not disqualified
from voting, whether or not they constitute a quorum, may unanimously appoint
another Trustee to act at the meeting in the place of such absent or
disqualified members.

 

Each committee shall keep minutes of its proceedings and shall report the same
to the Board of Trustees at the next succeeding meeting, and any action by the
committee shall be subject to revision and alteration by the Board of Trustees,
provided that no rights of third persons shall be affected by any such revision
or alteration.

 

Section 4.              TELEPHONE MEETINGS.  Members of a committee may
participate in a meeting by means of a conference telephone or similar
communications equipment if all persons participating in the meeting can hear
each other at the same time.  Participation in a meeting by these means shall
constitute presence in person at the meeting.

 

Section 5.              ACTION BY CONSENT OF MEMBER(S) OF COMMITTEES.  Any
action required or permitted to be taken at any meeting of a committee may be
taken without a meeting, if a consent in writing or by electronic transmission
which sets forth such action is given by each member of the committee and such
consent is filed in paper or electronic form with the minutes of proceedings of
the committee.

 

Section 6.              VACANCIES.  Subject to the provisions hereof, the Board
of Trustees shall have the power at any time to change the membership of a
committee, to fill all vacancies, to designate alternate members to replace any
absent or disqualified member or to dissolve the committee.

 

ARTICLE V

 

OFFICERS

 

Section 1.              GENERAL PROVISIONS.  The officers of the Trust shall
include a president and a secretary and may include a chairman of the board, a
chief executive officer, a chief financial officer, a chief operating officer,
one or more vice presidents, one or more assistant secretaries and one or more
assistant treasurers.  In addition, the Board of Trustees may from time to time
appoint such other officers with such powers and duties as it shall deem
necessary or desirable.  The officers of the Trust shall be elected annually by
the Board of Trustees.  Each officer shall hold office until his or her
successor is elected and qualifies or until death, resignation or removal in the
manner hereinafter provided.  Any two or more offices except president and vice
president may be held by the same person.  Election of an officer or agent shall
not of itself create contract rights between the Trust and such officer or
agent.

 

--------------------------------------------------------------------------------


 

Section 2.              REMOVAL AND RESIGNATION.  Any officer or agent of the
Trust may be removed, with or without cause, by the Board of Trustees if in its
judgment the best interests of the Trust would be served thereby, but such
removal shall be without prejudice to the contract rights, if any, of the person
so removed.  Any officer of the Trust may resign at any time by giving written
notice of his or her resignation to the Board of Trustees, the president, the
chief executive officer or the secretary.  Any resignation shall take effect
immediately upon its receipt or at such later time specified in the notice of
resignation.  The acceptance of a resignation shall not be necessary to make it
effective unless otherwise stated in the resignation.  Such resignation shall be
without prejudice to the contract rights, if any, of the Trust.

 

Section 3.              VACANCIES.  A vacancy in any office may be filled by the
Board of Trustees for the balance of the term.

 

Section 4.              CHIEF EXECUTIVE OFFICER.  The Board of Trustees may
designate a chief executive officer.  In the absence of such designation, the
president shall be the chief executive officer of the Trust.  The chief
executive officer shall have general responsibility for implementation of the
policies of the Trust, as determined by the Board of Trustees, and for the
management of the business and affairs of the Trust.

 

Section 5.              CHIEF OPERATING OFFICER.  The Board of Trustees may
designate a chief operating officer from among the elected officers.  Said
officer will have the responsibilities and duties as set forth by the Board of
Trustees or the chief executive officer.

 

Section 6.              CHIEF FINANCIAL OFFICER.  The Board of Trustees may
designate a chief financial officer from among the elected officers.  Said
officer will have the responsibilities and duties as set forth by the Board of
Trustees or the chief executive officer.

 

Section 7.              CHAIRMAN OF THE BOARD.  The Board of Trustees may
designate a chairman of the board.  The chairman of the board, if one is
designated, shall preside over the meetings of the Board of Trustees and of the
shareholders at which he shall be present.  The chairman of the board shall
perform such other duties as may be assigned to him or her by the Board of
Trustees.

 

Section 8.              PRESIDENT.  In the absence of a designation of a chief
executive officer by the Board of Trustees, the president shall be the chief
executive officer.  He or she may execute any deed, mortgage, bond, contract or
other instrument, except in cases where the execution thereof shall be expressly
delegated by the Board of Trustees or by these Bylaws to some other officer or
agent of the Trust or shall be required by law to be otherwise executed; and in
general shall perform all duties incident to the office of president and such
other duties as may be prescribed by the Board of Trustees from time to time.

 

--------------------------------------------------------------------------------


 

Section 9.              VICE PRESIDENTS.  In the absence of the president or in
the event of a vacancy in such office, the vice president (or in the event there
be more than one vice president, the vice presidents in the order designated at
the time of their election or, in the absence of any designation, then in the
order of their election), if one is designated, shall perform the duties of the
president and when so acting shall have all the powers of and be subject to all
the restrictions upon the president; and shall perform such other duties as from
time to time may be assigned to such vice president by the president or by the
Board of Trustees.  The Board of Trustees may designate one or more vice
presidents as executive vice president or senior vice president, or as vice
president for particular areas of responsibility.

 

Section 10.            SECRETARY.  The secretary shall (a) keep the minutes of
the proceedings of the shareholders, the Board of Trustees and committees of the
Board of Trustees in one or more books provided for that purpose; (b) see that
all notices are duly given in accordance with the provisions of these Bylaws or
as required by law; (c) be custodian of the trust records and of the seal of the
Trust; (d) keep a register of the post office address of each shareholder which
shall be furnished to the secretary by such shareholder; (e) have general charge
of the share transfer books of the Trust; and (f) in general perform such other
duties as from time to time may be assigned to him by the chief executive
officer, the president or by the Board of Trustees.

 

Section 11.            TREASURER.  The treasurer, if one is designated, shall
have the custody of the funds and securities of the Trust and shall keep full
and accurate accounts of receipts and disbursements in books belonging to the
Trust and shall deposit all moneys and other valuable effects in the name and to
the credit of the Trust in such depositories as may be designated by the Board
of Trustees.  In the absence of a designation of a chief financial officer by
the Board of Trustees, the treasurer shall be the chief financial officer of the
Trust.

 

The treasurer shall disburse the funds of the Trust as may be ordered by the
Board of Trustees, taking proper vouchers for such disbursements, and shall
render to the president and Board of Trustees, at the regular meetings of the
Board of Trustees or whenever it may so require, an account of all his or her
transactions as treasurer and of the financial condition of the Trust.

 

If required by the Board of Trustees, the treasurer shall give the Trust a bond
in such sum and with such surety or sureties as shall be satisfactory to the
Board of Trustees for the faithful performance of the duties of his or her
office and for the restoration to the Trust, in case of his or her death,
resignation, retirement or removal from office, of all books, papers, vouchers,
moneys and other property of whatever kind in his or her possession or under his
or her control belonging to the Trust.

 

Section 12.            ASSISTANT SECRETARIES AND ASSISTANT TREASURERS.  The
assistant secretaries and assistant treasurers, in general, shall perform such
duties as shall be assigned to them by the secretary or treasurer, respectively,
or by the president or the Board of Trustees.  The assistant treasurers shall,
if

 

--------------------------------------------------------------------------------


 

required by the Board of Trustees, give bonds for the faithful performance of
their duties in such sums and with such surety or sureties as shall be
satisfactory to the Board of Trustees.

 

Section 13.            SALARIES.  The salaries and other compensation of the
officers shall be fixed from time to time by the Board of Trustees and no
officer shall be prevented from receiving such salary or other compensation by
reason of the fact that he is also a Trustee.

 

ARTICLE VI

 

CONTRACTS, LOANS, CHECKS AND DEPOSITS

 

Section 1.              CONTRACTS.  The Board of Trustees may authorize any
officer or agent to enter into any contract or to execute and deliver any
instrument in the name of and on behalf of the Trust and such authority may be
general or confined to specific instances.  Any agreement, deed, mortgage, lease
or other document shall be valid and binding upon the Trust when authorized or
ratified by action of the Board of Trustees and executed by an authorized
person.

 

Section 2.              CHECKS AND DRAFTS.  All checks, drafts or other orders
for the payment of money, notes or other evidences of indebtedness issued in the
name of the Trust shall be signed by such officer or agent of the Trust in such
manner as shall from time to time be determined by the Board of Trustees.

 

Section 3.              DEPOSITS.  All funds of the Trust not otherwise employed
shall be deposited from time to time to the credit of the Trust in such banks,
trust companies or other depositories as the Board of Trustees may designate.

 

ARTICLE VII

 

SHARES

 

Section 1.              CERTIFICATES.  In the event that the Trust issues shares
of beneficial interest evidenced by certificates, each shareholder shall be
entitled to a certificate or certificates which shall represent and certify the
number of shares of each class of beneficial interests held by him in the
Trust.  Each certificate shall be signed by the chief executive officer, the
president or a vice president and countersigned by the secretary or an assistant
secretary or the treasurer or an assistant treasurer and may be sealed with the
seal, if any, of the Trust.  The signatures may be either manual or facsimile. 
Certificates shall be consecutively numbered.  A certificate is valid and may be
issued whether or not an officer who signed it is still an officer when it is
issued.  Each certificate representing shares which are restricted as to their
transferability or voting powers, which are preferred or limited as to their
dividends or as to their allocable portion of the assets upon liquidation or
which are redeemable at the option of the Trust, shall have a statement of such
restriction, limitation, preference or redemption provision, or a summary
thereof, plainly stated on the certificate.  In lieu of such statement or
summary,

 

--------------------------------------------------------------------------------


 

the Trust may set forth upon the face or back of the certificate a statement
that the Trust will furnish to any shareholder, upon request and without charge,
a full statement of such information.

 

Section 2.              TRANSFERS.  Certificates shall be treated as negotiable
and title thereto and to the shares they represent shall be transferred by
delivery thereof to the same extent as those of a Maryland stock corporation. 
Upon surrender to the Trust or the transfer agent of the Trust of a share
certificate duly endorsed or accompanied by proper evidence of succession,
assignment or authority to transfer, the Trust shall issue a new certificate to
the person entitled thereto, cancel the old certificate and record the
transaction upon its books.

 

The Trust shall be entitled to treat the holder of record of any share or shares
of beneficial interest as the holder in fact thereof and, accordingly, shall not
be bound to recognize any equitable or other claim to or interest in such share
or on the part of any other person, whether or not it shall have express or
other notice thereof, except as otherwise provided by the laws of the State of
Maryland.

 

Notwithstanding the foregoing, transfers of shares of any class of shares of
beneficial interest will be subject in all respects to the Declaration of Trust
of the Trust and all of the terms and conditions contained therein.

 

Section 3.              REPLACEMENT CERTIFICATE.  Any officer designated by the
Board of Trustees may direct a new certificate to be issued in place of any
certificate previously issued by the Trust alleged to have been lost, stolen or
destroyed upon the making of an affidavit of that fact by the person claiming
the certificate to be lost, stolen or destroyed.  When authorizing the issuance
of a new certificate, an officer designated by the Board of Trustees may, in his
or her discretion and as a condition precedent to the issuance thereof, require
the owner of such lost, stolen or destroyed certificate or the owner’s legal
representative to advertise the same in such manner as he or she shall require
and/or to give bond, with sufficient surety, to the Trust to indemnify it
against any loss or claim which may arise as a result of the issuance of a new
certificate.

 

Section 4.              CLOSING OF TRANSFER BOOKS OR FIXING OF RECORD DATE.  The
Board of Trustees may set, in advance, a record date for the purpose of
determining shareholders entitled to notice of or to vote at any meeting of
shareholders or determining shareholders entitled to receive payment of any
dividend or the allotment of any other rights, or in order to make a
determination of shareholders for any other proper purpose.  Such date, in any
case, shall not be prior to the close of business on the day the record date is
fixed and shall be not more than 90 days and, in the case of a meeting of
shareholders, not less than ten days, before the date on which the meeting or
particular action requiring such determination of shareholders of record is to
be held or taken.

 

In lieu of fixing a record date, the Board of Trustees may provide that the
beneficial interest or share transfer books shall be closed for a stated period
but not longer than 20 days.  If such transfer books are closed for the purpose
of determining

 

--------------------------------------------------------------------------------


 

shareholders entitled to notice of or to vote at a meeting of shareholders, such
transfer books shall be closed for at least ten days before the date of such
meeting.

 

If no record date is fixed and the beneficial interest or share transfer books
are not closed for the determination of shareholders, (a) the record date for
the determination of shareholders entitled to notice of or to vote at a meeting
of shareholders shall be at the close of business on the day on which the notice
of meeting is mailed or the 30th day before the meeting, whichever is the closer
date to the meeting; and (b) the record date for the determination of
shareholders entitled to receive payment of a dividend or an allotment of any
other rights shall be the close of business on the day on which the resolution
of the Trustees, declaring the dividend or allotment of rights, is adopted.

 

When a determination of stockholders entitled to vote at any meeting of
stockholders has been made as provided in this section, such determination shall
apply to any adjournment thereof, except when (i) the determination has been
made through the closing of the transfer books and the stated period of closing
has expired or (ii) the meeting is adjourned to a date more than 120 days after
the record date fixed for the original meeting, in either of which case a new
record date shall be determined as set forth herein.

 

Section 5.              BENEFICIAL INTEREST LEDGER.  The Trust shall maintain at
its principal office or at the office of its counsel, accountants or transfer
agent, an original or duplicate beneficial interest ledger containing the name
and address of each shareholder and the number of shares of beneficial interest
of the Trust of each class held by such shareholder.

 

Section 6.              FRACTIONAL SHARES; ISSUANCE OF UNITS.  The Board of
Trustees may issue fractional shares or provide for the issuance of scrip, all
on such terms and under such conditions as they may determine.

 

Section 7.              SHARES WITHOUT CERTIFICATES.  The Board of Trustees may
authorize the issue of some or all of the shares of beneficial interest in the
Trust of any or all of its classes or series without certificates.

 

ARTICLE VIII

 

ACCOUNTING YEAR

 

The Board of Trustees shall have the power, from time to time, to fix the fiscal
year of the Trust by a duly adopted resolution.

 

ARTICLE IX

 

DISTRIBUTIONS

 

Section 1.              AUTHORIZATION.  Dividends and other distributions upon
the shares of beneficial interest of the Trust may be authorized by the Board of
Trustees,

 

--------------------------------------------------------------------------------


 

subject to the provisions of law and the Declaration of Trust of the Trust. 
Dividends and other distributions may be paid in cash, property or shares of
beneficial interest of the Trust, subject to the provisions of law and the
Declaration of Trust.

 

Section 2.              CONTINGENCIES.  Before payment of any dividends or other
distributions, there may be set aside out of any assets of the Trust available
for dividends or other distributions such sum or sums as the Board of Trustees
may from time to time, in its absolute discretion, think proper as a reserve
fund for contingencies, for equalizing dividends or other distributions, for
repairing or maintaining any property of the Trust or for such other purpose as
the Board of Trustees shall determine to be in the best interest of the Trust,
and the Board of Trustees may modify or abolish any such reserve.

 

ARTICLE X

 

INVESTMENT POLICY

 

Subject to the provisions of the Declaration of Trust, the Board of Trustees may
from time to time adopt, amend, revise or terminate any policy or policies with
respect to investments by the Trust as it shall deem appropriate in its sole
discretion.

 

ARTICLE XI

 

SEAL

 

Section 1.              SEAL.  The Trustees may authorize the adoption of a seal
by the Trust.  The seal shall have inscribed thereon the name of the Trust and
the year of its formation.  The Trustees may authorize one or more duplicate
seals and provide for the custody thereof.

 

Section 2.              AFFIXING SEAL.  Whenever the Trust is permitted or
required to affix its seal to a document, it shall be sufficient to meet the
requirements of any law, rule or regulation relating to a seal to place the word
“(SEAL)” adjacent to the signature of the person authorized to execute the
document on behalf of the Trust.

 

ARTICLE XII

 

INDEMNIFICATION AND ADVANCE OF EXPENSES

 

To the maximum extent permitted by Maryland law in effect from time to time, the
Trust shall indemnify and, without requiring a preliminary determination of the
ultimate entitlement to indemnification, shall pay or reimburse reasonable
expenses in advance of final disposition of a proceeding to (a) any individual
who is a present or former Trustee or officer of the Trust and who is made a
party to the proceeding by reason of his or her service in that capacity or (b)
any individual who, while a Trustee of the Trust and at the request of the
Trust, serves or has served a corporation, real estate investment trust,
partnership, joint venture, trust, limited liability company, employee benefit
plan or any other enterprise as a director, officer, partner, trustee or member
of

 

--------------------------------------------------------------------------------


 

such corporation, real estate investment trust, partnership, joint venture,
trust, limited liability company, employee benefit plan or other enterprise and
who is made a party to the proceeding by reason of his or her service in that
capacity.  The rights to indemnification and to be paid or reimbursed expenses
in advance of a final disposition of any proceeding provided by these Bylaws and
by the Declaration of Trust shall vest immediately upon election of a Trustee or
officer.  The Trust may, with the approval of its Board of Trustees, provide
such indemnification and advance for expenses to a person who served a
predecessor of the Trust in any of the capacities described in (a) or (b) above
and to any employee or agent of the Trust or a predecessor of the Trust.  The
indemnification and payment or reimbursement of expenses in advance provided in
these Bylaws shall not be deemed exclusive of or limit in any way any other
rights to which any person seeking indemnification or payment or reimbursement
of expenses may be or may become entitled under any bylaw, declaration of trust,
resolution, insurance, agreement, vote of Trustees or shareholders, or
otherwise.

 

Neither the amendment nor repeal of this Article, nor the adoption or amendment
of any other provision of the Bylaws or Declaration of Trust of the Trust
inconsistent with this Article, shall apply to or affect in any respect the
applicability of the preceding paragraph with respect to any act or failure to
act which occurred prior to such amendment, repeal or adoption.

 

Any indemnification or payment or reimbursement of the expenses permitted by
these Bylaws shall be furnished in accordance with the procedures provided for
indemnification or payment or reimbursement of expenses, as the case may be,
under Section 2-418 of the MGCL for directors of Maryland corporations.  The
Trust may provide to Trustees, officers and shareholders such other and further
indemnification or payment or reimbursement of expenses, as the case may be, to
the fullest extent permitted by the MGCL, as in effect from time to time, for
directors of Maryland corporations.

 

ARTICLE XIII

 

WAIVER OF NOTICE

 

Whenever any notice is required to be given pursuant to the Declaration of Trust
of the Trust or these Bylaws or pursuant to applicable law, a waiver thereof in
writing, signed by the person or persons entitled to such notice, or a waiver by
electronic transmission, delivered by the person entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.  Neither the business to be transacted at nor the
purpose of any meeting need be set forth in the waiver of notice, unless
specifically required by statute.  The attendance of any person at any meeting
shall constitute a waiver of notice of such meeting, except where such person
attends a meeting for the express purpose of objecting to the transaction of any
business on the ground that the meeting is not lawfully called or convened.

 

--------------------------------------------------------------------------------


 

ARTICLE XIV

 

AMENDMENT OF BYLAWS

 

The Board of Trustees shall have the exclusive power to adopt, alter or repeal
any provision of these Bylaws and to make new Bylaws.

 

ARTICLE XV

 

FACTS ASCERTAINABLE OUTSIDE THE BYLAWS

 

As provided in Section 8-202(e) of Title 8 of the Corporations and Associations
Article of the Annotated Code of Maryland (“Title 8”), any provision of the
bylaws of a Maryland real estate investment trust may be made dependent upon
“facts ascertainable outside the bylaws” as such term is used in Section
8-202(e) of Title 8.  The SHA shall constitute “facts ascertainable outside of
[the Bylaws of the Trust]”, and as permitted by Section 8-202(e) of Title 8, the
provisions of these Bylaws of the Trust are hereby made dependent upon the SHA,
as provided herein.

 

ARTICLE XVI

 

MISCELLANEOUS

 

All references to the Declaration of Trust shall include any amendments and
supplements thereto.

 

--------------------------------------------------------------------------------